Exhibit 10.11

Execution Version

SEVENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

This SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is dated as of March 15, 2019, and is entered into by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), HORIZON GLOBAL AMERICAS
INC., a Delaware corporation (“Horizon Americas”) (f/k/a Cequent Performance
Products, Inc., a Delaware corporation and successor by merger with Cequent
Consumer Products, Inc., an Ohio corporation), CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641 (“Cequent UK”),
CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Horizon Americas and Cequent UK, collectively, “Borrowers”), HORIZON GLOBAL
COMPANY LLC, a Delaware limited liability company (“Horizon Global”), the other
Persons party to this Amendment as Obligors, the financial institutions party to
this Amendment as Lenders, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as agent for itself and the other Secured Parties
(“Agent”).

WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);

WHEREAS, Parent Borrower, the other Obligors party thereto and Agent entered
into that certain ABL Guarantee and Collateral Agreement dated as of June 30,
2015 (the “ABL Guarantee”) in order to secure the Obligations;

WHEREAS, certain Borrowers, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. de R.L. de C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. de
R.L. de C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and

WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
the Required Lenders agree to enter into certain amendments to the Loan
Agreement described below.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT AND GUARANTEE AND COLLATERAL

AGREEMENT

2.01        Loan Agreement Amendments.

On the Amendment Effective Date (as defined below), the Loan Agreement is hereby
amended with the stricken text deleted (indicated textually in the same manner
as the following example: stricken text) and with the double-underlined text
added (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Loan Agreement attached
as Exhibit A-1 hereto.

With effect as of the Amendment Effective Date, the Loan Agreement is hereby
further amended by replacing the below described Schedules to the Loan Agreement
with the following Schedules attached as Exhibit A-2 hereto:

Schedule 10.2.1    –     Existing Indebtedness as of Seventh Amendment Effective
Date

Schedule 10.2.2    –     Existing Liens as of Seventh Amendment Effective Date

Schedule 10.2.4    –     Existing Investments as of Seventh Amendment Effective
Date

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof, as of the Amendment Effective Date, and at each time that the
following representations and warranties are made or deemed to be made
thereafter, as follows:

3.01        Authority. The execution, delivery and performance by such Obligor
of each Loan Document described in Section 5.01 hereof, and the transactions
contemplated hereby or thereby, have been duly authorized by all necessary
action, and this Amendment is a legal, valid and binding obligation of such
Obligor enforceable against such Obligor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

3.02        Representations and Warranties. Each representation and warranty of
such Obligor in the Loan Documents is true and correct as of the date hereof,
after giving effect to this Amendment (except for representations and warranties
that expressly relate to an earlier date and except for the representations and
warranties set forth in Section 9.1.4(d) {No Material Adverse Change} of the
Loan Agreement).

3.03        Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 5.01
hereof (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Applicable Law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any Subsidiary of any Obligor
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, or give rise to a
right thereunder to require any payment to be made by any Obligor or any
Subsidiary of any Obligor, except for violations, defaults or the creation of
such rights that

 

2



--------------------------------------------------------------------------------

could not reasonably be expected to result in a Material Adverse Effect,
(d) will not result in the creation or imposition of any Lien on any asset of
any Obligor or any Subsidiary of any Obligor, except Liens created under the
Loan Documents and Liens permitted by Section 10.2.2 of the Loan Agreement, and
(e) do not require any acknowledgement, agreement or consent under any
indenture, agreement or other instrument binding upon any Obligor or any
Subsidiary of any Obligor or their assets, except for such acknowledgements,
agreements and consents as have been obtained or made and are in full force and
effect, and such acknowledgements, agreements or consents the failure of which
to obtain could not reasonably be expected to result in a Material Adverse
Effect.

3.04        No Defaults. No Default or Event of Default has occurred and is
continuing.

3.05        Beneficial Ownership Certification. As of the Amendment Effective
Date, the information included in the Beneficial Ownership Certification (as
defined in the Loan Agreement after giving effect to this Amendment), if
applicable, is true and correct in all respects.

ARTICLE IV

CERTIFICATIONS

The Obligors hereby certify to Agent and Lenders that (a) (i) the Sixth
Amendment to Credit Agreement (the “Term Loan Agreement Amendment”), dated on or
about the date hereof, by and among Parent Borrower, the First Lien Term Loan
Lenders party thereto, and the First Lien Term Loan Agent and (ii) the Second
Lien Term Loan Agreement dated on or about the date hereof, by and among the
Parent Borrower, the Second Lien Term Loan Lenders (as defined in the Loan
Agreement after giving effect to this Amendment) party thereto and the Second
Lien Term Loan Agent (as defined in the Loan Agreement after giving effect to
this Amendment), are not prohibited by Section 10.2.11 of the Loan Agreement, as
amended by this Amendment, and (b) neither the execution or performance of this
Amendment nor the incurrence of any Obligations by Obligors pursuant to the Loan
Documents violates the Term Loan Documents (as defined in the Loan Agreement
after giving effect to this Amendment).

THE PARTIES HERETO AGREE THAT THE TERMS OF THE SECOND PARAGRAPH OF ARTICLE IV OF
THE SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF MARCH 7,
2019 AMONG THE PARTIES HERETO SHALL BE DEEMED TO BE OF NO FURTHER FORCE OR
EFFECT FROM AND AFTER THE AMENDMENT EFFECTIVE DATE.

ARTICLE V

CONDITIONS PRECEDENT AND FURTHER ACTIONS

5.01        Conditions Precedent.    This Amendment shall be deemed effective as
of the date first set forth above when each of the following conditions
precedent have been satisfied in form and substance satisfactory to the Agent
and its counsel (such date, the “Amendment Effective Date”):

(a)        The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;

(b)        The Agent shall have received duly executed counterparts to the
Amended and Restated ABL Guarantee and Collateral Agreement from each Obligor
party to this Amendment together with updated disclosure schedules thereto, each
in form and substance satisfactory to the Agent;

 

3



--------------------------------------------------------------------------------

(c)        The Agent shall have received fully executed copies of Term Loan
Agreement Amendment (along with any other amendments to the First Lien Term Loan
Documents executed in connection therewith), which shall be on terms and
conditions satisfactory to Agent and in full force and effect, and all
conditions precedent set forth in Section 4 of the Term Loan Agreement Amendment
shall have been met or waived by the First Lien Term Loan Agent and/or the First
Lien Term Loan Lenders in accordance with the terms of the First Lien Term Loan
Documents;

(d)        (i) The Agent shall have received fully executed copies (certified by
an officer of Parent Borrower) of the Second Lien Term Credit Agreement (as
defined in the Loan Agreement after giving effect to this Amendment) and the
other Second Lien Term Loan Documents delivered on or about the Amendment
Effective Date, which shall be on terms and conditions satisfactory to Agent and
in full force and effect, and all conditions precedent set forth in Section 4.01
of the Second Lien Term Credit Agreement shall have been met or waived by the
Second Lien Term Loan Agent and/or the applicable lenders thereunder in
accordance with the terms of the Second Lien Term Loan Documents; and (ii) the
Parent Borrower shall have received (or will receive concurrently with the
effectiveness of the Amendment) the net proceeds of a borrowing of not less than
$50,000,000 of Second Lien Term Loan Debt (as defined in the Loan Agreement
after giving effect to this Amendment);

(e)        The Agent shall have received an executed payoff and release letter
from Cortland Capital Market Services LLC, as administrative agent (the “Senior
Term Agent”) under the Credit Agreement dated as of February 20, 2019 (the
“Senior Term Credit Agreement”), by and among the Parent Borrower, the lenders
from time to time party, and the Senior Term Agent, on terms acceptable to the
Agent together with evidence of the payment in full of the Loans (as defined in
the Senior Term Credit Agreement, the “Senior Term Loans”) and cancellation of
the Loan Documents (as defined in the Senior Term Credit Agreement), including
terminations of Uniform Commercial Code financing statements filed in connection
with the Senior Term Loans and other evidence of lien releases and other related
matters on terms acceptable to the Agent;

(f)            The Agent shall have received a fully executed copy of the
Intercreditor Agreement dated on or about the date hereof between the Term Loan
Agents (as defined in the Loan Agreement after giving effect to this Amendment)
and the Agent in the form of Exhibit B hereto, which shall be on terms and
conditions satisfactory to Agent and in full force and effect;

(g)        Upon the reasonable request of any Lender made at least five days
prior to the Amendment Effective Date, the Obligors shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with the AML Legislation,
including, without limitation, the PATRIOT Act, in each case at least five days
prior to the Amendment Effective Date;

(h)        At least five days prior to the Amendment Effective Date, any Obligor
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Obligor;

(i)        The Agent shall be satisfied that after giving effect to consummation
of the transactions contemplated hereby and payment of all fees and expenses in
connection herewith and therewith (i) Total Availability shall be at least
$25,000,000 immediately after the repayment of Loans as set forth in sub-clause
(ii), and (ii) Loans shall be repaid in an amount not less than $20,000,000 with
the proceeds of the term loans being advanced in connection therewith;

 

4



--------------------------------------------------------------------------------

(j)        The Parent Borrower shall have executed and delivered a new
Perfection Certificate with respect to the Obligors as of the date hereof and
the Schedules identified in Section 2.01 in form and substance satisfactory to
the Agent and the Required Lenders.

(k)        The Parent Borrower shall have executed and delivered a solvency
certificate in form and substance satisfactory to the Agent and the Required
Lenders.

(l)        The Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents (including, without limitation, charter documents of such
Obligor that are, except with respect to a Canadian Domiciled Obligor, a UK
Domiciled Obligor, or a Dutch Domiciled Obligor, certified by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization) are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and (together with the resolutions delivered
pursuant to Section 6 of the Original Loan Agreement or the Loan Agreement)
constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents. Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.

(m)        The Agent shall have received a favorable written opinion (addressed
to the Agent and the Lenders and dated the Amendment Effective Date) of Jones
Day, with respect to the Parent Borrower and its Domestic Subsidiaries in form
and substance reasonably satisfactory to the Agent and the Required Lenders.

(n)        The Borrowers shall have paid to the Agent, for the benefit of each
Lender providing their written consent to this Amendment, an amendment fee equal
to 50 basis points in respect of the aggregate Commitments of such Lender
immediately after giving effect to this Amendment; and

(o)    The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
and the respective Lenders in connection with this Amendment.

5.02        Further Actions. Each of the parties to this Amendment agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.

ARTICLE VI

REAFFIRMATION

Each Obligor hereby (i) acknowledges and consents to this Amendment;
(ii) reaffirms its obligations under the Guaranties, the Security Documents and
the other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to
the Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.01        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.

7.02        Further Assurances. Each Obligor party hereto hereby agrees from
time to time, as and when requested by the Agent or any Lender, to execute and
deliver or cause to be executed and delivered all such documents, instruments
and agreements and to take or cause to be taken such further or other action as
the Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.

7.03        Loan Document. This Amendment shall be deemed to be a “Loan
Document” for all purposes under the Loan Agreement.

7.04        Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY
LOAN DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

7.05        Consent to Forum.

(a)        Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY
PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE
LAW.

(b)        Other Jurisdictions. Nothing herein shall limit the right of Agent,
any Security Trustee or any Lender to bring proceedings against any Obligor
(other than a Mexican Domiciled Obligor) in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law
(except with respect to service of process to Mexican Domiciled Obligors).
Nothing in this Amendment shall be deemed to preclude enforcement by Agent or
any Security Trustee of any judgment or order obtained in any forum or
jurisdiction. Final judgment against an Obligor in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the country in which such Obligor is domiciled, by suit on the
judgment.

 

6



--------------------------------------------------------------------------------

(c)        Each Mexican Domiciled Obligor waives any right to any jurisdiction
(other than as provided under Section 7.04 above and this Section 7.05) to which
they may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.

7.06        Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

7.07        Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

7.08        Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective on the Amendment Effective Date. Delivery of a signature page of this
Amendment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such agreement.

7.09        Costs and Expenses. The Borrowers agree to reimburse Agent and the
respective Lenders for all fees, costs and expenses, including the reasonable
fees, costs and expenses of counsel or other advisors for advice, assistance, or
other representation in connection with this Amendment.

7.10        Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement, Master Intercompany Note, Note
Power and ABL Guarantee specifically identified in this Amendment. Except as
expressly amended herein, the Loan Agreement and the other Loan Documents shall
continue in full force and effect in accordance with the provisions thereof, and
are hereby ratified and confirmed. In each case except as expressly provided in
this Amendment, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Agent or any
Lender under any of the Loan Documents, nor constitute a waiver or amendment of
any provision of any of the Loan Documents. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.

7.11        Authorizations and Instructions. The Lenders party hereto, which
collectively constitute the Required Lenders, hereby instruct and authorize the
Agent, solely in its capacity as the Administrative Agent, to execute and
deliver on the Amendment Effective Date the Intercreditor Agreement in the form
of Exhibit B hereto.

7.12        Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

7.13        Release 7.14. Each of the Obligors (on behalf of itself and its
Subsidiaries) for itself and for its successors in title and assignees and, to
the extent the same is claimed by right of, through or under any of the
Obligors, for its past, present and future employees, agents, representatives
(other than legal representatives), officers, directors, shareholders, and
trustees (each, a “Releasing Party” and collectively, the “Releasing Parties”),
does hereby remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Agent, each of the Lenders and each of the
other Secured Parties in their respective capacities

 

7



--------------------------------------------------------------------------------

as such under the Loan Documents, and the Agent’s, each Lender’s and each other
Secured Party’s respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom the
Agent, each of the Lenders and each of the other Secured Parties or any of their
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals would be liable if such persons or entities were found to be
liable to any Releasing Party or any of them (collectively, hereinafter the
“Releasees”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, crossclaims, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, rights of setoff and recoupment, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any claims relating to
(i) the making or administration of the Loans, including, without limitation,
any such claims and defenses based on fraud, mistake, duress, usury or
misrepresentation, or any other claim based on so-called “lender liability”
theories, (ii) any covenants, agreements, duties or obligations set forth in the
Loan Documents, (iii) increased financing costs, interest or other carrying
costs, (iv) penalties, (v) lost profits or loss of business opportunity,
(vi) legal, accounting and other administrative or professional fees and
expenses and incidental, consequential and punitive damages payable to third
parties, (vii) damages to business reputation, or (viii) any claims arising
under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under any
other federal, state or foreign law equivalent), whether known or unknown, fixed
or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing or heretofore existing against any of the
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof, directly or indirectly arising out of, connected with or
relating to this Amendment, the Credit Agreement or any other Loan Document and
the transactions contemplated hereby or thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”); provided, that, no Releasing Party shall have any obligation with
respect to Claims to the extent such Claims are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of any Releasee. Each
Releasing Party further stipulates and agrees with respect to all Claims, that
it hereby waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, any applicable foreign law, or any principle of common law, that
would otherwise limit a release or discharge of any unknown Claims pursuant to
this Section 7.13. Each of the Borrowers and the other Obligors, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by the Borrowers or any other Obligors pursuant
to this Section 7.13. If the Borrowers, any other Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each of the Borrowers and other Obligors, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable and documented attorneys’ fees and costs incurred by any Releasee
as a result of such violation. Each of the Releasing Parties hereby acknowledges
that this release constitutes a material inducement to enter into this
Amendment, that each Releasee has already relied on this release in entering
into this Amendment, and that each Releasee will continue to rely on this
release in its related future dealings. Each of the Releasing Parties hereby
further warrants and represents that it has reviewed the terms of this
Section 7.13 with its legal counsel and that it knowingly and voluntarily enters
into the release contained in this Section 7.13 following consultation with
legal counsel. This release is irrevocable, meaning that it may not be modified
either orally or in writing

 

8



--------------------------------------------------------------------------------

(other than by a mutual written waiver specifically referring to this
Section 7.13 and executed by each of the parties hereto).

Balance of Page Intentionally Left Blank

Signature Pages Follow

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.

 

OBLIGORS:

HORIZON GLOBAL CORPORATION,

a Delaware corporation, as a U.S. Borrower, an Obligor and the Borrower Agent

By:  /s/ Brian Whittman                                     Name:   Brian
Whittman Title:   Vice President, Finance HORIZON GLOBAL AMERICAS INC.,

a Delaware corporation, as a U.S. Borrower and an Obligor

By:  /s/ Brian Whittman                                     Name:   Brian
Whittman Title:   Vice President, Finance

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower and an Obligor

By:  /s/ Jay Goldbaum                                       Name:   Jay Goldbaum
Title:   Director

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower and an Obligor

By:  /s/ Jay Goldbaum                                       Name:   Jay Goldbaum
Title:   Vice President and Secretary

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC, a Delaware limited liability company, as an Obligor
By: /s/ Brian Whittman                                         Name:   Brian
Whittman Title:   Vice President, Finance HORIZON INTERNATIONAL HOLDINGS LLC, a
Delaware limited liability company, as an Obligor By: /s/ Brian
Whittman                                         Name:   Brian Whittman Title:
  Vice President, Finance CEQUENT NEDERLAND HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as an Obligor

By: /s/ Jay Goldbaum                                            Name:   Jay
Goldbaum Title:   Director CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as an Obligor

By: /s/ Jay Goldbaum                                            Name:   Jay
Goldbaum Title:   Director

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as an Obligor

By:  /s/ Jay Goldbaum                                         Name:   Jay
Goldbaum Title:   Vice President and Director

CEQUENT ELECTRICAL PRODUCTS DE

MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as an Obligor

By:  /s/ Jay Goldbaum                                         Name:   Jay
Goldbaum Title:   Vice President and Director

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

AGENT AND REQUIRED LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

By:  /s/ Kindra M. Mullarky                             Name:   Kindra M.
Mullarky Title:   SVP

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender

By:  /s/ Medina Sales de Andrade                     Name:   Medina Sales de
Andrade Title:   Vice President

BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee

By:  /s/ Kindra M. Mullarky                             Name:   Kindra M.
Mullarky Title:   SVP

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:  /s/ Nykole
Hanna                                         Name:   Nykole Hanna Title:
  Authorized Signatory WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a
Canadian Lender By:   /s/ Trevor Tysick                                        
Name:   Trevor Tysick Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, (London branch), as a UK Lender By:  /s/ S. J.
Chait                                                Name:   S. J. Chait Title:
  Authorized Signatory

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a U.S. Lender and a UK

Lender

By:  /s/ Elizabeth Mitchell                                  Name:   Elizabeth
Mitchell Title:   Vice President

BANK OF MONTREAL, Toronto Branch, as a Canadian Lender

By:  /s/ Helen Alvarez-Hernandez                       Name:   Helen
Alvarez-Hernandez Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A-1

Amendments to Loan Agreement

{see attached}



--------------------------------------------------------------------------------

Exhibit A

Conformed to SixthSeventh Amendment dated as of March 7, 15, 2019

 

 

AMENDED AND RESTATED LOAN AGREEMENT

Dated as of December 22, 2015

 

 

HORIZON GLOBAL CORPORATION,

CEQUENT PERFORMANCE PRODUCTS, INC., and

CEQUENT CONSUMER PRODUCTS, INC.,

as the U.S. Borrowers,

CEQUENT UK LIMITED,

as the UK Borrower,

CEQUENT TOWING PRODUCTS OF CANADA LTD.,

as the Canadian Borrower,

and the other Obligors party hereto from time to time

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

SECTION 1  

     DEFINITIONS; RULES OF CONSTRUCTION      5  

1.1  

     Definitions      5  

1.2  

     Accounting Terms      81  

1.3  

     Uniform Commercial Code/PPSA      81  

1.4  

     Certain Matters of Construction      81  

1.5  

     Currency Equivalents      82  

1.6  

     Interpretation (Québec)      82  

SECTION 2  

     CREDIT FACILITIES      83  

2.1  

     Revolver Commitment      83  

2.2  

     Canadian Letter of Credit Facility      88  

2.3  

     UK Letter of Credit Facility      91  

2.4  

     U.S. Letter of Credit Facility      94  

2.5  

     Resignation of Issuing Banks      97  

2.6  

     Effect of Amendment and Restatement      97  

SECTION 3  

     INTEREST, FEES AND CHARGES      97  

3.1  

     Interest      97  

3.2  

     Fees      100  

3.3  

     Computation of Interest, Fees, Yield Protection      101  

3.4  

     Reimbursement Obligations      101  

3.5  

     Illegality      102  

3.6  

     Inability to Determine Rates      102  

3.7  

     Increased Costs; Capital Adequacy      102  

3.8  

     Mitigation      104  

3.9  

     Funding Losses      104  

3.10

     Maximum Interest      104  

SECTION 4  

     LOAN ADMINISTRATION      105  

4.1  

     Manner of Borrowing and Funding Revolver Loans      105  

4.2  

     Defaulting Lender      107  

4.3  

     Number and Amount of Interest Period Loans; Determination of Rate      108
 

4.4  

     Borrower Agent      108  

4.5  

     One Obligation      109  

4.6  

     Effect of Termination      109  

4.7  

     Limitation on Borrowings      110  

SECTION 5  

     PAYMENTS      110  

5.1  

     General Payment Provisions      110  

5.2  

     Repayment of Revolver Loans      110  

5.3  

     Payment of Other Obligations      111  

5.4  

     Marshaling; Payments Set Aside      111  

5.5  

     Application and Allocation of Payments      111  

5.6  

     Dominion Account      115  

5.7  

     Account Stated      116  

5.8  

     Taxes      116  

5.9  

     Lender Tax Information      125  

5.10

     Nature and Extent of Each Borrower’s Liability      126  

 

-1-



--------------------------------------------------------------------------------

5.11  

     Currency Matters      132  

SECTION 6  

     CONDITIONS PRECEDENT      133  

6.1    

     Conditions Precedent to Closing Date      133  

6.2    

     Conditions Precedent to All Credit Extensions      136  

SECTION 7  

     COLLATERAL      136  

7.1    

     Grant of Security Interest      136  

7.2    

     Cash Collateral      136  

7.3    

     Collateral Assignment of Leases      137  

7.4    

     Limitations      137  

SECTION 8  

     COLLATERAL ADMINISTRATION      137  

8.1    

     Borrowing Base Reports; Reallocation of U.S. Availability      137  

8.2    

     Accounts      138  

8.3    

     Inventory      139  

8.4    

     [Reserved.]      139  

8.5    

     Deposit Accounts      139  

8.6    

     General Provisions      139  

SECTION 9  

     REPRESENTATIONS AND WARRANTIES      140  

9.1    

     General Representations and Warranties      140  

SECTION 10

     COVENANTS AND CONTINUING AGREEMENTS      150  

10.1  

     Affirmative Covenants      150  

10.2  

     Negative Covenants      163  

10.3  

     Financial Covenant      179  

SECTION 11

     EVENTS OF DEFAULT; REMEDIES ON DEFAULT      180  

11.1  

     Events of Default      180  

11.2  

     Remedies upon Default      183  

11.3  

     License      184  

11.4  

     Setoff      184  

11.5  

     Remedies Cumulative; No Waiver      184  

SECTION 12

     AGENT      185  

12.1  

     Appointment, Authority and Duties of Agent      185  

12.2  

     Security Trustees      186  

12.3  

     Agreements Regarding Collateral and Borrower Materials      191  

12.4  

     Reliance By Agent      193  

12.5  

     Action Upon Default      193  

12.6  

     Ratable Sharing      193  

12.7  

     Indemnification      193  

12.8  

     Successor Agent and Co-Agents      194  

12.9  

     Limitation on Responsibilities of Agent      194  

12.10

     Due Diligence and Non-Reliance      195  

12.11

     Remittance of Payments and Collections      195  

 

-2-



--------------------------------------------------------------------------------

12.12

     Individual Capacities      196  

12.13

     Titles      196  

12.14

     Bank Product Providers      196  

12.15

     No Third Party Beneficiaries      196  

12.16

     Authorization Regarding Intercreditor Agreement      196  

12.17

     Withholding Taxes      196  

SECTION 13

     BENEFIT OF AGREEMENT; ASSIGNMENTS      199  

13.1  

     Successors and Assigns      199  

13.2  

     Participations      199  

13.3  

     Assignments      200  

13.4  

     Replacement of Certain Lenders      200  

SECTION 14

     MISCELLANEOUS      201  

14.1  

     Consents, Amendments and Waivers      201  

14.2  

     Indemnity      202  

14.3  

     Notices and Communications      202  

14.4  

     Performance of Obligors’ Obligations      204  

14.5  

     Credit Inquiries      204  

14.6  

     Severability      204  

14.7  

     Cumulative Effect; Conflict of Terms      204  

14.8  

     Counterparts; Execution      204  

14.9  

     Entire Agreement      204  

14.10

     Relationship with Lenders      204  

14.11

     No Advisory or Fiduciary Responsibility      205  

14.12

     Confidentiality      205  

14.13

     Certifications Regarding Senior Term Loan Documents and Term Loan Documents
     205  

14.14

     GOVERNING LAW      206  

14.15

     Consent to Forum      206  

14.16

     Waivers by Obligors      206  

14.17

     Patriot Act Notice and “Know Your Client/Customer” Checks      207  

14.18

     Canadian Anti-Money Laundering Legislation      207  

14.19

     NO ORAL AGREEMENT      207  

14.20

     Process Agent      207  

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

Assignment

Exhibit B

 

Assignment Notice

Exhibit C-1

 

Form of In-Transit Inventory Lien Waiver

Exhibit C-2

 

Form of Vendor Lien Waiver

Exhibit D

 

Form of Perfection Certificate

Exhibit E

 

Form of Special Irrevocable Power of Attorney

Exhibit F

 

Form of Notice of Borrowing

Exhibit G

 

Form of Amended and Restated ABL Guarantee and Collateral Agreement

Schedule 1.1(A)

 

            Existing Letters of Credit

 

-3-



--------------------------------------------------------------------------------

Schedule 1.1(B)

 

            Commitments of Lenders

Schedule 9.1.3

 

            Governmental Licenses

Schedule 9.1.5

 

            Real Property

Schedule 9.1.6

 

            Disclosed Matters

Schedule 9.1.12

 

            Subsidiaries

Schedule 9.1.13

 

            Insurance

Schedule 9.1.23

 

            Material Contracts

Schedule 10.2.1

 

            Existing Debt as of the Seventh Amendment Effective Date

Schedule 10.2.2

 

            Existing Liens as of the Seventh Amendment Effective Date

Schedule 10.2.4

 

            Existing Investments as of the Seventh Amendment Effective Date

Schedule 10.2.5

 

            Permitted Asset Dispositions

Schedule 10.2.9

 

            Existing Affiliate Transactions

Schedule 10.2.10

 

            Existing Restrictive Agreements

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT is dated as of December 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), and is by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Parent Borrower”), CEQUENT PERFORMANCE PRODUCTS, INC., a Delaware
corporation (“Cequent Performance”), CEQUENT CONSUMER PRODUCTS, INC., an Ohio
corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a company incorporated in
England and Wales with company number 08081641 (“Cequent UK”), CEQUENT TOWING
PRODUCTS OF CANADA LTD., a company formed under the laws of the Province of
Ontario (“Cequent Canada”, and together with Parent Borrower, Cequent
Performance, Cequent Consumer, and Cequent UK, collectively, “Borrowers”), the
other Persons from time to time party to this Agreement as Obligors (as defined
herein), the financial institutions party to this Agreement from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for itself and the other Secured Parties (“Agent”).

R E C I T A L S:

Parent Borrower, Cequent Performance, Cequent Consumer, certain Lenders, and
Agent are party to that certain Loan Agreement dated as of June 30, 2015 (as
amended, restated or otherwise modified prior to the date hereof, the “Original
Loan Agreement”), pursuant to which Agent and such Lenders made certain loans
and other financial accommodations to such Borrowers;

Borrowers and Lenders have elected to exercise their rights under Section 2.1.7
of the Original Loan Agreement to seek an increase inagreed to reduce the
Commitments up to an aggregate principal amount of $99,000,00090,000,000 and,
subject to the terms and conditions set forth in this Agreement, the Lenders
party hereto have agreed to modify their respective Commitments to the levels
described on Schedule 1.1(B) hereto;

Borrowers, Lenders and Agent desire to amend in certain respects and restate in
its entirety the Original Loan Agreement as set forth herein; and

Borrowers have requested that Lenders provide credit facilities to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facilities on the terms and conditions set forth in this
Agreement.

 

-4-



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree that the Original Loan Agreement shall be amended and restated to read in
its entirety as set forth herein, and the parties further agree as follows:

SECTION 1

DEFINITIONS; RULES OF CONSTRUCTION

1.1        Definitions. As used herein, the following terms have the meanings
set forth below:

“Account” as defined in the UCC or the PPSA, as applicable, and in any event
shall include all rights to payment for goods sold or leased, or for services
rendered, whether or not they have been earned by performance.

“Account Debtor” a Person obligated under an Account, Chattel Paper or General
Intangible.

“Accounts Formula Amount” the Canadian Accounts Formula Amount or the U.S.
Accounts Formula Amount, as the context requires.

“Acquisition” a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

“Acquisition Lease Financing” any sale or transfer by the Parent Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Original Closing Date, which property is rented or leased by the
Parent Borrower or such Subsidiary from the purchaser or transferee of such
property, so long as the proceeds from such transaction consist solely of cash.

“Affiliate” with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Indemnitees” Agent and its officers, directors, employees, Affiliates,
branches, agents and attorneys, including, without limitation, the Security
Trustees.

“Agent Professionals” attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

“Agreed Security Principles” shall mean, with respect to only the Foreign
Facility Obligations and the Foreign Obligors that are not U.S. Obligors,
principles in recognition of certain legal and practical difficulties in
obtaining effective guarantees and security from such Foreign Obligors in
jurisdictions in which it has been agreed that a Lien on Collateral will be
granted in order to secure the Foreign Facility Obligations, and the agreement
that in such jurisdictions or with respect to the Foreign Facility Obligations
of such Foreign Obligors:

(a)        general statutory limitations, financial assistance, capital
maintenance, corporate benefit, corporate interest (vennootschappelijk belang),
fraudulent preference, “thin capitalization” rules, tax restrictions or costs,
retention of title claims, liquidity maintenance and

 

-5-



--------------------------------------------------------------------------------

similar principles may limit the ability of any such Foreign Obligor to provide
a guarantee or security or may require that the guarantee or security be limited
by an amount or otherwise;

(b)        the consent of certain supervisory boards, works councils or other
external bodies or persons may be required under Applicable Law in such
jurisdiction to enable any such Foreign Obligor to provide a guarantee or
security, and such Foreign Obligor shall use best efforts to obtain such
consent, but such guarantee and/or security shall not be required unless such
consent has been received;

(c)        any such Foreign Obligor will not be required to give guarantees or
enter into Security Documents if it would conflict with the fiduciary duties of
the directors, officers, managers (or equivalent) of such Foreign Obligor or
contravene any legal prohibition or would result in (or in a material risk of)
the contravention of the fiduciary duties of, or in civil, personal or criminal
liability on the part of any directors, officers, managers (or equivalent) of
any such Foreign Obligor;

(d)        the Liens (including, for the avoidance of doubt, the maximum amount
secured thereunder to the extent required by any Applicable Law) securing the
Foreign Facility Obligations and the extent of their perfection will be agreed
by Agent and the Borrower Agent, taking into account the cost (including
material adverse tax consequences or material adverse effects on interest
deductibility and stamp duty, notarization and registration fees) to such
Foreign Obligors of providing such Liens so as to ensure that it is not
excessive in light of the benefit accruing to the Foreign Facility Secured
Parties;

(e)        in certain jurisdictions it may be either legally impossible or
impractical (such impossibility or impracticality to be agreed by Agent and the
Borrower Agent) to grant guarantees or create Liens over certain categories of
assets in which event such guarantees will not be granted and Liens will not be
taken over such assets; provided that, to the extent a change in law makes it
possible or practical to grant a Lien where it was previously considered
impossible or impractical, such Foreign Obligors will provide such guarantees
and/or Liens subject to these Agreed Security Principles as soon as reasonably
practicable;

(f)        no such Foreign Obligor shall be required to guarantee or grant Liens
to secure the Foreign Facility Obligations to the extent that providing such
guarantee or Liens would result in material adverse tax consequences (including
creation of any investment in United States property under Section 956 of the
Code) to an Obligor or a Subsidiary of an Obligor, as reasonably determined by
Borrower Agent in consultation with Agent; and

(g)        perfection of Liens, when required, and other legal formalities will
be completed as soon as reasonably practicable and, in any event, within the
time periods specified in the relevant Security Documents or this Agreement (as
such times may be extended by Agent in its reasonable discretion if the relevant
provision so allows).

As of the ClosingSeventh Amendment Effective Date, the Obligors agree that no
condition of any of the types described in the foregoing clauses (a) through (g)
exists, and that the Agreed Security Principles shall not, as of the
ClosingSeventh Amendment Effective Date, limit the guarantees provided (or to be
provided pursuant to Section 10.1.15) and Liens granted (or to be granted
pursuant to Section 10.1.15) by the Foreign Obligors party to this Agreement on
the ClosingSeventh Amendment Effective Date.

“Agreement Currency” as defined in Section 1.5.

“Allocable Amount” as defined in Section 5.10.3.

“Alternative Incremental Debt” any Debt incurred by a U.S. Obligor in the form
of one or more series of secured or unsecured bonds, debentures, notes or
similar instruments or in the form of loans;

 

-6-



--------------------------------------------------------------------------------

provided thatAmended and Restated ABL Guarantee and Collateral Agreement”
Amended and Restated ABL Guarantee and Collateral Agreement, in the form
attached as Exhibit G hereto, dated as of the Seventh Amendment Effective Date,
by and among the Agent and the Obligors party thereto (which amends and restates
(i) that certain Foreign Facility Guarantee and Collateral Agreement, dated as
of the Closing Date, by and among Cequent Performance, Horizon International
Holdings LLC, a Delaware limited liability company, the Canadian Domiciled
Obligors, the UK Domiciled Obligors, the Mexican Domiciled Obligors, Cequent
Nederland Holdings B.V., certain other Obligors and Agent and (ii) that certain
ABL Guarantee and Collateral Agreement, dated as of June 30, 2015, by and among
the U.S. Obligors and Agent), as amended, restated, supplemented or otherwise
modified from time to time.

(a)         if such Debt is secured, (i) such Debt shall be secured only by a
Lien on the Collateral securing the Term Loan Debt having the same priorities in
the Term Priority Collateral and the Revolver Priority Collateral as the Term
Loan Debt (or on a junior basis) and shall not be secured by any properties or
assets of any Obligor other than the Collateral securing the Term Loan Debt
(provided that if such Debt is in the form of loans, it may be secured by Liens
on the Collateral only on a junior basis to the Liens on the Collateral securing
the Obligations), (ii) the security agreements relating to such Debt shall be
substantially similar to the Term Loan Security Documents (with such differences
as are reasonably satisfactory to Agent and other than, in the case of Debt
secured on a junior basis, with respect to priority) and (iii) such Debt shall
be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to Agent,

(b)        such Debt does not mature earlier than the date that is 91 days after
the Latest Maturity Date in effect hereunder at the time of incurrence thereof
and has a weighted average life to maturity no shorter than the Term Loan Debt
with the Latest Maturity Date in effect at the time of incurrence of such Debt,

(c)         the definitive documentation in respect of such Debt (i) contains
covenants, events of default and other terms that are customary for similar Debt
in light of then-prevailing market conditions and (ii) shall not contain
additional covenants or events of default not otherwise applicable to the Term
Loan Debt or the Loans or covenants more restrictive than the covenants
applicable to the Term Loan Debt or the Loans; provided that the foregoing
clause (ii) shall not apply to covenants or events of default applicable only to
periods after the Latest Maturity Date in effect immediately prior to the
establishment of such Debt; provided further that any such Debt may include
additional covenants or events of default not otherwise applicable to the Term
Loan Debt or the Loans or covenants more restrictive than the covenants
applicable to the Term Loan Debt or the Loans in each case prior to the Latest
Maturity Date in effect immediately prior to the establishment of such Debt so
long as this Agreement is amended to provide all of the Lenders with the
benefits of such additional covenants, events of default or more restrictive
covenants,

(d)         such Debt does not provide for any mandatory prepayment, redemption
or repurchase (other than upon a change of control, fundamental change,
conversion or exchange in the case of convertible or exchangeable Debt,
customary asset sale or event of loss mandatory offers to purchase, and
customary acceleration rights after an event of default) prior to the date that
is 91 days after the Latest Maturity Date in effect hereunder at the time of
incurrence of such Debt; provided that any such Debt secured by Liens on a pari
passu basis with the Liens on the Collateral securing the Term Loan Debt (any
such Debt, “Pari Passu Alternative Incremental Debt”) may be subject to a
mandatory prepayment offer from the Net Proceeds of any event that triggers a
mandatory prepayment of the Term Loan Debt so long as the holders of such Debt
receive no more than their ratable share of such prepayment (such ratable share
to be calculated

 

-7-



--------------------------------------------------------------------------------

by reference to the outstanding amount of such Debt, the outstanding amount of
the Term Loan Debt and the outstanding amount of Pari Passu Permitted Term Loan
Refinancing Debt, in each case immediately prior to such prepayment),

(e)        at the time of incurrence of such Alternative Incremental Debt,
(i) no Default shall have occurred and be continuing hereunder nor any “Default”
under and as defined in the Term Loan Agreement, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Obligor set
forth in the Loan Documents and the Term Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date; and

(f)         such Debt is not guaranteed by any Person other than U.S. Obligors.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“AML Legislation” as defined in Section 14.17.

“Anti-Corruption Laws” all laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Law” all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles
(including, without limitation, any banking, exchange control, financial
assistance, minimum capitalization, fraudulent conveyance, mandatory labor
advice or similar rules or regulations), and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

“Applicable Lenders” (a) with respect to the Canadian Borrower, the Canadian
Lenders, (b) with respect to the UK Borrower, the UK Lenders, and (c) with
respect to the U.S. Borrowers, the U.S. Lenders.

“Applicable Margin” the margin set forth below, as determined by the average
daily Total Availability for the last Fiscal Quarter:

 

    

Level

    
Average Daily
Availability  
      
















U.S. Base
Rate
Loans,
Canadian
Base Rate
Loans and
Canadian
Prime Rate
Loans, UK
Base Rate
Loans


(other than
the FILO
Loans)

 
 
 
 
 
 
 
 
 
 
 


 
 
 

   







Canadian
BA Rate
Loans,
LIBOR
Revolver
Loans
(other than
the FILO
Loans)  
 
 
 
 
 
 
 
     
Base Rate
FILO Loans  
      
LIBOR
FILO Loans  
 

I

   ³ $75,000,00        0.251.25 %      1.252.25 %      1.00%        2.00%  

 

-8-



--------------------------------------------------------------------------------

II

   ³ $50,000,000


and <

$75,000,000

   0.501.50%    1.502.50%    1.25%      2.25%  

III

   ³ $25,000,000
and <
$50,000,000    0.751.75%    1.752.75%    1.50%      2.50%  

IV

   < $25,000,000    1.002.00%    2.003.00%    1.75%      2.75%  

Until the sixthree-month anniversary of the Original ClosingSeventh Amendment
Effective Date, margins shall be determined as if Level IIIIV were applicable.
Thereafter, margins shall be subject to increase or decrease by Agent on the
first day of the calendar month following each Fiscal Quarter end. If Agent is
unable to calculate average daily Total Availability for a Fiscal Quarter due to
Borrowers’ failure to deliver any Borrowing Base Report when required hereunder,
then, at the option of Agent or Required Lenders, margins shall be determined as
if Level IV were applicable until the first day of the calendar month following
its receipt.

“Approved Fund” any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

“Asset Disposition” a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.

“Assignment” an assignment agreement between a Lender and an Eligible Assignee,
in the form of Exhibit A or otherwise satisfactory to Agent.

“Assumed Preferred Stock” any preferred stock or preferred equity interests of
any Person that becomes a Subsidiary after the Original Closing Date; provided
that (a) such preferred stock or preferred equity interests exist at the time
such Person becomes a Subsidiary and are not created in contemplation of or in
connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Debt incurred and outstanding pursuant to Section 
10.2.1(a)(x).

“Availability Reserve” the Canadian Availability Reserve, the UK Availability
Reserve and/or the U.S. Availability Reserve, as the context requires.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” Bank of America, N.A., a national banking association, and its
successors and assigns.

“Bank of America (Canada)” Bank of America (acting through its Canada branch).

“Bank of America (London)” Bank of America (acting through its London branch).

 

-9-



--------------------------------------------------------------------------------

“Bank of America Indemnitees” Bank of America, Bank of America (Canada), Bank of
America (London), and their respective officers, directors, employees,
Affiliates, branches, agents and attorneys.

“Bank Product” any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; (d) Supply Chain Finance
Arrangements; and (e) other banking products or services, other than Letters of
Credit.

“Bank Product Reserve” the Canadian Bank Product Reserve, the UK Bank Product
Reserve and/or the U.S. Bank Product Reserve, as the context requires.

“Base Incremental Amount” as of any date, an amount equal to (a) $45,000,000
less (b) the aggregate principal amount of Incremental Term Commitments
established prior to such date under the Term Loan Agreement in reliance on the
Base Incremental Amount less (c) the aggregate principal amount of Alternative
Incremental Debt established prior to such date in reliance on the Base
Incremental Amount.

“Base Rate” Canadian Base Rate and/or U.S. Base Rate, as the context requires.

“Base Rate Loan” a Canadian Base Rate Loan, UK Base Rate Loan and/or U.S. Base
Rate Loan, as the context requires.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowed Money” with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments or (iii) accrues interest or is a type upon which interest charges
are customarily paid (excluding trade payables owing in the Ordinary Course of
Business); (b) Capital Lease Obligations and (c) reimbursement obligations with
respect to letters of credit.

“Borrower Agent” as defined in Section 4.4.

“Borrower Group” a group consisting of (a) the Canadian Borrower, (b) the UK
Borrower, or (c) the U.S. Borrowers, as the context requires.

“Borrower Group Commitment” with respect to the commitment of (a) a Canadian
Lender, its Canadian Revolver Commitment, (b) a UK Lender, its UK Revolver
Commitment and (c) a U.S. Lender, its U.S. Revolver Commitment. The term
“Borrower Group Commitments” means (i) the Borrower Group Commitment of all
Canadian Lenders, (ii) the Borrower Group Commitment of all UK Lenders, or

 

-10-



--------------------------------------------------------------------------------

(iii) the Borrower Group Commitment of all U.S. Lenders, as the context
requires. To the extent any Lender has more than one Borrower Group Commitment,
each such Commitment shall be considered as a separate Commitment for purposes
of this definition.

“Borrower Materials” Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

“Borrowing” a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

“Borrowing Base” (a) the Canadian Borrowing Base, (b) the UK Borrowing Base,
and/or (c) the U.S. Borrowing Base, as the context requires.

“Borrowing Base Report” a report of each Borrowing Base and the Total Borrowing
Base by Borrower Agent, on behalf of Borrowers, together with information
regarding any retention of title from vendors to UK Borrower, all in form and
substance satisfactory to Agent.

“Borrowing Base Trigger Period” the period (a) commencing on the day that an
Event of Default occurs or U.S. Adjusted Availability is less than or equal to,
for 2 consecutive Business Days, the lesser of (i) 15% of the U.S. Borrowing
Base (computed without regard to the U.S. Special Availability Block) or (ii)
15% of the aggregate amount of all U.S. Revolver Commitments; and (b) continuing
until no Event of Default exists and, during each of the preceding 30
consecutive days, U.S. Adjusted Availability has been greater than the lesser of
(i) 15% of the U.S. Borrowing Base (computed without regard to the U.S. Special
Availability Block) or (ii) 15% of the aggregate amount of all U.S. Revolver
Commitments.

“Business Day” any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, North Carolina or Illinois, and when used in reference
to (a) a LIBOR Loan, the term shall also exclude any day on which dealings in
Dollar deposits are not conducted in the London interbank market, (b) a UK
Revolver Loan, the term shall also exclude any day (i) on which banks are not
open for the transaction of banking business in London, England and (ii) in
respect of any such UK Revolver Loan denominated in Euros, any day that is not a
TARGET Day, and (c) a Canadian Revolver Loan, the term shall also exclude a day
on which banks in Toronto, Ontario, Canada are not open for the transaction of
banking business.

“Canadian Accounts Formula Amount” 85% of the Value of Canadian Eligible
Accounts; provided, however, that such percentage shall be reduced by 1.0% for
each percentage point (or portion thereof) that the Dilution Percent of the
Canadian Borrower exceeds 5%.

“Canadian Allocated U.S. Availability” U.S. Availability designated by the
Borrower Agent for application to the Canadian Borrowing Base.

“Canadian Availability” the Canadian Borrowing Base minus the Canadian Revolver
Usage.

“Canadian Availability Reserve” the sum (without duplication) of (a) the
Canadian Inventory Reserve; (b) the Canadian Rent and Charges Reserve; (c) the
Canadian Bank Product Reserve; (d) the aggregate amount of liabilities secured
by Liens upon Canadian Facility Collateral that are (or, in the opinion of Agent
in the exercise of its Permitted Discretion, may be) senior to Agent’s Liens or
that Agent in its Permitted Discretion determines may be required to be paid to
permit or facilitate exercise of rights or remedies with respect to Canadian
Facility Collateral (but imposition of any such reserve shall not waive an Event
of Default arising therefrom), including, without limitation, any such amounts
due

 

-11-



--------------------------------------------------------------------------------

and not paid for wages or vacation pay (including amounts protected by the Wage
Earner Protection Program Act (Canada)), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), amounts currently or past due and not paid for realty,
municipal or similar Taxes (to the extent impacting any Canadian Facility
Collateral), all amounts currently or past due and not contributed, remitted or
paid to any Canadian Pension Plan or under the Canada Pension Plan or the PBA,
and any amounts representing any unfunded liability, solvency deficiency or wind
up deficiency with respect to any Canadian Pension Plan or Canadian
Multi-Employer Plan and (e) such additional reserves, in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time; provided the imposition of any such reserves or change
in a reserve after the Closing Date shall not be effective until two
(2) Business Days after notice thereof (which may be oral notice, promptly
confirmed in writing) to the Borrower Agent unless (i) a Default has occurred
and is then continuing, (ii) the reserve or change in reserve is the result of a
Lien, senior in priority to Agent’s or the applicable Security Trustee’s Lien,
attached to any Canadian Facility Collateral included in the Canadian Borrowing
Base and/or (iii) the changes to any such reserve results solely from
mathematical calculations of the amount of such reserve in accordance with the
methodology of calculation previously utilized (in the case of each of which
such reserve or change in reserve shall be effective immediately); and provided
further that during any such two (2) Business Day notice period, Lenders shall
have no obligations to fund any Canadian Revolver Loan or cause to be issued any
Canadian Letter of Credit to the extent that, after giving pro forma effect to
the making of such Canadian Revolver Loan or issuance of such Canadian Letter of
Credit and to the establishment of any such new reserve or change in such
reserve, a Canadian Overadvance would exist.

“Canadian BA Rate” with respect to each Interest Period for a Canadian BA Rate
Loan, thea per annum rate of interest per annum equal to the average rate
applicable to Canadian Dollar bankers’ acceptances having an identical or
comparable term as the proposed Canadian BA Rate Loan displayed and identified
as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuter Monitor Money Rates Service as at
approximatelyCanadian Dollar bankers’ acceptance rate, or comparable or
successor rate approved by Agent, determined by it at or about 10:00 a.m.
(Toronto time on such) on the applicable day (or the preceding Business Day, if
suchthe applicable day is not a Business Day, as of 10:00 a.m. Toronto time on
the immediately preceding Business Day), provided that if such rate does not
appear on the CDOR Page at such time on such date, the rate for such date will
be the annual discount rate (rounded upward to the nearest whole multiple of
1/100 of 1%) as of 10:00 a.m. Local Time on such day at which a Canadian
chartered bank listed on Schedule I of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar bankers’ acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term). In) for a term comparable to the Canadian BA Rate Loan, as
published on the CDOR or other applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that in no event shall the Canadian BA Rate be less than zero.

“Canadian BA Rate Loan” a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

“Canadian Bank Product Reserve” the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations for the account of the Canadian Domiciled Obligors and any
Affiliate thereof domiciled in Canada.

“Canadian Base Rate” on any date, the highest of (a) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (b) the sum of 0.50% plus the Federal Funds Rate for such day, and

 

-12-



--------------------------------------------------------------------------------

(c) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as of such day. The “Base Rate” is a rate set by Bank of America (Canada) based
upon various factors including Bank of America (Canada)’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans made in Dollars in Canada, which may be
priced at, above, or below such announced rate. Any change in such rate shall
take effect at the opening of business on the day of such change. In the event
Bank of America (Canada) (including any successor or assignee) does not at any
time announce a “Base Rate”, clause (a) of Canadian Base Rate shall mean the
“Base Rate” (being the rate for loans made in Dollars in Canada) publicly
announced by a Canadian chartered bank listed on Schedule I of the Bank Act
(Canada) selected by Agent. In no event shall the Canadian Base Rate be less
than zero.

“Canadian Base Rate Loan” a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

“Canadian Borrower” Cequent Canada (as defined in the preamble to this
Agreement).

“Canadian Borrowing Base” on any date of determination, an amount (expressed in
Dollars, based on the Dollar Equivalent thereof) equal to the lesser of (a) the
aggregate Canadian Revolver Commitments and (b) the sum of the Canadian Accounts
Formula Amount, plus the Canadian Inventory Formula Amount, plus Canadian
Allocated U.S. Availability, minus the Canadian Availability Reserve; provided,
however, that no Accounts, Inventory or other Property acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business shall be
included in the calculation of the Canadian Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Section 10.1.1) satisfactory to Agent.

“Canadian Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2; (d) the date on
which Canadian Borrower terminates the Canadian Revolver Commitments pursuant to
Section 2.1.4; and (e) the date on which the Canadian Revolver Commitments are
terminated pursuant to Section 11.2.

“Canadian Deposit Account Control Agreement” a control agreement (whether in the
form of an agreement, notice and acknowledgement or like instrument)
satisfactory to Agent executed by an institution maintaining a Deposit Account
for an Obligor in favor of Agent or Security Trustee as security for the
Canadian Facility Obligations of such Obligor.

“Canadian Dollars or Cdn$” the lawful currency of Canada.

“Canadian Domiciled Obligor” Canadian Borrower and each Canadian Subsidiary that
is or is required to be liable for payment of any Foreign Facility Obligations
or that has granted a Lien on its assets in favor of Agent to secure any Foreign
Facility Obligations, and “Canadian Domiciled Obligors” means all such Persons,
collectively.

“Canadian Dominion Account(s)” one or more special accounts established by the
Canadian Borrower at Bank of America (Canada) or another bank reasonably
acceptable to Agent, and, as required under Section 8.2.4, with respect to which
Agent has the right to issue a notice of exclusive control for withdrawal
purposes during a Dominion Trigger Period.

 

-13-



--------------------------------------------------------------------------------

“Canadian Eligible Account” an Account owing to Canadian Borrower that arises in
the Ordinary Course of Business from the sale of goods, is payable in Dollars or
Canadian Dollars and is deemed by Agent, in its Permitted Discretion, to be a
Canadian Eligible Account. Without limiting the foregoing, no Account shall be a
Canadian Eligible Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 120 days after the original invoice date; (b)
50% or more of the Accounts owing by the Account Debtor are not Canadian
Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the Account Debtor, it exceeds (but solely to the extent of
such excess) 15% of the aggregate Canadian Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time); (d)
it does not conform with a covenant or representation herein; (e) it is owing by
a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC or any other Governmental Authority; or Canadian
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process, unless the Account is supported by a letter of
credit (delivered to and directly drawable by Agent) from a financial
institution reasonably acceptable to Agent and on terms reasonably satisfactory
to Agent; (g) the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada, unless the Account is supported by a
letter of credit (delivered to and directly drawable by Agent) from a financial
institution reasonably acceptable to Agent and on terms reasonably satisfactory
to Agent; (h) it is owing by a Governmental Authority, unless (i) the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the United States
federal Assignment of Claims Act or (ii) the Account Debtor is the government of
Canada or a province or territory thereof, or any department, agency or
instrumentality of any such government, and the Account has been assigned to
Agent in compliance with the Financial Administration Act (Canada) (or similar
Applicable Law of such province or territory), and any other steps necessary to
perfect or render opposable the Lien of Agent on such Account have been complied
with to Agent’s satisfaction; (i) it is not subject to a duly perfected, first
priority Lien in favor of Agent, or is subject to any other Lien (other than
Permitted Encumbrances and Liens permitted under Sections 10.2.2(a) and
10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent, unless a Canadian Availability Reserve is in effect with respect
thereto)); (j) the goods giving rise to it have not been delivered to the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended or the Account Debtor has made a
partial payment; (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; or (o) it includes a billing for interest,
fees or late charges, but ineligibility shall be limited to the extent thereof.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 120 days old will be excluded.

“Canadian Eligible Inventory” Inventory owned by Canadian Borrower that Agent,
in its Permitted Discretion, deems to be Canadian Eligible Inventory. Without
limiting the foregoing, no Inventory shall be Canadian Eligible Inventory unless
it (a) is finished goods or raw materials or work-in-process and not packaging
or shipping materials, labels, samples, display items, bags, replacement parts
or manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise

 

-14-



--------------------------------------------------------------------------------

unfit for sale; (d) is not slow-moving, perishable, obsolete or unmerchantable,
and does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, has not been acquired from a Person
subject to any Sanction or on any specially designated nationals list maintained
by OFAC or any other Governmental Authority, and does not constitute Hazardous
Materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien (other than Permitted Encumbrances and Liens permitted
under Sections 10.2.2(a) and 10.2.2(r) (in each case provided that no such
Permitted Encumbrance or Lien permitted under Section 10.2.2(a) or
Section 10.2.2(r) is prior to the Lien of Agent, unless a Canadian Availability
Reserve is in effect with respect thereto)); (h) is within the continental
United States or Canada, is not in transit except between locations of Canadian
Borrower, and is not consigned to any Person; (i) is not subject to any
negotiable document; (j) is not subject to any License or other arrangement that
restricts Canadian Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver or an appropriate Canadian
Rent and Charges Reserve has been established; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Canadian Rent and Charges Reserve has
been established; and (l) is reflected in the details of a current perpetual
inventory report.

“Canadian Employee Plan” any employee benefit plan, policy, program, agreement
or arrangement, including retirement, pension, profit sharing, employment, bonus
or other incentive compensation, retention, stock purchase, equity or
equity-based compensation, deferred compensation, change in control, severance,
sick leave, vacation, loans, salary continuation, hospitalization, health, life
insurance, educational assistance or other fringe benefit or perquisite plan,
policy, agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Obligor, or with respect
to which a Canadian Domiciled Obligor has, or could reasonably be expected to
have, any obligation or liability, contingent or otherwise, but excluding the
Canada Pension Plan and any provincial or federal program providing health
benefits, employment insurance or workers’ compensation benefits.

“Canadian Facility Collateral” Collateral granted by any Canadian Domiciled
Obligor that now or hereafter secures (or is intended to secure) any of the
Canadian Facility Obligations.

“Canadian Facility Guarantor” each Dutch Domiciled Obligor, each U.S. Domiciled
Obligor, each UK Domiciled Obligor, each Mexican Domiciled Obligor, each
Canadian Subsidiary Obligor, each German Domiciled Obligor and each other Person
that guarantees or is required to guarantee payment or performance of the
Canadian Facility Obligations (including pursuant to a Foreign Cross-Guarantee)
pursuant to Section 10.1.9 and/or the Collateral and Guarantee Requirement.

“Canadian Facility Obligations” all Obligations of the Canadian Facility
Obligors owed to the Canadian Facility Secured Parties, and the other Foreign
Facility Obligations that are the subject of a cross-Guarantee (including,
without limitation, the Foreign Cross-Guarantee) made by the Canadian Facility
Obligors.(a) principal of and premium, if any, on the Canadian Revolving Loans,
(b) Canadian LC Obligations and other obligations with respect to Canadian
Letters of Credit, (c) interest, expenses, fees, indemnification obligations,
Extraordinary Expenses and other amounts payable in connection with the Canadian
Revolving Loans under Loan Documents, (d) Secured Bank Product Obligations for
the account of the Canadian Borrower and any Canadian Subsidiary or Affiliate
domiciled in Canada, and (e) other Debts, obligations and liabilities of any
kind owing with respect to the Canadian Revolving Loans pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of

 

-15-



--------------------------------------------------------------------------------

credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

“Canadian Facility Obligor” Canadian Borrower, and each Canadian Facility
Guarantor and each other Person that has or is required pursuant to
Section 10.1.9 and/or the Collateral and Guarantee Requirement to grant a Lien
on its assets in favor of Agent to secure any Canadian Facility Obligations.

“Canadian Facility Secured Parties” Agent, Canadian Issuing Bank, Canadian
Lenders, any Security Trustee with respect to the Canadian Facility Obligations
and Secured Bank Product Providers of Bank Products for the account of Canadian
Domiciled Obligors and their Affiliates domiciled in Canada, and the other
Foreign Facility Secured Parties that are the beneficiaries of a Foreign
Cross-Guarantee made by the Canadian Facility Obligors.

“Canadian Guaranties” each guaranty agreement executed by a Canadian Facility
Guarantor in favor of Agent in order to guaranty the payment and/or performance
of the Canadian Facility Obligations (including without limitation this
Agreement and the Foreign FacilityAmended and Restated ABL Guarantee and
Collateral Agreement).

“Canadian Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of
Canadian Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of
Canadian Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of
Eligible In-Transit Inventory owned by Canadian Borrower, or (ii) 85% of the
NOLV Percentage of the Value of Eligible In-Transit Inventory owned by Canadian
Borrower; provided that (i) prior to the date that the conditions set forth in
clause (b) of the definition of “Eligible In-Transit Inventory” are met, whether
or not an Eligible In-Transit Inventory Trigger Period has occurred and is
continuing, the Inventory Formula Amount applicable to the Eligible In-Transit
Inventory of all Borrowers shall not exceed an aggregate amount of $10,000,000
at any time and (ii) the Inventory Formula Amount applicable to the Eligible
In-Transit Inventory of all Foreign Borrowers that is in transit to Mexico shall
not exceed an aggregate amount of $2,000,000 at any time.

“Canadian Inventory Reserve” reserves established by Agent to reflect factors
that may negatively impact the Value of Inventory of Canadian Borrower,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.

“Canadian IP Assignment” a collateral assignment or security agreement pursuant
to which a Canadian Facility Obligor grants a Lien on its Intellectual Property
to Agent, as security for (or given with the intent to secure) the Canadian
Facility Obligations.

“Canadian Issuing Bank” Bank of America (Canada) (including any Lending Office
of Bank of America), any Affiliate thereof, or any replacement issuer appointed
pursuant to Section 2.5 that agrees to issue Canadian Letters of Credit.

“Canadian Issuing Bank Indemnitees” Canadian Issuing Bank and its officers,
directors, employees, Affiliates, branches, agents and attorneys.

“Canadian LC Application” an application by Borrower Agent or Canadian Borrower
to Canadian Issuing Bank for issuance of a Canadian Letter of Credit, in form
and substance satisfactory to Canadian Issuing Bank and Agent.

“Canadian LC Conditions” the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6;
(b) after giving effect to such issuance, total

 

-16-



--------------------------------------------------------------------------------

Canadian LC Obligations do not exceed the Canadian Letter of Credit Subline, no
Canadian Overadvance exists and Canadian Revolver Usage does not exceed the
Canadian Borrowing Base; (c) the Canadian Letter of Credit and payments
thereunder are denominated in Canadian Dollars, Dollars or other currency
satisfactory to Agent and Canadian Issuing Bank; and (d) the purpose and form of
the proposed Canadian Letter of Credit are satisfactory to Agent and Canadian
Issuing Bank in their Permitted Discretion.

“Canadian LC Documents” all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by Canadian
Borrower or any other Person to Canadian Issuing Bank or Agent in connection
with any Canadian Letter of Credit.

“Canadian LC Obligations” the Dollar Equivalent of the sum of (a) all amounts
owing by Canadian Borrower for drawings under Canadian Letters of Credit; and
(b) the Stated Amount of all outstanding Canadian Letters of Credit.

“Canadian LC Request” a request for issuance of a Canadian Letter of Credit, to
be provided by Borrower Agent or Canadian Borrower to Canadian Issuing Bank, in
form satisfactory to Agent and Canadian Issuing Bank.

“Canadian Lenders” Bank of America (Canada), each other lender party to this
Agreement that has issued a Canadian Revolver Commitment, the Canadian Swingline
Lender, and any Person who hereafter becomes a “Lender” with a Canadian Revolver
Commitment pursuant to an Assignment, including any Lending Office of the
foregoing. Unless an Event of Default shall have occurred and be continuing,
each Canadian Lender shall be a financial institution that is listed on Schedule
I, II or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada) or is
not prohibited by Applicable Law, including the Bank Act (Canada), from having a
Canadian Revolver Commitment, or making any Canadian Revolver Loans or having
any Canadian LC Obligations under this Agreement, and if such financial
institution is not resident in Canada and is not deemed to be resident in Canada
for purposes of the Income Tax Act (Canada), then such financial institution is
not a “specified shareholder” of a Canadian Domiciled Obligor and deals at arm’s
length with each Canadian Domiciled Obligor and each “specified shareholder” of
each Canadian Domiciled Obligor for purposes of the Income Tax Act (Canada).

“Canadian Letter of Credit” any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by
Canadian Issuing Bank for the account or benefit of Canadian Borrower or an
Affiliate of Canadian Borrower.

“Canadian Letter of Credit Subline” the lesser of (a) $0 and (b) the Canadian
Revolver Commitments.

“Canadian Mortgage” a mortgage, deed of immovable hypothec, deed of trust,
assignment of leases and rents, leasehold mortgage or other security document
granting a Lien on any Mortgaged Property to secure (or given with the intent to
secure) the Canadian Facility Obligations. Each Canadian Mortgage shall be in
form and substance reasonably satisfactory to Agent.

“Canadian Multi-Employer Plan” each multi-employer plan, within the meaning of
the regulations under the Income Tax Act (Canada).

“Canadian Overadvance” as defined in Section 2.1.5.

 

-17-



--------------------------------------------------------------------------------

“Canadian Overadvance Loan” a Canadian Base Rate Loan and/or a Canadian Prime
Rate Loan made to Canadian Borrower when a Canadian Overadvance exists or is
caused by the funding thereof.

“Canadian Overadvance Loan Balance” on any date, the Dollar Equivalent of the
amount by which the aggregate Canadian Revolver Loans of Canadian Borrower
exceed the amount of the Canadian Borrowing Base on such date.

“Canadian Pension Plan” a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Canadian
Domiciled Obligor in respect of its Canadian employees or former employees,
excluding, for greater certainty, a Canadian Multi-Employer Plan.

“Canadian Prime Rate” onfor any dateday, the highest of (i) a fluctuating rate
of interestgreater of (a) the per annum equal to the rate of interest in effect
for such day as publicly announced from time to time by Bank of America (Canada)
as its “Prime Rate”, (ii) the sum of 0.50% plus the Bank of Canada overnight
ratedesignated by Bank of America (Canada) from time to time as its prime rate
for commercial loans made by it in Canada in Canadian Dollars, which rate is the
rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day, and (iii) the sum of 1.00% plus the Canadian BA Rate
for a 30 day Interest Period as of such day. The “Prime Rate” is a rate set by
Bank of America (Canada) based upon based on various factors, including theits
costs and desired return of Bank of America (Canada), general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate; or (b) the
Canadian BA Rate for a one month interest period as of such day, plus 1.00%;
provided, that in no event shall the Canadian Prime Rate be less than zero. Any
change in such rate shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based on
the Canadian Prime Rate hereunder shall be adjusted simultaneously with any
change in the Canadian Prime Rate. In the event Bank of America (Canada)
(including any successor or assignee) does not at any time announce a “Prime
Rate”, clause (i) of Canadian Prime Rate shall mean the “Prime Rate” (being the
rate for loans made in Canadian Dollars in Canada) publicly announced by a
Canadian chartered bank listed on Schedule I of the Bank Act (Canada) selected
by Agent. In no event shall the Canadian Prime Rate be less than zero.

“Canadian Prime Rate Loan” a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

“Canadian Protective Advances” as defined in Section 2.1.6.

“Canadian Reimbursement Date” as defined in Section 2.2.2.

“Canadian Rent and Charges Reserve” the aggregate of (a) all past due rent and
other amounts owing by Canadian Borrower to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Canadian Facility Collateral or could assert a Lien on
any Canadian Facility Collateral; and (b) a reserve at least equal to two
months’ rent and other charges that could be payable to any such Person, unless
it has executed a Lien Waiver.

“Canadian Revolver Commitment” for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations up to the
maximum principal amount shown on Schedule 1.1(B), as hereafter modified
pursuant to Section 2.1.4, Section 2.1.7 or an Assignment to which it is a
party. “Canadian Revolver Commitments” means the aggregate amount of such
commitments of all Canadian Lenders.

 

-18-



--------------------------------------------------------------------------------

“Canadian Revolver Loan” a loan made by a Canadian Lender to Canadian Borrower
pursuant to Section 2.1, which loan shall, if denominated in Canadian Dollars,
be either a Canadian BA Rate Loan or a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be either a Canadian Base Rate Loan or a LIBOR
Loan, in each case as selected by the Borrower Agent on behalf of the Canadian
Borrower, and any Canadian Swingline Loan, Canadian Overadvance Loan or Canadian
Protective Advance.

“Canadian Revolver Usage” the Dollar Equivalent of an amount equal to (a) the
aggregate amount of outstanding Canadian Revolver Loans; plus (b) the aggregate
Stated Amount of outstanding Canadian Letters of Credit, except to the extent
Cash Collateralized by any Obligor.

“Canadian Security Agreement” that certain Canadian Security Agreement, dated as
of the Closing Date, by and between Canadian Borrower and Agent, as amended,
restated, supplemented or otherwise modified from time to time., including by
the Amended and Restated Canadian Security Agreement by and between the Canadian
Borrower and Agent to be delivered after the Seventh Amendment Effective Date
pursuant to Section 10.1.15 .

“Canadian Security Documents” the Foreign FacilityAmended and Restated ABL
Guarantee and Collateral Agreement, the Canadian Security Agreement, each Deed
of Movable Hypothec, if any, among any of the Canadian Facility Obligors and
Agent in order to secure any of the Canadian Facility Obligations, the Canadian
Guaranties, the Canadian Mortgages, the Canadian IP Assignments, the Canadian
Deposit Account Control Agreements, the Dutch Security Documents, the Mexican
Security Documents, the UK Security Documents, the U.S. Security Documents, the
German Security Documents and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Canadian
Facility Obligations.

“Canadian Subsidiary” each Subsidiary that is incorporated or organized under
the laws of Canada or any province or territory of Canada.

“Canadian Subsidiary Obligor” any Subsidiary directly owned by a Canadian
Domiciled Obligor that is not an Immaterial Subsidiary, if any.

“Canadian Swingline Lender” Bank of America (Canada) in its capacity as provider
of Canadian Swingline Loans.

“Canadian Swingline Loan” any Borrowing of Canadian Revolver Loans funded with
Canadian Swingline Lender’s funds, until such Borrowing is settled among
Canadian Lenders or repaid by Canadian Borrower, which Canadian Revolver Loan
shall, if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and
shall, if denominated in Dollars, be a Canadian Base Rate Loan, in each case as
selected by the Borrower Agent on behalf of Canadian Borrower.

“Capital Expenditures” for any period, without duplication, (a) the additions to
property, plant and equipment and other capital expenditures of the Parent
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower for such period
prepared in accordance with GAAP other than (x) such additions and expenditures
classified as Permitted Acquisitions and (y) such additions and expenditures
made with Net Proceeds from any casualty or other insured damage or condemnation
or similar awards and (b) Capital Lease Obligations incurred by the Parent
Borrower and its consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

-19-



--------------------------------------------------------------------------------

capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that any change in GAAP after the Original
Closing Date that would require lease obligations that would have been
characterized and accounted for as operating leases in accordance with GAAP as
in effect on the Original Closing Date to be characterized and accounted for as
Capital Lease Obligations shall be disregarded for purposes hereof.

“Cash Collateral” cash, and any interest or other income earned thereon, that is
delivered to Agent or a Security Trustee to Cash Collateralize any Obligations.

“Cash Collateral Account” a Foreign Cash Collateral Account or a U.S. Cash
Collateral Account, as the context requires.demand deposit, money market or
other account established by Agent at such financial institution as Agent may
select in its Permitted Discretion, which account shall be subject to a Lien in
favor of Agent for the benefit of the Secured Parties.

“Cash Collateralize” the delivery of cash to Agent or a Security Trustee, as
security for the payment of Obligations, in an amount equal to (a) with respect
to any LC Obligations, 103% of the aggregate of such LC Obligations, and
(b) with respect to any inchoate, contingent or other Obligations (including
Secured Bank Product Obligations), Agent’s good faith estimate of the amount due
or to become due, including fees, expenses and indemnification hereunder.

“Cash Collateralization” has a correlative meaning.

“Cash Management Services” services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

“CCAA” the Companies’ Creditors Arrangement Act (Canada) (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

“Cequent Mexico Holdings Share Pledge” (a) a Dutch law governed notarial deed of
pledge over the shares in the capital of Cequent Mexico Holdings B.V., made
between UK Borrower as pledgor and Agent as pledgee, dated 22 December 2015 and
(b) a Dutch law governed notarial deed of pledge over the shares in the capital
of Cequent Mexico Holdings B.V., made between UK Borrower as pledgor and Agent
as pledgee to be delivered after the Seventh Amendment Effective Date pursuant
to Section 10.1.15, in each case as such agreement is amended, restated,
supplemented or otherwise modified from time to time.

“Cequent Nederland Holdings Share Pledge” (a) a Dutch law governed notarial deed
of pledge over the shares in the capital of Cequent Nederland Holdings B.V.,
made between Horizon International Holdings LLC as pledgor and Agent as pledgee
dated 22 December 2015 and (b) a Dutch law governed notarial deed of pledge over
the shares in the capital of Cequent Nederland Holdings B.V., made between
Horizon International Holdings LLC as pledgor and Agent as pledgee to be
delivered after the Seventh Amendment Effective Date pursuant to
Section 10.1.15, in each case, as such agreement is amended, restated,
supplemented or otherwise modified from time to time.

“CFC” a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holdco” any Subsidiary, other than Foreign Subsidiaries, substantially all
the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries.

 

-20-



--------------------------------------------------------------------------------

“Change in Control” (a) the acquisition of beneficial ownership, directly or
indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Parent
Borrower, (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (c) the occurrence of
any change in control (or similar event, however denominated) with respect to
the Parent Borrower under (i) any indenture or other agreement in respect of
Material Debt to which the Parent Borrower or any Subsidiary is a party or
(ii) any instrument governing any preferred stock of the Parent Borrower or any
Subsidiary having a liquidation value or redemption value in excess of
$5,000,000.

“Change in Law” the occurrence, after the Original Closing Date, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

“Civil Code” the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

“Claims” all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

“Closing Date” as defined in Section 6.1.

“Code” the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” all Property described in any Security Documents as security for
any Obligations and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

“Collateral and Guarantee Requirement” the Foreign Facility Collateral and
Guarantee Requirement and/or the U.S. Facility Collateral and Guarantee
Requirement, as the context requires.with

 

-21-



--------------------------------------------------------------------------------

respect to any and all Obligors, the requirement that, subject to any applicable
limitations set forth in the Security Documents (and with respect to any Foreign
Obligor, the Agreed Security Principles):

(a)         Agent shall have received from each Obligor party thereto either
(i) a counterpart of each applicable Security Document, duly executed and
delivered on behalf of such Obligor, or (ii) in the case of any Person that
becomes an Obligor after the Original Closing Date, a joinder to this Agreement
and a supplement or deed of accession, as applicable, to each applicable
Security Document and the Intercreditor Agreement, in each case in the form
specified therein, duly executed and delivered on behalf of such Obligor;

(b)         all outstanding Equity Interests of the Parent Borrower and each
Subsidiary owned by or on behalf of any Obligor shall have been pledged pursuant
to the Amended and Restated ABL Guarantee and Collateral Agreement, or other
appropriate Security Document (except that the U.S. Facility Obligors shall not
be required to pledge more than 65% of the outstanding voting Equity Interests
of any Foreign Subsidiary or any CFC (other than any Foreign Subsidiary or CFC
organized under the laws of Germany, the United Kingdom (or any political
subdivision thereof), the Netherlands, Mexico or Canada (or any province or
territory thereof) and shall pledge 100% of the Equity Interests of any Foreign
Subsidiary organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), Mexico, Canada (or any province or territory
thereof) or the Netherlands shall have been pledged); provided, however, that if
one or more of the Term Loan Documents would require a greater pledge, the
limitation in this parenthetical shall be automatically deemed to be modified to
require a pledge equivalent to that required by the Term Loan Documents) and,
subject to the Intercreditor Agreement, Agent or the Controlling Term Loan
Agent, as applicable, shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c)         all Debt for borrowed money having an aggregate principal amount in
excess of $500,000 that is owing to any Obligor shall be evidenced by a
promissory note and shall have been pledged pursuant to the Amended and Restated
ABL Guarantee and Collateral Agreement (and/or any other applicable Security
Document) and subject to the Intercreditor Agreement, Agent and/or the
Controlling Term Loan Agent, as applicable, shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank;

(d)         all documents and instruments, including UCC and PPSA financing
statements, required by Applicable Law or reasonably requested by Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents (in each case subject to the
Intercreditor Agreement), shall have been filed, registered or recorded or
delivered to Agent for filing, registration or recording;

(e)        Agent shall have received, with respect to any Mortgaged Property,
(i) counterparts of a Mortgage with respect to such Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2.2, together with such endorsements,
coinsurance and reinsurance as Agent or the Required Lenders may reasonably
request, but only to the extent such endorsements are (A) available in the
relevant jurisdiction (provided in no event shall Agent request a creditors’
rights endorsement) and (B) available at commercially reasonable rates, (iii) if
any such Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under Applicable Law, including Regulation H
of the Board of Governors,

 

-22-



--------------------------------------------------------------------------------

and an acknowledged notice to the applicable Obligors, (iv) if reasonably
requested by Agent, a current appraisal of any such Mortgaged Property, prepared
by an appraiser acceptable to Agent, and in form and substance satisfactory to
Required Lenders (it being understood that if such appraisal is required in
order to comply with Agent’s internal policies, such request shall be deemed to
be reasonable), (v) if reasonably requested by Agent, an environmental
assessment with respect to any such Mortgaged Property, prepared by
environmental engineers reasonably acceptable to Agent, and such other reports,
certificates, studies or data with respect to such Mortgaged Property as Agent
may reasonably require, all in form and substance reasonably satisfactory to
Required Lenders (it being understood that if such assessment or other materials
are required in order to comply with Agent’s internal policies, such request
shall be deemed to be reasonable), and (vi) such abstracts, legal opinions and
other documents as Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided, however, in no
event shall surveys be required to be obtained with respect to any such
Mortgaged Property;

(f)        each Obligor shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder, and in each case
except to the extent not required to be obtained pursuant to the Loan Documents;

(g)         with respect to each Dutch Domiciled Obligor only, (i) each Dutch
Domiciled Obligor shall have validly executed the notarial power of attorney for
the purpose of executing the Dutch Security Document to which it is a party;
(ii) each Dutch Security Document shall have been executed before a Dutch law
civil notary (notaris); (iii) Agent shall have received certified copies of each
of the Dutch Security Documents; and (iv) each Lien which is granted by means of
the Dutch Security Documents shall have been registered in the relevant
shareholders register; and

(h)         with respect to each Mexican Domiciled Obligor only, (i) a copy of
the mercantile folio (folio mercantil) of each Mexican Domiciled Obligor, issued
by the corresponding Public Registry of the Property and Commerce (Registro
Público de la Propiedad y del Comercio) evidencing the absence of any Insolvency
Proceedings, (ii) notarized copies of the partner’s resolutions of the Mexican
Domiciled Obligors: (1) authorizing the execution, delivery and performance of
the Loan Documents to which such Mexican Domiciled Obligors are party;
(2) authorizing a specific person or persons to execute the Loan Documents to
which each such Mexican Domiciled Obligor is a party on behalf of such Mexican
Domiciled Obligor; (3) authorizing a specific person or persons, on behalf of
each Mexican Domiciled Obligor, to sign and/or dispatch all documents and
notices to be signed or dispatched by such Mexican Domiciled Obligor under or in
connection with the Loan Documents to which it is a party; (4) authorizing the
appointment of the Borrower Agent as each Mexican Domiciled Obligor’s agent for
service of process in New York; (5) waiving the pre-emptive rights of each
Mexican Domiciled Obligor in respect of any pledged Equity Interests,
authorizing the division of such Equity Interests and approving any sale of such
Equity Interests conducted in the context of foreclosures under the Security
Documents; (6) a certificate of a member of the board of managers or an
authorized officer of each Mexican Domiciled Obligor as to the Solvency of such
Mexican Domiciled Obligor; (7) a ratified notarial instrument by a Mexican
notary public of the Mexican Asset Pledges and Mexican Equity Pledges;

provided, that, (i) with respect to any Obligor that is a Foreign Subsidiary
organized under the laws of Germany, the United Kingdom (or any political
subdivision thereof), the Netherlands, Mexico or Canada (or any province or
territory thereof), the Collateral and Guarantee Requirement shall require the
provision of the documents and satisfaction of the requirements set forth in
Schedule I to the Seventh Amendment and (ii) with respect to any Obligor that is
a Foreign Subsidiary organized under the laws of any other jurisdiction, the
Collateral and Guarantee Requirement shall be modified as reasonably

 

 

-23-



--------------------------------------------------------------------------------

requested by the Required Lenders to reflect the requirements and limitations of
the jurisdiction in which such Foreign Subsidiary is organized.

“Commission” the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” for any Lender, the aggregate amount of such Lender’s Borrower
Group Commitments. “Commitments” means the aggregate amount of all Borrower
Group Commitments (not to exceed the Maximum Facility Amount), which on the
Closing Date consist of (a) $2,000,000 in respect of the Canadian Revolver
Commitments, (b) $3,000,000 in respect of the UK Revolver Commitments, and (c)
$94,000,00085,000,000 in respect of the U.S. Revolver Commitments.

“Commitment Termination Date” (a) with respect to the Canadian Revolver
Commitments, the Canadian Commitment Termination Date, (b) with respect to the
UK Revolver Commitments, the UK Commitment Termination Date and (c) with respect
to the U.S. Revolver Commitments, the U.S. Commitment Termination Date.

“Commodity Exchange Act” the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Compliance Certificate” a certificate, in form and substance satisfactory to
Agent, by which Borrower Agent certifies compliance with Section 10.3.

“Consolidated EBITDA” for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated cash interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Specified Vendor Receivables Financing for such period,
whether accounted for as interest expense or loss on the sale of receivables,
and all Preferred Dividends, (vi) all losses during such period that relate to
the retirement of Debt, (vii) noncash expenses during such period resulting from
the grant of Equity Interests to management and employees of the Parent Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) fees, costs and expenses in connection with the
Seventh Amendment Transactions to the extent incurred within 90 days of the
Seventh Amendment Effective Date, (x) all other noncash expenses or losses of
the Parent Borrower or any of the Subsidiaries for such period (excluding any
such charge that constitutes an accrual of or a reserve for cash charges for any
future period), (x) any nonrecurringxi) fees, and expenses in connection with
the issuance or charges realized by the Parent Borrower or any of the
Subsidiaries for such period related to any offering of Equity Interests or
incurrence of Debtany Indebtedness (in each case, whether or not consummated,
(xi) fees and expenses in connection with the Original Closing Date
Transactions, (xii) any nonrecurring costs and expenses arising from the
integration of any business acquired pursuant to any Permitted Acquisition
consummated after the Original Closing Date, (xiii) the amount of reasonably
identifiable and factually supportable “run rate” cost savings, operating
expense reductions, and other synergies not to exceed $12,500,000 resulting from
the Westfalia Acquisition that are projected by the Parent Borrower in good
faith and certified by a Financial Officer of the Parent Borrower in writing to
the Agent to result from actions either taken or expected to be taken within
eighteen (18) months of the Westfalia Acquisition Closing Date, net of the
amount of actual benefits realized prior to or during such period from such
actions (which cost savings, operating expense reductions, and synergies shall
be calculated on a pro forma basis as though such cost savings, operating
expense reductions, or synergies had been realized on the first day of such
period), (xiv) any) provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (xi), when combined

 

-24-



--------------------------------------------------------------------------------

with amounts added under clause (xiii) below, shall not exceed $5,000,000 for
any trailing twelve month period, (xii) costs and expenses of professional fees
of the Parent Borrower and its Subsidiaries or of any Agent or Lender to the
extent the Parent Borrower is required to reimburse such Agent or Lender
therefore, and (xiii) unusual or nonrecurring expenses or similar costs relating
to cost savings projects, including restructuring, moving and severance
expenses, (xv) net losses from discontinued operations, (xvi)  losses associated
with the prepayment of leases (whether operating leases or capital leases)
outstanding on January 1, 2015 from discontinued operations, and (xvii) losses
or charges associated with asset sales otherwise permitted hereunderprovided
that the aggregate amount added to Consolidated EBITDA pursuant to this clause
(xiii), when combined with amounts added under clause (xi) above, shall not
exceed $5,000,000 for any trailing twelve month period, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) any extraordinary gains for such period, (ii) any non-cash income,
profits or gains for such period and (iii) any gains realized from the
retirement of Debt after the Original Closing Date, all determined on a
consolidated basis in accordance with GAAP; provided, however that the amounts
added to Consolidated Net Income pursuant to clauses (xii) through (xvii) above
for any period shall not exceed twenty percent (20%) of Consolidated EBITDA for
such period (determined without including amounts added to Consolidated Net
Income pursuant to clauses (xii) through (xvii) above for such period). If any
Borrower or any Subsidiary has made any Permitted Acquisition or Significant
Investment or any sale, transfer, lease or other disposition of assets outside
of the ordinary course of businessOrdinary Course of Business permitted by
Section 10.2.5 during the relevant period for determining any leverage ratio
hereunder, Consolidated EBITDA for the relevant period shall be calculated only
for purposes of determining such leverage ratio after giving pro forma effect
thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other disposition of assets had occurred on the first day of
the relevant period for determining Consolidated EBITDA; provided that with
respect to any Significant Investment, (x) any pro forma adjustment made to
Consolidated EBITDA shall be in proportion to the percentage ownership of such
Borrower or such Subsidiary, as applicable, in the Subject Person (e.g. if such
Borrower acquires 70% of the Equity Interests of the Subject Person, a pro forma
adjustment to Consolidated EBITDA shall be made with respect to no more than 70%
of the EBITDA of the Subject Person) and (y) pro forma effect shall only be
given to such Significant Investment if the Debt of the Subject Person is
included in Total Debt for purposes of calculating the applicable leverage ratio
in proportion to the percentage ownership of such Borrower or such Subsidiary,
as applicable, in such Subject Person. Any such pro forma calculations may
include operating and other expense reductions and other adjustments for such
period resulting from any Permitted Acquisition, or sale, transfer, lease or
other disposition of assets that is being given pro forma effect to the extent
that such operating and other expense reductions and other adjustments (a) would
be permitted pursuant to Article XI of Regulation S-X under the Securities Act
of 1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Borrowers in consultation with
Agent.

“Consolidated Net Income” for any period, the net income or loss of the Parent
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Parent Borrower or a Significant
Investment) in which any other Person (other than the Parent Borrower or any
Subsidiary or any director holding qualifying shares in compliance with
Applicable Law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Parent Borrower or any of
the Subsidiaries during such period, (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Parent Borrower or any Subsidiary and
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income.

 

-25-



--------------------------------------------------------------------------------

“Contingent Obligation” any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

“Control” the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Accounts” each Deposit Account and Securities Account required to be
subject to the Lien and control of Agent or a Security Trustee pursuant to the
Loan Documents.

“Controlling Term Loan Agent” means (a)  Seniorthe First Lien Term Loan Agent
until the end of the Senior Term Period and (b) Term Loan Agent at all times
thereafter.

“ Convertible Notes Indenture” means the First Supplemental Indenture between
the Parent Borrower and Wells Fargo Bank, National Association, dated as of
February 1, 2017.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Party” Agent, a Lender or any Issuing Bank; and “Credit Parties” means
Agent, Lenders and Issuing Banks.

“Creditor Representative” under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

“CTA” the Corporation Tax Act 2009 (UK), as amended from time to time.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for Borrowed Money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of

 

-26-



--------------------------------------------------------------------------------

the deferred purchase price of property or services (excluding current accounts
payable incurred in the Ordinary Course of Business), (f) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (g) all Guarantees by such Person of Debt of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt provide that such Person is not liable
therefor. Notwithstanding anything to the contrary in this paragraph, the term
“Debt” shall not include (a) agreements providing for indemnification, purchase
price adjustments or similar obligations incurred or assumed in connection with
the acquisition or disposition of assets or Equity Interests and (b) trade
payables and accrued expenses in each case arising in the Ordinary Course of
Business.

“Deed of Movable Hypothec” a deed of hypothec charging the movable (personal)
property of an Obligor pursuant to the Civil Code, in the event that any of the
Canadian Facility Obligors own movable (personal) property in Quebec.

“Default” any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

“Defaulting Lender” any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or (ii) become the subject of a Bail-in Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements; and provided further, that a Lender shall not be deemed to be a
Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent and
Borrowers in writing that it will not make a funding because a condition to
funding (specifically identified in the notice) is not or cannot be satisfied.

“Deposit Account” (a) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (b) with respect to any such Deposit Account located
outside of the U.S., any bank account with a deposit function.

“Deposit Account Control Agreements” the Canadian Deposit Account Control
Agreements, the UK Deposit Account Control Agreements and/or the U.S. Deposit
Account Control Agreements, as the

 

-27-



--------------------------------------------------------------------------------

context requirescontrol agreements reasonably satisfactory to Agent executed by
each institution maintaining a Deposit Account for an Obligor, to perfect or
better evidence Agent’s Lien on such account, as security for (or given with the
intent to secure) the Obligations of such Obligor or as otherwise required by
the terms of the Loan Documents.

“Dilution Percent” the percent, determined for each Borrower Group for the most
recently ended twelve-month period, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to the Accounts of the Borrower(s) in the applicable
Borrower Group, divided by (b) gross sales of the Borrower(s) in the applicable
Borrower Group.

“Discharge of Senior Obligations” shall have the meaning as defined in the Term
Intercreditor Agreement.

“Disclosed Matters” the actions, suits and proceedings and the environmental
matters disclosed in Schedule 9.1.6.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior Full Payment of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provide for the
scheduled payments of dividends in cash, or (d) are or become convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date with respect to the Obligations.

“Distribution” any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); distribution,
advance or repayment of Debt to a holder of Equity Interests; or purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

“Document” as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Obligor, a “document of title” as defined in the PPSA) or any
other Applicable Law, as applicable.

“Dollar Equivalent” on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Spot Rate to obtain the
stated amount of the other currency.

“Dollars” lawful money of the United States.

“Domestic Subsidiary” any Subsidiary, other than the Foreign Subsidiaries.

“Dominion Account” with respect to (a) the Canadian Borrower, each Canadian
Dominion Account, (b) the UK Borrower, each UK Dominion Account, and (c) the
U.S. Borrowers, each U.S. Dominion Account.

 

-28-



--------------------------------------------------------------------------------

“Dominion Trigger Period” (I) prior to March 7, 2019, the period (a) commencing
on the day that an Event of Default occurs, or U.S. Availability is less than or
equal to $6,700,000 (computed without reference to the U.S. Special Availability
Block), and (b) continuing until the earlier of (x) March 7, 2019 and (y) no
Event of Default having existed and U.S. Availability having been greater than
$6,700,000 (computed without reference to the U.S. Special Availability Block)
during each of the preceding 30 consecutive days; or (II) from and after March
7, 2019 the period (a) commencing on the day that an Event of Default occurs, or
U.S. Availability is less than the Dominion Trigger Threshold and (b) continuing
until no Event of Default exists and, during each of the previous 30 consecutive
days, U.S. Adjusted Availability has been not less than the Dominion Trigger
Threshold.

“Dominion Trigger Threshold” the greater of (a) 10% of the U.S. Revolver
Commitments and (b) $10,000,000.

“Dutch Collateral and Guarantee Requirement” subject to any applicable
limitations set forth in the Security Documents and the Agreed Security
Principles, with respect to any and all Dutch Domiciled Obligors (provided that
the scope of the Lien granted by the Netherland Holdcos (as defined in the
Foreign Facility Guarantee and Collateral Agreement) shall exclude the
Netherland Holdco Excluded Property (as defined in the Foreign Facility
Guarantee and Collateral Agreement)), the requirement that:

(a) each Dutch Domiciled Obligor shall have obtained all consents and approvals
required to be obtained by it in accordance with Dutch law and its articles of
association in connection with the execution of all Dutch Security Documents to
which it is a party, the performance of its obligations thereunder and the
granting of the Liens thereunder, and in each case except to the extent not
required to be obtained pursuant to the terms of the Loan Documents;

(b) each Dutch Domiciled Obligor shall have validly executed the notarial power
of attorney for the purpose of executing the Dutch Security Document to which it
is a party;

(c) each Dutch Security Document shall have been executed before a Dutch law
civil notary (notaris);

(d) Agent shall have received certified copies of each of the Dutch Security
Documents; and

(e) each Lien which is granted by means of the Dutch Security Documents shall
have been registered in the relevant shareholders register.

“Dutch Domiciled Obligors” Cequent Nederland Holdings B.V., a private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid),
incorporated under the laws of the Netherlands, having its registered office
(statutaire zetel) in Amsterdam, the Netherlands and registered with the trade
register of the chamber of commerce, under number 34347776, Cequent Mexico
Holdings B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the laws of the Netherlands,
having its registered office (statutaire zetel) in Amsterdam, the Netherlands
and registered with the trade register of the chamber of commerce, under number
55435637, and each other Obligor organized under the laws of the Netherlands or
any jurisdiction thereof.

“Dutch Security Documents” the Cequent Nederland Holdings Share Pledge and the
Cequent Mexico Holdings Share Pledge and all other documents, instruments and
agreements now or hereafter executed by any Dutch Domiciled Obligor securing (or
given with the intent to secure) any Obligations.

 

-29-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” the (a) Canadian Eligible Accounts and/or (b) U.S. Eligible
Accounts, as the context requires.

“Eligible Assignee” a Person that is (a) a Lender, Affiliate or branch of a
Lender or Approved Fund; (b) an assignee approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within two Business Days after notice of the
proposed assignment) and Agent; and (c) during an Event of Default under
Section 11.1(a), (b), (h) or (i) (without regard to any waiting period) or any
other Event of Default that has occurred and remains continuing for a period
equal to or exceeding 30 days, any Person acceptable to Agent in its Permitted
Discretion.

“Eligible Inventory” the (a) Canadian Eligible Inventory, (b) UK Eligible
Inventory, and/or (c) U.S. Eligible Inventory, as the context requires.

“Eligible In-Transit Inventory” Inventory owned by a Borrower that would be
Eligible Inventory of such Borrower if it were not of a type subject to a
Document and/or in transit from a foreign location to a location of (x) the
Canadian Borrower within the United States or Canada, (y) the UK Borrower within
the United States or Mexico or (z) a U.S. Borrower within the United States, and
that Agent, in its Permitted Discretion, deems to be Eligible In-Transit
Inventory. Without limiting the foregoing, (a) no Inventory shall be Eligible
In-Transit Inventory unless (i) it is insured in an amount and manner reasonably
satisfactory to Agent; (ii) it is not sold by a vendor that has asserted any
right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (iii) it is
subject to purchase orders and other sale documentation satisfactory to Agent,
and title has passed to such Borrower; (iv) it is shipped by a common carrier
that is not affiliated with the vendor and is not subject to any Sanction or on
any specially designated nationals list maintained by OFAC or any other
Governmental Authority; (v) it is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver in the form
of Exhibit C-1 (with appropriate modifications to remove the references to the
Senior Term Agent, the Senior Term Loan Documents, the Term Loan AgentLoan
Agents and the Term Loan Documents if such Lien Waiver is delivered with respect
to an Obligor that is not a U.S. Obligor) or on terms acceptable to Agent in its
Permitted Discretion; and (vi) if purchased from any Affiliate of a Borrower
(including without limitation, TriMas Sourcing B.V. and any successor thereof)
or any Affiliate of TriMas Corporation, such Affiliate shall have executed a
Lien Waiver in the form of Exhibit C-2 (with appropriate modifications to remove
the references to the Senior Term Agent, the Senior Term Loan Documents, the
Term Loan AgentTerm Loan Agents and the Term Loan Documents if such Lien Waiver
is delivered with respect to an Obligor that is not a U.S. Obligor) or on terms
acceptable to Agent in its Permitted Discretion; and (b) no Inventory shall be
Eligible In-Transit

 

-30-



--------------------------------------------------------------------------------

Inventory during an Eligible In-Transit Inventory Trigger Period unless it
(i) satisfies all of the conditions set forth in the foregoing clause (a) and
(ii) is subject to a negotiable Document showing Agent or a Security Trustee
(or, with the consent of Agent, the applicable Borrower) as consignee, which
Document is in the possession of Agent or such other Person as Agent shall
approve.

“Eligible In-Transit Inventory Trigger Period” the period (a) commencing on the
day that (i) an Event of Default occurs, (ii) U.S. Adjusted Availability is less
than or equal to, for 3 consecutive Business Days, the lesser of (A) 30% of the
U.S. Borrowing Base (computed without regard to the U.S. Special Availability
Block) or (B) 30% of the aggregate amount of all U.S. Revolver Commitments, or
(iii) U.S. Adjusted Availability is at any time less than or equal to the lesser
of (A) 25% of the U.S. Borrowing Base (computed without regard to the U.S.
Special Availability Block) or (B) 25% of the aggregate amount of all U.S.
Revolver Commitments; and (b) continuing until no Event of Default exists and,
during each of the preceding 30 consecutive days, U.S. Adjusted Availability has
been greater than the lesser of (i) 30% of the U.S. Borrowing Base (computed
without regard to the U.S. Special Availability Block) or (ii) 30% of the
aggregate amount of all U.S. Revolver Commitments.

“Enforcement Action” any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

“Environmental Laws” all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” any liabilities, obligations, damages, losses, claims,
actions, suits, judgments, or orders, contingent or otherwise (including any
liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Release, environmental
pollution or Hazardous Materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

“Equity Interest” shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person or any warrants, options or other
rights to acquire such interests, but excluding any debt securities convertible
into or referencing any of the foregoing.

“ERISA” the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.

“ERISA Affiliate” any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for

 

-31-



--------------------------------------------------------------------------------

purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” (a) any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a U.S. Pension Plan (other
than an event for which the 30 day notice period is waived); (b) a failure by
any U.S. Pension Plan to satisfy the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such U.S. Pension
Plan in each instance, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any U.S. Pension Plan;
(d) a determination that any U.S. Pension Plan is, or is expected to be, in “at
risk” status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA; (e) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any U.S. Pension Plan; (f) the receipt by the Parent Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any U.S. Pension Plan or U.S. Pension Plans or to
appoint a trustee to administer any U.S. Pension Plan;

(g) the incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any U.S.
Pension Plan or Multiemployer Plan; or (h) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” the single currency of the Participating Member States.

“Event of Default” as defined in Section 11.

“Excluded Account” (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Obligors located in the United States, Canada or the
United Kingdom and containing not more than $50,000 individually or $250,000 in
the aggregate at any time, (c) zero-balance accounts that sweep on a daily basis
to an account maintained with Agent or subject to a Deposit Account Control
Agreement and (d) Deposit Accounts and Securities Accounts of the Foreign
Domiciled Obligors not located in the United States, Canada or the United
Kingdom and containing not more than $300,000 individually or $1,000,000 in the
aggregate for any period of time exceeding three (3) consecutive Business Days.

“Excluded Swap Obligation” with respect to any Obligor, any Swap Obligation if,
and to the extent that, and only for so long as, all or a portion of the
guarantee of such Obligor of, or the grant by such Obligor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Obligor
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

-32-



--------------------------------------------------------------------------------

“Excluded Taxes” (a) Taxes imposed on or measured by a Recipient’s net or
overall gross income or net worth or similar Taxes (however denominated),
capital Taxes within the meaning of Section 190.1 of the Income Tax Act (Canada)
(or similar Taxes imposed by Canada or any political subdivision thereof),
franchise Taxes and branch profits Taxes (i) as a result of such Recipient being
organized under the laws of, or having its principal office or applicable
Lending Office located in, the jurisdiction imposing such Tax, or
(ii) constituting Other Connection Taxes; (b) in the case of a Lender, any U.S.
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender (i) acquires such interest in the Loan or Commitment (except any
assignee pursuant to an assignment request by Borrower Agent under Section 13.4)
or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 5.8.1, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender become a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to a Recipient’s failure to comply with Section 5.9; (d)
U.S. withholding Taxes imposed pursuant to FATCA; and (e) any Canadian
withholding Taxes resulting from (i) a Lender not dealing at arm’s length within
the meaning of the Income Tax Act (Canada) with a Credit Party or (ii) a Lender
being, or not dealing at arm’s length with, a “Specified Shareholder” within the
meaning of Section 18(5) of the Income Tax Act (Canada) of a Credit Party.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Parent Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts held exclusively for the
benefit of third parties, other than an Obligor and (f) that contain solely
deposits permitted by clauses (c) and (d) of the definition of “Permitted
Encumbrances”, including in connection with any letters of credit issued
pursuant to such clauses, if the documents governing such deposits prohibit the
granting of a Lien on such deposits.

“Existing Letters of Credit” those letters of credit existing on the Closing
Date and identified on Schedule 1.1(A).

“Existing Senior Agreement” that certain Credit Agreement, dated as of
February 20, 2019, by and among the Parent Borrower, the several banks and other
financial institutions or entities from time to time party thereto and Cortland
Capital Market Services LLC, as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Extraordinary Expenses” all costs, expenses or advances that Agent or any
Security Trustee may incur during an Event of Default, or during the pendency of
an Insolvency Proceeding of an Obligor, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Security
Trustee, any Lender, any Obligor, any representative of creditors of an Obligor
or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority or avoidability of Agent’s and/or Security
Trustee’s Liens with respect to any Collateral), Loan Documents, Letters of
Credit or Obligations, including any lender liability or other Claims; (c) the
exercise of any rights or remedies of Agent and/or Security Trustee in, or the
monitoring of, any Insolvency Proceeding;

(d) settlement or satisfaction of taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; and (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility

 

-33-



--------------------------------------------------------------------------------

reservation and standby fees, legal fees, appraisal fees, brokers’ and
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.

“FATCA” (a) Sections 1471 through 1474 of the Code as of the Original Closing
Date or any amended or successor provision that is substantively comparable and
not materially more onerous to comply with, and, in each case, any regulations
or official interpretations thereof, (b) any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Original Closing Date or any amended or
successor provision as described in clause (a) above and (c) any law,
regulation, rule, promulgation or official agreement implementing an official
government agreement with respect to the foregoing.

“Federal Funds Rate” (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

“FILO Amount” from and after the FILO Commencement Date, as of any date of
determination, the Dollar-equivalent result of: Fifth Amendment” means that
certain Fifth Amendment to this Agreement, dated as of February 26, 2019 among
the Borrowers, the other Obligors party thereto, the Agent and the Lenders party
thereto.

(a)        the sum of (i) (a) 5% of the Value of U.S. Eligible Accounts, plus
(b) 10% of the NOLV Percentage of the Value of U.S. Eligible Inventory at such
time, multiplied by

(b)        (i) one (1), during the 21 month period following the FILO
Commencement Date and (ii) at all times thereafter (up to the FILO Termination
Date), a fraction, the numerator of which shall be the number of full fiscal
quarterly periods remaining prior to FILO Termination Date and the denominator
of which shall be 6; provided that from and after the FILO Termination Date, the
FILO Amount shall be zero ($0). For purposes of clarity, the first “full fiscal
quarterly period” shall mean a fiscal quarterly period commencing on the same
calendar day that corresponds to the 21 month anniversary of the FILO
Commencement Date with reductions in the FILO Amount being effective on the
first day of each applicable full fiscal quarterly period.

“FILO Commencement Date” June 30, 2015.

“FILO Loan” a U.S. Revolver Loan constituting a FILO Loan that is borrowed and
deemed outstanding pursuant to Section  4.1.1(a).

“FILO Termination Date” June 30, 2018.

“Financial Covenant Trigger Period” anythe period from and after March 14, 2019,
(a) commencing on the day that an Event of Default occurs, or U.S. Availability
is less than or equal tothe greater of (x) $7,500,000, and (y) the lesser of (A)
10% of the U.S. Borrowing Base or(computed without regard to the U.S. Special
Availability Block) and (B) 10% of the aggregate amount of all U.S. Revolver
Commitments, and (b) continuing until, during each of the preceding 30
consecutive days, no Event of Default has existed and U.S. Availability has been
greater than the greater of (x) $7,500,000 and (y)  the lesser of (A) 10% of the
U.S. Borrowing Base (computed without regard to the U.S. Special Availability
Block) or (B) 10% of the aggregate amount of all U.S. Revolver Commitments.

 

-34-



--------------------------------------------------------------------------------

“Financial Officer” the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

“First Lien Net Leverage Ratio” on any date, the ratio of (a) First Lien Secured
Debt as of such date less the aggregate amount (not to exceed $100,000,000) of
the sum of Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in
each case as of such date, to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters of the Parent Borrower ended on such date (or, if
such date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter of the Parent Borrower most recently ended prior to such date for
which financial statements are available).

“First Lien Secured Debt” Total Debt that is secured by a first priority Lien on
any asset of the Parent Borrower or any of its Subsidiaries (it being understood
that any Debt outstanding under this Agreement and any Debt outstanding under
the Senior Term Loan Agreement and theFirst Lien Term Loan Agreement is First
Lien Secured Debt).

“ First Lien Term Loan Agent” JPMorgan Chase Bank, N.A. in its capacity as agent
for the lenders under the First Lien Term Loan Agreement, and its successors and
assigns including under any replacement or refinancing with respect thereto.

“ First Lien Term Loan Agreement” that certain Term Loan Credit Agreement dated
as of June 30, 2015 among First Lien Term Loan Agent, the First Lien Term Loan
Lenders, the Parent Borrower, and the other parties thereto, as amended,
restated, supplemented, replaced refinanced or otherwise modified from time to
time up to and including as amended by the First Lien Term Loan Agreement Sixth
Amendment in accordance with the requirements thereof and this Agreement.

“First Lien Term Loan Agreement Fourth Amendment” that certain Fourth Amendment
to Credit Agreement, dated as of July 31, 2018, among First Lien Term Loan
Agent, the First Lien Term Loan Lenders party thereto, the Parent Borrower,
Horizon Global Americas Inc., a Delaware corporation, Horizon Global Company
LLC, a Delaware limited liability company, and the other parties thereto.

“ First Lien Term Loan Agreement Sixth Amendment” that certain Sixth Amendment
to Credit Agreement, dated as of Seventh Amendment Effective Date, among First
Lien Term Loan Agent, the First Lien Term Loan Lenders party thereto, the Parent
Borrower, Horizon Global Americas Inc., a Delaware corporation, Horizon Global
Company LLC, a Delaware limited liability company, and the other parties
thereto.

“ First Lien Term Loan Debt” the Debt and “Obligations ” (as defined under the
First Lien Term Loan Agreement) evidenced by the First Lien Term Loan Documents,
in aggregate principal amount (in the case of loans) not to exceed $191,000,000
plus an additional amount of Debt incurred under the Second Lien Term Loan
Documents solely in connection with the “ in-kind” payment of interest thereon
and fees pursuant to the terms of the First Lien Term Loan Agreement as in
effect as of the Seventh Amendment Effective Date.

“ First Lien Term Loan Documents” collectively (a) the First Lien Term Loan
Agreement and (b) all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of, the First Lien Term Loan Agent or the
First Lien Term Loan Lenders in connection therewith.

“ First Lien Term Loan Lenders” the lenders party to the First Lien Term Loan
Agreement.

“First Lien Term Loan Security Documents” collectively, the Guarantee and
Collateral Agreement (as defined in the First Lien Term Loan Agreement), the
Mortgages (as defined in the First

 

-35-



--------------------------------------------------------------------------------

Lien Term Loan Agreement) and all other security documents delivered to the
First Lien Term Loan Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Obligor under the First Lien Term
Loan Agreement or the Guarantee and Collateral Agreement (as defined in the
First Lien Term Loan Agreement), as such documents may be amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Fiscal Quarter” each period of three months, commencing on the first day of a
Fiscal Year.

“Fiscal Year” the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

“Fixed Charge Coverage Ratio” the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) Consolidated
EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges. For
purposes of calculating the Fixed Charge Coverage Ratio for the 12-month periods
ending December 31, 2015, January 31, 2016, February 29, 2016, March 31, 2016,
April 30, 2016, and May 31, 2016, cash taxes paid for each such 12-month period
shall be calculated by using the amount of cash taxes paid for the period from
July 1, 2015 through the last day of the applicable 12-month period and
multiplying such amount by (i) 2, in the case of the 12-month period ending
December 31, 2015, (ii) 12/7, in the case of the 12-month period ending January
31, 2016, (iii) 3/2, in the case of the 12-month period ending February 29,
2016, (iv) 4/3, in the case of the 12-month period ending March 31, 2016, (v)
6/5, in the case of the12-month period ending April 30, 2016, and (vi) 12/11, in
the case of the 12-month period ending May 31, 2016.

“Fixed Charges” the sum of interest expense (other than payment-in-kind, but
including interest-equivalent costs associated with any Specified Vendor
Receivables Financing, whether accounted for as interest expense or loss on the
sale of receivables), scheduled principal payments made on Borrowed Money, and
cash Distributions made by the Parent Borrower.

“Floating Rate Loan” a Base Rate Loan or a Canadian Prime Rate Loan.

“FLSA” the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Allocated U.S. Availability” Canadian Allocated U.S. Availability and
UK Allocated U.S. Availability.

“Foreign Allocated U.S. Availability Reserve” the aggregate amount of U.S.
Availability allocated by Borrower Agent for inclusion in the Borrowing Bases of
the Foreign Borrowers.

“Foreign Borrowers” the Canadian Borrower and the UK Borrower.

“Foreign Cash Collateral Account” a demand deposit, money market or other
account established by Agent at such financial institution as Agent may select
in its Permitted Discretion, which account shall be held in the United States
and shall be subject to a Lien in favor of Agent for the benefit of the Foreign
Facility Secured Parties.

“Foreign Cross-Guarantee” as defined in Section  5.10.4.

“Foreign Domiciled Obligor” any Obligor that is not a U.S. Domiciled Obligor.

 

-36-



--------------------------------------------------------------------------------

“Foreign Facility Collateral and Guarantee Requirement” subject to any
applicable limitations set forth in the Security Documents and the Agreed
Security Principles:

(a)         with respect to any and all Canadian Facility Obligors, the
requirement that:

(i)          Agent shall have received from each party thereto (other than
Agent) either (A) a counterpart of the Foreign Facility Guarantee and Collateral
Agreement (with respect to Foreign Domiciled Obligors and, to the extent
requested by Agent, U.S. Domiciled Obligors) and each of the other Canadian
Security Documents to which such Person is a party, duly executed and delivered
on behalf of such Canadian Facility Obligor, as applicable, or (B) in the case
of any Person that becomes a Canadian Facility Obligor after the Closing Date, a
joinder to this Agreement and a supplement or a counterpart to the Foreign
Facility Guarantee and Collateral Agreement (with respect to Foreign Domiciled
Obligors and, to the extent requested by Agent, U.S. Domiciled Obligors) and
each other applicable Canadian Security Document, in each case in the form
specified therein, duly executed and delivered on behalf of such Canadian
Facility Obligor, as applicable;

(ii)          all outstanding Equity Interests of each Subsidiary Obligor owned
by or on behalf of any Canadian Facility Obligor shall have been pledged
pursuant to an appropriate Canadian Security Document and, subject to the
Intercreditor Agreement, Agent or Controlling Term Loan Agent, as applicable,
shall have received certificates or other instruments representing all such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(iii)         all Debt for borrowed money having an aggregate principal amount
in excess of $500,000 that is owing to any Canadian Facility Obligor shall be
evidenced by a promissory note and shall have been pledged pursuant to an
appropriate Canadian Security Document, and, subject to the Intercreditor
Agreement, Agent and/or Controlling Term Loan Agent, as applicable, shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank;

(iv)          all documents and instruments, including UCC and PPSA financing
statements, required by Applicable Law or reasonably requested by Agent to be
filed, registered or recorded to create the Liens on the assets of such Canadian
Facility Obligor intended to be created by the Canadian Security Documents and
perfect such Liens to the extent required by, and with the priority required by,
the Canadian Security Documents (with respect to U.S. Obligors that are also
Canadian Facility Obligors, in each case subject to the Intercreditor
Agreement), shall have been filed, registered or recorded;

(v)          Agent shall have received, with respect to any Mortgaged Property
of any Canadian Facility Obligor (A) counterparts of a Canadian Mortgage with
respect to such Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (B) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Canadian Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 10.2.2, together with such endorsements, coinsurance and reinsurance as
Agent or the Required Lenders may reasonably request, but only to the extent
such endorsements are (1) available in the relevant jurisdiction (provided in no
event shall Agent request a creditors’ rights endorsement) and (2) available at
commercially reasonable rates, (C) if reasonably requested by Agent, a current
appraisal of any such Mortgaged Property, prepared by an appraiser acceptable to
Agent, and in form and substance satisfactory to Required Lenders (it being
understood that if

 

-37-



--------------------------------------------------------------------------------

such appraisal is required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), (D) if reasonably requested by
Agent, an environmental assessment with respect to any such Mortgaged Property,
prepared by environmental engineers reasonably acceptable to Agent, and such
other reports, certificates, studies or data with respect to such Mortgaged
Property as Agent may reasonably require, all in form and substance reasonably
satisfactory to Required Lenders (it being understood that if such assessment or
other materials are required in order to comply with Agent’s internal policies,
such request shall be deemed to be reasonable), and (E) such abstracts, legal
opinions and other documents as Agent or the Required Lenders may reasonably
request with respect to any such Canadian Mortgage or Mortgaged Property;
provided, however, in no event shall surveys be required to be obtained with
respect to any such Mortgaged Property;

(vi)          each Canadian Facility Obligor shall have obtained all material
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Canadian Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder, and in each case except to the extent not required to be
obtained pursuant to the terms of the Loan Documents; and

(vii)         the U.S. Facility Collateral and Guarantee Requirement (with
respect to U.S. Obligors only), the Mexican Collateral and Guarantee Requirement
(with respect to Mexican Domiciled Obligors only), and the Dutch Collateral and
Guarantee Requirement (with respect to Dutch Domiciled Obligors only) shall be
met; and

(b)      with respect to any and all UK Facility Obligors, the requirement that:

(i) Agent shall have received from each party thereto (other than Agent) either
(A) a counterpart of the Foreign Facility Guarantee and Collateral Agreement
(with respect to Foreign Domiciled Obligors and, to the extent requested by
Agent, U.S. Domiciled Obligors) and each of the other UK Security Document to
which such Person is a party, duly executed and delivered on behalf of such UK
Facility Obligor, as applicable, or (B) in the case of any Person that becomes a
UK Facility Obligor after the Closing Date, a joinder to this Agreement and
deeds of accession or supplements to the Foreign Facility Guarantee and
Collateral Agreement (with respect to Foreign Domiciled Obligors and, to the
extent requested by Agent, U.S. Domiciled Obligors) and each other applicable UK
Security Document, in each case in the form specified therein, duly executed and
delivered on behalf of such UK Facility Obligor, as applicable;

(ii)          all outstanding Equity Interests of each Subsidiary Obligor owned
by or on behalf of any UK Facility Obligor shall have been pledged pursuant to
an appropriate UK Security Document (such as the Mexican Equity Pledges) and,
subject to the Intercreditor Agreement, Agent or Controlling Term Loan Agent, as
applicable, shall have received certificates or other instruments representing
all such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(iii)         each UK Facility Obligor shall have obtained all material consents
and approvals required to be obtained by it in connection with the execution and
delivery of all UK Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder, and
in each case except to the extent not required to be obtained pursuant to the
terms of the Loan Documents;

(iv)          Agent shall have received all documents and instruments required
by law or reasonably requested by Agent to be filed, registered or recorded to
create the Liens intended to

 

 

-38-



--------------------------------------------------------------------------------

be created by the UK Security Documents and perfect such Liens to the extent
required by the UK Security Documents shall have been filed, registered,
recorded or delivered to Agent for filing, registration or recording (including
without limitation, with respect to the UK Borrower, the ratified notarial
instrument corresponding to the Mexican Asset Pledge); and

        (v)          the U.S. Facility Collateral and Guarantee Requirement
(with respect to U.S. Obligors only), the Mexican Collateral and Guarantee
Requirement (with respect to Mexican Domiciled Obligors only), and the Dutch
Collateral and Guarantee Requirement (with respect to Dutch Domiciled Obligors
only) shall be met.

  “Foreign Facility Guarantee and Collateral Agreement” that certain Foreign
Facility Guarantee and Collateral Agreement, dated as of the Closing Date, by
and among Cequent Performance, Horizon International Holdings LLC, a Delaware
limited liability company, the Canadian Domiciled Obligors, the UK Domiciled
Obligors, the Mexican Domiciled Obligors, Cequent Nederland Holdings B.V.,
certain other Obligors and Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Foreign Facility Obligations” the Canadian Facility Obligations and the UK
Facility Obligations.

“Foreign Facility Secured Parties” Canadian Facility Secured Parties and/or UK
Facility Secured Parties, as the context requires.

“Foreign Lender” (a) with respect to each Borrower that is a U.S. Person, each
Lender or Issuing Bank that is not a U.S. Person, and (b) with respect to each
Borrower that is not a U.S. Person, each Lender or Issuing Bank that is resident
or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for Tax purposes.

“Foreign Obligor” each Obligor that is not a U.S. Obligor. For the avoidance of
confusion, “Foreign Obligors” shall include all U.S. Domiciled Obligors that are
not U.S. Facility Obligors, including, without limitation, CFC Holdcos and U.S.
Holdcos.

“Foreign Plan” any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by Parent Borrower or any of its
Subsidiaries with respect to employees employed outside of the U.S. or Canada,
other than any state social security arrangements.

“Foreign Revolver Commitments” the Canadian Revolver Commitment and/or the UK
Revolver Commitment, as the context requires.

“Foreign Subsidiary” any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fourth Amendment” means that certain Fourth Amendment to this Agreement, dated
as of February 20, 2019 among the Borrowers, the other Obligors party thereto,
the Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means the “Amendment Effective Date” as set
forth in the Fourth Amendment.

“Fronting Exposure” a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

 

-39-



--------------------------------------------------------------------------------

“FSCO” The Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan is required to be registered in accordance with Applicable Law and
any other Governmental Authority succeeding to the functions thereof.

“Full Payment” with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding) (other than
contingent indemnification obligations for which no claim has been asserted or
is reasonably expected to be asserted); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Agent in its Permitted
Discretion, in the amount of required Cash Collateral); and (c) the release of
any and all claims of the Obligors against Agent, Lenders and their Affiliates
arising on or before the payment date. “Fully Paid” has a correlative meaning.
No Loans shall be deemed to have been paid in full unless all Commitments
related to such Loans have terminated.

“GAAP” generally accepted accounting principles in effect in the United States
from time to time.

“General Intangibles” as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Obligor, an “intangible” as defined in the
PPSA) or any other Applicable Law, as applicable.

“ German Domiciled Obligor” means any Obligor which is formed or organized under
the laws of Germany.

“ German Security Documents” all pledge, security or similar documents executed
from time to time in favor of Security Trustee and/or Agent by any German
Domiciled Obligor with respect to any assets of such German Domiciled Obligor or
by any other Obligor with respect to assets of such Obligor located in Germany.

“Governmental Approvals” all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

“Governmental Authority” the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national body exercising such powers or functions, such
as the European Union or the European Central Bank), in each case whether it is
or is not associated with Canada, the United Kingdom, the U.S. or any state,
province, district or territory thereof, or any other foreign entity or
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an

 

-40-



--------------------------------------------------------------------------------

account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the Ordinary Course of
Business.

“Guarantee and Collateral Agreement” that certain ABL Guarantee and Collateral
Agreement, dated as of June 30, 2015, by and among the U.S. Obligors and Agent,
as amended, restated, supplemented or otherwise modified from time to time.

“Guarantor Payment” as defined in Section 5.10.3.

“Guarantors” Canadian Facility Guarantors, UK Facility Guarantors, U.S. Facility
Guarantors, and each other Person that guarantees payment or performance of
Obligations, in each case as the context requires.

“Guaranties” the Canadian Guaranties, the UK Guaranties and/or the U.S.
Guaranties, as the context requires.

“Hazardous Materials” all explosive, radioactive, hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hedging Agreement” any (i) interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement, (ii) Permitted
Bond Hedge Transactions and (iii) Permitted Warrant Transactions.

“Immaterial Subsidiary” at any date, any Subsidiary of the Parent Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the Fiscal Quarter of the Parent Borrower most recently ended on or prior to
such date for which financial statements are available, have assets with a value
in excess of 2.5% of the consolidated total assets of the Parent Borrower and
its consolidated Subsidiaries and (ii) did not, during the period of four
consecutive Fiscal Quarters of the Parent Borrower most recently ended on or
prior to such date for which financial statements are available, have revenues
exceeding 2.5% of the total revenues of the Parent Borrower and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Parent
Borrower and its consolidated Subsidiaries, collectively, at any time (and the
Parent Borrower will promptly designate in writing to Agent the Subsidiaries
which will cease to be treated as “Immaterial Subsidiaries” in order to comply
with the foregoing limitation).

“IMPI” the Mexican Institute of Intellectual Property (Instituto Mexicano de la
Propiedad Industrial).

“Incremental Facility Agreement” an Incremental Facility Agreement, in form and
substance reasonably satisfactory to Agent, among the Parent Borrower, the Term
Loan Agent and one or more Term Loan Lenders and effecting such other amendments
to the Term Loan Documents as are contemplated by Section 2.21 of the Term Loan
Agreement.

“Incremental Term Commitment” with respect to any Term Loan Lender, the
commitment, if any, of such Term Loan Lender, established pursuant to an
Incremental Facility Agreement and Section 2.21 of the Term Loan Agreement, to
make Incremental Term Loans of any series under the Term Loan

 

-41-



--------------------------------------------------------------------------------

Agreement, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such series to be made by such Term Loan Lender.

“Incremental Term Loans” any term loans made pursuant to Section 2.21(a) of the
Term Loan Agreement.

“Indemnified Taxes” (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

“Insolvency Proceeding” any case or proceeding, application, meeting convened,
resolution passed, proposal, corporate action or any other proceeding commenced
by or against a Person under any state, provincial, federal or foreign law for,
including without limitation the Mexican Bankruptcy Law, or any agreement of
such Person to, (a) the entry of an order for relief under the U.S. Bankruptcy
Code, or any other insolvency, debtor relief, bankruptcy, receivership, debt
adjustment law or other similar law (whether state, provincial, federal or
foreign), including the Bankruptcy and Insolvency Act (Canada) and the CCAA;
(b) the appointment of a Creditor Representative or other custodian for such
Person or any part of its Property; (c) an assignment or trust mortgage for the
benefit of creditors; (d) the winding up or strike off of the Person (other than
in connection with a solvent reorganization permitted by Section 10.2.3); (e)
the proposal or implementation of a scheme of arrangement; (f) a suspension of
payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; or (g) in the case of a UK Domiciled
Obligor, any corporate action, legal proceedings or other procedure commenced or
other step taken (including the making of an application, the presentation of a
petition, the filing or service of a notice or the passing of a resolution) in
relation to (i) such UK Domiciled Obligor being adjudicated or found insolvent,
(ii) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of such UK Domiciled Obligor other than a
solvent liquidation or reorganization of such UK Domiciled Obligor permitted by
Section 10.2.3, (iii) a composition, assignment or arrangement with any class of
creditors of such UK Domiciled Obligor or (iv) the appointment of a liquidator,
supervisor, receiver, administrator, administrative receiver, compulsory
manager, trustee or other similar officer in respect of such UK Domiciled
Obligor or any of its assets.

“Intellectual Property” the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Intellectual Property Claim” any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

“Intercreditor Agreement” the Amended and Restated Intercreditor Agreement,
dated as of June 30, 2015,on or about the Seventh Amendment Effective Date
between the Term Loan AgentAgents and the Agent, acknowledged by the U.S.
Domiciled Obligors and relating to the Term Loan Debt, as amended by that
certain First Amendment to Intercreditor Agreement, dated as of October 3, 2016,
and by that certain Second Amendment to Intercreditor Agreement, dated on or
about the Fourth Amendment Effective Date and supplemented by that certain
Joinder Agreement to Intercreditor Agreement dated on

 

-42-



--------------------------------------------------------------------------------

or about the Fourth Amendment Effective Date and as further amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof.

“Interest Period” as defined in Section 3.1.4.

“Interest Period Loan” a Canadian BA Rate Loan or a LIBOR Loan.

“Inventory” as defined in the UCC, the PPSA or any other Applicable Law,
including all goods intended for sale, lease, display or demonstration; all work
in process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Borrower’s business (but excluding Equipment).

“Inventory Formula Amount” the Canadian Inventory Formula Amount, the UK
Inventory Formula Amount and/or the U.S. Inventory Formula Amount, as the
context requires.

“Inventory Reserve” the Canadian Inventory Reserve, the UK Inventory Reserve
and/or the U.S. Inventory Reserve, as the context requires.

“IRS” the United States Internal Revenue Service.

“Issuing Bank Indemnitees” the Canadian Issuing Bank Indemnitees, the UK Issuing
Bank Indemnitees and the U.S. Issuing Bank Indemnitees.

“Issuing Banks” the Canadian Issuing Banks, the UK Issuing Banks and/or the U.S.
Issuing Banks, as the context requires.

“ITA” the Income Tax Act 2007 (United Kingdom), as amended from time to time.

“Judgment Currency” as defined in Section 1.5.

“Latest Maturity Date” as of any date of determination, the latest maturity date
applicable to any Loans outstanding or Commitments in effect hereunder and/or
any Term Loan Debt or Incremental Term Commitment.

“LC Document” any of the Canadian LC Documents, UK LC Documents, and/or the U.S.
LC Documents, as the context requires.

“LC Obligations” the Canadian LC Obligations, the UK LC Obligations and/or the
U.S. LC Obligations, as the context requires.

“LC Request” a Canadian LC Request, a UK LC Request or a U.S. LC Request, as the
context requires.

“Lender Indemnitees” Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, branches, agents and attorneys.

“Lenders” lenders party to this Agreement, including (a) Bank of America and its
Affiliates and branches in their respective capacities as the Canadian Swingline
Lender, the UK Swingline Lender and the U.S. Swingline Lender, (b) the Canadian
Lenders, (c) the UK Lenders, (d) the U.S. Lenders and (e) their respective
permitted successors and assigns and, where applicable, any Issuing Bank, and
any other

 

-43-



--------------------------------------------------------------------------------

Person who hereafter becomes a “Lender” pursuant to an Assignment, including any
Lending Office of the foregoing.

“Lending Office” the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

“Letters of Credit” the Canadian Letters of Credit, the UK Letters of Credit
and/or the U.S. Letters of Credit, as the context requires.

“LIBOR” the per annum rate of interest (rounded up to the nearest 1/8th of 1%
and in no event less than zero) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, as published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Agent, if administratively feasible, in a manner consistent with
market practice.

“LIBOR Loan” each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

“LIBOR Revolver Loan” a Revolver Loan that bears interest based on LIBOR;
provided, however, that a Canadian Base Rate Loan bearing interest as set forth
in clause (c) of the definition of Canadian Base Rate, or a U.S. Base Rate Loan
bearing interest as set forth in clause (c) of the definition of U.S. Base Rate,
shall not constitute a LIBOR Revolver Loan.

“License” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Licensor” any Person from whom an Obligor obtains the right to use any
Intellectual Property.

“Lien” with respect to any asset, (a) any mortgage (hypotheek), deed of trust,
lien and in general any right in rem (beperkte recht), pledge (pandrecht),
hypothecation, encumbrance, charge, trust (deemed, constructive, statutory or
otherwise) or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Lien Waiver” documents in the form of Exhibits C-1 and C-2 (in each case with
appropriate modifications to remove the references to the Term Loan Agent, the
Term Loan Documents, the Term Loan AgentAgents and the Term Loan Documents if
such Lien Waiver is delivered with respect to an Obligor that is not a U.S.
Obligor) and each other landlord waiver, bailee letter, or acknowledgement
agreement of any lessor, mortgagee, warehouseman, processor, shipper, customs
broker, freight forwarder, repairman, mechanic, bailee, consignee, or other
Person in possession of, having a Lien upon, or having rights or interests in
any Obligor’s books and records, Equipment, or Inventory, or, with respect to
any Collateral subject to a Licensor’s Intellectual Property rights, an
agreement of such Licensor, in each case, in form and substance reasonably
satisfactory to Agent.

 

-44-



--------------------------------------------------------------------------------

“Loan” a Revolver Loan.

“Loan Documents” this Agreement, Other Agreements and Security Documentsthe
Security Documents, the Intercreditor Agreement and each LC Document, fee
letter, Lien Waiver, Borrowing Base Report, Compliance Certificate, Perfection
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent, a Security Trustee or a Lender
in connection with any transactions relating hereto.

“Loan Year” each 12 month period commencing on the Original Closing Date and on
each anniversary of the Original Closing Date.

“Local Time” with respect to (a) Canadian Revolver Loans, prevailing time in
Toronto, Ontario, Canada, (b) UK Revolver Loans, prevailing time at Agent’s
notice address under Section 14.3.1 and (c) U.S. Revolver Loans, prevailing time
at Agent’s notice address under Section 14.3.1.

“Margin Stock” as defined in Regulation U of the Board.

“Material Adverse Effect” a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Parent Borrower and the Subsidiaries, taken as a whole, (b) the ability of
any Obligor in any material respect to perform any of its obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document or the validity or priority of Agent’s or any Security
Trustee’s Liens on any Collateral.

“Material Agreements” any agreements or instruments relating to Material Debt.

“Material Debt” (a) the First Lien Term Loan Debt, (b) the Debt outstanding in
respect of the SeniorSecond Lien Term Loan DocumentsDebt and (c) any other Debt
(other than the Loans and Letters of Credit), or obligations in respect of one
or more Hedging Agreements, of any one or more of the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000.5,000,000.
For purposes of determining Material Debt, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time. For the
avoidance of doubt, the term “Material Debt” shall not include any obligations
under any Permitted Warrant Transaction.

“Maximum Alternative Incremental Debt Amount” an aggregate principal amount of
Alternative Incremental Debt that would not, immediately after giving effect to
the establishment thereof and any other Debt incurred substantially
simultaneously therewith (and any related repayment of Debt), cause (a) with
respect to any Pari Passu Alternative Incremental Debt, the First Lien Net
Leverage Ratio, calculated on a pro forma basis as of the date of incurrence of
such Debt (but disregarding the proceeds of any such Debt in calculating
Unrestricted Domestic Cash), to exceed 3.25 to 1.00, (b) with respect to any
Alternative Incremental Debt secured by Liens that are junior to the Liens on
the Collateral securing the Term Loan Debt, the Secured Net Leverage Ratio,
calculated on a pro forma basis as of the date of incurrence of such Debt (but
disregarding the proceeds of any such Debt in calculating Unrestricted Domestic
Cash), to exceed 3.50 to 1.00 and (c) with respect to any unsecured Alternative
Incremental Debt, the Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Debt (but disregarding the proceeds of any such
Debt in calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

“Maximum Facility Amount” $99,000,000.90,000,000.

 

-45-



--------------------------------------------------------------------------------

“Mexican Asset Pledges” (i) threetwo ( 32)  non-possessory pledge agreements
(contratos de prenda sin transmisión de posesión) dated on or about the Closing
Date and satisfactory to Agent, pursuant to which the Mexican Domiciled Obligors
have pledged and granted a first priority Lien in favor of Agent over all or
substantially all of the present and future movable assets (bienes muebles)
and/or equipment owned by each Mexican Domiciled Obligor located in Mexico,
including but not limited to Inventory, Equipment, Intellectual Property, among
others; and (ii) one (1) pledge agreement dated on or about the Closing Date and
satisfactory to Agent, pursuant to which the UK Borrower has pledged and granted
a first priority Lien in favor of Agent over all present and future assets
and/or equipment owned by the UK Borrower located in Mexico, including but not
limited to Inventory, Equipment, Intellectual Property, among others, in each
case as amended, restated, supplemented or otherwise modified from time to time.

“Mexican Bankruptcy Law” the Mexican Ley de Concursos Mercantiles, as amended,
implemented and/or supplemented from time to time.

“Mexican Collateral and Guarantee Requirement” subject to any applicable
limitations set forth in the Security Documents and the Agreed Security
Principles, with respect to all Mexican Domiciled Obligors, the requirement that
Agent shall have received evidence of the following documents:

(a) a copy of the mercantile folio (folio mercantil) of each Mexican Domiciled
Obligor, issued by the corresponding Public Registry of the Property and
Commerce (Registro Público de la Propiedad y del Comercio) evidencing the
absence of any Insolvency Proceedings;

(b) notarized copies of the partner’s resolutions of the Mexican Domiciled
Obligors: (i) authorizing the execution, delivery and performance of the Loan
Documents to which such Mexican Domiciled Obligors are party; (ii) authorizing a
specific person or persons to execute the Loan Documents to which each such
Mexican Domiciled Obligor is a party on behalf of such Mexican Domiciled
Obligor; (iii) authorizing a specific person or persons, on behalf of each
Mexican Domiciled Obligor, to sign and/or dispatch all documents and notices to
be signed or dispatched by such Mexican Domiciled Obligor under or in connection
with the Loan Documents to which it is a party; (iv) authorizing the appointment
of the Borrower Agent as each Mexican Domiciled Obligor’s agent for service of
process in New York; and (v) waiving the pre-emptive rights of each Mexican
Domiciled Obligor in respect of any pledged Equity Interests, authorizing the
division of such Equity Interests and approving any sale of such Equity
Interests conducted in the context of foreclosures under the Security Documents;

(c) a certificate of a member of the board of managers or an authorized officer
of each Mexican Domiciled Obligor as to the Solvency of such Mexican Domiciled
Obligor;

(d) a ratified notarial instrument by a Mexican notary public of the Mexican
Asset Pledges and Mexican Equity Pledges;

(e) all documents and instruments, required by law or reasonably requested by
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Foreign Facility Guarantee and Collateral Agreement and by the
Mexican Security Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Foreign Facility Guarantee and Collateral
Agreement and by the Mexican Security Documents, shall have been filed,
registered or recorded or delivered to Agent for filing, registration or
recording; and

(f) duly executed Canadian Guaranties and UK Guaranties.

 

-46-



--------------------------------------------------------------------------------

“Mexican Domiciled Obligors” Cequent Sales Company de Mexico, S. de R.L. de
C.V., a limited liability company organized under the laws of Mexico, Cequent
Trailer Products, S. de R.L. de C.V., a limited liability company organized
under the laws of Mexico,and Cequent Electrical Products de Mexico, S. de R.L.
de C.V., a limited liability company organized under the laws of Mexico, and
each other Obligor organized or incorporated under the laws of Mexico or any
jurisdiction thereof.

“Mexican Equity Pledges” threetwo (32) non- possessory pledge agreements
(contratos de prenda sin transmisión de posesión), dated on or about the Closing
Date and satisfactory to Agent, pursuant to which the interest holders of the
Mexican Domiciled Obligors have pledged and granted a first priority Lien in
favor of Agent over all of the Equity Interests in each of the Mexican Domiciled
Obligors, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Mexican Security Documents” the Mexican Asset Pledges, the Mexican Equity
Pledges, and all other documents, instruments and agreements governed by the
laws of Mexico now or hereafter securing (or given with the intent to secure)
any of the Foreign Facility Obligations, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Mexico” means the United Mexican States.

“Moody’s” Moody’s Investors Service, Inc., and its successors.

“Mortgages” the Canadian Mortgages, the UK Mortgages and/or the U.S. Mortgages,
as the context requires.

“Mortgaged Property” each parcel of real property and improvements thereto with
respect to which a Mortgage is required to be granted pursuant to
Section 10.1.9.

“Multiemployer Plan” any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Leverage Ratio” on any date, the ratio of (a) Total Debt as of such date
less the aggregate amount (not to exceed $100,000,000) of the sum of
Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each case
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters of the Parent Borrower ended on such date (or, if such date is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter of the Parent Borrower most recently ended prior to such date for which
financial statements are available).

“Net Proceeds” with respect to any event, (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any noncash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000500,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Parent Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Subsidiaries as a
result of such event to repay Debt (other than Loans, Debt in respect of the
Senior Term Loans, Term Loan Debt, Pari Passu Alternative Incremental Debt or
any Permitted Term Loan RefinancingFirst Lien Term Loan Debt, and the Second
Lien Term Loan Debt) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) by the Parent Borrower and the Subsidiaries,
and

 

-47-



--------------------------------------------------------------------------------

the amount of any reserves established by the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-month period immediately following such event and
that are directly attributable to such event (as determined reasonably and in
good faith by the chief financial officer of the Parent Borrower) to the extent
such liabilities are actually paid within such applicable time periods.

“New Borrower” as defined in Section 10.1.9(d).

“New Lender” each Lender that becomes a party to this Agreement after the
Closing Date.

“New York Account” Account number 65502-01805 established at Bank of America for
the account of Bank of America (Canada).

“NOLV Percentage” the net orderly liquidation value of any particular type of
Inventory (whether raw materials, work-in-process or finished goods), expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms satisfactory to Agent.

“Notice of Borrowing” a request by Borrower Agent of a Borrowing of Revolver
Loans in the form attached as Exhibit F hereto or otherwise in form satisfactory
to Agent.

“Notice of Conversion/Continuation” a request by Borrower Agent of a conversion
or continuation of any Loans as Canadian BA Rate Loans or LIBOR Loans, in form
satisfactory to Agent.

“Obligations” all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
including without limitation the Foreign Facility Obligations and the U.S.
Facility Obligations; provided that Obligations of an Obligor shall not include
its Excluded Swap Obligations.

“Obligors” the Canadian Facility Obligors, the UK Facility Obligors and the U.S.
Facility Obligors, collectively, and “Obligor” means any of the Obligors,
individually.

“Obligor Group” a group consisting of (a) the Canadian Facility Obligors,
(b) the UK Facility Obligors or (c) the U.S. Facility Obligors, as the context
requires.

“OFAC” Office of Foreign Assets Control of the U.S. Treasury Department.

“Ordinary Course of Business” the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

“Organic Documents” with respect to any Person, its charter, certificate or
articles of incorporation, memorandum of association, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of

 

-48-



--------------------------------------------------------------------------------

partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

“Original Closing Date” June 30, 2015.

“Original Closing Date Dividend” as defined in the definition of “Original
Closing Date Transactions”.

“Original Closing Date Transactions” collectively, (a) the consummation of the
Spin-Off in accordance with the terms of the Spin-Off Agreement, (b) the payment
of a dividend in an amount not to exceed $225,000,000, $200,000,000 of such
dividend being funded with Term Loan Debt and the remaining amount being funded
with cash on-hand, made on the Original Closing Date by the Parent Borrower to
TriMas in accordance with the Spin-Off Agreement (the “Original Closing Date
Dividend”),

(c) the execution, delivery and performance on the Original Closing Date by each
U.S. Obligor of the Loan Documents to which it was a party as of such date, the
borrowing (if any) of the Loans on the Original Closing Date and issuance (if
any) of Letters of Credit under the Original Loan Agreement on the Original
Closing Date and the use of the proceeds of the foregoing, (d) the execution,
delivery and performance by each U.S. Obligor of the Term Loan Documents to
which it is a party, the borrowing of Term Loan Debt on the Original Closing
Date and the use of the proceeds thereof and (e) the payment of the fees and
expenses payable in connection with the foregoing.

“OSHA” the Occupational Safety and Hazard Act of 1970.

“Other Agreement” the Intercreditor Agreement and each LC Document, fee letter,
Lien Waiver, Borrowing Base Report, Compliance Certificate, Perfection
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent, a Security Trustee or a Lender
in connection with any transactions relating hereto.

“Other Connection Taxes” Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

“Other Taxes” all present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a Lien under, or otherwise
with respect to, any Loan Document, except Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 13.4).

“Overadvance” a Canadian Overadvance, a UK Overadvance or a U.S. Overadvance, as
the context requires.

“Overadvance Loan” a Canadian Overadvance Loan, a UK Overadvance Loan or a U.S.
Overadvance Loan, as the context requires.

“Parent Borrower” as defined in the preamble to this Agreement.

“Pari Passu Alternative Incremental Debt” as defined in the definition of
“Alternative Incremental Debt”.

 

-49-



--------------------------------------------------------------------------------

“ Pari Passu Permitted Term Loan Refinancing Debt” Permitted Term Loan
Refinancing Debt that is secured by Liens on a pari passu basis with the Liens
on the Collateral securing the Term Loan Debt.

“Participant” as defined in Section 13.2.

“Participating Member State” any member state of the European Union that has the
Euro as its lawful currency in accordance with the legislation of the European
Union relating to the Economic and Monetary Union.

“Patents” with respect to any Person, all of such Person’s right, title, and
interest in and to: (a) any and all patents and patent applications and any and
all industrial designs and industrial design applications; (b) all inventions
and improvements described and claimed therein; (c) all reissues, divisionals,
continuations, renewals and continuations-in-part thereof; (d) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future infringements thereof; (e) all rights to sue for past,
present, and future infringements thereof; and (f) all rights corresponding to
any of the foregoing throughout the world.

“Patriot Act” the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

“Payment Item” each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

“PBA” the Pension Benefits Act (Ontario), as amended from time to time, or any
other Canadian federal or provincial or territorial pension benefit standards
legislation pursuant to which any Canadian Pension Plan is required to be
registered.

“PBGC” the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions.

“Perfection Certificate” a certificate in the form of Exhibit D hereto or any
other form approved by Agent.

“Permitted Acquisition” any Acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such Acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto,
(i) no Default has occurred and is continuing or would result therefrom,
(ii) all transactions related thereto are consummated in all material respects
in accordance with Applicable Laws, (iii) all of the Equity Interests (other
than Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Section 10.1.9 have
been taken, (iv) the investment is permitted under clauses (q), (r) or (s) of
Section 10.2.4 , (v) any Debt or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 10.2.1 and (vi) the Parent Borrower has delivered to Agent an officers’
certificate to the effect set forth in clauses (a), (b) and (c)(i) through
(v) above, together with all relevant financial information for the Person or
assets to be acquired. Notwithstanding anything to the contrary

 

-50-



--------------------------------------------------------------------------------

herein, no acquisition or other transaction shall be deemed to be a Permitted
Acquisition during the Senior Term Period.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Parent Borrower so long as any
such securities do not constitute Disqualified Equity Interests of an Obligor)
purchased by the Parent Borrower in connection with the issuance of any
Permitted Convertible Indebtedness and in each case existing as of the Seventh
Amendment Effective Date; provided, that the purchase price for such Permitted
Bond Hedge Transaction, less the proceeds received by the Parent Borrower from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Parent Borrower from the sale of such Permitted
Convertible Indebtedness issued in connection with such Permitted Bond Hedge
Transaction.

“Permitted Convertible Indebtedness” means senior, unsecured Debt of the Parent
Borrower that (i) has no scheduled principal amortization prior to maturity,
(ii) has a scheduled maturity date not earlier than 91 days following the Latest
Maturity Date then in effect with respect to the Obligations and (iii) is
convertible into shares of common stock of the Parent Borrower (or other
securities or property following a merger event or other change of the common
stock of the Parent Borrower so long as any such securities do not constitute
Disqualified Equity Interests of an Obligor) (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common stock or such other securities)Indebtedness of the Parent Borrower under
the 2.75% Convertible Senior Notes due 2022 issued pursuant to the Convertible
Notes Indenture.

“Permitted Discretion” a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

“Permitted Encumbrances”

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 10.1.6;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 10.1.6;

(c)        pledges and deposits made in the Ordinary Course of Business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the Ordinary Course of Business;

(e)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 11.1;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the Ordinary Course
of Business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary and, with respect to any
Real Estate located in Canada, the

 

-51-



--------------------------------------------------------------------------------

qualifications, limitations, reservations and provisos contained in the original
grant from the Crown, as varied by statutes;

(g)        ground leases in respect of real property on which facilities owned
or leased by any Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h)        Liens in favor or customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(i)        leases or subleases granted to other Persons and not interfering in
any material respect with the business of the Borrowers and the Subsidiaries,
taken as a whole;

(j)        banker’s liens, rights of set-off or similar rights, in each case
arising by operation of law;

(k)        Liens in favor of a landlord on leasehold improvements in leased
premises; and

(l)        any Lien arising under the general terms and conditions (algemene
bankvoorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
the Netherlands pursuant to its general terms and conditions;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

“Permitted Incremental Term Loans” any Incremental Term Commitment (and the
Incremental Term Loans in respect thereof) incurred so long as the aggregate
principal amount thereof, as of the date of incurrence of such Debt, did not
exceed (i) (together with the amount of Alternative Incremental Debt established
on such date in reliance on the Base Incremental Amount) an amount equal to the
Base Incremental Amount as of the date of incurrence of such Debt plus (ii) an
additional amount so long as after giving effect to the establishment of such
Incremental Term Commitment (and assuming such Incremental Term Commitment was
fully drawn) and any other Debt incurred substantially simultaneously therewith
and any related repayment of Debt, the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Debt (but disregarding
the proceeds of any such Debt in calculating Unrestricted Domestic Cash) did not
exceed 3.50 to 1.00.

“Permitted Investments”

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

-52-



--------------------------------------------------------------------------------

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)        securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f)        securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(g)        investments of the same quality as those identified on Schedule
10.2.4 as “Qualified Foreign Investments” made in the Ordinary Course of
Business;

(h)        cash; and

(i)        investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.

“Permitted Jurisdiction ” as defined in Section 10.1.9(a). Refinancing Debt”
means any Debt of the Parent Borrower or any of its Subsidiaries issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund other Debt of the Parent Borrower or any of its
Subsidiaries; provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Debt does not exceed the principal
amount (or accreted value, if applicable) of the Debt so extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest thereon and
the amount of any reasonable expenses incurred in connection therewith); (b)
such Permitted Refinancing Debt has a final maturity date later than the final
maturity date of the Debt being extended, refinanced, renewed, replaced,
defeased or refunded, and an average life to maturity greater than the average
life to maturity of the Debt being extended, refinanced, renewed, replaced,
defeased or refunded; (c) if the Debt being extended, refinanced, renewed,
replaced, defeased or refunded is contractually subordinated in right of payment
to the Loans, such Permitted Refinancing Debt is contractually subordinated in
right of payment to the Loans on terms at least as favorable to the Lenders as
those contained in the documentation governing the Debt being extended,
refinanced, renewed, replaced, defeased or refunded; (d) if the Debt being
extended, refinanced, renewed, replaced, defeased or refunded is pari passu in
right of payment with the Loans or any guarantee therefor, such Permitted
Refinancing Debt is pari passu in right of payment with, or subordinated in
right of payment to, the Loans or such guarantee, and, in any event, such
Permitted Refinancing Debt shall not have a higher priority with respect to
payments or collateral than the Debt being extended, refinanced, renewed,
replaced, defeased or refunded; (e) the terms and conditions of such Permitted
Refinancing Debt shall be no more materially restrictive, when taken as a whole,
than the terms and conditions of the Debt being extended, refinanced, renewed,
replaced, defeased or refunded (and, to the extent the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded permits the
payment of any interest thereon “in kind”, the Refinancing Debt thereof shall
likewise permit the payment of interest “in kind”); (f) such Permitted
Refinancing Debt is not incurred or guaranteed by any Person who is not an
obligor under the Debt being extended, refinanced, renewed, replaced, defeased
or refunded and is not secured by any property that does not secure the Debt
being extended, refinanced, renewed, replaced, defeased or refunded and, if
secured, shall not be secured at a higher priority than the Debt being extended,
refinanced, renewed, replaced, defeased or refunded; (g)   if the obligor of the
Debt being extended, refinanced, renewed, replaced, defeased or

 

-53-



--------------------------------------------------------------------------------

refunded is a Foreign Subsidiary, the proceeds of such Permitted Refinancing
Debt must be used for ordinary course working capital purposes of such Foreign
Subsidiary consistent with past practice; and (h) such refinancing Debt, if
secured, shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to Agent; provided that no such Permitted
Refinancing Debt shall be, directly or indirectly.

“Permitted Term Loan Refinancing Debt” any Debt incurred to refinance all or any
portion of the outstanding Term Loan Debt or Incremental Term Loans;
provided that, (i) such refinancing Debt, if secured, is secured only by the
Collateral securing the Term Loan Debt, and having lien priorities no more
beneficial than those applicable to the Term Loan Debt as in effect on the
Original Closing Date, (ii) no Subsidiary that is not originally obligated with
respect to repayment of the Debt being refinanced is obligated with respect to
the refinancing Debt, (iii) the weighted average life to maturity of the
refinancing Debt shall be no shorter than the remaining weighted average life to
maturity of the Term Loan Debt being refinanced, (iv) the maturity date in
respect of the refinancing Debt shall not be earlier than the maturity date in
respect of the Debt being refinanced, (v) the principal amount of such
refinancing Debt does not exceed the principal amount of the Debt so refinanced
except by an amount (such amount, the “Additional Permitted Amount”) equal to
unpaid accrued interest and premium thereon at such time plus reasonable fees
and expenses incurred in connection with such refinancing, (vi) the Debt being
so refinanced is paid down on a dollar-for-dollar basis by such refinancing Debt
(other than by the Additional Permitted Amount), (vii) the terms of any such
refinancing Debt (1) (excluding pricing, fees and rate floors and optional
prepayment or redemption terms and subject to clause (2) below) reflect, in
Parent Borrower’s reasonable judgment, then-existing market terms and conditions
and (2) (excluding pricing, fees and rate floors) are no more favorable to the
lenders providing such refinancing Debt than those applicable to the Debt being
refinanced (in each case, including with respect to mandatory and optional
prepayments); provided that the foregoing shall not apply to covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Debt; provided
further that any such refinancing Debt may contain, without any Lender’s
consent, additional covenants or events of default not otherwise applicable to
the Debt being refinanced or covenants more restrictive than the covenants
applicable to the Debt being refinanced, in each case prior to the Latest
Maturity Date in effect immediately prior to the establishment of such
refinancing Debt, so long as all Lenders receive the benefits of such additional
covenants, events of default or more restrictive covenants and (viii) such
refinancing Debt, if secured, shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to Agent.

“Permitted Unsecured Debt” any unsecured notes or bonds or other unsecured debt
securities; provided that (a) such Debt shall not mature prior to the date that
is 91 days after the Latest Maturity Date in effect at the time of the issuance
of such Debt and shall not have any principal payments due prior to such date,
except upon the occurrence of a change of control or similar event (including
asset sales), in each case so long as the provisions relating to change of
control or similar events (including asset sales) included in the governing
instrument of such Debt provide that the provisions of this Agreement must be
satisfied prior to the satisfaction of such provisions of such Debt, (b) such
Debt is not Guaranteed by any Subsidiary of Parent Borrower other than the U.S.
Obligors (which Guarantees shall be unsecured and shall be permitted only to the
extent permitted by Section 10.2.1(a)(vii)), (c) such Debt shall not have any
financial maintenance covenants, (d) such Debt shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Change in Control set forth herein and (e) such Debt, if subordinated in right
of payment to the Obligations, shall be subject to subordination and
intercreditor provisions that are, in Agent’s reasonable judgment, customary
under then-existing market convention.

 

-54-



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent Borrower’s common stock (or other securities or property following a
merger event or other change of the common stock of the Parent Borrower so long
as any such securities do not constitute Disqualified Equity Interests of an
Obligor) and/or cash (in an amount determined by reference to the price of such
common stock) sold by the Parent Borrower substantially concurrently with any
purchase by the Parent Borrower of a Permitted Bond Hedge Transaction, in each
case, existing as of the Seventh Amendment Effective Date.

“Person” any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

“Platform” as defined in Section 14.3.3.

“PPSA” the Personal Property Security Act (Ontario), as amended from time to
time, (or any successor statute) and the regulations thereunder; provided,
however, if validity, perfection and effect of perfection and non-perfection and
opposability of Agent’s security interest in and Lien on any Canadian Facility
Collateral of any Canadian Domiciled Obligor are governed by the personal
property security laws of any jurisdiction other than Ontario, PPSA shall mean
those personal property security laws (including the Civil Code) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

“Preferred Dividends” any cash dividends of the Parent Borrower permitted
hereunder to be paid with respect to preferred stock of the Parent Borrower in
reliance on Section 10.2.8(a)(iv).

“Prime Rate” the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

“Pro Rata” with respect to any Lender and any Borrower Group, a percentage
(rounded to the ninth decimal place) determined, (a) by dividing the amount of
such Lender’s Borrower Group Commitment to such Borrower Group by the aggregate
outstanding Borrower Group Commitments of all Lenders to such Borrower Group; or
(b) following termination of the Borrower Group Commitments to such Borrower
Group, by dividing the amount of such Lender’s Loans and LC Obligations with
respect to such Borrower Group by the aggregate outstanding Loans and LC
Obligations with respect to such Borrower Group or, if all Loans and LC
Obligations with respect to such Borrower Group have been paid in full and/or
Cash Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations with respect to such Borrower Group by the aggregate remaining
Obligations with respect to such Borrower Group.

“Proceeds of Crime Act” the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and including all regulations thereunder.

“Property” any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

“Protected Party” a Lender, Agent or a Security Trustee which is or will be
subject to any liability or required to make any payment for or on account of
Tax in relation to a sum received or receivable (or

 

-55-



--------------------------------------------------------------------------------

any sum deemed for the purposes of Tax to be received or receivable) from the
Relevant Borrower under a Loan Document.

“Protective Advances” Canadian Protective Advances, UK Protective Advances
and/or U.S. Protective Advances, as the context requires.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Debt” (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

“Purchase Money Lien” a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease
Obligation or a purchase money security interest under the UCC or PPSA.

“Qualified ECP” an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
an Obligor that are not Disqualified Equity Interests.

“Qualified Parent Borrower Preferred Stock” any preferred Equity Interests of
Parent Borrower (a)(i) that does not provide for any cash dividend payments or
other cash distributions in respect thereof prior to the Latest Maturity Date in
effect as of the date of issuance of such Equity Interests and (ii) that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event does not
(A)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Debt or preferred stock that is not Qualified Parent
Borrower Preferred Stock or (z) become redeemable at the option of the holder
thereof (other than as a result of a change of control event), in whole or in
part, in each case on or prior to the date that is 365 days after the Latest
Maturity Date in effect at the time of the issuance thereof and (B) provide
holders thereunder with any rights upon the occurrence of a “change of control”
event prior to the repayment of the Obligations and termination of the
Commitments under the Loan Documents, (b) with respect to which Parent Borrower
has delivered a notice to Agent that it has issued preferred Equity Interests in
lieu of incurring Debt permitted under Section 10.2.1(a)(xii), with such notice
specifying to which of such Debt; provided that the terms of such preferred
stock or preferred equity interest applies; provided that (i) the aggregate
liquidation value of all such preferred stock or preferred equity interest
issued pursuant to this clause (b) shall not exceed at any time the dollar
limitation related to the applicable Debt hereunder, less the aggregate
principal amount of such Debt then outstanding and (ii) the terms of such
preferred stock or preferred equity interests (x)interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of Parent
Borrower and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Debt or (c) having an aggregate
initial liquidation value not to exceed $10,000,000; provided that the terms of
such preferred stock or preferred equity interests shall provide that upon a
default thereof, the remedies of the holders thereof shall be limited to the
right to additional representation on the board of directors of Parent Borrower.
Qualified Parent Borrower Preferred Stock shall include the

 

-56-



--------------------------------------------------------------------------------

preferred Equity Interests of the Parent Borrower issued to the Second Lien Term
Loan Lenders pursuant to the Second Lien Term Loan Agreement and the other
Second Lien Term Loan Documents.

“Qualifying Lender” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

“Real Estate” all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

“Reallocation” as defined in Section 2.1.7(a).

“Reallocation Date” as defined in Section 2.1.7(a).

“Recipient” Agent, Issuing Bank, any Lender, any Security Trustee or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

“Registered Equivalent Notes” with respect to any bonds, notes, debentures or
similar instruments originally issued in a Rule 144A or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same Guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the Commission.

“Regulation U” Regulation U of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

“Regulation X” Regulation X of the Board as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

“Release” any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata) or within any building, structure, facility or fixture.

“Relevant Borrower” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

“Rent and Charges Reserve” the Canadian Rent and Charges Reserve, the UK Rent
and Charges Reserve or the U.S. Rent and Charges Reserve, as the context
requires.

“Report” as defined in Section 12.3.3.

“Reporting Trigger Period” the period (a) commencing on the day that an Event of
Default occurs, or U.S. Adjusted Availability (computed without reference to the
U.S. Special Availability Block during the period from the Fourth Amendment
Effective Date to but excluding February 28, 2019) is less than or equal to the
greater of (i) the lesser of (A) 20% of the U.S. Borrowing Base or (B) 20% of
the aggregate amount of all U.S. Revolver Commitments or (ii) $17,500,000; and
(b) continuing until no Event of Default exists and, during each of the
preceding 30 consecutive days, U.S. Adjusted Availability (computed without
reference to the U.S. Special Availability Block during the period from the
Fourth Amendment Effective Date to but excluding February 28, 2019) has been
greater than the greater of (i) the lesser of (A) 20% of the U.S. Borrowing Base
or (B) 20% of the aggregate amount of all U.S. Revolver Commitments or
(ii) $17,500,000.

“Required Conditions” with respect to any event, the following conditions: no
Default exists or is caused thereby and upon giving pro forma effect thereto,
either (a) during each of the preceding 30

 

-57-



--------------------------------------------------------------------------------

consecutive days and as of such event, U.S. Availability is greater than or
equal to the greater of (i) the lesser of (A) 20% of the U.S. Borrowing Base
(computed without regard to the U.S. Special Availability Block) or (B) 20% of
the aggregate amount of all U.S. Revolver Commitments or (ii) $17,500,000; or
(b) (i) during each of the preceding 30 consecutive days and as of such event,
U.S. Availability is greater than or equal to the greater of (A) the lesser of
(1) 15% of the U.S. Borrowing Base (computed without regard to the U.S. Special
Availability Block) or (2) 15% of the aggregate amount of all U.S. Revolver
Commitments or (B) $12,500,000 and (ii) the Fixed Charge Coverage Ratio,
determined on a pro forma basis giving effect to such event, is not less than
1.0 to 1.0, whether or not a Financial Covenant Trigger Period exists.

“Required Lenders” Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, if all Loans
and LC Obligations have been Fully Paid, the aggregate remaining Obligations;
provided, however, (i) if there are more than one (1), but fewer than three
(3) unaffiliated Secured Parties at such time, “Required Lenders” must include
at least two (2) unaffiliated Secured Parties and (ii) that Commitments, Loans
and other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit.

“Restricted Debt” Debt of the Parent Borrower or any Subsidiary, the payment,
prepayment, redemption, repurchase or defeasance of which is restricted under
Section 10.2.8(b).

“Restricted Payment” any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Parent Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent Borrower or
any Subsidiary.

“Revolver Commitments” the Canadian Revolver Commitments, the UK Revolver
Commitments and/or the U.S. Revolver Commitments, as the context requires.

“Revolver Loan” a Canadian Revolver Loan, a UK Revolver Loan or a U.S. Revolver
Loan, as the context requires.

“Revolver Priority Collateral” the “ABL Priority Collateral”, as defined in the
Intercreditor Agreement.

“Revolver Termination Date” the fifth anniversary of the Original Closing Date.

“Revolver Usage” the Canadian Revolver Usage, the UK Revolver Usage or the U.S.
Revolver Usage, as the context requires.

“RUG” the Mexican Sole Registry of Liens Over Movable Assets (Registro Único de
Garantías Mobiliarias).

“S&P” Standard & Poor’s Financial Services LLC, or any successor thereto.

 

-58-



--------------------------------------------------------------------------------

“Sanctioned Country” at any time, a country, region or territory which is itself
the subject or target of any Sanctions (including, without limitation, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
Government of Canada, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the Government
of Canada, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Second Lien Term Loan Agent” Cortland Capital Market Services LLC, in its
capacity as agent for the lenders under the Second Lien Term Loan Agreement, and
its successors and assigns including under any replacement or refinancing with
respect thereto.

“ Second Lien Term Loan Agreement” that certain Second Lien Term Loan Credit
Agreement, dated as of the Seventh Amendment Effective Date, among Second Lien
Term Loan Agent, the Second Lien Term Loan Lenders, the Parent Borrower, and the
other parties thereto, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“ Second Lien Term Loan Debt” the Debt and “Obligations ” (as defined under the
Second Lien Term Loan Agreement) evidenced by the Second Lien Term Loan
Documents, in aggregate principal amount (in the case of loans) not to exceed
$52,000,000 plus an additional amount of Debt incurred under the Second Lien
Term Loan Documents solely in connection with the “ in-kind” payment of interest
thereon pursuant to the terms of the Second Lien Term Loan Agreement as in
effect on the Seventh Amendment Effective Date.

“ Second Lien Term Loan Documents” collectively ” (a) the Second Lien Term Loan
Agreement and (b) all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of, the Second Lien Term Loan Agent or
the Second Lien Term Loan Lenders in connection therewith.

“ Second Lien Term Loan Lenders” the lenders party to the Second Lien Term Loan
Agreement.

“Second Lien Term Loan Security Documents” collectively, the Guarantee and
Collateral Agreement (as defined in the Second Lien Term Loan Agreement), the
Mortgages (as defined in the Second Lien Term Loan Agreement) and all other
security documents delivered to the Second Lien Term Loan Agent granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Obligor under the Second Lien Term Loan Agreement or the Guarantee and
Collateral Agreement (as defined in the Second Lien Term Loan Agreement), as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 

-59-



--------------------------------------------------------------------------------

“Secured Bank Product Obligations” Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations; and provided,
further, that the aggregate amount of Secured Bank Product Obligations
attributable to Supply Chain Finance Arrangements shall not exceed $20,000,000
at any time.

“Secured Bank Product Provider” (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product, provided such provider delivers written notice to
Agent, in form and substance satisfactory to Agent, within 10 days following the
later of the Closing Date or creation of the Bank Product, (i) describing the
Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 12.14.

“Secured Debt” Total Debt that is secured by a Lien on any asset of the Parent
Borrower or any of its Subsidiaries.

“Secured Net Leverage Ratio” on any date, the ratio of (a) Secured Debt as of
such date less the aggregate amount (not to exceed $100,000,000) of the sum of
Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each case
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters of the Parent Borrower ended on such date (or, if such date is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter of the Parent Borrower most recently ended prior to such date for which
financial statements are available).

“Secured Parties” the Canadian Facility Secured Parties, the UK Facility Secured
Parties and/or the U.S. Facility Secured Parties, as the context requires.

“Securities Accounts” all present and future “securities accounts” (as defined
in Article 8 of the UCC or the STA, as applicable), including all monies,
“uncertificated securities,” “securities entitlements” and other “financial
assets” (as defined in Article 8 of the UCC or the STA, as applicable) contained
therein.

“Securities Account Control Agreement” means with respect to a Securities
Account established by an Obligor (or a Securities Account of an Obligor in
existence as of the Closing Date), an agreement, in form and substance
reasonably satisfactory to Agent, establishing Control of such Securities
Account by Agent or a Security Trustee to perfect Agent’s or such Security
Trustee’s Lien on such Securities Account and whereby the bank or other
financial institution maintaining such Securities Account agrees to comply only
with the instructions originated by Agent or such Security Trustee without the
further consent of any Obligor upon the delivery of a notice of sole control by
Agent or such Security Trustee. As used in this definition, “Control” has the
meaning set forth in the PPSA, the STA, Article 8 or Section 9-102(b) of Article
9 or, if applicable, shall mean satisfaction of the requirements set forth in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Security Documents” without duplication, the Canadian Security Documents, the
Mexican Security Documents, the UK Security Documents, the Dutch Security
Documents, German Security Documents and/or the U.S. Security Documents, as the
context requires.

“Security Trustee” the UK Security Trustee and/or any other security trustee
appointed by Agent from time to time, as the context requires.

“Senior Debt” Total Debt less Subordinated Debt.

 

-60-



--------------------------------------------------------------------------------

“Senior Officer” the chairman of the board, president, chief executive officer
or chief financial officer, or in the case of a UK Domiciled Obligor, a
director, of a Borrower or, if the context requires, an Obligor; provided,
however, that the vice president of the Canadian Borrower shall be deemed to be
a Senior Officer.

“Senior Term Agent” the Administrative Agent under the Senior Term Credit
Agreement.

“Senior Term Credit Agreement” the Credit Agreement, dated as of the Fourth
Amendment Effective Date, by and among Horizon Global Corporation, the several
banks and other financial institutions or entities from time to time party
thereto and Cortland Capital Market Services LLC, as Administrative Agent.

“Senior Term Loan Debt” the Debt and “Obligations” (as defined under the Senior
Term Loan Agreement) evidenced by the Senior Term Loan Documents, in aggregate
principal amount (in the case of loans) not to exceed $10,000,000.

“Senior Term Loans” the “Loans” as defined in the Senior Term Credit Agreement.

“Senior Term Loan Documents” the “Loan Documents” as defined in the Senior Term
Credit Agreement.

“Senior Term Loan Debt” the Debt and “Obligations” (as defined under the Term
Loan Agreement) evidenced by the Term Loan Documents, in aggregate principal
amount (in the case of loans) not to exceed $10,000,000.

“Senior Term Period” means the period beginning on the Fourth Amendment
Effective Date and ending at the time of the Discharge of Senior
Obligations. “Settlement Report” a report summarizing Revolver Loans and
participations in LC Obligations outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

“ Seventh Amendment” that certain Seventh Amendment to this Agreement, dated as
of March 15, 2019 among the Borrowers, the other Obligors party thereto, the
Agent and the Lenders party thereto.

“ Seventh Amendment Effective Date” the “Amendment Effective Date” as set forth
in the Seventh Amendment.

“Seventh Amendment Transactions” (a) the execution, delivery and performance of
(1) the Existing Senior Credit Agreement and the transactions contemplated
thereby, (2) the Fourth Amendment and the transactions contemplated thereby,
(3) the Fifth Amendment and the transactions contemplated thereby, (4) the Sixth
Amendment and the transactions contemplated thereby and (5) the Fifth Amendment
to the First Lien Term Loan Agreement and the transactions contemplated thereby,
(b) the refinancing of the Indebtedness under the Existing Senior Credit
Agreement on the Seventh Amendment Effective Date, (c) the execution, delivery
and performance by each Obligor of the Sixth Amendment to the First Lien Term
Loan Agreement, (d) the execution, delivery and performance by each Obligor of
the Seventh Amendment and the transactions contemplated thereby, (e) the
execution, delivery and performance by each Obligor of the Second Lien Term Loan
Documents and the transactions contemplated thereby, including the issuance of
warrants and preferred equity interests of the Parent Borrower pursuant thereto,
and (f) the payment of the fees and expenses payable in connection with the
foregoing.

 

-61-



--------------------------------------------------------------------------------

“Significant Investment” any acquisition by a Borrower or a Subsidiary of more
than 50% (but less than 100%) of the Equity Interests in a Person (such Person,
the “Subject Person”), so long as such acquisition is permitted by
Section 10.2.4.

“Sixth Amendment” means that certain Sixth Amendment to this Agreement, dated as
of March 7, 2019 among the Borrowers, the other Obligors party thereto, the
Agent and the Lenders party thereto.

“Sixth Amendment Effective Date” means the “Sixth Amendment Effective Date” as
set forth in the Sixth Amendment.

“Solvent” (a) as to any Person (other than a Person incorporated or organized
under the laws of any legal jurisdiction of Canada, Mexico, the Netherlands or
any legal jurisdiction of the UK, or any province or territory of Canada), such
Person (i) owns Property whose fair salable value is greater than the amount
required to pay all of its debts (including contingent, subordinated, unmatured
and unliquidated liabilities); (ii) owns Property whose present fair salable
value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (iii) is able to pay all of its
debts as they mature; (iv) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (v) is not “insolvent”
within the meaning of Section 101(32) of the U.S. Bankruptcy Code; and (vi) has
not incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; (b) as to
any Person incorporated or organized under the laws of Canada or any province or
territory of Canada, such Person is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada); (c) as to any Person incorporated or
organized under the laws of Mexico, such Person is not under an Insolvency
Proceeding or a “concurso mercantil” as defined in the Mexican Bankruptcy Law;
(d) as to any Person incorporated or organized under the laws of the
Netherlands, such Person is not declared bankrupt (in staat van faillissement
verklaard) or granted (provisional) suspension of payments ((voorlopige)
surceance van betaling verleend); and (e) as to any Person incorporated in any
legal jurisdiction of the UK, such Person is able or does not admit its
inability to pay its debts as they fall due, does not suspend or threaten to
suspend making payments on any of its debt, does not by reason of actual or
anticipated financial difficulties, commence negotiations with its creditors
with a view of rescheduling its indebtedness and no moratorium is declared in
respect of its indebtedness. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
“Solvency” has a correlative meaning.

“Specified Obligor” an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

“Specified Vendor Payables Financing” the sale by one or more vendors of the
Parent Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Parent Borrower and such
Subsidiaries) to a Lender or any of its Affiliates pursuant to financing
agreements to which the Parent Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

“Specified Vendor Payables Financing Documents” all documents and agreements
relating to the Specified Vendor Payables Financing.

 

-62-



--------------------------------------------------------------------------------

“Specified Vendor Receivables Financing” the sale by the Parent Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $50,000,000 at any time outstanding.
which are permitted pursuant to Section 10.2.1(a)(ii).

“Specified Vendor Receivables Financing Documents” all documents and agreements
relating to Specified Vendor Receivables Financing.

“Spin-Off” a “spin-off” transaction that occurred on the Original Closing Date
with respect to the Parent Borrower such that all of the Equity Interests in the
Parent Borrower were “spun-off” from TriMas ratably to the holders of all the
Equity Interests in TriMas and the Parent Borrower ceased to be a Subsidiary of
TriMas and became a public company.

“Spin-Off Agreement” a Separation and Distribution Agreement, dated as of or
prior to the Original Closing Date, by and between the Parent Borrower and
TriMas.

“Spin-Off Documentation” collectively, the Spin-Off Agreement and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith, including, without
limitation, (i) an employee matters agreement by and between the Parent Borrower
and TriMas, (i) a tax sharing agreement by and between the Parent Borrower and
TriMas, and (iii) a transition services agreement by and between the Parent
Borrower and TriMas.

“Spot Rate” the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding Business Day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in Agent’s principal foreign exchange
trading office for the first currency.

“STA” the Securities Transfer Act, 2006 (Ontario) (or any successor statute), as
amended from time to time, and the regulations thereunder.

“Stated Amount” the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

“Sterling” the lawful currency of the United Kingdom.

“Subject Person” as defined in the definition of “Significant Investment.”

“Subordinated Debt” Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

“Subsidiary” any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).

“Subsidiary Obligor” a Canadian Subsidiary Obligor, a UK Subsidiary Obligor, a
U.S. Subsidiary Obligor and/or any other Obligor that is a Subsidiary, as the
context requires.

 

-63-



--------------------------------------------------------------------------------

“Supply Chain Finance Arrangements” means an arrangement entered into by a
Borrower or an Affiliate of a Borrower with a Secured Bank Product Provider
pursuant to which such Secured Bank Product Provider finances open account
payables of a Borrower or an Affiliate of Borrower owing to its vendors.

“Swap” any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Loan” a Canadian Swingline Loan, a UK Swingline Loan or a U.S.
Swingline Loan, as the context requires.

“Synthetic Purchase Agreement” any swap, derivative or other agreement or
combination of agreements pursuant to which the Parent Borrower or a Subsidiary
is or may become obligated to make (i) any payment (other than in the form of
Equity Interests in the Parent Borrower) in connection with a purchase by a
third party from a Person other than the Parent Borrower or a Subsidiary of any
Equity Interest or Restricted Debt or (ii) any payment (other than on account of
a permitted purchase by it of any Equity Interest or any Restricted Debt) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest or Restricted Debt; provided that phantom stock or similar
plans providing for payments only to current or former directors, officers,
consultants, advisors or employees of the Parent Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements. For the avoidance of doubt, the term “Synthetic Purchase Agreement”
shall not include any agreement, indenture or other document governing any
Permitted Bond Hedge Transaction, Permitted Convertible Indebtedness or
Permitted Warrant Transaction.

“TARGET Day” any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.

“Taxes” all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Intercreditor Agreement” means that Term Intercreditor Agreement, dated as
of the FourthSeventh Amendment Effective Date, among the Obligors, the First
Lien Term Loan Agent and the SeniorSecond Lien Term Agent, as amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof.

“Term Loan Agent” JPMorgan Chase Bank, N.A. in its capacity as agent for the
lenders under the Term Loan Agreement, and its successors and assigns including
under any replacement or refinancing with respect thereto.Agents” the First Lien
Term Loan Agent and the Second Lien Term Loan Agent.

“Term Loan Agreement” that certain Term Loan Credit Agreement, dated as of June
30, 2015, among Term Loan Agent, the Term Loan Lenders, the Parent Borrower, and
the other parties thereto.

“ Term Loan Agreement Fourth Amendment” that certain Fourth Amendment to Credit
Agreement, dated as of July 31, 2018, among Term Loan Agent, the Term Loan
Lenders party thereto, the Parent Borrower, Horizon Global Americas Inc., a
Delaware corporation, Horizon Global Company LLC, a Delaware limited liability
company, and the other parties thereto.

 

-64-



--------------------------------------------------------------------------------

“Term Loan Debt” the Debt and “Obligations” (as defined under the Term Loan
Agreement) evidenced by the Term Loan Documents, in aggregate principal amount
(in the case of loans) not to exceed (a) $200,000,000 plus (b) the aggregate
principal amount of Permitted Incremental Term Loans less (c) the aggregate
principal amount of Senior Term Loans.

“Term Loan Documents” collectively” (a) the Term Loan Agreement and (b) all
other agreements, instruments, documents and certificates executed and delivered
to, or in favor of, the Term Loan Agent or the Term Loan Lenders in
connection therewith.

“Term Loan Lenders” the lenders party to the Term Loan Agreement

“ Term Loan Agreements” the First Lien Term Loan Agreement and the Second Lien
Term Loan Agreement.

“ Term Loan Debt” First Lien Term Loan Debt and Second Lien Term Loan Debt.

“Term Loan Documents” First Lien Term Loan Documents and Second Lien Term Loan
Documents.

“ Term Loan Lenders” First Lien Term Loan Lenders and Second Lien Term Loan
Lenders.

“Term Loan Security Documents” collectively, the Guarantee and Collateral
Agreement (as defined in the Term Loan Agreement), the Mortgages (as defined in
the Term Loan Agreement) and all other security documents delivered to the Term
Loan Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Obligor under the Term Loan Agreement or the
Guarantee and Collateral Agreement (as defined in the Term Loan Agreement), as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.  First Lien Term Loan Security Documents and Second Lien
Term Loan Security Documents.

“Term Priority Collateral” the “Term Priority Collateral”, as defined in the
Intercreditor Agreement.

“Termination Event” (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Domiciled Obligor;
(b) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer such a plan; or
(c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any such plan.

“Toronto Account” Account number 90083255 established at Bank of America
(Canada) .

“Total Availability” the sum of the Canadian Availability, the UK Availability
and the U.S. Availability.

“Total Borrowing Base” the sum of the Canadian Borrowing Base, the UK Borrowing
Base and the U.S. Borrowing Base.

“Total Debt” as of any date, the aggregate principal amount of Debt for Borrowed
Money of the Parent Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

 

-65-



--------------------------------------------------------------------------------

“Total Revolver Usage” the sum of the Canadian Revolver Usage, the UK Revolver
Usage and the U.S. Revolver Usage.

“Trademarks” with respect to any Person, all of such Person’s right, title, and
interest in and to the following: (a) all trademarks (including service marks),
trade names, trade dress, and trade styles and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“Transactions” collectively, (a) the Original Closing Date Transactions, (b) the
execution, delivery and performance on the Closing Date by each Obligor of the
Loan Documents to which it was a party as of such date, the borrowing (if any)
of the Loans on the Closing Date and issuance (if any) of Letters of Credit
hereunder on the Closing Date and the use of the proceeds of the foregoing, and
(c) the payment of the fees and expenses payable in connection with the
foregoing.

“Transferee” any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

“Treaty” a double taxation agreement.

“Treaty Lender” a Lender which:

(a)        is treated as a resident of a Treaty State for the purposes of the
relevant Treaty;

(b)        does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in any advance is
effectively connected; and

(c)        meets all of the conditions in the Treaty for full exemption from
Taxes imposed by the United Kingdom on interest, subject to the completion of
any necessary procedural formalities.

“Treaty State” as defined, in relation to United Kingdom Tax matters, in
Section 5.8.4.

“TriMas” TriMas Company LLC, a Delaware limited liability company.

“UCC” the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

“UK or United Kingdom” the United Kingdom of Great Britain and Northern Ireland.

“UK Allocated U.S. Availability” U.S. Availability designated by the Borrower
Agent for application to the UK Borrowing Base.

“UK Availability” the UK Borrowing Base minus the UK Revolver Usage.

“UK Availability Reserve” the sum (without duplication) of (a) the UK Inventory
Reserve; (b) the UK Rent and Charges Reserve; (c) the UK Bank Product Reserve;
(d) the aggregate amount of liabilities secured by Liens upon UK Facility
Collateral that are (or, in the opinion of Agent in the

 

-66-



--------------------------------------------------------------------------------

exercise of its Permitted Discretion, may be) senior to Agent’s or any Security
Trustee’s Liens or that Agent in its Permitted Discretion determines may be
required to be paid to permit or facilitate exercise of rights or remedies with
respect to UK Facility Collateral (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); including, without limitation,
(i) amounts due to employees in respect of unpaid wages and holiday pay,
(ii) the “prescribed part” of floating charge realisations held for unsecured
creditors and (iii) the expenses and liabilities incurred by any administrator
(or other insolvency officer) and any remuneration of such administrator (or
other insolvency officer) and (e) such additional reserves, in such amounts and
with respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time;  provided  the imposition of any such reserves or
change in a reserve after the Closing Date shall not be effective until two
(2) Business Days after notice thereof (which may be oral notice, promptly
confirmed in writing) to the Borrower Agent unless (i) a Default has occurred
and is then continuing, (ii) the reserve or change in reserve is the result of a
Lien, senior in priority to Agent’s or applicable Security Trustee’s Lien,
attached to any UK Facility Collateral included in the UK Borrowing Base and/or
(iii) the changes to any such reserve results solely from mathematical
calculations of the amount of such reserve in accordance with the methodology of
calculation previously utilized (in the case of each of which such reserve or
change in reserve shall be effective immediately); and provided further that
during any such two (2) Business Day notice period, Lenders shall have no
obligations to fund any UK Revolver Loan or cause to be issued any UK Letter of
Credit to the extent that, after giving pro forma effect to the making of such
UK Revolver Loan or issuance of such UK Letter of Credit and to the
establishment of any such new reserve or change in such reserve, a UK
Overadvance would exist.

“UK Bank Product Reserve” the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations for the account of the UK Domiciled Obligors and any Affiliate
thereof domiciled in the UK.

“UK Base Rate Loan” a UK Revolver Loan, or portion thereof, funded in Dollars
and bearing interest calculated by reference to the U.S. Base Rate.

“UK Borrower” Cequent UK (as defined in the preamble to this Agreement).

“UK Borrowing Base” on any date of determination, an amount (expressed in
Dollars, based on the Dollar Equivalent thereof) equal to the lesser of (a) the
aggregate UK Revolver Commitments and (b) the sum of the UK Inventory Formula
Amount, plus UK Allocated U.S. Availability, minus the UK Availability Reserve;
provided, however, that no Inventory or other Property acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business shall be
included in the calculation of the UK Borrowing Base until completion of a
customary due diligence investigation by Agent, which may in Agent’s sole
discretion include applicable field examinations and appraisals (which shall not
be included in the limits on the number of field examinations or appraisals
provided in Section 10.1.1) satisfactory to Agent.

“UK Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2; (d) the date on
which UK Borrower terminates the UK Revolver Commitments pursuant to
Section 2.1.4; (c) the date on which the UK Revolver Commitments are terminated
pursuant to Section 11.2.

“UK Debenture” (a) the debenture, governed by English law dated on or about the
date of this Agreement22 December 2015 and made between UK Borrower and UK
Security Trustee, as and (b) the debenture, governed by English law made between
UK Borrower and UK Security Trustee to be

 

-67-



--------------------------------------------------------------------------------

delivered after the Seventh Amendment Effective Date pursuant to
Section 10.1.15, as each such debenture is amended, restated, supplemented or
otherwise modified from time to time.

“UK Deposit Account Control Agreement” a control agreement (whether in the form
of an agreement, notice and acknowledgement or like instrument) satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor in
favor of Agent as security for the UK Facility Obligations of such Obligor.

“UK Domiciled Obligor” UK Borrower and each UK Subsidiary that is or is required
to be liable for payment of any Foreign Facility Obligations or that has granted
a Lien on its assets in favor of Agent or any Security Trustee to secure
any Foreign Facility Obligations, and “UK Domiciled Obligors” means all such
Persons, collectively.

“UK Dominion Account(s)” one or more special accounts established by the UK
Borrower at Bank of America or another bank reasonably acceptable to Agent, held
in the United States, and, as required under Section 8.2.4, with respect to
which Agent has the right to issue a notice of exclusive control for withdrawal
purposes during a Dominion Trigger Period.

“UK Eligible Inventory” Inventory owned by UK Borrower that Agent, in its
Permitted Discretion, deems to be UK Eligible Inventory. Without limiting the
foregoing, no Inventory shall be UK Eligible Inventory unless it (a) is finished
goods or raw materials or work-in-process and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute Hazardous Materials under any Environmental Law;
(f) conforms with the covenants and representations herein; (g) is subject to
Agent’s or a Security Trustee’s duly perfected, first priority Lien, and no
other Lien (other than Permitted Encumbrances and Liens permitted under Sections
10.2.2(a) and 10.2.2(r) (in each case provided that no such Permitted
Encumbrance or Lien permitted under Section 10.2.2(a) or Section 10.2.2(r) is
prior to the Lien of Agent or of the Security Trustee, as applicable, unless a
UK Availability Reserve is in effect with respect thereto)); (h) is within the
UK, U.S. or Mexico, is not in transit except between locations of UK Borrower,
and is not consigned to any Person; (i) is not subject to any negotiable
document; (j) is not subject to any License or other arrangement that restricts
UK Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or an appropriate UK Rent and Charges
Reserve has been established; and (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate UK Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.

“UK Facility Collateral” Collateral granted by any UK Domiciled Obligor and/or
Mexican Domiciled Obligor that now or hereafter secures (or is intended to
secure) any of the UK Facility Obligations.

“UK Facility Guarantor” each Dutch Domiciled Obligor, each U.S. Domiciled
Obligor, each Canadian Domiciled Obligor, each Mexican Domiciled Obligor, each
UK Subsidiary Obligor, each German Domiciled Obligor and each other Person that
guarantees or is required to guarantee payment or

 

-68-



--------------------------------------------------------------------------------

performance of the UK Facility Obligations (including pursuant to a Foreign
Cross-Guarantee) pursuant to Section 10.1.9 and/or the Collateral and Guarantee
Requirement.

“UK Facility Obligations” all Obligations of the UK Facility Obligors owed to
the UK Facility Secured Parties, and the other Foreign Facility Obligations that
are the subject of a cross-Guarantee (including, without limitation, the Foreign
Cross-Guarantee) made by the UK Facility Obligors.(a) principal of and premium,
if any, on the UK Revolving Loans, (b) UK LC Obligations and other obligations
with respect to UK Letters of Credit, (c) interest, expenses, fees,
indemnification obligations, Extraordinary Expenses and other amounts payable in
connection with the UK Revolving Loans under Loan Documents, (d) Secured Bank
Product Obligations for the account of the UK Borrower and any UK Subsidiary or
Affiliate domiciled in the United Kingdom, and (e) other Debts, obligations and
liabilities of any kind owing with respect to the UK Revolving Loans pursuant to
the Loan Documents, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.

“UK Facility Obligor” UK Borrower, and each UK Facility Guarantor and each other
Person that has or is required pursuant to Section 10.1.9 and/or the Collateral
and Guarantee Requirement to grant a Lien on its assets in favor of Agent or any
Security Trustee to secure any UK Facility Obligations.

“UK Facility Secured Parties” Agent, UK Issuing Bank, UK Lenders, UK Security
Trustee, any other Security Trustee with respect to the UK Facility Obligations,
and Secured Bank Product Providers of Bank Products for the account of UK
Domiciled Obligors and their Affiliates domiciled in the UK, and the other
Foreign Facility Secured Parties that are the beneficiaries of a Foreign
Cross-Guarantee made by the UK Domiciled Obligors.

“UK Guaranties” each guaranty executed by a UK Facility Guarantor in favor of
Agent in order to guaranty the payment and/or performance of the UK
Facility Obligations (including without limitation this Agreement and the
Foreign FacilityAmended and Restated ABL Guarantee and Collateral Agreement).

“UK Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of UK
Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of UK
Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of Eligible
In-Transit Inventory owned by UK Borrower or (ii) 85% of the NOLV Percentage of
the Value of Eligible In-Transit Inventory owned by UK Borrower; provided that
(i) prior to the date that the conditions set forth in clause (b) of the
definition of “Eligible In-Transit Inventory” are met, whether or not an
Eligible In-Transit Inventory Trigger Period has occurred and is continuing, the
Inventory Formula Amount applicable to the Eligible In-Transit Inventory of all
Borrowers shall not exceed an aggregate amount of $10,000,000 at any time and
(ii) the Inventory Formula Amount applicable to the Eligible In-Transit
Inventory of all Foreign Borrowers that is in transit to Mexico shall not exceed
an aggregate amount of $2,000,000 at any time.

“UK Inventory Reserve” reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory of the UK Borrower, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

“UK IP Assignment” a Lien on the Intellectual Property of a UK Facility Obligor
in favor of Agent or a Security Trustee, as security for (or given with the
intent to secure) the UK Facility Obligations.

 

-69-



--------------------------------------------------------------------------------

“UK Issuing Bank” Bank of America (including any Lending Office of Bank of
America), any Affiliate thereof, or any replacement issuer appointed pursuant to
Section 2.5 that agrees to issue UK Letters of Credit.

“UK Issuing Bank Indemnitees” UK Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“UK LC Application” an application by Borrower Agent or UK Borrower to UK
Issuing Bank for issuance of a UK Letter of Credit, in form and substance
satisfactory to UK Issuing Bank and Agent.

“UK LC Conditions” the following conditions necessary for issuance of a UK
Letter of Credit: (a) each of the conditions set forth in Section 6; (b) after
giving effect to such issuance, total UK LC Obligations do not exceed the UK
Letter of Credit Subline, no UK Overadvance exists and UK Revolver Usage does
not exceed the UK Borrowing Base; (c) the UK Letter of Credit and payments
thereunder are denominated in Sterling, Euros, Dollars or other currency
satisfactory to Agent and UK Issuing Bank; and (d) the purpose and form of the
proposed UK Letter of Credit are satisfactory to Agent and UK Issuing Bank in
their Permitted Discretion.

“UK LC Documents” all documents, instruments and agreements (including UK LC
Requests and UK LC Applications) delivered by UK Borrower or any other Person to
UK Issuing Bank or Agent in connection with any UK Letter of Credit.

“UK LC Obligations” the Dollar Equivalent of the sum of (a) all amounts owing by
UK Borrower for drawings under UK Letters of Credit; and (b) the Stated Amount
of all outstanding UK Letters of Credit.

“UK LC Request” a request for issuance of a UK Letter of Credit, to be provided
by Borrower Agent or UK Borrower to UK Issuing Bank, in form satisfactory to
Agent and UK Issuing Bank.

“UK Lenders” Bank of America, each other lender party to this Agreement that has
issued a UK Revolver Commitment, the UK Swingline Lender, and any Person who
hereafter becomes a “Lender” with a UK Revolver Commitment pursuant to an
Assignment, including any Lending Office of the foregoing.

“UK Letter of Credit” any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance or similar instrument issued by UK
Issuing Bank for the account or benefit of UK Borrower or an Affiliate of UK
Borrower.

“UK Letter of Credit Subline” the lesser of (a) $0 and (b) the UK Revolver
Commitments.

“UK Mortgage” a Lien on any Mortgaged Property to secure (or given with the
intent to secure) the UK Facility Obligations. Each UK Mortgage shall be in form
and substance reasonably satisfactory to Agent.

“UK Overadvance” as defined in Section 2.1.5.

“UK Overadvance Loan” a UK Base Rate Loan made to UK Borrower when a UK
Overadvance exists or is caused by the funding thereof.

 

-70-



--------------------------------------------------------------------------------

“UK Overadvance Loan Balance” on any date, the Dollar Equivalent of the amount
by which the aggregate UK Revolver Loans of the UK Borrower exceed the amount of
the UK Borrowing Base on such date.

“UK Protective Advances” as defined in Section 2.1.6.

“UK Reimbursement Date” as defined in Section 2.3.2.

“UK Rent and Charges Reserve” the aggregate of (a) all past due rent and other
amounts owing by UK Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any UK Facility Collateral or could assert a Lien on any UK Facility
Collateral; and (b) a reserve at least equal to two months’ rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

“UK Revolver Commitment” for any UK Lender, its obligation to make UK Revolver
Loans and to participate in UK LC Obligations up to the maximum principal amount
shown on Schedule 1.1(B), as hereafter modified pursuant to Section 2.1.4,
Section 2.1.7 or an Assignment to which it is a party. “UK Revolver Commitments”
means the aggregate amount of such commitments of all UK Lenders.

“UK Revolver Loan” a loan made by a UK Lender to UK Borrower pursuant to
Section 2.1, which loan shall be either a LIBOR Loan (in which case such loan
shall be denominated in Sterling, Dollars or Euros) or a UK Base Rate Loan (in
which case such loan shall be denominated in Dollars), in each case as selected
by the Borrower Agent on behalf of the UK Borrower, and any UK Swingline Loan,
UK Overadvance Loan or UK Protective Advance.

“UK Revolver Usage” the Dollar Equivalent of an amount equal to (a) the
aggregate amount of outstanding UK Revolver Loans; plus (b) the aggregate Stated
Amount of outstanding UK Letters of Credit, except to the extent Cash
Collateralized by UK Borrower.

“UK Security Agreements” the UK Debenture, the UK Share Mortgage and each other
debenture or security agreement governed by English law among any Obligor and
Agent or UK Security Trustee.

“UK Security Documents” the UK Security Agreements, the UK Guaranties, the UK
Mortgages, the UK IP Assignments, the  UK Deposit Account Control Agreements,
the Foreign FacilityAmended and Restated ABL Guarantee and Collateral Agreement,
the Dutch Security Documents, the Mexican Security Documents, the Canadian
Security Documents, the U.S. Security Documents, the German Security Documents
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any UK Facility Obligations.

“UK Security Trustee” Bank of America (London) or any successor security trustee
appointed in accordance with Section 12.2.

“UK Share Mortgage” (a) the share mortgage dated 22 December 2105 governed by
English law among Cequent Nederland Holdings B.V. and UK Security Trustee. and
(b) the share mortgage governed by English law among Cequent Nederland Holdings
B.V. and UK Security Trustee to be delivered after the Seventh Amendment
Effective Date pursuant to Section 10.1.15.

“UK Subsidiary” each Subsidiary that is incorporated or organized under the laws
of any legal jurisdiction of the United Kingdom.

 

-71-



--------------------------------------------------------------------------------

“UK Subsidiary Obligor” any Subsidiary directly owned by a UK Domiciled Obligor
that is not an Immaterial Subsidiary.

“UK Swingline Lender” Bank of America or an Affiliate of Bank of America in its
capacity as provider of UK Swingline Loans.

“UK Swingline Loan” any Borrowing of UK Revolver Loans funded with UK Swingline
Lender’s funds, until such Borrowing is settled among UK Lenders or repaid by UK
Borrower, which UK Revolver Loan shall be a UK Base Rate Loan.

“Unfunded Current Liability” of any Canadian Pension Plan shall mean the excess
of the present value of the benefit liabilities determined on a plan termination
basis in accordance with actuarial assumptions over the current value of the
assets, and in any event includes any unfunded liability, solvency liability or
wind up deficiency in respect of any Canadian Pension Plan.

“Unrestricted Domestic Cash” as of any date, domestic unrestricted cash and
domestic unrestricted Permitted Investments of the Parent Borrower and its
Domestic Subsidiaries as of such date.

“Unrestricted Foreign Cash” as of any date, unrestricted cash and unrestricted
Permitted Investments of the Obligors (other than Parent Borrower and its
Domestic Subsidiaries) as of such date.

“Unused Line Fee Rate” a per annum rate equal to 0.25%.

“U.S. or United States” the United States of America.

“U.S. Accounts Formula Amount” 85% of the Value of U.S. Eligible Accounts;
provided, however, that such percentage shall be reduced by 1.0% for each
percentage point (or portion thereof) that the Dilution Percent exceeds 5%.

“U.S. Adjusted Availability” the difference of (a) the U.S. Borrowing Base,
calculated as though the FILO Amount were equal to $0, minus (b) U.S. Revolver
Usage.

“U.S. Availability” the U.S. Borrowing Base minus U.S. Revolver Usage.

“U.S. Availability Reserve” the sum (without duplication) of (a) the U.S.
Inventory Reserve; (b) the U.S. Rent and Charges Reserve; (c) the U.S. Bank
Product Reserve; (d) the aggregate amount of liabilities secured by Liens upon
U.S Facility Collateral that are (or, in the opinion of Agent in the exercise of
its Permitted Discretion, may be) senior to Agent’s Liens or any Security
Trustee’s Liens or that Agent in its Permitted Discretion determines may be
required to be paid to permit or facilitate exercise of rights or remedies with
respect to U.S. Facility Collateral (but imposition of any such reserve shall
not waive an Event of Default arising therefrom); (e) the Foreign Allocated U.S.
Availability Reserve, (f) the U.S. Special Availability Block and (g) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time; provided the
imposition of any such reserves or change in a reserve after the Closing Date
shall not be effective until two (2) Business Days after notice thereof (which
may be oral notice, promptly confirmed in writing) to the Borrower Agent unless
(i) a Default has occurred and is then continuing, (ii) the reserve or change in
reserve is the result of a Lien, senior in priority to Agent’s or applicable
Security Trustee’s Lien, attached to any U.S. Facility Collateral that is
Revolver Priority Collateral included in the U.S. Borrowing Base and/or
(iii) the changes to any such reserve results solely from mathematical
calculations of the amount of such reserve in accordance with the methodology of
calculation previously utilized (in the case of each of which such reserve or
change in reserve shall be effective immediately); provided

 

-72-



--------------------------------------------------------------------------------

further that during any such two (2) Business Day notice period, Lenders shall
have no obligations to fund any U.S. Revolver Loan or cause to be issued any
U.S. Letter of Credit to the extent that, after giving pro forma effect to the
making of such U.S. Revolver Loan or issuance of such U.S. Letter of Credit and
to the establishment of any such new reserve or change in such reserve, a U.S.
Overadvance would exist; and provided still further that the Foreign Allocated
U.S. Availability Reserve and changes thereto will be effective immediately
without necessity of notice to Borrower Agent..

“U.S. Bank Product Reserve” the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations for the account of the U.S. Domiciled Obligors and the
Affiliates thereof domiciled in the U.S.

“U.S. Bankruptcy Code” Title 11 of the United States Code.

“U.S. Base Rate” for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

“U.S. Base Rate Loan” any Revolver Loan that bears interest based on the U.S.
Base Rate.

“U.S. Borrowers” Parent Borrower, Cequent Performance and Cequent Consumer (each
as defined in the preamble to this Agreement).

“U.S. Borrowing Base” on any date of determination, an amount equal to the
lesser of (a) the aggregate U.S. Revolver Commitments and (b) the sum of the
U.S. Accounts Formula Amount, plus the U.S. Inventory Formula Amount, plus on
and after the FILO Commencement Date, the FILO Amount, minus the U.S.
Availability Reserve; provided, however, that no Accounts, Inventory or other
Property acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business shall be included in the calculation of the U.S. Borrowing
Base until completion of a customary due diligence investigation by Agent, which
may in Agent’s sole discretion include applicable field examinations and
appraisals (which shall not be included in the limits on the number of field
examinations or appraisals provided in Section 10.1.1) satisfactory to Agent.

“U.S. Cash Collateral Account” a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to a Lien in favor of Agent
for the benefit of the U.S. Facility Secured Parties.

“U.S. Commitment Termination Date” the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which U.S. Borrowers terminate the U.S.
Revolver Commitments pursuant to Section 2.1.4; or (c) the date on which the
U.S. Revolver Commitments are terminated pursuant to Section 11.2.

“U.S. Deposit Account Control Agreement” a control agreement satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor,
to perfect Agent’s Lien on such account, as security for (or given with the
intent to secure) the Obligations.

“U.S. Domiciled Obligor” each U.S. Borrower and each U.S. Subsidiary that is or
is required to be liable for payment of any Obligations or that has granted a
Lien on its assets in favor of Agent or any Security Trustee to secure any
Obligations, and “U.S. Domiciled Obligors” means all such Persons, collectively.

“U.S. Dominion Account(s)” one or more special accounts established by one or
more U.S. Borrowers at Bank of America or another bank reasonably acceptable to
Agent, and, as required under

 

-73-



--------------------------------------------------------------------------------

Section 8.2.4, with respect to which Agent has the right to issue a notice of
exclusive control for withdrawal purposes during a Dominion Trigger Period.

“U.S. Eligible Account” an Account owing to a U.S. Borrower that arises in the
Ordinary Course of Business from the sale of goods, is payable in Dollars and is
deemed by Agent, in its Permitted Discretion, to be a U.S. Eligible Account.
Without limiting the foregoing, no Account shall be a U.S. Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 50% or more of the Accounts owing
by the Account Debtor are not U.S. Eligible Accounts under the foregoing clause;
(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
(but solely to the extent of such excess) 15% of the aggregate U.S. Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to any
Sanction or on any specially designated nationals list maintained by OFAC; or
the applicable U.S. Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process, unless the Account is
supported by a letter of credit (delivered to and directly drawable by Agent)
from a financial institution reasonably acceptable to Agent and on terms
reasonably satisfactory to Agent; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by Agent) from a financial institution reasonably acceptable to Agent and on
terms reasonably satisfactory to Agent; (h) it is owing by a Governmental
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the federal Assignment of Claims Act; (i) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien (other than Permitted Encumbrances and Liens permitted under Sections
10.2.2(a) and 10.2.2(r) (in each case provided that no such Permitted
Encumbrance or Lien permitted under Section 10.2.2(a) or Section 10.2.2(r) is
prior to the Lien of Agent or of the Security Trustee, as applicable, unless a
U.S. Availability Reserve is in effect with respect thereto)); (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 120 days old will
be excluded.

“U.S. Eligible Inventory” Inventory owned by a U.S. Borrower that Agent, in its
Permitted Discretion, deems to be U.S. Eligible Inventory. Without limiting the
foregoing, no Inventory shall be U.S. Eligible Inventory unless it (a) is
finished goods or raw materials or work-in-process and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a

 

-74-



--------------------------------------------------------------------------------

Person subject to any Sanction or on any specially designated nationals list
maintained by OFAC, and does not constitute Hazardous Materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
(other than Permitted Encumbrances and Liens permitted under Sections 10.2.2(a)
and 10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent or of the Security Trustee, as applicable, unless a U.S. Availability
Reserve is in effect with respect thereto)); (h) is within the continental
United States or Canada, is not in transit except between locations of U.S.
Borrowers, and is not consigned to any Person; (i) is not subject to any
negotiable document; (j) is not subject to any License or other arrangement that
restricts such U.S. Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver or an appropriate U.S. Rent
and Charges Reserve has been established; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate U.S. Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report.

“U.S. Facility Collateral” Collateral granted by the U.S. Domiciled Obligors
that now or hereafter secures (or is intended to secure) any of the U.S.
Facility Obligations.

“U.S. Facility Collateral and Guarantee Requirement” with respect to any and all
U.S. Facility Obligors, the requirement that, subject to any applicable
limitations set forth in the Security Documents:

(a)        Agent shall have received from each party thereto (other than Agent)
either (i) a counterpart of each applicable U.S. Security Document, duly
executed and delivered on behalf of such U.S. Facility Obligor, or (ii) in the
case of any Person that becomes a U.S. Facility Obligor after the Original
Closing Date, a joinder to this Agreement and a supplement to each applicable
U.S. Security Document and the Intercreditor Agreement, in each case in the form
specified therein, duly executed and delivered on behalf of such U.S. Facility
Obligor;

(b)        all outstanding Equity Interests of the Parent Borrower and each
Subsidiary owned by or on behalf of any U.S. Facility Obligor shall have been
pledged pursuant to the Guarantee and Collateral Agreement (except that the U.S.
Facility Obligors shall not be required to pledge more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary, any CFC (other
than any CFC organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof) or the Netherlands)) to secure the U.S. Facility
Obligations; provided, however, that if one or more of the Senior Term Loan
Documents and/or the Term Loan Documents would require a greater pledge, the
limitation in this parenthetical shall be automatically deemed to be modified to
require a pledge equivalent to that required by the Senior Term Loan Documents
and/or the Term Loan Documents) and, subject to the Intercreditor Agreement,
Agent or the Controlling Term Loan Agent, as applicable, shall have received
certificates or other instruments representing all such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c)        all Debt for borrowed money having an aggregate principal amount in
excess of $500,000 that is owing to any U.S. Facility Obligor shall be evidenced
by a promissory note and shall have been pledged pursuant to the Guarantee and
Collateral Agreement and subject to the Intercreditor Agreement, Agent and/or
the Controlling Term Loan Agent, as applicable, shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank;

(d)        all documents and instruments, including UCC financing statements,
required by law or reasonably requested by Agent to be filed, registered or
recorded to create the Liens intended to be created by the U.S. Security
Documents and perfect such Liens to the extent required by, and with the

 

-75-



--------------------------------------------------------------------------------

priority required by, the U.S. Security Documents (in each case subject to the
Intercreditor Agreement), shall have been filed, registered or recorded or
delivered to Agent for filing, registration or recording;

(e)        Agent shall have received, with respect to any Mortgaged Property of
any U.S. Facility Obligor, (i) counterparts of a U.S. Mortgage with respect to
such Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
U.S. Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 10.2.2,
together with such endorsements, coinsurance and reinsurance as Agent or the
Required Lenders may reasonably request, but only to the extent such
endorsements are (A) available in the relevant jurisdiction (provided in no
event shall Agent request a creditors’ rights endorsement) and (B) available at
commercially reasonable rates, (iii) if any such Mortgaged Property is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
Applicable Law, including Regulation H of the Board of Governors, and an
acknowledged notice to U.S. Facility Obligors, (iv) if reasonably requested by
Agent, a current appraisal of any such Mortgaged Property, prepared by an
appraiser acceptable to Agent, and in form and substance satisfactory to
Required Lenders (it being understood that if such appraisal is required in
order to comply with Agent’s internal policies, such request shall be deemed to
be reasonable), (v) if reasonably requested by Agent, an environmental
assessment with respect to any such Mortgaged Property, prepared by
environmental engineers reasonably acceptable to Agent, and such other reports,
certificates, studies or data with respect to such Mortgaged Property as Agent
may reasonably require, all in form and substance reasonably satisfactory to
Required Lenders (it being understood that if such assessment or other materials
are required in order to comply with Agent’s internal policies, such request
shall be deemed to be reasonable), and (vi) such abstracts, legal opinions and
other documents as Agent or the Required Lenders may reasonably request with
respect to any such U.S. Mortgage or Mortgaged Property; provided, however, in
no event shall surveys be required to be obtained with respect to any such
Mortgaged Property;

(f)        each U.S. Facility Obligor shall have obtained all material consents
and approvals required to be obtained by it in connection with the execution and
delivery of all U.S. Security Documents to which it is a party, the performance
of its obligations thereunder and the granting by it of the Liens thereunder,
and in each case except to the extent not required to be obtained pursuant to
the Loan Documents;

provided, that, (i) with respect to any U.S. Facility Obligor that is a Foreign
Subsidiary organized under the laws of Germany, the United Kingdom (or any
political subdivision thereof), or the Netherlands, the U.S. Collateral and
Guarantee Requirement shall require the provision of the documents and
satisfaction of the requirements set forth in Schedule I to the Fourth Amendment
and (ii) with respect to any U.S. Facility Obligor that is a Foreign Subsidiary
organized under the laws of any other jurisdiction, the U.S. Collateral and
Guarantee Requirement shall be modified as reasonably requested by the Required
Lenders to reflect the requirements and limitations of the jurisdiction in which
such Foreign Subsidiary is organized.

“U.S. Facility Guarantor” each U.S. Borrower, Horizon Global Company LLC, a
Delaware limited liability company, each other U.S. Subsidiary Obligor, Dutch
Domiciled Obligor, each U.S. Domiciled Obligor, each UK Domiciled Obligor, each
Mexican Domiciled Obligor, each Canadian Domiciled Obligor, each German
Domiciled Obligor and each other Person that hasguarantees or is required byto
guarantee payment or performance of the Obligations pursuant to Section 10.1.9
and/or the U.S. Facility Collateral and Guarantee Requirement to provide a
guarantee in favor of Agent of any U.S. Facility Obligations.

 

-76-



--------------------------------------------------------------------------------

“U.S. Facility Obligor” each U.S. Borrower, and each U.S. Facility Guarantor and
each other Person that has or is required by Section 10.1.9 and/or the U.S.
Facility Collateral and Guarantee Requirement to grant a Lien on its assets in
favor of Agent to secure any U.S. Facility Obligations..

“U.S. Facility Obligations” all Obligations of the U.S. Facility Obligors owed
to the U.S. Facility Secured Parties and the Obligations of the U.S. Facility
Guarantors as guarantors of the Foreign Facility Obligations).(a) principal of
and premium, if any, on the U.S. Revolving Loans, (b) U.S. LC Obligations and
other obligations with respect to U.S. Letters of Credit, (c) interest,
expenses, fees, indemnification obligations, Extraordinary Expenses and other
amounts payable in connection with the U.S. Revolving Loans under Loan
Documents, (d) Secured Bank Product Obligations for the account of the U.S.
Borrower and any U.S. Subsidiary or Affiliate domiciled in the United States of
America, and (e) other Debts, obligations and liabilities of any kind owing with
respect to the U.S. Revolving Loans pursuant to the Loan Documents, whether now
existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

“U.S. Facility Secured Parties” Agent, U.S. Issuing Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products for the account of U.S.
Domiciled Obligors and their Affiliates domiciled in the U.S.

“U.S. Guaranties” the Amended and Restated ABL Guarantee and Collateral
Agreement and each other guaranty agreement executed by a U.S. Facility
Guarantor in favor of Agent in order to guarantee the payment and/or performance
of the U.S. Facility Obligations (including without limitation this Agreement).

“U.S. Holdco” any existing or future Domestic Subsidiary the Equity Interests of
which are held solely by Foreign Subsidiaries (other than Foreign Subsidiaries
organized under the laws of Germany, the United Kingdom, Mexico, Canada (or any
province or territory thereof) or the Netherlands (or any political subdivision
thereof)), so long as such existing or newly formed Subsidiary does not engage
in any business or own any assets other than the ownership of Equity Interests
in Foreign Subsidiaries and intercompany obligations that are otherwise
permitted hereunder.

“U.S. Inventory Formula Amount” (a) the lesser of (i) 70% of the Value of U.S.
Eligible Inventory or (ii) 85% of the NOLV Percentage of the Value of U.S.
Eligible Inventory; plus (b) the lesser of (i) 70% of the Value of Eligible
In-Transit Inventory owned by a U.S. Borrower, or (ii) 85% of the NOLV
Percentage of the Value of Eligible In-Transit Inventory owned by a U.S.
Borrower; provided that notwithstanding anything to the contrary contained in
this Agreement, prior to the date that the conditions set forth in clause (b) of
the definition of “Eligible In-Transit Inventory” are met, whether or not an
Eligible In-Transit Inventory Trigger Period has occurred and is continuing, the
Inventory Formula Amount applicable to the Eligible In-Transit Inventory of all
Borrowers shall not exceed an aggregate amount of $10,000,000 at any time.

“U.S. Inventory Reserve” reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of the U.S. Borrowers, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

“U.S. IP Assignment” a collateral assignment or security agreement pursuant to
which a U.S. Facility Obligor grants a Lien on its Intellectual Property to
Agent, as security for (or given with the intent to secure) the U.S.
Facility Obligations.

 

-77-



--------------------------------------------------------------------------------

“U.S. Issuing Bank” Bank of America (including any Lending Office of Bank of
America), any Affiliate thereof, or any replacement issuer appointed pursuant to
Section 2.5 that agrees to issue U.S. Letters of Credit.

“U.S. Issuing Bank Indemnitees” U.S. Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“U.S. LC Application” an application by Borrower Agent or a U.S. Borrower to
U.S. Issuing Bank for issuance of a U.S. Letter of Credit, in form and substance
satisfactory to U.S. Issuing Bank and Agent.

“U.S. LC Conditions” the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6; (b) after
giving effect to such issuance, total U.S. LC Obligations do not exceed the U.S.
Letter of Credit Subline, no U.S. Overadvance exists and U.S. Revolver Usage
does not exceed the U.S. Borrowing Base; (c) the U.S. Letter of Credit and
payments thereunder are denominated in Dollars or other currency satisfactory to
Agent and U.S. Issuing Bank; and (d) the purpose and form of the proposed U.S.
Letter of Credit are satisfactory to Agent and U.S. Issuing Bank in their
Permitted Discretion.

“U.S. LC Documents” all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by Borrowers or any other Person to
U.S. Issuing Bank or Agent in connection with any U.S. Letter of Credit.

“U.S. LC Obligations” the sum of (a) all amounts owing by U.S. Borrowers for
drawings under U.S. Letters of Credit; and (b) the Stated Amount of all
outstanding U.S. Letters of Credit.

“U.S. LC Request” a request for issuance of a U.S. Letter of Credit, to be
provided by Borrower Agent or a U.S. Borrower to U.S. Issuing Bank, in form
satisfactory to Agent and U.S. Issuing Bank.

“U.S. Lenders” Bank of America, each other lender party to this Agreement that
has issued a U.S. Revolver Commitment, U.S. Swingline Lender, and any Person who
hereafter becomes a “Lender” with a U.S. Revolver Commitment pursuant to an
Assignment, including any Lending Office of the foregoing.

“U.S. Letter of Credit” any of the Existing Letters of Credit and any standby or
documentary letter of credit, foreign guaranty, documentary bankers acceptance
or similar instrument issued by U.S. Issuing Bank for the account or benefit of
a U.S. Borrower or Affiliate of a U.S. Borrower.

“U.S. Letter of Credit Subline” the lesser of (a) the positive difference of (i)
$20,000,000 less (ii) the sum of all Canadian LC Obligations and UK LC
Obligations and (b) the U.S. Revolver Commitments.

“U.S. Mortgage” a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure (or given with the intent to secure) the U.S.
Facility Obligations. Each U.S. Mortgage shall be in form and substance
reasonably satisfactory to Agent.

“U.S. Obligor” any Obligor that is both a U.S. Domiciled Obligor and a U.S.
Facility Obligor.

“U.S. Overadvance” as defined in Section 2.1.5.

“U.S. Overadvance Loan” a U.S. Base Rate Loan made to the U.S. Borrowers when an
U.S. Overadvance exists or is caused by the funding thereof.

 

-78-



--------------------------------------------------------------------------------

“U.S. Overadvance Loan Balance” on any date, the amount by which the aggregate
U.S. Revolver Loans of the U.S. Borrowers exceed the amount of the U.S.
Borrowing Base on such date.

“U.S. Pension Plan” any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Parent Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“U.S. Person” “United States Person” as defined in Section 7701(a)(30) of the
Code.

“U.S. Protective Advances” as defined in Section 2.1.6.

“U.S. Reimbursement Date” as defined in Section 2.4.2.

“U.S. Rent and Charges Reserve” the aggregate of (a) all past due rent and other
amounts owing by a U.S. Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any U.S. Facility Collateral or could assert a Lien on any U.S.
Facility Collateral; and (b) a reserve at least equal to two months’ rent and
other charges that could be payable to any such Person, unless it has executed a
Lien Waiver.

“U.S. Revolver Commitment” for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1(B), as hereafter modified pursuant to
Section 2.1.4, Section 2.1.7, Section 2.1.8 or an Assignment to which it is a
party. “U.S. Revolver Commitments” means the aggregate amount of such
commitments of all Lenders.

“U.S. Revolver Loan” a loan made in Dollars by a U.S. Lender to a U.S. Borrower
made pursuant to Section 2.1, and any U.S. Swingline Loan, U.S. Overadvance Loan
or U.S. Protective Advance.

“U.S. Revolver Usage” (a) the aggregate amount of outstanding U.S. Revolver
Loans; plus (b) the aggregate Stated Amount of outstanding U.S. Letters of
Credit, except to the extent Cash Collateralized by U.S. Borrowers.

“U.S. Security Documents” the U.S. Guaranties, the Amended and Restated ABL
Guarantee and Collateral Agreement, the U.S. Mortgages, the U.S. IP Assignments,
the U.S. Deposit Account Control Agreements, the Canadian Security Documents,
the Dutch Security Documents, the German Security Documents, the UK Security
Documents, the Mexican Security Documents and all other documents, instruments
and agreements now or hereafter securing (or given with the intent to secure)
any U.S Facility Obligations.

“U.S. Special Availability Block” means $6,700,000.5,000,000.

“U.S. Subsidiary” each Subsidiary that is organized under the laws of a
jurisdiction of the United States of America or any State thereof or the
District of Columbia.

“U.S. Subsidiary Obligor” means any Subsidiary that is not (a) a Foreign
Subsidiary (other than any Foreign Subsidiary organized under the
laws of Germany, the United Kingdom (or any political subdivision thereof)  or,
the Netherlands, Mexico or Canada (or any province or territory thereof), (b) a
CFC (other than any CFC organized under the laws of Germany, the United Kingdom
(or any political subdivision thereof)  or, the Netherlands), Mexico or Canada
(or any province or territory thereof)), or (c)

 

-79-



--------------------------------------------------------------------------------

a U.S. Holdco or (d) an Immaterial Subsidiary; provided, that the Required
Lenders, in their sole discretion, may at any time request any Foreign
Subsidiary, CFC or U.S. Holdco to become a U.S. Subsidiary Obligor if such
Foreign Subsidiary, CFC or U.S. Holdco has become a “Loan Party” under the
Senior Term Loan Documents.

“U.S. Swingline Lender” Agent in its capacity as provider of U.S. Swingline
Loans.

“U.S. Swingline Loan” any Borrowing of U.S. Base Rate Loans funded with U.S.
Swingline Lender’s funds, until such Borrowing is settled among U.S. Lenders or
repaid by U.S. Borrowers.

“U.S. Tax Compliance Certificate” as defined in Section 5.9.2(b)(iii).

“Value” (a) for any particular type of Inventory (whether raw materials,
work-in-process or finished goods), its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

“VAT”

“(a) any Tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and

“(b) any other Tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such Tax referred
to in paragraph (a) above, or imposed elsewhere.

“VAT Recipient” as defined in Section 5.8.4.

“VAT Relevant Party” as defined in Section 5.8.4.

“VAT Supplier” as defined in Section 5.8.4.

“Westfalia Acquisition” the acquisition of all Equity Interests of
Westfalia-Automotive Holding GmbH, a limited liability company organized under
the laws of Germany, and TeIJs Holding B.V., a private company with limited
liability organized under the laws of the Netherlands (collectively, the
“Westfalia Group”), by Blitz K16-102 GmbH, a limited liability company organized
under the laws of Germany, and the guarantee by Parent Borrower of the
obligations of Blitz K16-102 GmbH, a limited liability company organized under
the laws of Germany, under the Westfalia Purchase Agreement, all pursuant to the
Westfalia Purchase Agreement and all in accordance with the terms of the
Westfalia Purchase Agreement without giving effect to any amendment thereto.

“Westfalia Acquisition Closing Date” means October 4, 2016.

“Westfalia Group” as defined in the definition of “Westfalia Acquisition”.

“Westfalia Purchase Agreement” that certain Sale and Purchase Agreement,
recorded in Munich on August 24, 2016, by and among Parcom Deutschland I GmbH &
Co. KG, a limited partnership organized under the laws of Germany, as a seller;
Co-Investment Partners Europe L.P., a limited partnership organized under the
laws of the Cayman Islands, as a seller; Bayernlb Private Equity GmbH, a

 

-80-



--------------------------------------------------------------------------------

limited liability company organized under the laws of Germany, as a seller;
Walter Gnauert, an individual resident of Cavaion, Italy, as a seller; Dr. Bernd
Welzel, an individual resident of Bramsche, Germany, as a seller; Frank
Klebedamz, an individual resident of Gladbeck, Germany, as a seller; Jurgen
Lotter, an individual resident of Rosrath, Germany, as a seller; Westfalia
Mitarbeiterbeteiligungs GmbH & Co. KG, a limited partnership organized under the
laws of Germany, as a seller; Blitz K16-102 GmbH, a limited liability company
organized under the laws of Germany, as purchaser; and Parent Borrower, as
guarantor.

“Withdrawal Liability” liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2        “Accounting Terms. Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the audited financial
statements of Borrowers delivered to Agent with respect to the Fiscal Year
ending on December 31, 2014 and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and all relevant provisions of the Loan Documents
are amended in a manner satisfactory to Required Lenders to take into account
the effects of the change.

1.3        Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument” and “Investment Property”; provided, however, that (a) as such
terms relate to any such Property of any Canadian Domiciled Obligor, such terms
shall refer to such Property as defined in the PPSA, to the extent applicable
and (b) as such terms relate to any such Property encumbered by or to be
encumbered by a Mexican Security Document, such terms shall have the meanings
assigned to them in such Mexican Security Document, to the extent applicable. In
addition, other terms relating to Collateral used and not otherwise defined
herein that are defined in the UCC or the PPSA shall have the meanings set forth
in the UCC or the PPSA, as applicable and as the context requires.

1.4        Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; or (f) time of day
mean time of day at Agent’s notice

 

-81-



--------------------------------------------------------------------------------

address under Section 14.3.1. All determinations (including calculations of the
Total Borrowing Base, each component of the Total Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Security Trustee,
Issuing Bank or any Lender under any Loan Documents. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Reference to a Borrower’s
“knowledge” or similar concept means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.

1.5        Currency Equivalents.

1.5.1    Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Borrowers or shown in Borrowers’
financial records, and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

1.5.2    Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, Obligors shall discharge their
obligations in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Secured Parties or Security Trustees of
payment in the Judgment Currency, such Secured Parties or such Security
Trustees, as applicable, can use the amount paid to purchase the sum originally
due in the Agreement Currency. If the purchased amount is less than the sum
originally due, Obligors agree, as a separate obligation and notwithstanding any
such judgment, to indemnify such Secured Parties and Security Trustees against
such loss. If the purchased amount is greater than the sum originally due,
Secured Parties or Security Trustees, as applicable, shall return the excess
amount to Obligors (or to the Person legally entitled thereto). The covenants
contained in this Section 1.5.2 shall survive the Full Payment of the
Obligations.

1.6        Interpretation (Québec). For purposes of any Collateral located in
the Province of Québec or charged by any Deed of Movable Hypothec (or any other
Loan Document) and for all other purposes pursuant to which the interpretation
or construction of a Loan Document may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any

 

-82-



--------------------------------------------------------------------------------

“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary”, (k) “construction liens” shall be deemed to include “legal
hypothecs”, (l) “joint and several” shall be deemed to include “solidary”, (m)
“gross negligence or willful misconduct” shall be deemed to be “intentional or
gross fault”, (n) “beneficial ownership” shall be deemed to include “ownership
on behalf of another as mandatary”, (o) “servitude” shall be deemed to include
“easement”, (p) “priority” shall be deemed to include “prior claim”, (q)
“survey” shall be deemed to include “certificate of location and plan”, and (r)
“fee simple title” shall be deemed to include “absolute ownership”, and (s)
“foreclosure” shall be deemed to include “absolute ownershipthe “exercise of a
hypothecary right”. The parties hereto confirm that it is their wish that this
Agreement and any other document executed in connection with the transactions
contemplated herein be drawn up in the English language only (except if another
language is required under any Applicable Law) and that all other documents
contemplated thereunder or relating thereto, including notices, may also be
drawn up in the English language only. Les parties aux présentes confirment que
c’est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en la langue anglaise seulement (sauf si une autre langue est requise en
vertu d’une loi applicable).

SECTION 2

CREDIT FACILITIES

2.1        Revolver Commitment.

2.1.1             Revolver Loans.

(a)        Canadian Revolver Loans. Each Canadian Lender agrees, severally on a
Pro Rata basis up to its Canadian Revolver Commitment, on the terms set forth
herein, to make Canadian Revolver Loans to Canadian Borrower from time to time
through the Canadian Commitment Termination Date. The Canadian Revolver Loans
may be repaid and reborrowed as provided herein. In no event shall Canadian
Lenders have any obligation to honor a request for a Canadian Revolver Loan if
Canadian Revolver Usage at such time plus the requested Canadian Revolver Loan
would exceed the Canadian Borrowing Base.

(b)        UK Revolver Loans. Each UK Lender agrees, severally on a Pro Rata
basis up to its UK Revolver Commitment, on the terms set forth herein, to make
UK Revolver Loans to UK Borrower from time to time through the UK Commitment
Termination Date. The UK Revolver Loans may be repaid and reborrowed as provided
herein. In no event shall UK Lenders have any obligation to honor a request for
a UK Revolver Loan if UK Revolver Usage at such time plus the requested UK
Revolver Loan would exceed the UK Borrowing Base.

(c)        U.S. Revolver Loans. Immediately prior to the effectiveness of this
Agreement, the outstanding principal balance of the “Revolver Loans” as of the
date hereof made under the Original Loan Agreement was $0.00 (the “Outstanding
Original Revolver Loan Balance”). Immediately upon giving effect to this
Agreement, the Outstanding Original Revolver Loan Balance shall be continued and
shall convert automatically, for all purposes of this Agreement, to outstanding
U.S. Revolver Loans hereunder owing to the U.S. Lenders as if such U.S. Revolver
Loans had been made by the U.S. Lenders to U.S. Borrowers hereunder on a Pro
Rata basis in accordance with their respective U.S. Revolver Commitments. Each
U.S. Lender agrees, severally on a Pro Rata basis up to its U.S. Revolver
Commitment, on the terms set forth

 

-83-



--------------------------------------------------------------------------------

herein, to make U.S. Revolver Loans to U.S. Borrowers from time to time through
the U.S. Commitment Termination Date. The U.S. Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall U.S. Lenders have any
obligation to honor a request for a U.S. Revolver Loan if U.S. Revolver Usage at
such time plus the requested U.S. Revolver Loan would exceed the U.S. Borrowing
Base.

(d)        Cap on Total Revolver Usage. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Revolver
Loan (and after giving effect thereto and all pending requests for Revolver
Loans), the Total Revolver Usage exceeds (or would exceed) the Commitments.

2.1.2        Notes. Loans and interest accruing thereon shall be evidenced by
the records of Agent and the applicable Lender. At the request of a Lender,
Borrowers within the Borrower Group to which such Lender has extended a
Commitment shall deliver promissory note(s) to such Lender, evidencing its
Loan(s), in the amount of such Lender’s Commitment to such Borrower Group.

2.1.3        Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.

2.1.4         Voluntary Reduction or Termination of Revolver Commitments.

(a)        The Canadian Revolver Commitments shall terminate on the Canadian
Commitment Termination Date. Upon at least 90 days prior written notice to Agent
from Borrower Agent at any time after the first Loan Year, Canadian Borrower
may, at its option, terminate the Canadian Revolver Commitments. On the Canadian
Commitment Termination Date, Canadian Borrower shall make Full Payment of all
Canadian Facility Obligations.

(b)        The UK Revolver Commitments shall terminate on the UK Commitment
Termination Date. Upon at least 90 days prior written notice to Agent from
Borrower Agent at any time after the first Loan Year, UK Borrower may, at its
option, terminate the UK Revolver Commitments. On the UK Commitment Termination
Date, UK Borrower shall make Full Payment of all UK Facility Obligations.

(c)        The U.S. Revolver Commitments shall terminate on the U.S. Commitment
Termination Date. Upon at least 90 days prior written notice to Agent from
Borrower Agent at any time after the first Loan Year, U.S. Borrowers may, at
their option, terminate the U.S. Revolver Commitments and this credit facility.
If the U.S. Borrowers elect to terminate the U.S. Revolver Commitments pursuant
to the previous sentence, the Foreign Revolver Commitments shall automatically
terminate concurrently with the termination of the U.S. Revolver Commitments. On
the U.S. Commitment Termination Date, U.S. Borrowers shall make Full Payment of
all U.S. Facility Obligations.

(d)        Any notice of termination given by Borrower Agent shall be
irrevocable.

(e)        Borrowers may permanently reduce the Revolver Commitments, on a
ratable basis for all Lenders, upon at least 90 days prior written notice from
Borrower Agent to Agent delivered at any time after the first Loan Year, which
notice shall (i) specify the amount of the reduction, (ii) specify the
allocation of the reduction to, and the corresponding reductions of,

 

-84-



--------------------------------------------------------------------------------

each Foreign Revolver Commitment and/or the U.S. Revolver Commitment (each of
which shall be allocated to the Lenders among the affected Borrower Groups on a
ratable basis at the time of such reduction) and (iii) be irrevocable once
given. Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof; provided that in no event may any
reduction of a Borrower Group Commitment be made pursuant to this
Section 2.1.4(e) if, after giving effect thereto, the U.S. Revolver Commitments
would be less than 75% of the Commitments.

2.1.5         Overadvances.

(a)        Canadian Overadvances. If Canadian Revolver Usage exceeds the
Canadian Borrowing Base (a “Canadian Overadvance”) at any time (whether as a
result of fluctuations in Spot Rates or otherwise), the excess amount shall be
payable by the Canadian Borrower on demand by Agent, but all such Canadian
Revolver Loans shall nevertheless constitute Canadian Facility Obligations
secured by the Canadian Facility Collateral and entitled to all benefits of the
Loan Documents.

(b)        UK Overadvances. If UK Revolver Usage exceeds the UK Borrowing Base
(a “UK Overadvance”) at any time (whether as a result of fluctuations in Spot
Rates or otherwise), the excess amount shall be payable by the UK Borrower on
demand by Agent, but all such UK Revolver Loans shall nevertheless constitute UK
Facility Obligations secured by the UK Facility Collateral and entitled to all
benefits of the Loan Documents.

(c)        U.S. Overadvances. If U.S. Revolver Usage exceeds the U.S. Borrowing
Base (a “U.S. Overadvance”) at any time, the excess amount shall be payable by
the U.S. Borrowers on demand by Agent, but all such U.S. Revolver Loans shall
nevertheless constitute U.S. Facility Obligations secured by the U.S.
Facility Collateral and entitled to all benefits of the Loan Documents.

(d)        Funding of Overadvance Loans. Agent may require Applicable Lenders to
honor requests for Overadvance Loans and to forbear from requiring the
applicable Borrower(s) to cure an Overadvance, (a) when no other Event of
Default is known to Agent, as long as (i) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(ii) (A) if a Canadian Overadvance, such Overadvance, when combined with all
Canadian Protective Advances and all other Canadian Overadvances existing at
such time, is not known by Agent to exceed 10% of the Canadian Borrowing Base,
(B) if a UK Overadvance, such Overadvance, when combined with all UK Protective
Advances and all other UK Overadvances existing at such time, is not known by
Agent to exceed 10% of the UK Borrowing Base or (C) if a U.S. Overadvance, such
Overadvance, when combined with all U.S. Protective Advances and all other U.S.
Overadvances existing at such time, is not known by Agent to exceed 10% of the
U.S. Borrowing Base; and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance does not continue for more
than 30 consecutive days. Required Lenders may at any time revoke Agent’s
authority under the immediately preceding sentence to require Lenders to honor
requests for Overadvance Loans and to forbear from requiring the applicable
Borrowers to cure an Overadvance by written notice to Agent. In no event shall
Overadvance Loans be required that would cause (A) Canadian Revolver Usage to
exceed the aggregate Canadian Revolver Commitments, (B) the UK Revolver Usage to
exceed the aggregate UK Revolver Commitments or (C) the U.S. Revolver Usage to
exceed the

 

-85-



--------------------------------------------------------------------------------

aggregate U.S. Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.

2.1.6         Protective Advances.

(a)        Canadian Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Canadian Base Rate Loans or Canadian Prime Rate Loans to Canadian Borrower
(as applicable, through its Canadian Lending Office, branch or Affiliate)
(“Canadian Protective Advances”) (i) up to an aggregate amount, when combined
with all Canadian Overadvances and all other Canadian Protective Advances, of
10% of the Canadian Borrowing Base outstanding at any time, if Agent deems such
Loans necessary or desirable to preserve or protect Canadian Facility
Collateral, or to enhance the collectability or repayment of the Canadian
Facility Obligations, as long as such Loans do not cause Canadian Revolver Usage
to exceed the Canadian Borrowing Base; or (ii) to pay any other amounts
chargeable to Canadian Facility Obligors under any of the Loan Documents,
including interest, costs, fees and expenses. Canadian Lenders shall participate
on a Pro Rata basis in Canadian Protective Advances outstanding from time to
time. Required Lenders may at any time revoke Agent’s authority to make further
Canadian Protective Advances under clause (i) by written notice to Agent. Absent
such revocation, Agent’s determination that funding of a Canadian Protective
Advance is appropriate shall be conclusive. All Canadian Protective Advances
shall be Canadian Facility Obligations, secured by the Canadian
Facility Collateral and, if denominated in Canadian Dollars, shall be treated
for all purposes as a Canadian Prime Rate Loan or, if denominated in Dollars,
shall be treated for all purposes as a Canadian Base Rate Loan.

(b)        UK Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make UK Base
Rate Loans to UK Borrower (“UK Protective Advances”) (i) up to an aggregate
amount, when combined with all UK Overadvances and all other UK Protective
Advances, of 10% of the UK Borrowing Base outstanding at any time, if Agent
deems such Loans necessary or desirable to preserve or protect UK Facility
Collateral, or to enhance the collectability or repayment of the UK Facility
Obligations, as long as such Loans do not cause UK Revolver Usage to exceed the
UK Borrowing Base; or (ii) to pay any other amounts chargeable to UK Facility
Obligors under any of the Loan Documents, including interest, costs, fees and
expenses. UK Lenders shall participate on a Pro Rata basis in UK Protective
Advances outstanding from time to time. Required Lenders may at any time revoke
Agent’s authority to make further UK Protective Advances under clause (i) by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a UK Protective Advance is appropriate shall be conclusive. All UK
Protective Advances shall be UK Facility Obligations and secured by the UK
Facility Collateral.

(c)        U.S. Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make U.S. Base Rate Loans to U.S. Borrowers (“U.S. Protective Advances”) (i) up
to an aggregate amount, when combined with all U.S. Overadvances and all other
U.S. Protective Advances, of 10% of the U.S. Borrowing Base outstanding at any
time, if Agent deems such Loans necessary or desirable to preserve or protect
U.S. Facility Collateral, or to enhance the collectability or repayment of the
U.S. Facility Obligations, as long as such Loans do not cause U.S. Revolver
Usage to exceed the U.S.

 

-86-



--------------------------------------------------------------------------------

Borrowing Base; or (ii) to pay any other amounts chargeable to U.S. Facility
Obligors under any of the Loan Documents, including interest, costs, fees and
expenses. U.S. Lenders shall participate on a Pro Rata basis in U.S. Protective
Advances outstanding from time to time. Required Lenders may at any time revoke
Agent’s authority to make further U.S. Protective Advances under clause (i) by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a U.S. Protective Advance is appropriate shall be conclusive. All
U.S. Protective Advances shall be U.S. Facility Obligations and secured by
the U.S. Facility Collateral.

2.1.7         Reallocation of Revolver Commitments.

(a)        Reallocation Mechanism. Subject to the terms and conditions of this
Section 2.1.7, the Borrower Agent may request that the Lenders to certain
Borrower Groups (and such Lenders hereby agree to) change the then current
allocation of each such Lender’s (and, if applicable, each of its Affiliate’s
and branch’s) Commitments among the Borrower Group Commitments in order to
effect an increase or decrease to particular Borrower Group Commitments, with
any such increase or decrease in a Borrower Group Commitment to be accompanied
by a concurrent and equal decrease or increase, respectively, in the other
Borrower Group Commitments (each, a “Reallocation”). Any such Reallocation shall
be subject to the following conditions: (i) the Borrower Agent shall have
provided to Agent a written request (in reasonable detail) at least ten
(10) Business Days prior to the requested effective date therefor (which
effective date must be a Business Day) (the “Reallocation Date”) setting forth
the proposed Reallocation Date and the amounts of the proposed Borrower Group
Commitment reallocations to be effected, (ii) any such Reallocation shall
increase or decrease the applicable Borrower Group Commitments in an amount
equal to $2,500,000 and in increments of $500,000 in excess thereof, (iii) after
giving effect to any such Reallocation (A) the U.S. Revolver Commitments shall
be at least 75% of the Commitments and (B) the UK Revolver Commitments shall in
no event exceed $10,000,000, (iv) no more than one Reallocation may be requested
in any Fiscal Quarter, (v) no Default or Event of Default shall have occurred
and be continuing either as of the date of such request or on the Reallocation
Date (both immediately before and after giving effect to such Reallocation),
(vi) any increase in a Borrower Group Commitment shall result in a
dollar-for-dollar decrease in one or more of the other Borrower Group
Commitments, and any decrease in a Borrower Group Commitment pursuant to this
Section 2.1.7 shall result in a dollar-for-dollar increase in one or more of the
other Borrower Group Commitments, (vii) in no event shall the sum of all the
Borrower Group Commitments exceed the aggregate amount of the Commitments then
in effect, (viii) after giving effect to such Reallocation, no Overadvance would
exist or would result therefrom, and (ix) at least three (3) Business Days prior
to the proposed Reallocation Date, a Senior Officer of the Borrower Agent shall
have delivered to Agent a certificate in form and substance acceptable to Agent
certifying as to compliance with the foregoing conditions and demonstrating (in
reasonable detail) the calculations required in connection therewith, which
certificate shall be deemed recertified to Agent by a Senior Officer of the
Borrower Agent on and as of the Reallocation Date.

(b)        Reallocations Generally. Agent shall promptly inform the Lenders of
the affected Borrower Groups of any request for a Reallocation. On the
Reallocation Date, each Lender’s affected Borrower Group Commitments shall be
increased or decreased on a pro rata basis based on the affected Borrower Group
Commitments of the Lenders. If the conditions set forth in Section 2.1.7(a) are
not satisfied on the applicable Reallocation Date (or, to the extent such
conditions relate to an earlier date, on such earlier date), Agent shall notify
the Borrower Agent in writing that the requested Reallocation will not be
effectuated; provided that Agent shall

 

-87-



--------------------------------------------------------------------------------

in all cases be entitled to rely (without liability) on the certificate
delivered by the Borrower Agent pursuant to Section 2.1.7(a) in making its
determination as to the satisfaction of the conditions set forth in
Section 2.1.7(a). On each Reallocation Date, Agent shall notify the Lenders of
the affected Borrower Groups and the Borrower Agent, on or before 3:00 p.m.
(Eastern time) by facsimile, e-mail or other electronic means, of the occurrence
of the Reallocation to be effected on such Reallocation Date, the amount of the
Loans held by each such Lender as a result thereof and the amount of the
affected Borrower Group Commitments of each such Lender as a result thereof. To
the extent necessary where a Lender in one Borrower Group and its separate
Affiliate or branch that is a Lender in another Borrower Group are participating
in a Reallocation, the Reallocation among such Persons shall be deemed to have
been consummated pursuant to an Assignment. The respective Pro Rata shares of
the Lenders shall thereafter be determined based on such reallocated amounts
(subject to any subsequent changes thereto in accordance with this Agreement),
and Agent and the affected Lenders shall make such adjustments as Agent shall
deem necessary so that the outstanding Loans and LC Obligations of each Lender
equals its Pro Rata share thereof after giving effect to the Reallocation.

2.1.8        Increase in U.S. Revolver Commitments. U.S. Borrowers may request
an increase in U.S. Revolver Commitments from time to time upon notice to Agent,
as long as (a) the requested increase is in a minimum amount of $10,000,000 and
is offered on the same terms as existing U.S. Revolver Commitments, except for a
closing fee specified by U.S. Borrowers, (b) increases under this Section 2.1.8
do not exceed $25,000,000 in the aggregate and no more than five (5) increases
are made, (c) no reduction in Commitments pursuant to Section 2.1.4 has occurred
prior to the requested increase, (d) the requested increase does not cause the
Commitments to exceed 90% of any applicable cap under any Subordinated Debt
agreement, (e) the requested increase does not cause the Commitments to exceed
90% of any applicable cap contained in the Term Loan Documents (excluding the
effect of any provision permitting Revolver Loans or Letters of Credit in
amounts exceeding any expressed dollar cap in reliance upon the Borrowing Base),
and (f) the Obligors deliver such resolutions, acknowledgements, and
reaffirmations as are requested by the Agent in connection with such increase.
Agent shall promptly notify U.S. Lenders of the requested increase and, within
ten (10) Business Days thereafter, each U.S. Lender shall notify Agent if and to
what extent such U.S. Lender commits to increase its U.S. Revolver Commitment.
Any U.S. Lender not responding within such period shall be deemed to have
declined an increase. If U.S. Lenders fail to commit to the full requested
increase, other Lenders or Eligible Assignees may issue additional U.S. Revolver
Commitments and become U.S. Lenders hereunder. Agent may allocate, in its
discretion, the increased U.S. Revolver Commitments among committing U.S.
Lenders and, if necessary, other Lenders and Eligible Assignees. Provided the
conditions set forth in Section 6.2 are satisfied, total U.S. Revolver
Commitments shall be increased by the requested amount (or such lesser amount
committed by U.S. Lenders, other Lenders and Eligible Assignees) on a date
agreed upon by Agent and Borrower Agent, but no later than 45 days following
U.S. Borrowers’ increase request. Agent, Obligors, and new and existing Lenders
shall execute and deliver such documents and agreements as Agent deems
appropriate to evidence the increase in and allocations of U.S. Revolver
Commitments. On the effective date of an increase, the U.S. Revolver Usage and
other exposures under the U.S. Revolver Commitments shall be reallocated among
U.S. Lenders, and settled by Agent if necessary, in accordance with U.S.
Lenders’ adjusted shares of such Commitments.

2.2         Canadian Letter of Credit Facility.

2.2.1        Issuance of Canadian Letters of Credit. Canadian Issuing Bank shall
issue Canadian Letters of Credit in Canadian Dollars or, at the option of
Canadian Borrower, Dollars, or any other currency acceptable to Agent and
Canadian Issuing Bank, from time to time until 30 days prior to

 

-88-



--------------------------------------------------------------------------------

the Revolver Termination Date (or until the Canadian Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a)        Canadian Borrower acknowledges that Canadian Issuing Bank’s issuance
of any Canadian Letter of Credit is conditioned upon Canadian Issuing Bank’s
receipt of a Canadian LC Application with respect to the requested Canadian
Letter of Credit, as well as such other instruments and agreements as Canadian
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Canadian Issuing Bank shall have no obligation to issue
any Canadian Letter of Credit unless (i) Canadian Issuing Bank receives a
Canadian LC Request and Canadian LC Application at least three Business Days
prior to the requested date of issuance; (ii) each Canadian LC Condition is
satisfied; and (iii) if a Defaulting Lender exists that is a Canadian Lender,
such Canadian Lender or Canadian Borrower has entered into arrangements
satisfactory to Agent and Canadian Issuing Bank to eliminate any Fronting
Exposure associated with such Canadian Lender. If, in sufficient time to act,
Canadian Issuing Bank receives written notice from Agent or Required Lenders
that a Canadian LC Condition has not been satisfied, Canadian Issuing Bank shall
not issue the requested Canadian Letter of Credit. Prior to receipt of any such
notice, Canadian Issuing Bank shall not be deemed to have knowledge of any
failure of Canadian LC Conditions.

(b)        Canadian Letters of Credit may be requested by Canadian Borrower to
support obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. Increase, renewal or extension of a Canadian Letter of Credit
shall be treated as issuance of a new Canadian Letter of Credit, except that
Canadian Issuing Bank may require a new Canadian LC Application in its
discretion.

(c)        Canadian Borrower assumes all risks of the acts, omissions or misuses
of any Canadian Letter of Credit by the beneficiary. In connection with issuance
of any Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any
Canadian Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Document; any deviation from instructions, delay, default or
fraud by any shipper or other Person in connection with any goods, shipment or
delivery; any breach of contract between a shipper or vendor and Canadian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Canadian Issuing Bank,
Agent or any Canadian Lender, including any act or omission of a Governmental
Authority. The rights and remedies of Canadian Issuing Bank under the Loan
Documents shall be cumulative. Canadian Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against Canadian
Borrower are discharged with proceeds of any Canadian Letter of Credit.

(d)        In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, Canadian
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification,

 

-89-



--------------------------------------------------------------------------------

documentation or communication in whatever form believed by Canadian Issuing
Bank, in good faith, to be genuine and correct and to have been signed, sent or
made by a proper Person. Canadian Issuing Bank may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Canadian Issuing Bank may employ agents and attorneys-in-fact in
connection with any matter relating to Canadian Letters of Credit or Canadian LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.2.2         Canadian Letter of Credit Reimbursement; Canadian Participations.

(a)        If Canadian Issuing Bank honors any request for payment under a
Canadian Letter of Credit, Canadian Borrower shall pay to Canadian Issuing Bank,
on the same day (“Canadian Reimbursement Date”), the amount paid by Canadian
Issuing Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Prime Rate Loans (if the Canadian Letter of Credit
was denominated in Canadian Dollars) and Canadian Base Rate Loans (if the
Canadian Letter of Credit was denominated in Dollars) from the Canadian
Reimbursement Date until payment by Canadian Borrower. The obligation of
Canadian Borrower to reimburse Canadian Issuing Bank for any payment made under
a Canadian Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Canadian Letter of Credit or the existence of any claim,
setoff, defense or other right that Canadian Borrower may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Canadian Borrower shall be deemed to have requested a Borrowing of
Canadian Prime Rate Loans or Canadian Base Rate Loans, as applicable, in an
amount necessary to pay all amounts due Canadian Issuing Bank in the currency in
which the underlying Canadian Letter of Credit was issued on any Canadian
Reimbursement Date and each Canadian Lender shall fund its Pro Rata share of
such Borrowing whether or not the Canadian Revolver Commitments have terminated,
an Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b)        Each Canadian Lender hereby irrevocably and unconditionally purchases
from Canadian Issuing Bank, without recourse or warranty, an undivided Pro Rata
participation in all Canadian LC Obligations outstanding from time to time.
Canadian Issuing Bank is issuing Canadian Letters of Credit in reliance upon
this participation. If Canadian Borrower does not make a payment to Canadian
Issuing Bank when due hereunder, Agent shall promptly notify Canadian Lenders
and each Canadian Lender shall within one Business Day after such notice pay to
Agent, for the benefit of Canadian Issuing Bank, such Canadian Lender’s Pro Rata
share of such payment. Upon request by a Canadian Lender, Canadian Issuing Bank
shall provide copies of Canadian Letters of Credit and Canadian LC Documents in
its possession at such time.

(c)        The obligation of each Canadian Lender to make payments to Agent for
the account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Canadian Issuing Bank
of a requirement that exists for its protection (and

 

-90-



--------------------------------------------------------------------------------

not Canadian Borrower’s protection) or that does not materially prejudice
Canadian Borrower; any honor of an electronic demand for payment even if a draft
is required; any payment of an item presented after a Canadian Letter of
Credit’s expiration date if authorized by applicable customs or practices; or
any setoff or defense that a Canadian Facility Obligor may have with respect to
any Canadian Facility Obligations. Canadian Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by Canadian
Borrower or other Person of any obligations under any Canadian LC Documents.
Canadian Issuing Bank does not make to Canadian Lenders any express or implied
warranty, representation or guaranty with respect to any Canadian Letter of
Credit, Canadian Facility Collateral, Canadian LC Document or Canadian Facility
Obligor. Canadian Issuing Bank shall not be responsible to any Canadian Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any Canadian LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Canadian
Facility Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Canadian Facility Obligor.

(d)        No Canadian Issuing Bank Indemnitee shall be liable to any Canadian
Lender or other Person for any action taken or omitted to be taken in connection
with any Canadian Letter of Credit or Canadian LC Document except as a result of
its gross negligence or willful misconduct. Canadian Issuing Bank may refrain
from taking any action with respect to a Canadian Letter of Credit until it
receives written instructions (and in its discretion, appropriate assurances)
from the Canadian Lenders.

2.2.3        Canadian Letter of Credit Cash Collateral. Subject to
Section 2.1.5, if at any time (a) an Event of Default exists, (b) the Canadian
Commitment Termination Date has occurred, or (c) the Revolver Termination Date
is scheduled to occur within 20 Business Days, then Canadian Borrower shall, at
Canadian Issuing Bank’s or Agent’s request, Cash Collateralize all outstanding
Canadian Letters of Credit. Canadian Borrower shall, at Canadian Issuing Bank’s
or Agent’s request at any time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender that is a Canadian Lender. If as a result of fluctuations in
Spot Rates or otherwise the Dollar Equivalent of the Canadian LC Obligations
exceeds the Canadian Letter of Credit Subline, the excess amount shall be
payable by the Canadian Borrower within three (3) Business Days following demand
by Agent or the Canadian Issuing Bank. If Canadian Borrower fails to provide any
Cash Collateral as required hereunder, Canadian Lenders may (and shall upon
direction of Agent) advance, as Canadian Revolver Loans, the amount of Cash
Collateral required (whether or not the Canadian Revolver Commitments have
terminated, a Overadvance exists or the conditions in Section 6 are satisfied).

2.3         UK Letter of Credit Facility.

2.3.1         Issuance of UK Letters of Credit. UK Issuing Bank shall issue UK
Letters of Credit in Sterling or, at the option of the UK Borrower, Dollars or
Euros, or any other currency acceptable to Agent and UK Issuing Bank, from time
to time until 30 days prior to the Revolver Termination Date (or until the UK
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a)        UK Borrower acknowledges that UK Issuing Bank’s issuance of any UK
Letter of Credit is conditioned upon UK Issuing Bank’s receipt of a UK LC
Application with respect to the requested UK Letter of Credit, as well as such
other instruments and agreements as UK Issuing Bank may customarily require for
issuance of a letter of credit of similar type and

 

-91-



--------------------------------------------------------------------------------

amount. UK Issuing Bank shall have no obligation to issue any UK Letter of
Credit unless (i) UK Issuing Bank receives a UK LC Request and UK LC Application
at least three Business Days prior to the requested date of issuance; (ii) each
UK LC Condition is satisfied; and (iii) if a Defaulting Lender exists that is a
UK Lender, such UK Lender or UK Borrower has entered into arrangements
satisfactory to Agent and UK Issuing Bank to eliminate any Fronting Exposure
associated with such UK Lender. If, in sufficient time to act, UK Issuing Bank
receives written notice from Agent or Required Lenders that a UK LC Condition
has not been satisfied, UK Issuing Bank shall not issue the requested UK Letter
of Credit. Prior to receipt of any such notice, UK Issuing Bank shall not be
deemed to have knowledge of any failure of UK LC Conditions.

(b)         UK Letters of Credit may be requested by UK Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. Increase, renewal or extension of a UK Letter of Credit shall
be treated as issuance of a new UK Letter of Credit, except that UK Issuing Bank
may require a new UK LC Application in its discretion.

(c)         UK Borrower assumes all risks of the acts, omissions or misuses of
any UK Letter of Credit by the beneficiary. In connection with issuance of any
UK Letter of Credit, none of Agent, UK Issuing Bank or any UK Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a UK Letter of Credit or Document; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and UK Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any UK
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of UK Issuing Bank, Agent or any UK Lender, including
any act or omission of a Governmental Authority. The rights and remedies of UK
Issuing Bank under the Loan Documents shall be cumulative. UK Issuing Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against UK Borrower are discharged with proceeds of any UK Letter of Credit.

(d)         In connection with its administration of and enforcement of rights
or remedies under any UK Letters of Credit or UK LC Documents, UK Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by UK
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. UK Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. UK Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to UK Letters of Credit or UK LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

 

-92-



--------------------------------------------------------------------------------

2.3.2         UK Letter of Credit Reimbursement; UK Participations.

(a)         If UK Issuing Bank honors any request for payment under a UK Letter
of Credit, UK Borrower shall pay to UK Issuing Bank, on the same day (“UK
Reimbursement Date”), the amount paid by UK Issuing Bank under such UK Letter of
Credit, together with interest at the interest rate for UK Base Rate Loans from
the UK Reimbursement Date until payment by UK Borrower. The obligation of UK
Borrower to reimburse UK Issuing Bank for any payment made under a UK Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any UK
Letter of Credit or the existence of any claim, setoff, defense or other right
that UK Borrower may have at any time against the beneficiary. Whether or not
Borrower Agent submits a Notice of Borrowing, UK Borrower shall be deemed to
have requested a Borrowing of UK Base Rate Loans in an amount necessary to pay
all amounts due UK Issuing Bank in the currency in which the underlying UK
Letter of Credit was issued on any UK Reimbursement Date and each UK Lender
shall fund its Pro Rata share of such Borrowing whether or not the UK Revolver
Commitments have terminated, a Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b)         Each UK Lender hereby irrevocably and unconditionally purchases from
UK Issuing Bank, without recourse or warranty, an undivided Pro Rata
participation in all UK LC Obligations outstanding from time to time. UK Issuing
Bank is issuing UK Letters of Credit in reliance upon this participation. If UK
Borrower does not make a payment to UK Issuing Bank when due hereunder, Agent
shall promptly notify UK Lenders and each UK Lender shall within one Business
Day after such notice pay to Agent, for the benefit of UK Issuing Bank, such UK
Lender’s Pro Rata share of such payment. Upon request by a UK Lender, UK Issuing
Bank shall provide copies of UK Letters of Credit and UK LC Documents in its
possession at such time.

(c)         The obligation of each UK Lender to make payments to Agent for the
account of UK Issuing Bank in connection with UK Issuing Bank’s payment under a
UK Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a UK Letter of Credit
having been determined to be forged, fraudulent, noncompliant, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by UK Issuing Bank of a requirement that exists for
its protection (and not UK Borrower’s protection) or that does not materially
prejudice UK Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a UK Letter of
Credit’s expiration date if authorized by applicable customs or practices; or
any setoff or defense that a UK Facility Obligor may have with respect to any UK
Facility Obligations. UK Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by UK Borrower or other Person of
any obligations under any UK LC Documents. UK Issuing Bank does not make to UK
Lenders any express or implied warranty, representation or guaranty with respect
to any UK Letter of Credit, UK Facility Collateral, UK LC Document or UK
Facility Obligor. UK Issuing Bank shall not be responsible to any UK Lender for
any recitals, statements, information, representations or warranties contained
in, or for the execution, validity, genuineness, effectiveness or enforceability
of any UK LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any UK Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any UK
Facility Obligor.

 

-93-



--------------------------------------------------------------------------------

(d)         No UK Issuing Bank Indemnitee shall be liable to any UK Lender or
other Person for any action taken or omitted to be taken in connection with any
UK Letter of Credit or UK LC Document except as a result of its gross negligence
or willful misconduct. UK Issuing Bank may refrain from taking any action with
respect to a UK Letter of Credit until it receives written instructions (and in
its discretion, appropriate assurances) from the UK Lenders.

2.3.3     UK Letter of Credit Cash Collateral. Subject to Section 2.1.5, if at
any time (a) an Event of Default exists, (b) the UK Commitment Termination Date
has occurred, or (c) the Revolver Termination Date is scheduled to occur within
20 Business Days, then UK Borrower shall, at UK Issuing Bank’s or Agent’s
request, Cash Collateralize all outstanding UK Letters of Credit. UK Borrower
shall, at UK Issuing Bank’s or Agent’s request at any time, Cash Collateralize
the Fronting Exposure of any Defaulting Lender that is a UK Lender. If as a
result of fluctuations in Spot Rates or otherwise the Dollar Equivalent of the
UK LC Obligations exceeds the UK Letter of Credit Subline, the excess amount
shall be payable by the UK Borrower within three (3) Business Days following
demand by Agent or the UK Issuing Bank. If UK Borrower fails to provide any Cash
Collateral as required hereunder, UK Lenders may (and shall upon direction of
Agent) advance, as UK Revolver Loans, the amount of Cash Collateral required
(whether or not the UK Revolver Commitments have terminated, a Overadvance
exists or the conditions in Section 6 are satisfied).

2.4         U.S. Letter of Credit Facility.

2.4.1         Issuance of U.S. Letters of Credit. U.S. Issuing Bank shall issue
U.S. Letters of Credit (which, together with the Existing Letters of Credit,
constitute U.S. Letters of Credit) in Dollars, or any other currency acceptable
to Agent and U.S. Issuing Bank, from time to time until 30 days prior to the
Revolver Termination Date (or until the U.S. Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a)         Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of
any U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a
U.S. LC Application with respect to the requested U.S. Letter of Credit, as well
as such other instruments and agreements as U.S. Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. U.S.
Issuing Bank shall have no obligation to issue any U.S. Letter of Credit unless
(i) U.S. Issuing Bank receives a U.S. LC Request and U.S. LC Application at
least three Business Days prior to the requested date of issuance; (ii) each
U.S. LC Condition is satisfied; and (iii) if a Defaulting Lender exists that is
a U.S. Lender, such U.S. Lender or U.S. Borrowers have entered into arrangements
satisfactory to Agent and U.S. Issuing Bank to eliminate any Fronting Exposure
associated with such U.S. Lender. If, in sufficient time to act, U.S. Issuing
Bank receives written notice from Agent or Required Lenders that a U.S. LC
Condition has not been satisfied, U.S. Issuing Bank shall not issue the
requested U.S. Letter of Credit. Prior to receipt of any such notice, U.S.
Issuing Bank shall not be deemed to have knowledge of any failure of U.S. LC
Conditions.

(b)         U.S. Letters of Credit may be requested by a U.S. Borrower to
support obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. Increase, renewal or extension of a U.S. Letter of Credit
shall be treated as issuance of a new U.S. Letter of Credit, except that U.S.
Issuing Bank may require a new U.S. LC Application in its discretion.

(c)         U.S. Borrowers assume all risks of the acts, omissions or misuses of
any U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, U.S. Issuing Bank or any U.S. Lender shall
be responsible for the existence,

 

-94-



--------------------------------------------------------------------------------

character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a U.S. Letter of Credit or Document; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and a
U.S. Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any U.S. Letter of Credit or the proceeds
thereof; or any consequences arising from causes beyond the control of U.S.
Issuing Bank, Agent or any U.S. Lender, including any act or omission of a
Governmental Authority. The rights and remedies of U.S. Issuing Bank under the
Loan Documents shall be cumulative. U.S. Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against U.S.
Borrowers are discharged with proceeds of any U.S. Letter of Credit.

(d)         In connection with its administration of and enforcement of rights
or remedies under any U.S. Letters of Credit or U.S. LC Documents, U.S. Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.S. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.S. Letters of Credit or U.S. LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

(e)         As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
U.S. Letter of Credit issued and outstanding hereunder.

2.4.2         U.S. Letter of Credit Reimbursement; U.S. Participations.

(a)         If U.S. Issuing Bank honors any request for payment under a U.S.
Letter of Credit, U.S. Borrowers shall pay to U.S. Issuing Bank, on the same day
(“U.S. Reimbursement Date”), the amount paid by U.S. Issuing Bank under such
U.S. Letter of Credit, together with interest at the interest rate for U.S. Base
Rate Loans from the U.S. Reimbursement Date until payment by U.S. Borrowers. The
obligation of U.S. Borrowers to reimburse U.S. Issuing Bank for any payment made
under a U.S. Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers may have at any time against
the beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
U.S. Borrowers shall be deemed to have requested a Borrowing of U.S. Base Rate
Loans in an amount necessary to pay all amounts due U.S. Issuing Bank on any
U.S. Reimbursement Date and each U.S. Lender shall fund its Pro Rata share of
such Borrowing whether or not the U.S. Revolver Commitments have terminated, a
U.S. Overadvance exists or is created thereby, or the conditions in Section 6
are satisfied.

 

-95-



--------------------------------------------------------------------------------

(b)         Each U.S. Lender hereby irrevocably and unconditionally purchases
from U.S. Issuing Bank, without recourse or warranty, an undivided Pro Rata
participation in all U.S. LC Obligations outstanding from time to time. U.S.
Issuing Bank is issuing U.S. Letters of Credit in reliance upon this
participation. If U.S. Borrowers do not make a payment to U.S. Issuing Bank when
due hereunder, Agent shall promptly notify U.S. Lenders and each U.S. Lender
shall within one Business Day after such notice pay to Agent, for the benefit of
U.S. Issuing Bank, such U.S. Lender’s Pro Rata share of such payment. Upon
request by a U.S. Lender, U.S. Issuing Bank shall provide copies of U.S. Letters
of Credit and U.S. LC Documents in its possession at such time.

(c)         The obligation of each U.S. Lender to make payments to Agent for the
account of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment
under a U.S. Letter of Credit shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, setoff, qualification or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a U.S. Letter of Credit
having been determined to be forged, fraudulent, noncompliant, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by U.S. Issuing Bank of a requirement that exists for
its protection (and not a U.S. Borrower’s protection) or that does not
materially prejudice a U.S. Borrower; any honor of an electronic demand for
payment even if a draft is required; any payment of an item presented after a
U.S. Letter of Credit’s expiration date if authorized by the UCC or applicable
customs or practices; or any setoff or defense that a  U.S. Facilityan Obligor
may have with respect to any  U.S. Facility Obligations.

U.S. Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any U.S. Borrower or other Person of any
obligations under any U.S. LC Documents. U.S. Issuing Bank does not make to U.S.
Lenders any express or implied warranty, representation or guaranty with respect
to any U.S. Letter of Credit, U.S. Facility Collateral, U.S. LC Document or U.S.
Facility Obligor. U.S. Issuing Bank shall not be responsible to any U.S. Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any U.S. LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any U.S. Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any U.S. Facility Obligor.

(d)         No U.S. Issuing Bank Indemnitee shall be liable to any U.S. Lender
or other Person for any action taken or omitted to be taken in connection with
any U.S. Letter of Credit or U.S. LC Document except as a result of its gross
negligence or willful misconduct. U.S. Issuing Bank may refrain from taking any
action with respect to a U.S. Letter of Credit until it receives written
instructions (and in its discretion, appropriate assurances) from the U.S.
Lenders.

2.4.3         U.S. Letter of Credit Cash Collateral. Subject to Section 2.1.5,
if at any time (a) an Event of Default exists, (b) the U.S. Commitment
Termination Date has occurred, or (c) the Revolver Termination Date is scheduled
to occur within 20 Business Days, then U.S. Borrowers shall, at U.S. Issuing
Bank’s or Agent’s request, Cash Collateralize all outstanding U.S. Letters of
Credit. U.S. Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at any
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender that is
a U.S. Lender. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, U.S. Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of Cash Collateral required (whether or not the U.S.
Revolver Commitments have terminated, a U.S. Overadvance exists or the
conditions in Section 6 are satisfied).

 

-96-



--------------------------------------------------------------------------------

2.5         Resignation of Issuing Banks. An Issuing Bank may resign at any time
upon notice to Agent and Borrower Agent. From the effective date of such
resignation, such Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default exists, shall be
reasonably acceptable to Borrower Agent.

2.6         Effect of Amendment and Restatement. Upon the execution and delivery
of this Agreement, the “Obligations”, under and as defined in the Original Loan
Agreement, obligations and other liabilities (including, without limitation,
interest, fees and out-of-pocket expenses accrued to the date hereof) governed
by the Original Loan Agreement (collectively, the “Original Obligations”) shall
continue to be in full force and effect, but shall be governed by the terms and
conditions set forth in this Agreement and shall be deemed to be U.S.
Facility Obligations hereunder. The Original Obligations, together with any and
all additional U.S. Facility Obligations incurred by U.S. Facility Obligors
hereunder or under any of the other Loan Documents, shall continue to be secured
by all of the U.S. Security Documents provided in connection with the Original
Loan Agreement (and, from and after the date hereof, shall be secured by all of
the  U.S. Security Documents provided in connection with this Agreement, whether
on the Closing Date or otherwise), all as more specifically set forth in this
Agreement and the  U.S. Security Documents. Each U.S. Facility Obligor hereby
reaffirms its obligations under each Loan Document (as defined in the Original
Loan Agreement, collectively, the “Original Loan Documents”) to which it is
party, as amended, restated, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered on the Closing Date. Each
Borrower agrees that each such Original Loan Document shall remain in full force
and effect following the execution and delivery of this Agreement and that all
references to the “Loan Agreement” or “Credit Agreement” in such Original Loan
Documents shall be deemed to refer to this Agreement. The execution and delivery
of this Agreement shall constitute an amendment, replacement and restatement,
but not a novation or repayment, of the Original Obligations.

SECTION 3

INTEREST, FEES AND CHARGES

3.1         Interest.

3.1.1         Rates and Payment of Interest.

(a)         The Canadian Facility Obligations shall bear interest (i) if a
Canadian BA Rate Loan, at the Canadian BA Rate for the applicable Interest
Period, plus the Applicable Margin pertaining to such Canadian BA Rate Loan;
(ii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in effect from
time to time, plus the Applicable Margin pertaining to such Canadian Prime Rate
Loan; (iii) if a Canadian Base Rate Loan, at the Canadian Base Rate in effect
from time to time, plus the Applicable Margin pertaining to such Canadian Base
Rate Loan; (iv) if a LIBOR Loan, at LIBOR for the applicable Interest Period,
plus the Applicable Margin pertaining to such LIBOR Loan; and (v) if any other
Canadian Facility Obligation (including, to the extent permitted by law,
interest not paid when due), at the Canadian Prime Rate in effect from time to
time, plus the Applicable Margin for Canadian Prime Rate Loans. The UK Facility
Obligations shall bear interest (i) if a UK Base Rate Loan, at the UK Base Rate
in effect from time to time, plus the Applicable Margin pertaining to such UK
Base Rate Loan; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin pertaining to such LIBOR Loan; and (iii) if
any other UK Facility Obligation (including, to the extent permitted by law,
interest not paid when due), at the UK Base Rate in effect from time to

 

-97-



--------------------------------------------------------------------------------

time, plus the Applicable Margin for UK Base Rate Loans. The U.S. Facility
Obligations shall bear interest (i) if a U.S. Base Rate Loan, at the U.S. Base
Rate in effect from time to time, plus the Applicable Margin pertaining to such
U.S. Base Rate Loan; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin pertaining to such LIBOR Loan; and (iii) if
any other U.S. Facility Obligation (including, to the extent permitted by law,
interest not paid when due), at the U.S. Base Rate in effect from time to time,
plus the Applicable Margin for U.S. Base Rate Loans.

(b)         During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

(c)         Interest shall accrue from the date a Loan is advanced or Obligation
is incurred or payable, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month
and (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid. In addition, interest accrued on the (i) Canadian Revolver
Loans shall be due and payable on the Canadian Revolver Commitment Termination
Date, (ii) UK Revolver Loans shall be due and payable on the UK Revolver
Commitment Termination Date and (iii) U.S. Revolver Loans shall be due and
payable on the U.S. Revolver Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

(d)         Interest on the Loans shall be payable in the currency of the
underlying Revolver Loan.

3.1.2         Application of LIBOR to Outstanding Loans.

(a)        Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of any Base Rate Loan funded in Dollars to, or to continue any LIBOR Loan at the
end of its Interest Period as, a LIBOR Loan. During any Default or Event of
Default, Agent may (and shall at the direction of Required Lenders) declare that
no Loan may be made, converted or continued as a LIBOR Loan.

(b)        Whenever Borrowers within a Borrower Group desire to convert or
continue Loans as LIBOR Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Applicable Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period for any LIBOR Loan, Borrower Agent shall
have failed to deliver a Notice of Conversion/Continuation with respect thereto
as required above, the applicable Borrower Group shall be deemed to have elected
to convert such Loans into Base Rate Loans. Agent does not

 

-98-



--------------------------------------------------------------------------------

warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

3.1.3     Application of Canadian BA Rate to Outstanding Loans.

(a)         Canadian Borrower may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of any Canadian Prime Rate Loan to, or to continue any Canadian BA
Rate Loan at the end of its Interest Period as, a Canadian BA Rate Loan. During
any Default or Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
Canadian BA Rate Loan.

(b)         Whenever Canadian Borrower desires to convert or continue Loans as
Canadian BA Rate Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Canadian Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period for any Canadian BA Rate Loans, Borrower
Agent shall have failed to deliver a Notice of Conversion/Continuation with
respect thereto as required above, Canadian Borrower shall be deemed to have
elected to convert such Loans into Canadian Prime Rate Loans.

3.1.4         Interest Periods.    In connection with the making, conversion or
continuation of any Interest Period Loans, the Borrower Agent, on behalf of the
applicable Borrower Group, shall select an interest period (“Interest Period”)
to apply, which Interest Period shall be 30, 60, or 90 days (if available from
all Applicable Lenders); provided, however, that:

(a)         the Interest Period shall begin on the date the Loan is made or
continued as, or converted into, an Interest Period Loan, and shall expire on
the numerically corresponding day in the calendar month at its end;

(b)         if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month, and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and

(c)         no Interest Period shall extend beyond the Revolver Termination Date
(or, in the case of any Loan owing by (i) Canadian Borrower, the Canadian
Revolver Commitment Termination Date, (ii) UK Borrower, the UK Revolver
Commitment Termination Date or (iii) any U.S. Borrower, the U.S. Revolver
Commitment Termination Date, in each case if earlier).

3.1.5         Interest Rate Not Ascertainable. If, due to any circumstance
affecting the interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR or the Canadian BA Rate on any applicable date
or that any Interest Period is not available on the basis provided herein, then
Agent shall immediately notify Borrower Agent of such determination. Until Agent
notifies Borrower Agent that such circumstance no longer exists, the obligation
of Lenders to make affected LIBOR Loans or Canadian BA Rate Loans, as
applicable, shall be suspended and no further

 

-99-



--------------------------------------------------------------------------------

Loans may be converted into or continued as such LIBOR Loans or such Canadian BA
Rate Loans, as applicable.

3.2         Fees.

3.2.1         Unused Line Fee.

(a)         Canadian Unused Line Fee. Canadian Borrower shall pay to Agent, for
the Pro Rata benefit of Canadian Lenders, a fee equal to the Unused Line Fee
Rate times the amount by which the Canadian Revolver Commitments exceed the
average daily Canadian Revolver Usage during any month. Such fee shall be
payable in arrears, on the first day of each month and on the Canadian
Commitment Termination Date.

(b)         UK Unused Line Fee. UK Borrower shall pay to Agent, for the Pro Rata
benefit of UK Lenders, a fee equal to the Unused Line Fee Rate times the amount
by which the UK Revolver Commitments exceed the average daily UK Revolver Usage
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the UK Commitment Termination Date.

(c)         U.S. Unused Line Fee. U.S. Borrowers shall pay to Agent, for the Pro
Rata benefit of U.S. Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the U.S. Revolver Commitments exceed the average daily U.S.
Revolver Usage during any month. Such fee shall be payable in arrears, on the
first day of each month and on the U.S. Commitment Termination Date.

3.2.2         LC Facility Fees.

(a)         Canadian LC Facility Fees. Canadian Borrower shall pay (i) to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the Applicable
Margin in effect for Canadian BA Rate Loans times the average daily Stated
Amount of Canadian Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (ii) to Agent, for its own account, a
fronting fee equal to 0.125% per annum on the Stated Amount of each Canadian
Letter of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; and (iii) to Canadian Issuing Bank, for its own account, all
reasonable and customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Canadian
Letters of Credit, which charges shall be paid as and when incurred. During an
Event of Default, the fee payable under clause (i) shall be increased by 2% per
annum.

(b)         UK LC Facility Fees. UK Borrower shall pay (i) to Agent, for the Pro
Rata benefit of UK Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily Stated Amount of UK Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (ii) to Agent, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each UK Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (iii) to UK
Issuing Bank, for its own account, all reasonable and customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of UK Letters of Credit, which charges shall be paid
as and when incurred. During an Event of Default, the fee payable under clause
(i) shall be increased by 2% per annum.

(c)         U.S. LC Facility Fees. U.S. Borrowers shall pay (i) to Agent, for
the Pro Rata benefit of U.S. Lenders, a fee equal to the Applicable Margin in
effect for LIBOR Revolver

 

-100-



--------------------------------------------------------------------------------

Loans times the average daily Stated Amount of U.S. Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (ii) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each U.S. Letter of Credit, which fee shall be payable monthly
in arrears, on the first day of each month; and (iii) to U.S. Issuing Bank, for
its own account, all reasonable and customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of U.S. Letters of Credit, which charges shall be paid as and
when incurred. During an Event of Default, the fee payable under clause
(i) shall be increased by 2% per annum.

3.2.3         Fee Letters. Borrowers shall pay all fees set forth in any fee
letter executed in connection with this Agreement or the Original Loan
Agreement.

3.3         Computation of Interest, Fees, Yield Protection. All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days, or, in the
case of interest on Canadian Prime Rate Loans and Canadian BA Rate Loans, on the
basis of a 365 day year. Each determination by Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money, except to
the extent such treatment is inconsistent with any Applicable Law. A certificate
as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8,
submitted to Borrower Agent by Agent or the affected Lender shall be final,
conclusive and binding for all purposes, absent manifest error, and Borrowers
shall pay such amounts to the appropriate party within 10 days following receipt
of the certificate. For the purpose of complying with the Interest Act (Canada),
it is expressly stated that where interest is calculated pursuant hereto at a
rate based upon a period of time different from the actual number of days in the
year (for the purposes of this Section, the “first rate”), the yearly rate or
percentage of interest to which the first rate is equivalent is the first rate
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in the shorter period,
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest and that they are capable of making
the calculations necessary to compare such rates and that the calculations
herein are to be made using the nominal rate method and not on any basis that
gives effect to the principle of deemed reinvestment of interest. “Each Canadian
Domiciled Obligor confirms that it understands and is able to calculate the rate
of interest applicable to the Canadian Facility Obligations based on the
methodology for calculating per annum rates provided in this Agreement. Each
Canadian Domiciled Obligor irrevocably agrees not to plead or assert, whether by
way of defense or otherwise, in any proceeding relating to this Agreement or any
other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Domiciled
Obligors as required pursuant to Section 4 of the Interest Act (Canada).

3.4         Reimbursement Obligations. Borrowers shall pay all Extraordinary
Expenses promptly upon request. Borrowers shall also reimburse Agent and
Security Trustees, upon presentation of a summary statement, for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and, preparation and administration of
any Loan Documents, including any amendment or other modification thereof and
the monitoring of the performance of the Parent Borrower and its Affiliates;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s or any Security Trustee’s Liens on any Collateral,
to maintain any insurance required hereunder or to verify Collateral; and
(c) subject to the limits of Section 10.1.1(b), each inspection, audit or
appraisal with respect to any Obligor or Collateral, whether prepared by Agent’s

 

-101-



--------------------------------------------------------------------------------

personnel or a third party. All legal, accounting and consulting fees shall be
charged to Borrowers by Agent’s or the applicable Security Trustee’s
professionals at their full hourly rates, regardless of any alternative fee
arrangements that Agent, any Security Trustee, any Lender or any of their
Affiliates may have with such professionals that otherwise might apply to this
or any other transaction. Borrowers acknowledge that counsel may provide Agent
or one or more of the Security Trustee’s with a benefit (such as a discount,
credit or accommodation for other matters) based on counsel’s overall
relationship with Agent or such Security Trustee(s), including fees paid
hereunder. If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by Borrowers under this Section shall be due
on demand.

3.5         Illegality. If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Interest Period Loans, or to
determine or charge interest rates based upon the Canadian BA Rate or LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, a currency in the
London interbank market or to purchase, sell, issue or otherwise transact
bankers’ acceptances in the Canadian interbank market, then, on notice thereof
by such Lender to Agent, any obligation of such Lender to make or continue
affected Interest Period Loans or to convert Floating Rate Loans to affected
Interest Period Loans shall be suspended until such Lender notifies Agent that
the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower(s) of the affected Borrower Group shall prepay
or, if applicable, convert all affected Interest Period Loans of such Lender to
Floating Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Interest Period Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Interest Period Loans. Upon any such prepayment or conversion, Borrower(s) of
the affected Borrower Group shall also pay accrued interest on the amount so
prepaid or converted.

3.6         Inability to Determine Rates. Agent will promptly notify Borrower
Agent and the Applicable Lenders if, in connection with any Loan or request for
a Loan, (a) Agent determines that (i) deposits or bankers’ acceptances are not
being offered to (A) with respect to LIBOR, banks in the London interbank
Eurodollar market or (B) with respect to the Canadian BA Rate, banks in the
Canadian interbank market, in each case for the applicable Loan amount or
Interest Period, or (ii) adequate and reasonable means do not exist for
determining LIBOR or the Canadian BA Rate for the Interest Period; or (b) Agent
or Required Lenders determine for any reason that LIBOR or the Canadian BA Rate
for the Interest Period does not adequately and fairly reflect the cost to the
Applicable Lenders of funding the Loan. Thereafter, the Applicable Lenders’
obligations to make or maintain affected Interest Period Loans and utilization
of the LIBOR or the Canadian BA Rate component (if affected) in determining any
other interest rate applicable to any of the Obligations shall be suspended
until Agent (upon instruction by Required Lenders) withdraws the notice. Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
LIBOR Loan or Canadian BA Rate Loan or, failing that, will be deemed to have
requested a Base Rate Loan or a Canadian Prime Rate Loan, respectively.

3.7         Increased Costs; Capital Adequacy.

3.7.1         Increased Costs Generally. If any Change in Law shall:

(a)         impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with

 

-102-



--------------------------------------------------------------------------------

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in calculating LIBOR or the Canadian
BA Rate) or Issuing Bank;

(b)         subject any Recipient to Taxes (other than (i) Indemnified Taxes
otherwise indemnifiable under Section 5.8 and (ii) Excluded Taxes) on its Loan,
Letter of Credit, Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(c)         impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Letter of Credit, participation
in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such Issuing Bank, the Borrower Group to which such
Lender or such Issuing Bank has a Commitment will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2         Capital Requirements. If a Lender or Issuing Bank determines that
a Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrower Group to which such Lender or Issuing Bank has a Commitment will
pay to such Lender or Issuing Bank, as the case may be, such additional amounts
as will compensate it or its holding company for the reduction suffered.

3.7.3         Canadian BA Rate Loan and LIBOR Loan Reserves. If any Lender is
required to maintain reserves with respect to liabilities or assets consisting
of or including Canadian Dollar or Eurocurrency funds or deposits, the Borrower
Group to which such Lender has a Commitment shall pay additional interest to
such Lender on each Canadian BA Rate Loan and LIBOR Loan equal to the costs of
such reserves allocated to the Loan by the Lender (as determined by it in good
faith, which determination shall be conclusive). The additional interest shall
be due and payable on each interest payment date for the Loan; provided,
however, that if the Lender notifies Borrower Agent (with a copy to Agent) of
the additional interest less than 10 days prior to the interest payment date,
then such interest shall be payable 10 days after Borrower Agent’s receipt of
the notice.

3.7.4         Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers of a
Borrower Group shall not be required to compensate a Lender to such Borrower
Group or an Issuing Bank for any increased costs or reductions suffered more
than nine months (plus any period of retroactivity of the Change in Law giving
rise to the demand) prior to the date that such Lender or such Issuing Bank
notifies Borrower Agent of the applicable Change in Law and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor.

 

-103-



--------------------------------------------------------------------------------

3.8         Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9         Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) any Borrower
Group fail to repay an Interest Period Loan when required hereunder, or (d) a
Lender (other than a Defaulting Lender) is required to assign an Interest Period
Loan prior to the end of its Interest Period pursuant to Section 13.4, then such
Borrower Group shall pay to Agent its customary administrative charge and to
each Lender all losses, expenses and fees arising from redeployment of funds or
termination of match funding. For purposes of calculating amounts payable under
this Section, a Lender shall be deemed to have funded an Interest Period Loan by
a matching deposit or other borrowing in the London interbank market or any
other applicable market for a comparable amount and period, whether or not the
Loan was in fact so funded.

3.10         Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations of the Borrower Group to
which such excess interest relates or, if it exceeds such unpaid principal,
refunded to such Borrower Group. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. Without limiting the generality of the foregoing provisions of this
Section 3.10, if any provision of any of the Loan Documents would obligate any
Canadian Domiciled Obligor to make any payment of interest with respect to
the Canadian Facility Obligations in an amount or calculated at a rate which
would be prohibited by Applicable Law or would result in the receipt of interest
with respect to the Canadian Facility Obligations at a criminal rate (as such
terms are construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of interest with respect to the Canadian
Facility Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid by the Canadian Domiciled Obligors to the
applicable recipient under the Loan Documents; and (ii) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid by the
Canadian Domiciled Obligors to the applicable recipient which would constitute
interest with respect to the Canadian Facility Obligations for purposes of
Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if the applicable
recipient shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), then Canadian Domiciled Obligors
shall be

 

-104-



--------------------------------------------------------------------------------

entitled, by notice in writing to Agent, to obtain reimbursement from the
applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to the applicable Canadian Domiciled Obligor. Any amount or
rate of interest with respect to the Canadian Facility Obligations referred to
in this Section 3.10 shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Revolver Loan to Canadian Borrower remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the period from the Closing Date to the
date of Full Payment of the Canadian Facility Obligations, and, in the event of
a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent shall be conclusive for the purposes of such determination.

SECTION 4

LOAN ADMINISTRATION

4.1         Manner of Borrowing and Funding Revolver Loans.

4.1.1         Notice of Borrowing.

(a)         Revolver Loans. Whenever a Borrower Group desires funding of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such
notice must be received by Agent by 11:00 a.m. (Local Time) (i) on the requested
funding date, in the case of Floating Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of Interest
Period Loans. Notices received after such time shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a U.S. Base
Rate Loan or LIBOR Loan, in the case of the U.S. Borrowers, or a Canadian Base
Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA Rate Loan, in the
case of Canadian Borrower, or a LIBOR Loan or a UK Base Rate Loan, in the case
of UK Borrower, (D) in the case of an Interest Period Loan, the applicable
Interest Period (which shall be deemed to be 30 days if not specified) and
(E) the Borrower Group Commitment under which such Borrowing is proposed to be
made and, if such Borrowing is requested for Canadian Borrower, whether such
Loan is to be denominated in Dollars or Canadian Dollars and, if such Borrowing
is requested for UK Borrower, whether such Loan is to be denominated in
Sterling, Dollars or Euros. Notwithstanding anything to the contrary contained
herein, given that U.S. Borrowers elected to utilize FILO Loans on the Original
Closing Date, all U.S. Revolver Loans outstanding from time to time up to the
FILO Amount shall be deemed to be outstanding FILO Loans for all purposes under
this Agreement.

(b)         Deemed Requests for Revolver Loans. Unless payment is otherwise made
by a Borrower Group, the becoming due of any Obligation of the Obligor Group to
which such Borrower Group belongs (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, Cash Collateral and
Secured Bank Product Obligations) shall be deemed to be a request for Revolver
Loans by such Borrower Group on the due date in the amount due and shall bear
interest at the per annum rate applicable hereunder to Base Rate Loans, in the
case of such Obligations owing by any Obligor (other than a Canadian Domiciled
Obligor), or to Canadian Prime Rate Loans, in the case of such Obligations owing
by a Canadian Domiciled Obligor, and the Loan proceeds shall be disbursed as
direct payment of such

 

-105-



--------------------------------------------------------------------------------

Obligation. In addition, Agent may, at its option, charge any such amount owed
by any Obligor Group against any operating, investment or other account of a
Borrower that is a member of such Obligor Group maintained with Agent or any of
its Affiliates.

(c)         Controlled Disbursement Accounts. If any Borrower within a Borrower
Group maintains a disbursement account with Agent or any of its Affiliates or
branches, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for
Revolver Loans by such Borrower Group on the presentation date, in the amount of
the Payment Item, and shall bear interest at the per annum rate applicable
hereunder to Base Rate Loans, in the case of insufficient funds owing by any
Obligor (other than a Canadian Domiciled Obligor), or to Canadian Prime Rate
Loans, in the case of insufficient funds owing by a Canadian Domiciled Obligor.
Proceeds of such Loan may be disbursed directly to such account.

4.1.2         Fundings by Lenders. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for a Floating Rate Loan or by 3:00 p.m. at least two Business Days
before a proposed funding of an Interest Period Loan. Each Applicable Lender
shall fund its Pro Rata share of a Borrowing in immediately available funds not
later than 3:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which case each Applicable Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Applicable Lenders, Agent shall disburse the Borrowing
proceeds as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from an Applicable Lender that it does
not intend to fund its share of a Borrowing, Agent may assume that such
Applicable Lender has deposited or promptly will deposit its share with Agent,
and Agent may disburse a corresponding amount to the Borrower or Borrowers
within such Borrower Group. If an Applicable Lender’s share of a Borrowing or of
a settlement under Section 4.1.3(d) is not received by Agent, then the Borrower
or Borrowers within such Borrower Group agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to the Borrowing. A Lender or Issuing Bank
may fulfill its obligations under Loan Documents through one or more Lending
Offices, and this shall not affect any obligation of Obligors under the Loan
Documents or with respect to any Obligations.

4.1.3         Swingline Loans; Settlement.

(a)         Canadian Swingline Loans. To fulfill any request for a Canadian Base
Rate Loan or a Canadian Prime Rate Loan hereunder, Canadian Swingline Lender may
in its discretion, advance Canadian Swingline Loans to Canadian Borrower, up to
an aggregate outstanding amount of $1,000,000. Canadian Swingline Loans shall
constitute Canadian Revolver Loans for all purposes, except that payments
thereon shall be made to Canadian Swingline Lender for its own account until the
Canadian Lenders have funded their participations therein as provided below.

(b)         UK Swingline Loans. To fulfill any request for a UK Base Rate Loan,
UK Swingline Lender may in its discretion, advance UK Swingline Loans to UK
Borrower, up to an aggregate outstanding amount of $1,000,000. UK Swingline
Loans shall constitute UK Revolver Loans for all purposes, except that payments
thereon shall be made to UK Swingline Lender for its own account until the UK
Lenders have funded their participations therein as provided below.

 

-106-



--------------------------------------------------------------------------------

(c)         US Swingline Loans. To fulfill any request for a U.S. Base Rate
Loan, U.S. Swingline Lender may in its discretion, advance U.S. Swingline Loans
to U.S. Borrowers, up to an aggregate outstanding amount equal to the difference
of (i) $10,000,000 less (ii) the aggregate outstanding amount of all Canadian
Swingline Loans and UK Swingline Loans. U.S. Swingline Loans shall constitute
U.S. Revolver Loans for all purposes, except that payments thereon shall be made
to U.S. Swingline Lender for its own account until the U.S. Lenders have funded
their participations therein as provided below.

(d)         Settlement of Loans. Settlement of Loans, including Swingline Loans,
among Lenders and Agent shall take place on a date determined from time to time
by Agent (but at least weekly, unless the settlement amount is de minimis), on a
Pro Rata basis in accordance with the Settlement Report delivered by Agent to
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Revolver Loans to Swingline Loans (such that payments on Canadian Revolver Loans
are applied to Canadian Swingline Loans, payments on UK Revolver Loans are
applied to UK Swingline Loans, and payments on U.S. Revolver Loans are applied
to U.S. Swingline Loans) regardless of any designation by Borrower Agent or any
provision herein to the contrary. Each Canadian Lender, UK Lender and U.S.
Lender hereby purchases, without recourse or warranty, an undivided Pro Rata
participation in all Canadian Swingline Loans, UK Swingline Loans and U.S.
Swingline Loans, respectively, outstanding from time to time until settled. If a
Swingline Loan cannot be settled among the Applicable Lenders, whether due to an
Obligor’s Insolvency Proceeding or for any other reason, each Applicable Lender
shall pay the amount of its participation in the Loan to the applicable
Swingline Lender, in immediately available funds, within one Business Day after
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
When settling any Canadian Revolver Loans and any Canadian Swingline Loans
pursuant to this Section 4.1.3(d), Agent shall act through Bank of America
(Canada).

4.1.4         Notices. Borrower Agent may request, convert or continue Loans,
select interest rates and transfer funds based on telephonic instructions or
e-mailed instructions to Agent, in each case to be confirmed in accordance with
this Section 4.1.4. Borrower Agent shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on Borrower Agent’s behalf.

4.2         Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1         Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 14.1.1(c).

4.2.2         Payments; Fees. Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to

 

-107-



--------------------------------------------------------------------------------

have assigned to Agent such amounts until all Obligations owing to Agent,
non-Defaulting Lenders and other Secured Parties have been paid in full. Agent
may use such amounts to cover the Defaulting Lender’s defaulted obligations, to
Cash Collateralize such Lender’s Fronting Exposure, to readvance the amounts to
Borrowers or to repay Obligations. A Lender shall not be entitled to receive any
fees accruing hereunder while it is a Defaulting Lender and its unfunded
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

4.2.3         Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and each Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated Interest Period
Loans) in accordance with the readjusted Pro Rata shares. Unless expressly
agreed by Borrowers, Agent and each Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform obligations hereunder shall not
relieve any other Lender of its obligations under any Loan Document. No Lender
shall be responsible for default by another Lender. When settling exposures
under the Canadian Revolver Commitments pursuant to this Section 4.2.3, Agent
shall act through Bank of America (Canada).

4.3         Number and Amount of Interest Period Loans; Determination of Rate.
Each Borrowing of Interest Period Loans when made shall be in a minimum amount
of $1,000,000 (or its Dollar Equivalent in any other currency or Cdn$1,000,000
as regards Canadian BA Rate Loans), plus an increment of $100,000 (or its Dollar
Equivalent in any other currency or Cdn$100,000 as regards Canadian BA Rate
Loans) in excess thereof. No more than 5 Borrowings of Interest Period Loans may
be outstanding at any time with respect to the Borrower Group consisting of U.S.
Borrowers, and no more than 2 Borrowings of Interest Period Loans may be
outstanding at any time with respect to any other Borrower Group. All Interest
Period Loans to a Borrower Group having the same length, beginning date of their
Interest Periods and currency shall be aggregated together and considered one
Borrowing for this purpose. Upon determining Canadian BA Rate or LIBOR for any
Interest Period requested by Borrowers within a Borrower Group, Agent shall
promptly notify Borrower Agent thereof by telephone or electronically and, if
requested by Borrower Agent, shall confirm any telephonic notice in writing
(including, without limitation, via a writing transmitted electronically).

4.4         Borrower Agent. Each Obligor hereby designates Parent Borrower
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for and receipt of Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
delivery of Borrower Materials, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent, any
Security Trustee, any Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent, Security Trustees, Issuing Banks and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Obligor. Agent, Security Trustees, Issuing Banks and Lenders
may give any notice or communication with an Obligor to Borrower Agent on behalf
of such Obligor. Each of Agent, Security Trustees Issuing

 

-108-



--------------------------------------------------------------------------------

Banks and Lenders shall have the right, in its discretion, to deal exclusively
with Borrower Agent for all purposes under the Loan Documents. Each Obligor
agrees that any notice, election, communication, delivery, representation,
agreement, action, omission or undertaking on its behalf by Borrower Agent shall
be binding upon and enforceable against it.

4.5         One Obligation. Without in any way limiting any Guarantee of any
Obligor of the Obligations of any other Obligor, (a) the Canadian Revolver
Loans, the Canadian LC Obligations and the other Canadian Facility Obligations
owing by each Canadian Facility Obligor constitute one general obligation of the
Canadian Facility Obligors and (unless otherwise expressly provided in any Loan
Document) shall be secured by Agent’s or applicable Security Trustee’s Lien upon
all Collateral of each Canadian Facility Obligor, provided that each Credit
Party shall be deemed to be a creditor of, and the holder of a separate claim
against, each Canadian Facility Obligor to the extent of any Canadian Facility
Obligations jointly or severally owed by such Canadian Facility Obligor to such
Credit Party, (b) the UK Revolver Loans, the UK LC Obligations and the other UK
Facility Obligations owing by each UK Facility Obligor constitute one general
obligation of the UK Facility Obligors and (unless otherwise expressly provided
in any Loan Document) shall be secured by Agent’s and UK Security Trustee’s Lien
upon all Collateral of each UK Facility Obligor, provided that each Credit Party
shall be deemed to be a creditor of, and the holder of a separate claim against,
each UK Facility Obligor to the extent of any UK Facility Obligations owed by
such UK Facility Obligor to such Credit Party and (c) the U.S. Revolver Loans,
the U.S. LC Obligations and the other U.S. Facility Obligations owing by each
U.S. Facility Obligor constitute one general obligation of the U.S. Facility
Obligors and (unless otherwise expressly provided in any Loan Document) shall be
secured by Agent’s or the applicable Security Trustee’s Lien upon all Collateral
of each U.S. Facility Obligor, provided that each Credit Party shall be deemed
to be a creditor of, and the holder of a separate claim against, each U.S.
Facility Obligor to the extent of any U.S. Facility Obligations jointly or
severally owed by such U.S. Facility Obligor to such Credit Party.

4.6         Effect of Termination. On the effective date of the termination of
all Commitments, all Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products; provided that
(a) on the effective date of the termination of all Canadian Revolver
Commitments, all Canadian Facility Obligations shall be immediately due and
payable, and each Secured Bank Product Provider may terminate its Bank Products
provided for the account of Canadian Domiciled Obligors and their Affiliates
domiciled in Canada, (b) on the effective date of the termination of all UK
Revolver Commitments, all UK Facility Obligations shall be immediately due and
payable, and each Secured Bank Product Provider may terminate its Bank Products
provided for the account of UK Domiciled Obligors and their Affiliates domiciled
in the UK, and (c) on the effective date of the termination of all U.S. Revolver
Commitments, all U.S. Facility Obligations shall be immediately due and payable,
and each Secured Bank Product Provider may terminate its Bank Products provided
for the account of U.S. Domiciled Obligors and their Affiliates domiciled in the
U.S. Until Full Payment of all Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent and Security Trustees
shall retain their Liens in the Collateral and all of their rights and remedies
under the Loan Documents. Agent and Security Trustees shall not be required to
terminate their Liens unless Agent or a Security Trustee receives Cash
Collateral or a written agreement, in each case satisfactory to Agent,
protecting Agent and Lenders from dishonor or return of any Payment Item
previously applied to the Obligations. Sections 2.2, 2.3, 2.4, 3.4, 3.6, 3.7,
3.9, 5.4, 5.8, 5.9, 12, 14.2, this Section, and each indemnity or waiver given
by an Obligor or Lender in any Loan Document, shall survive Full Payment of the
Obligations.

 

-109-



--------------------------------------------------------------------------------

4.7        Limitation on Borrowings.

4.7.1    Notwithstanding anything to the contrary contained herein, each of the
parties hereto acknowledge and agree that maximum principal amount of U.S.
Revolver Loans and/or U.S. LC Obligations which Parent Borrower shall be
entitled to have outstanding at any time under this Agreement for its own
account (and not for the account of any other U.S. Borrower) shall not exceed
$2,500,000 in the aggregate; it being understood and agreed by each of the
parties hereto that any Borrowing and/or Letter of Credit requested by Parent
Borrower in its capacity as Borrower Agent which exceed the above noted
limitation shall be Borrowings and/or Letters of Credit for the account of one
or more of the other Borrowers and not for the account of Parent Borrower;
provided that nothing set forth in this Section shall in any way affect or limit
the duties and obligations of each Borrower with respect to the Obligations set
forth in Section 5.10.

4.7.2    Agent and Lenders shall have the right, at any time in their Permitted
Discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of Loans and Letters of Credit to a Borrower based on that calculation.

SECTION 5

PAYMENTS

5.1        General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 (Local Time) on the due date. Any payment after such time shall be
deemed made on the next Business Day. Any payment of an Interest Period Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9. Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
the Obligations, in such manner as Agent deems advisable (so long as such
application or reapplication could not reasonably be expected to result in
material adverse tax consequences to an Obligor or a Subsidiary of an Obligor
under Section 956 of the Code), but whenever possible, any prepayment of Loans
shall be applied first to Floating Rate Loans and then to Interest Period Loans.
All payments with respect to any Obligation shall be made in the currency of the
underlying Obligation. Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.11. If any payment
under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees.

5.2        Repayment of Revolver Loans. Canadian Facility Obligations shall be
due and payable in full on the Canadian Commitment Termination Date, UK Facility
Obligations shall be due and payable in full on the UK Commitment Termination
Date and U.S. Facility Obligations shall be due and payable in full on the U.S.
Commitment Termination Date, in each case unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time
(including, without limitation, with respect to the U.S. Revolver Loans as the
result of a scheduled reduction in the FILO Amount), the Borrower Group owing
such Overadvance shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower of such Borrower Group has knowledge thereof, repay
Revolver Loans in an amount sufficient to reduce Revolver Usage of such Borrower
Group to the Borrowing Base of such Borrower Group. If any Asset Disposition
includes the disposition of Inventory, Accounts or Revolver Priority Collateral,
the Obligor Group that includes the Obligor(s) that made such Asset Disposition
shall apply the Net Proceeds of such

 

-110-



--------------------------------------------------------------------------------

Asset Disposition to repay the Revolver Loans of the Borrower Group(s) included
within such Obligor Group (if more than one Borrower Group is included in such
Obligor Group, such Net Proceeds shall be applied ratably to repay the Revolver
Loans of such Borrower Groups, but in no event shall Net Proceeds of Asset
Dispositions made by Foreign Obligors be applied to the Obligations of the U.S.
Borrowers if such application could reasonably be expected to result in material
adverse tax consequences to an Obligor or a Subsidiary of an Obligor under
Section 956 of the Code) equal to the greater of (a) the net book value of such
Inventory, Accounts and Revolver Priority Collateral, or (b) the reduction in
Borrowing Base of such Borrower Group(s) resulting from the disposition (if
there is no such reduction, the amount described in this clause (b) shall be
deemed to be zero).

5.3        Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.

5.4        Marshaling; Payments Set Aside. None of Agent, Security Trustees,
Issuing Banks or Lenders shall be under any obligation to marshal any assets in
favor of any Obligor or against any Obligations. If any payment by or on behalf
of any Borrower or Borrowers is made to Agent, any Security Trustee, any Issuing
Bank or any Lender, or if Agent, any applicable Security Trustee, any Issuing
Bank or any Lender exercises a right of setoff, and any of such payment or
setoff is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, a Security Trustee, an Issuing Bank or a Lender in its discretion) to be
repaid to a Creditor Representative or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred.

5.5        Application and Allocation of Payments.

5.5.1            Application. Payments made by a Borrower Group (or any member
thereof) hereunder shall be applied (a) first, as specifically required hereby;
(b) second, to Obligations of such Borrower Group then due and owing; (b) third,
to other Obligations specified by Borrower Agent; and (c) fourth, as determined
by Agent in its Permitted Discretion. Any payment of the U.S. Revolver Loans
shall be applied first to the U.S. Revolver Loans that are not FILO Loans until
repaid in full, and then to FILO Loans.

5.5.2            Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, but subject to the Intercreditor Agreement, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a)        with respect to monies, payments, Property or Collateral of or from
the Canadian Domiciled Obligors, together with any allocations pursuant to
subclause (x) of any other clause of this Section 5.5.2:

(i)        first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by any ofwith respect to the Canadian Domiciled ObligorsFacility
Obligations;

(ii)        second, to all amounts owing to Canadian Swingline Lender or Agent
on Canadian Swingline Loans, Canadian Protective Advances, and Canadian Revolver
Loans and participations that a Defaulting Lender has failed to settle or fund;

 

-111-



--------------------------------------------------------------------------------

(iii)       third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;

(iv)       fourth, to all Canadian Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the Canadian Domiciled Obligors to Lenders (exclusive of any UK
Facility Obligations which are guaranteed by the Canadian Domiciled Obligors)to
any Secured Party;

(v)        fifth, to all Canadian Facility Obligations (other than Secured Bank
Product Obligations) constituting interest owing by any of the Canadian
Domiciled Obligors (exclusive of any UK Facility Obligations which are
guaranteed by the Canadian Domiciled Obligors)to any Secured Party;

(vi)       sixth, to Cash Collateralize all Canadian LC Obligations;

(vii)      seventh, to all Canadian Revolver Loans, and to Secured Bank Product
Obligations of Canadian Domiciled Obligors arising under Hedging Agreements
(including Cash Collateralization thereof, but excluding any such Secured Bank
Product Obligation which is a UK Facility Obligation guaranteed by any of the
Canadian Domiciled Obligors) up to the amount of Canadian Availability Reserves
existing therefor;

(viii)     eighth, to all other Secured Bank Product Obligations of any of the
Canadian Domiciled Obligors (but excluding any such Secured Bank Product
Obligation which is a UK Facility Obligation guaranteed by any of the Canadian
Domiciled Obligors);

(ix)       ninth, to all other Canadian Facility Obligations  (exclusive of any
UK Facility Obligations which are guaranteed by any of the Canadian Domiciled
Obligors); and

(x)        tenth, to be applied ratably to all other Foreign Facility
Obligations as determined by Agent in its Permitted Discretion.

(b)        with respect to monies, payments, Property or Collateral of or from
the UK Domiciled Obligors and/or Mexican Domiciled Obligors, together with any
allocations pursuant to subclause (x) of any other clause of this Section 5.5.2:

(i)         first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, with respect to
the extent owing by any of the UK Domiciled ObligorsUK Facility Obligations;

(ii)        second, to all amounts owing to UK Swingline Lender or Agent on UK
Swingline Loans, UK Protective Advances, and UK Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii)       third, to all amounts owing to UK Issuing Bank on UK LC Obligations;

 

-112-



--------------------------------------------------------------------------------

(iv)      fourth, to all UK Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the UK Domiciled Obligors to Lenders (exclusive of any Canadian
Facility Obligations which are guaranteed by the UK Domiciled Obligors)to any
Secured Party;

(v)       fifth, to all UK Facility Obligations (other than Secured Bank Product
Obligations) constituting interest owing by any of the UK Domiciled Obligors
(exclusive of any Canadian Facility Obligations which are guaranteed by the UK
Domiciled Obligors)to any Secured Party;

(vi)      sixth, to Cash Collateralize all UK LC Obligations;

(vii)     seventh, to all UK Revolver Loans, and to Secured Bank Product
Obligations of UK Domiciled Obligors arising under Hedging Agreements (including
Cash Collateralization thereof, but excluding any such Secured Bank Product
Obligation which is a Canadian Facility Obligation guaranteed by any of the UK
Domiciled Obligors) up to the amount of UK Availability Reserves existing
therefor;

(viii)    eighth, to all other Secured Bank Product Obligations of any of the UK
Domiciled Obligors (but excluding any such Secured Bank Product Obligation which
is a Canadian Facility Obligation guaranteed by any of the UK Domiciled
Obligors);

(ix)      ninth, to all other UK Facility Obligations (exclusive of (exclusive
of any Canadian Facility Obligations which are guaranteed by any of the UK
Domiciled Obligors); and

(x)       tenth, to be applied ratably to all other Foreign Foreign Facility
Obligations as determined by Agent in its Permitted Discretion.

(c)        with respect to monies, payments, Property or Collateral of or from
the U.S. Domiciled Obligors, together with any allocations pursuant to subclause
(x) of any other clause of this Section 5.5.2:

(i)        first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, with respect to
the extent owing by any of the U.S. ObligorsU.S. Facility Obligations;

(ii)       second, to all amounts owing to U.S. Swingline Lender or Agent on
U.S. Swingline Loans, U.S. Protective Advances, and U.S. Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii)      third, to all amounts owing to U.S. Issuing Bank on U.S. LC
Obligations;

(iv)       fourth, to all U.S. Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the U.S. Obligors to Lenders (exclusive of any Foreign Facility
Obligations which are guaranteed by the U.S. Obligors)to any Secured Party;

 

-113-



--------------------------------------------------------------------------------

(v)       fifth, to all U.S. Facility Obligations (other than Secured Bank
Product Obligations) constituting interest owing by any of the U.S. Obligors
(exclusive of any Foreign Facility Obligations which are guaranteed by the U.S.
Obligors)to any Secured Party;

(vi)      sixth, to Cash Collateralize all U.S. LC Obligations;

(vii)     seventh, to all U.S. Revolver Loans, and to Secured Bank Product
Obligations of U.S. Obligors arising under Hedging Agreements (including Cash
Collateralization thereof, but excluding any such Secured Bank Product
Obligation which is a Foreign Facility Obligation guaranteed by any of the U.S.
Obligors) up to the amount of U.S. Availability Reserves existing therefor;

(viii)    eighth, to all other Secured Bank Product Obligations of any of the
U.S. Obligors (but excluding any such Secured Bank Product Obligation which is a
Foreign Facility Obligation guaranteed by any of the U.S. Obligors);

(ix)      ninth, to all other U.S. Facility Obligations  (exclusive of  any
Foreign Facility Obligations which are guaranteed by any of the U.S. Obligors);
and

(x)       tenth, to be applied ratably to all other Obligations as determined by
Agent in its Permitted Discretion.

(d)        with respect to monies, payments, Property or Collateral of or from
the Foreign Obligors that are neithernot Canadian Domiciled Obligors nor,
Mexican Domiciled Obligors or UK Domiciled Obligors, in each case to be applied
ratably:

(i)        first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent or any Security Trustee, to the extent
owing by Foreign Obligorsowing with respect to all Obligations;

(ii)       second, (A) to all amounts owing to U.S. Swingline Lender or Agent on
U.S. Swingline Loans, U.S. Protective Advances, and U.S. Revolver Loans and
participations that a Defaulting Lender has failed to settle or fund, (B) to all
amounts owing to Canadian Swingline Lender or Agent on Canadian Swingline Loans,
Canadian Protective Advances, Canadian Revolver Loans and participations that a
Defaulting Lender has failed to settle or fund and (BC) to all amounts owing to
UK Swingline Lender or Agent on UK Swingline Loans, UK Protective Advances, UK
Revolver Loans and participations that a Defaulting Lender has failed to settle
or fund;

(iii)      third, to all amounts owing to U.S. Issuing Bank on U.S. LC
Obligations, all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations and all amounts owing to UK Issuing Bank on UK LC Obligations;

(iv)      fourth, to all  Foreign Facility  Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
by any of the Foreign Obligors to Lenders;

(v)       fifth, to all Foreign Facility Obligations (other than Secured Bank
Product Obligations) constituting interest owing by any of the Foreign Obligors;

 

-114-



--------------------------------------------------------------------------------

(vi)      sixth, to Cash Collateralize all U.S. LC Obligations, Canadian LC
Obligations and all UK LC Obligations;

(vii)     seventh, to all U.S. Revolver Loans, all Canadian Revolver Loans, all
UK Revolver Loans and to Secured Bank Product Obligations of Foreign Obligors
arising under Hedging Agreements (including Cash Collateralization thereof) up
to the amount of U.S. Availability Reserves, Canadian Availability Reserves or
UK Availability Reserves, as applicable, existing therefor;

(viii)    eighth, to all other Secured Bank Product Obligations of any of the
Foreign Obligors; and

(ix)      ninth, to be applied ratably to all other  Foreign Facility
Obligations as determined by Agent in its Permitted Discretion.

Amounts shall be applied to payment of each category of Obligations set forth
within subsections (a) through (d) above, as applicable, only after Full Payment
of amounts payable from time to time under all preceding categories set forth
within such subsection. If amounts are insufficient to satisfy a category, they
shall be paid ratably among outstanding Obligations in the category. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
the calculation within five days following request, Agent may assume the amount
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed by agreement of
the affected Secured Parties, without the consent of any Obligor (so long as
such change could not reasonably be expected to result in material adverse tax
consequences to an Obligor or a Subsidiary of an Obligor under Section 956 of
the Code). This Section is not for the benefit of or enforceable by any Obligor,
and each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds subject to this Section. Any amount applied to
the U.S. Revolver Loans shall be applied first to the U.S. Revolver Loans that
are not FILO Loans until repaid in full, and then to FILO Loans.

5.5.3         Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

5.6        Dominion Account. The available amount in the Dominion Accounts of
each Borrower as of the end of a Business Day shall be applied to the
Obligations of the Obligor Group to which such Borrower belongs at the beginning
of the next Business Day during any Dominion Trigger Period; provided that
during any Dominion Trigger Period, Obligors shall cause all amounts in excess
of $400,000 in the aggregate in the deposit accountsDeposit Accounts of Canadian
Borrower (taken as a whole) to be wire transferred in immediately available
funds no later than the Business Day after exceeding such threshold as follows:
(i) to the extent such monies are in U.S. Dollars, to the New York Account, and
(ii) to the extent such monies are in Canadian Dollars, to the Toronto Account.
All such amounts shall be applied to the Canadian Facility Obligations.
Notwithstanding the foregoing, during the Senior Term Period, (i) the Obligors
shall not have any obligation to deposit any proceeds of any Senior Term Loan
into a Dominion Account or otherwise cause the same to be applied to the
Obligations while any Dominion Trigger Period is in effect and (ii) so long as
no Event of Default shall have occurred and

 

-115-



--------------------------------------------------------------------------------

be continuing, Agent shall not initiate a sweep of balances in (A) the operating
account of Horizon Global Company LLC ending in ’89, (B) the account of Cequent
UK Limited ending in ‘7981 or (C) the account of Cequent UK Limited ending in
‘2002. If a credit balance results from such application, it shall not accrue
interest in favor of Borrowers and shall be made available to Borrowers of the
applicable Borrower Group as long as no Default exists.

5.7        Account Stated. Agent shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers hereunder.
Any failure of Agent to record anything in a loan account, or any error in doing
so, shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8        Taxes.

5.8.1            Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a)        All payments of Obligations by Obligors shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law requires the deduction or withholding of any Tax from any such
payment by Agent or an Obligor, then Agent or such Obligor shall be entitled to
make such deduction or withholding based on information and documentation
provided pursuant to Section 5.9.

(b)        If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c)        If Agent or any Obligor is required by any Applicable Law other than
the Code to withhold or deduct Taxes, including backup withholding and
withholding taxes, from any payment, then (i) Agent or such Obligor, as required
by Applicable Law, shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to such
Applicable Law, and (ii) to the extent the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

5.8.2            Payment of Other Taxes. Without limiting the foregoing,
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at Agent’s option, timely reimburse Agent for payment
of, any Other Taxes.

5.8.3            Tax Indemnification.

(a)        Each Obligor shall indemnify and hold harmless, on a joint and
several basis, each Lender, each Security Trustee and Agent against any
Indemnified Taxes (including those imposed or asserted on or attributable to
amounts payable under this Section) payable or

 

-116-



--------------------------------------------------------------------------------

paid by a Lender, a Security Trustee or Agent or required to be withheld or
deducted from a payment to a Lender, a Security Trustee or Agent, in each case
with respect to any Obligations of the Obligor Group to which such Obligor
belongs, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The applicable Obligor shall
make payment within 10 days after demand for any amount or liability payable
under this Section. A certificate as to the amount of such payment or liability
delivered to Borrower Agent by a Lender, a Security Trustee (in each of the
foregoing cases, with a copy to Agent) or Agent on its own behalf shall be
conclusive absent manifest error.

(b)        Each Lender shall indemnify and hold harmless, on a several basis,
(i) Agent against any Indemnified Taxes attributable to such Lender (but only to
the extent Borrowers have not already paid or reimbursed Agent therefor and
without limiting Borrowers’ obligation to do so), (ii) Agent and Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agent and Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Agent or a Borrower in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment within 10 days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender by Agent or the Borrower Agent shall be conclusive
absent manifest error.

5.8.4        United Kingdom Tax Matters. The provisions of Section 5.8 (other
than this Section 5.8.4) and Section 5.9.1 shall not apply, and instead the
provisions of this Section 5.8.4 shall apply, to any advance under any Loan
Document to UK Borrower (the “Relevant Borrower” for the purposes of this
Section 5.8.4). For the avoidance of doubt, this Section 5.8.4 shall not apply
to any advance under any Loan Document to any Borrower other than UK Borrower.

(a)        Definitions. Solely for the purposes of this Section 5.8.4, the
following terms shall have the following meanings:

FATCA Deduction: a deduction or withholding from a payment under a Loan Document
required by FATCA.

Qualifying Lender:

(a)        a Lender (other than a Lender within clause (b) of the definition of
Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

(i)         a Lender;

(A)        that is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document; or

(B)        in respect of an advance under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
such advance under a Loan Document was made,

 

-117-



--------------------------------------------------------------------------------

and, in each case, which is within the charge to United Kingdom Corporation Tax
with respect to any payments of interest made in respect of that advance or
would be within such charge as respects such payments apart from section 18A of
the CTA; or

(ii)        a Lender which is:

(A)         a company resident in the United Kingdom for United Kingdom Tax
purposes;

(B)        a partnership, each member of which is:

(1)         a company so resident in the United Kingdom; or

(2)        a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

(C)        a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

(iii)      a Treaty Lender; or

(b)a        a building society (as defined for the purposes of section 880 of
the ITA) making an dvance.

Tax Confirmation: a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a)        a company resident in the United Kingdom for United Kingdom Tax
purposes; or

(b)        a partnership each member of which is:

(i)        a company so resident in the United Kingdom; or

(ii)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

(iii)      a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

Tax Credit: a credit against, relief or remission for, or repayment of, any Tax.

 

-118-



--------------------------------------------------------------------------------

Tax Deduction: a deduction or withholding for or on account of Tax from a
payment under a Loan Document, other than a FATCA Deduction.

Tax Payment: either the increase in a payment made by an Obligor to a Lender or
Agent under Section 5.8.4(b) or 5.8.4(c).

Treaty State: a jurisdiction having a Treaty with the United Kingdom which makes
provision for full exemption from Tax imposed by the United Kingdom on interest.

UK Non-Bank Lender:

(a)        a Lender (which falls within clause (a)(ii) of the definition of
Qualifying Lender) which is a party to this Agreement and which has provided a
Tax Confirmation to Agent; and

(b)        where a Lender becomes a party after the Closing Date, an Eligible
Assignee which gives a Tax Confirmation in the Assignment which it executes on
becoming a party hereunder.

(b)        Tax Gross-up.

(i)        Each Relevant Borrower shall make all payments to be made by it under
any Loan Document without any Tax Deduction unless a Tax Deduction is required
by Applicable Law.

(ii)       A Relevant Borrower shall, promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify Agent accordingly. Similarly, a Lender shall promptly
notify Agent on becoming so aware in respect of a payment payable to that
Lender. If Agent receives such notification from a Lender it shall notify the
Relevant Borrower.

(iii)      If a Tax Deduction is required by Applicable Law to be made by a
Relevant Borrower, the amount of the payment due from that Relevant Borrower
shall be increased to an amount which (after making any Tax Deduction) is equal
to the payment which would have been made by the Relevant Borrower if no Tax
Deduction had been required.

(iv)       A payment shall not be increased under clause (iii) above by reason
of a Tax Deduction on account of Taxes imposed by the United Kingdom if, on the
date on which the payment falls due:

(A)        the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B)        the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:

(1)        an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which

 

-119-



--------------------------------------------------------------------------------

relates to the payment and that Lender has received from the Relevant Borrower
making the payment a certified copy of that Direction; and

(2)        the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

(C)        the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:

(1)        the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

(2)        the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Relevant Borrower,
on the basis that the Tax Confirmation would have enabled the Relevant Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

(D)        the relevant Lender is a Treaty Lender and the Relevant Borrower
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under clause (b)(vii), (b)(xi) or (f)(i) (as applicable) below.

(v)        If a Relevant Borrower is required to make a Tax Deduction, that
Relevant Borrower shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

(vi)      Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction shall deliver to Agent for the benefit of the Lender entitled
to the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.

(vii)     A Treaty Lender and each Relevant Borrower which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Relevant Borrower to obtain
authorization to make that payment without a Tax Deduction.

(viii)    Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A)        register under the HMRC DT Treaty Passport scheme;

(B)        apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(C)        file Treaty forms if it has included an indication to the effect that
it wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with subsections (b)(xi) or (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its

 

-120-



--------------------------------------------------------------------------------

obligations under subsections (b)(xii) or (f)(ii) (HMRC DT Treaty Passport
scheme confirmation).

(ix)      A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to Agent by entering into
this Agreement.

(x)       A UK Non-Bank Lender shall promptly notify Agent and the Relevant
Borrower if there is any change in the position from that set out in the Tax
Confirmation.

(xi)      A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of Agent and without
liability to any Relevant Borrower) by notifying Agent and the Relevant Borrower
of its scheme reference number and its jurisdiction of Tax residence.

(xii)     Where a Lender notifies Agent and the Relevant Borrower as described
in clause (b)(xi) above each Relevant Borrower shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing.

(xiii)     If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport
scheme confirmation), no Relevant Borrower shall file any form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s advance or its
participation in any advance.

(c)        Tax Indemnity.

(i)        The Relevant Borrowers shall (within three (3) Business Days of
demand by Agent) pay to a Protected Party an amount equal to the loss, liability
or cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Protected Party in
respect of a Loan Document.

(ii)       Clause (c)(i) above shall not apply:

(A)        with respect to any Taxes that are described in clause (a) of the
definition of Excluded Taxes; or

(B)        to the extent a loss, liability or cost:

(1)        is compensated for by an increased payment under
Section 5.8.4(b)(iii);

 

(2)        would have been compensated for by an increased payment under
Section 5.8.4(b)(iii) but was not so compensated solely because one of the
exclusions in Section 5.8.4(b)(iv) applied; or

(3)        relates to a FATCA Deduction.

 

-121-



--------------------------------------------------------------------------------

(iii)      A Protected Party making, or intending to make a claim under Section
5.8.4(c)(i) above shall promptly notify Agent of the event which will give, or
has given, rise to the claim, following which Agent shall notify the Borrower
Agent.

(iv)       A Protected Party shall, on receiving a payment from the Relevant
Borrowers under this Section 5.8.4(c), notify Agent.

(d)        Tax Credit. If a Relevant Borrower makes a Tax Payment and the
relevant Protected Party determines that:

(i)        a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

(ii)      that Protected Party has obtained and utilized that Tax Credit,

the relevant Protected Party shall pay an amount to the Relevant Borrower which
that Protected Party determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Relevant Borrower.

(e)        Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment which it executes on becoming a party, and for the benefit of Agent
and without liability to any Relevant Borrower, which of the following
categories it falls within:

(i)          not a Qualifying Lender;

(ii)         a Qualifying Lender (other than a Treaty Lender); or

(iii)        a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.4(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment shall not be invalidated by any failure of a New Lender to comply
with this Section 5.8.4(e).

(f)        HMRC DT Treaty Passport Scheme Confirmation.

(i)          A New Lender that is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall include an indication to that effect (for the benefit of
Agent and without liability to any Relevant Borrower) in the Assignment which it
executes by including its scheme reference number and its jurisdiction of Tax
residence in that Assignment.

(ii)         Where an Assignment includes the indication described in clause
(f)(i) above in the relevant Assignment, each Relevant Borrower which is a party
as a Borrower as at the date that the relevant Assignment is executed (the “HMRC
Transfer Date”) shall file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of that HMRC Transfer Date and shall
promptly provide the Lender with a copy of that filing.

 

-122-



--------------------------------------------------------------------------------

(g)        United Kingdom Stamp Taxes. The Relevant Borrowers shall pay and,
within three (3) Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to all stamp duties,
registration or other similar Taxes payable in respect of any Loan Document.

(h)        Value Added Tax.

(i)          All amounts set out or expressed in a Loan Document to be payable
by any party to any Lender which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (ii) below, if VAT is or becomes chargeable on
any supply made by any Lender to any party under a Loan Document, that party
shall pay to the Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).

(ii)         If VAT is or becomes chargeable on any supply made by any Lender
(the “VAT Supplier”) to any other Lender (the “VAT Recipient”) under a Loan
Document, and any party other than the VAT Recipient (the “VAT Relevant Party”)
is required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the VAT Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration),

(A)        (where the VAT Supplier is the person required to account to the
relevant Tax authority for the VAT) the VAT Relevant Party must also pay to the
VAT Supplier (at the same time as paying that amount) an additional amount equal
to the amount of VAT. The VAT Recipient must (where this subsection (ii)(A)
applies) promptly pay to the VAT Relevant Party an amount equal to any credit or
repayment the VAT Recipient receives from the relevant Tax authority which the
VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B)        (where the VAT Recipient is the person required to account to the
relevant Tax authority for the VAT), the VAT Relevant Party must promptly,
following demand from the VAT Recipient, pay to the VAT Recipient an amount
equal to the VAT chargeable on that supply. The VAT Recipient must (where this
subsection (ii)(B) applies) promptly pay to the VAT Relevant Party an amount
equal to any credit or repayment the VAT Recipient receives from the relevant
Tax authority which the VAT Recipient reasonably determines relates to the VAT
chargeable on that supply.

(iii)      Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant Tax authority).

(iv)        Any reference in this Section 5.8.4 to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

-123-



--------------------------------------------------------------------------------

(v)        In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(i)        FATCA Deduction.

(i)         The Relevant Borrower (and Agent to the extent it makes a payment on
behalf of the Relevant Borrower) may make any FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and shall not be required to increase any payment in respect of which it makes
such a FATCA Deduction or otherwise compensate the recipient of the payment for
that FATCA Deduction.

(ii)        Each party to this Agreement shall promptly, upon becoming aware
that it must make a FATCA Deduction to which Section 5.8.4(i)(i) above applies
(or that there is any change in the rate or the basis of such FATCA Deduction),
notify the party to whom it is making the payment and, in addition, shall notify
the Relevant Borrower and Agent.

Except as otherwise expressly provided in this Section 5.8.4, a reference to
“determines” or “determined” in connection with Tax provisions contained in
Section 5.8.4 means a determination made in the absolute discretion of the
person making the determination.

5.8.5        Evidence of Payments. If Agent or an Obligor pays any Taxes
pursuant to this Section, then upon request, Agent shall deliver to Borrower
Agent or Borrower Agent shall deliver to Agent, respectively, a copy of a
receipt issued by the appropriate Governmental Authority evidencing the payment,
a copy of any return required by Applicable Law to report the payment, or other
evidence of payment reasonably satisfactory to Agent or Borrower Agent, as
applicable.

5.8.6        Treatment of Certain Refunds. If any party determines in its sole
discretion exercised in good faith that it has received a refund of any Taxes as
to which it has been indemnified by Borrowers or with respect to which an
Obligor has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Obligors with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such party, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
Borrowers agree, upon request by such party, to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such party if such party is required to repay such
refund to the Governmental Authority. Notwithstanding anything herein to the
contrary, no Recipient shall be required to pay any amount to Borrowers if such
payment would place the Recipient in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Agent or any Lender be required to make its
tax returns (or any other information relating to its taxes that it deems
confidential) available to any Borrower or other Person.

5.8.7        Lenders/Issuing Bank. For purposes of Sections 5.8 and 5.9, the
term “Lender” shall include the Issuing Bank.

5.8.8        Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the

 

-124-



--------------------------------------------------------------------------------

termination of the Commitments, and the repayment, satisfaction, discharge or
Full Payment of any Obligations.

5.9        Lender Tax Information.

5.9.1        Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by Borrower Agent or Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
Borrower Agent or Agent to enable them to determine whether such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.9.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position. Person,

5.9.2        Documentation. Without limiting the foregoing, if any Borrower is a
U.S.

(a)        Any Lender that is a U.S. Person shall deliver to Borrower Agent and
Agent on or prior to the date on which such Lender becomes a Lender hereunder
(and from time to time thereafter upon reasonable request of Borrower Agent or
Agent), executed originals of IRS Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(b)        Any Foreign Lender (as used in this Section 5.9.2, “Foreign Lender”
means a Lender or Issuing Bank that is not a U.S. Person) shall, to the extent
it is legally entitled to do so, deliver to Borrower Agent and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of Borrower Agent or Agent), whichever of the
following is applicable:

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)        executed originals of IRS Form W-8ECI;

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN-E; or

 

-125-



--------------------------------------------------------------------------------

(iv)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(c)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of Borrower Agent or Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrowers or Agent to determine the withholding or deduction required to be
made; and

(d)        if payment of an Obligation to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to
Borrower Agent and Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrower Agent or Agent such documentation prescribed by
Applicable Law (including Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Agent or Agent as may
be necessary for them to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the Original Closing Date, and for purposes of Section 5.8 and
Section 5.9, the term “Applicable Law” shall include FATCA.

5.9.3        Redelivery of Documentation. If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrower Agent and Agent in writing of its
inability to do so.

5.9.4        FATCA Non-grandfathered Obligation. For purposes of determining
withholding Taxes imposed under FATCA, the Obligors and Agent shall treat (and
the Lenders hereby authorize Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

5.10        Nature and Extent of Each Borrower’s Liability.

5.10.1        Joint and Several Liability of U.S. Obligors.

(a)        Each  U.S. Obligor agrees that it is jointly and severally liable
for, and absolutely, irrevocably and unconditionally guarantees to Agent and the
other Secured Parties the prompt payment and performance of, all Obligations,
except (but excluding its Excluded Swap Obligations). Each  U.S. Obligor agrees
that its guarantee obligations hereunder constitute a continuing
guarantyguarantee of payment and not of collection, that such guarantee
obligations shall not be discharged until Full Payment of theall Obligations,
and that such guarantee

 

-126-



--------------------------------------------------------------------------------

obligations are absolute and unconditional, irrespective of (ai) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any ObligationsObligation or any Loan Document,
or any other document, instrument or agreement to which any Obligor is or may
become a party or be bound; (bii) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent, any Security Trustee or any other
Secured Party with respect thereto; (ciii) the existence, value or condition of,
or failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Agent or any other Secured Party in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Agent or any other Secured Party in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any other Secured Party against any Obligor for the
repayment of any Obligations under Section 502 of the U.S. Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.10.2         Waivers by U.S. Obligors.

(a)         Each U.S. Obligor expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Agent or any other Secured Party to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor. Each
U.S. Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of Obligations and waives, to
the maximum extent permitted by law, any right to revoke any guaranty of
Obligations as long as it is an Obligor. It is agreed among each U.S. Obligor,
Agent and the other Secured Parties that the provisions of this Section 5.10 are
of the essence of the transaction contemplated by the Loan Documents and that,
but for such provisions, Agent, Issuing Banks and Lenders would decline to make
Loans and issue Letters of Credit. Each U.S Obligor acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.

(b)         Agent and the other Secured Parties may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Estate by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section 5.10.
If, in taking any action in connection with the exercise of any rights or
remedies, Agent or any other Secured Party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any U.S.
Obligor or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each U.S. Obligor consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any U.S. Obligor might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any other Secured Party to seek a deficiency judgment against any Obligor
shall not impair any other U.S. Obligor’s obligation to pay the full amount of
the Obligations. Each U.S. Obligor waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for Obligations, even though that election of remedies destroys such
U.S. Obligor’s rights of subrogation against any other Person. Agent may bid
Obligations, in whole or part, at any foreclosure,  trustee  or  other sale, 
including any  private sale, and the  amount  of such

 

-127-



--------------------------------------------------------------------------------

bid need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral of the U.S. Obligors, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
other Secured Party might otherwise be entitled but for such bidding at any
such sale.

5.10.3         Extent of Liability of U.S. Obligors; Contribution.

(a)         Notwithstanding anything herein to the contrary, each U.S. Obligor’s
liability under this Section 5.10 shall not exceed the greater of (i) all
amounts for which such U.S. Obligor is primarily liable, as described in clause
(c) below, and (ii) such U.S. Obligor’s Allocable Amount.

(b)         If any U.S. Obligor makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such U.S. Obligor is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Obligor, exceeds the amount
that such U.S. Obligor would otherwise have paid if each U.S. Obligor had paid
the aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such U.S Obligor’s Allocable Amount bore to the total Allocable
Amounts of all U.S. Obligors, then such U.S. Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Obligor for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Obligor shall be the maximum amount
that could then be recovered from such U.S. Obligor under this Section
5.10 without rendering such payment voidable under Section 548 of the U.S.
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law.

(c)        Nothing contained in this Section 5.10.3 shall limit the liability of
any Obligor to pay or guarantee Loans made directly or indirectly to it
(including Loans advanced hereunder to any other Person and then re-loaned or
otherwise transferred to, or for the benefit of, such Obligor), LC Obligations
relating to Letters of Credit issued to support its business, Secured Bank
Product Obligations incurred to support its business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Obligor shall be primarily liable for all purposes hereunder.

5.10.4        Joint and Several Liability of Foreign Obligors.(a) Each Foreign
Obligor agrees that it is jointly and severally liable for, and absolutely,
irrevocably and unconditionally guarantees to Agent and the other Foreign
Facility Secured Parties the prompt payment and performance of, all Foreign
Facility Obligations (but excluding for the avoidance of doubt, any U.S.
Facility Obligations and its Excluded Swap Obligations) (the “Foreign
Cross-Guarantee”). Each Foreign Obligor agrees that its guarantee obligations
hereunder constitute a continuing guarantee of payment and not of collection,
that such guarantee obligations shall not be discharged until Full Payment of
all Foreign Facility Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Foreign Facility Obligation or any Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (ii) the absence of any action to enforce this

 

-128-



--------------------------------------------------------------------------------

Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent, any Security Trustee or any other
Foreign Facility Secured Party with respect thereto; (iii) the existence, value
or condition of, or failure to perfect, register, stamp or terminate a Lien or
to preserve rights against, any security or guaranty for the Foreign
Facility Obligations or any action, or the absence of any action, by Agent, any
Security Trustee or any other Foreign Facility Secured Party in respect thereof
(including the release, variation or discharge of any security or guarantee of,
or the release of, any Obligor or any other Person (other than a release of such
Foreign Obligor) whether under the terms of any proposal, composition or
arrangement with any creditor of any Obligor or any other Person or otherwise);
(iv) the insolvency of any Obligor or any Insolvency Proceeding in relation to
any Obligor; (v) any election by Agent or any other Secured Party in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code (or the substantial equivalent under any other Applicable Law);
(vi) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the U.S. Bankruptcy Code (or the
substantial equivalent under any other Applicable Law) or otherwise; (vii) the
disallowance of any claims of Agent or any other Secured Party against any
Obligor for the repayment of any Obligations under Section 502 of the U.S.
Bankruptcy Code (or the substantial equivalent under any other Applicable Law)
or otherwise; (viii) any incapacity or lack of power, authority or legal
personality of, or dissolution or change in the members or status of, any
Obligor or any other Person; or (ix) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Foreign Facility Obligations.

(b)        Each Foreign Obligor agrees with each  Foreign Facility Secured Party
and its successors and permitted assigns that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Foreign Facility Secured Party and its
successors and permitted assigns immediately on demand against any cost, loss or
liability it incurs as a result of a Foreign Obligor not paying any amount which
would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Loan Document on the date when it would have been due.
The amount payable by a Foreign Obligor under this indemnity will not exceed the
amount it would have had to pay under this Section 5.10 if the amount claimed
had been recoverable on the basis of a guarantee.

(c)        Without prejudice to the generality of Section  5.10.45.10.1(a)
above, each  Foreign Obligor expressly confirms that it intends that the
guarantee created by this Section  5.10.45.10.1 shall extend from time to time
to any (however fundamental) variation, increase, extension or addition of or to
any of the Loan Documents and/or any facility or amount made available under any
of the Loan Documents for the purposes of or in connection with (i) acquisitions
of any nature; (ii) increasing working capital; (iii) enabling investor
distributions to be made; (iv) carrying out restructurings; (v) refinancing
existing credit facilities; (vi) refinancing any other Debt; (vii) making credit
available to new Foreign Borrower(s); (viii) any other variation or extension of
the purposes for which any such facility or amount might be made available from
time to time; and (ix) any fees, costs and/or expenses associated with any of
the foregoing.

5.10.2         5.10.5 Waivers by Foreign Obligors.

(a)          Each  Foreign Obligor hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent, any Security Trustee or any other Foreign
Facility Secured Party to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Foreign
Facility Obligation before, or as a condition to, proceeding against such
Obligor. Each Foreign Obligor waives all defenses available to a surety,
guarantor or accommodation co-obligor other

 

-129-



--------------------------------------------------------------------------------

than Full Payment of all Foreign Facility Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Foreign
Facility Obligations as long as it is an Obligor. It is agreed among each
Foreign Obligor, Agent and the other Foreign Facility Secured Parties that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent,
Issuing Banks and Lenders would decline to make Loans and issue Letters of
Credit to Foreign Borrowers. Each Foreign Obligor acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business and those of its direct or indirect holding companies, and can be
expected to benefit such business.

(b)         Agent, Security Trustees and the other  Foreign Facility  Secured
Parties may, in their discretion, pursue such rights and remedies as they deem
appropriate, including realization upon the Collateral or Real Estate by
judicial foreclosure or non-judicial sale or enforcement, to the extent
permitted under Applicable Law, without affecting any rights and remedies under
this Section 5.10. If, in taking any action in connection with the exercise of
any rights or remedies, Agent, any Security Trustee or any other Foreign
Facility Secured Party shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Obligor or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Foreign Obligor consents to such action and waives any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any Foreign Obligor might otherwise have had. Any election of
remedies that results in denial or impairment of the right of Agent, any
Security Trustee or any other Foreign Facility Secured Party to seek a
deficiency judgment against any Obligor shall not impair any Foreign Obligor’s
obligation to pay the full amount of the Foreign Facility Obligations. Each 
Foreign Obligor waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for the
Foreign Facility Obligations, even though that election of remedies destroys
such Foreign Obligor’s rights of subrogation against any other Person. Agent may
bid Obligations of the  Foreign Obligors, in whole or in part, at any
foreclosure, trustee or other sale, including without limitation any private
sale, and the amount of such bid need not be paid by Agent but shall be credited
against the Foreign Facility Obligations. The amount of the successful bid at
any such sale, whether Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral of the
Foreign Obligors, and the difference between such bid amount and the remaining
balance of the Foreign Facility Obligations shall be conclusively deemed to be
the amount of the Foreign Facility Obligations guaranteed under this
Section 5.10, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Agent or any other Foreign Facility Secured Party might otherwise be entitled
but for such bidding at any such sale.

(c)         Each Mexican Domiciled Obligor hereby expressly acknowledges and
agrees that this Agreement is governed by the laws of the State of New York as
set forth in Section 14.14 and expressly agrees that any rights and privileges
that it might otherwise have under the laws of Mexico shall not be applicable to
this Agreement, indemnities and other assurances contained herein or any
guarantee granted by such Mexican Domiciled Obligor, on the date hereof or in
the future, pursuant to this Agreement. For such purposes, each Mexican
Domiciled Obligor hereby unconditionally and irrevocably waives any rights to
which it may be entitled (including the rights to excusión, orden, división and
subrogación), to the extent applicable, under Articles 2813, 2814, 2815, 2816,
2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2826, 2827, 2828, 2830, 2835,
2836, 2837, 2838, 2839, 2840, 2842, 2844, 2846, 2847, 2848 and 2849 of the
Federal Civil Code (Código Civil Federal) and the corresponding

 

-130-



--------------------------------------------------------------------------------

provisions of the Civil Codes of the States of Mexico and the Federal District
of Mexico (or any successor provisions). Each Mexican Domiciled Obligor
represents that (i) it is familiar with the contents of the articles referred to
in subparagraph (c) above; (ii) it will receive valuable direct and indirect
benefits as a result of the entering into this Foreign Cross-Guaranty or
anyAgreement and the other Loan DocumentDocuments to which it is a party;
(iii) it is solvent (solvente) pursuant to the terms of the Mexican Bankruptcy
Law; (iv) it has not been declared in concurso mercantil or bankruptcy (quiebra)
or other similar insolvency procedure; and (v) there is no pending and, to its
knowledge, threatened action, claim, requirement or proceeding before any court,
governmental agency, arbitrator or jurisdictional entity that affects or could
affect the legality, validity or enforceability of this Foreign
Cross-Guaranty.Loan Agreement or any other Loan Document to which each a Mexican
Domiciled Obligor is a party.

5.10.3         Extent of Liability of U.S. Obligors; Contribution.

(a)         Notwithstanding anything herein to the contrary, each U.S. Obligor’s
liability under this Section 5.10 shall not exceed the greater of (i) all
amounts for which such U.S. Obligor is primarily liable, as described in clause
(c) below, and (ii) such U.S. Obligor’s Allocable Amount.

(b)         If any U.S. Obligor makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such U.S. Obligor is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Obligor, exceeds the amount
that such U.S. Obligor would otherwise have paid if each U.S. Obligor had paid
the aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such U.S Obligor’s Allocable Amount bore to the total Allocable
Amounts of all U.S. Obligors, then such U.S. Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Obligor for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Obligor shall be the maximum amount
that could then be recovered from such U.S. Obligor under this Section 5.10
without rendering such payment voidable under Section 548 of the U.S. Bankruptcy
Code or under any applicable state fraudulent transfer or conveyance act, or
similar statute or common law.

(c)         Nothing contained in this Section 5.10.3 shall limit the liability
of any Obligor to pay or guarantee Loans made directly or indirectly to it
(including Loans advanced hereunder to any other Person and then re-loaned or
otherwise transferred to, or for the benefit of, such Obligor), LC Obligations
relating to Letters of Credit issued to support its business, Secured Bank
Product Obligations incurred to support its business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Obligor shall be primarily liable for all purposes hereunder.

5.10.4         German Guarantee Limitations. On the basis of the judgements LG
Darmstadt, 25.4.2013 – 16 O 195/12, OLG Frankfurt a. M., 8.11.2013 – 24 U 80/13
A, BGH, 10.1.2017 – II ZR 94/15 and BGH, 21.3.2017 – II ZR 93/16 the respective
directors (Geschäftsführer) of each of the German Domiciled Obligor have
assessed the financing concept provided for in connection with the Loan
Documents and are satisfied by its robustness. In the case that during the
lifetime of this Agreement the directors of a German Domiciled Obligor
reasonably expect to suffer a personal liability in the case of a demand under
the guarantee and indemnity as a result of a change in law or a further
interpretation of the foregoing judgements, the Lenders agree to enter into
negotiations with that German Domiciled Obligor

 

-131-



--------------------------------------------------------------------------------

in order to limit the guarantee and indemnity in order to avoid a personal
liability of the directors of that German Domiciled Obligor. Other limitations
and qualifications to the Obligations of any German Domiciled Obligor set forth
in Schedule I to the Seventh Amendment may be agreed in writing by Agent in its
discretion.

5.10.5    [Reserved].

5.10.6 U.S. Limitations. To  the  extent that  providing such 
Foreign Cross-Guarantee would reasonably be expected to result in material
adverse tax consequences to an Obligor or a Subsidiary of an Obligor under
Section 956 of the Code, the Foreign Cross-Guarantee shall not require any
Foreign Obligor that is not or is not required to be a U.S. Facility Obligor to
guarantee any Obligations of any other Foreign Obligor that is disregarded as an
entity separate from any U.S. Subsidiary for U.S. federal income tax purposes. 
[Reserved].

5.10.7    Joint Enterprise. Each Borrower has requested that Agent, Issuing
Banks and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Obligors’ business is a mutual and collective enterprise, and the
successful operation of each Obligor is dependent upon the successful
performance of the integrated group. Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Agent’s, Issuing Banks’ and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.10.8          Subordination. Each Obligor hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.10.9          Keepwell. Each Obligor that is a Qualified ECP when its guaranty
of or grant of Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide funds or other support to each Specified Obligor with respect to such
Swap Obligation as may be needed by such Specified Obligor from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act, and in each case only so long as
providing such funds or support could not reasonably be expected to result in
material adverse tax consequences to an Obligor or a Subsidiary of an Obligor
under Section 956 of the Code). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11     Currency Matters. Dollars are the currency of account and payment for
each and every sum at any time due from Obligors hereunder or under any other
Loan Document unless otherwise specifically provided in this Agreement, any
other Loan Document or otherwise agreed to by Agent; provided that:

 

-132-



--------------------------------------------------------------------------------

5.11.1   each repayment of a Revolver Loan, LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

5.11.2   each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

5.11.3   (a) each payment of fees pursuant to Section 3.2.1(c) shall be in
Dollars; (b) each payment of fees pursuant to Section 3.2.1(a) shall be in
Dollars or Canadian Dollars and (c) each payment of fees pursuant to
Section 3.2.1(b) shall be in Dollars or Sterling, which payment currency, in the
case of clauses (b) and (c) above, shall be at the option of the relevant
Borrower Group, and the amount of any such payment made in a currency other than
Dollars determined by Agent based on the Spot Rate;

5.11.4   each payment of fees pursuant to Section 3.2.2 shall be in the currency
of the underlying Letter of Credit; and

5.11.5   each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made.

No payment to any Credit Party or any Security Trustee (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Obligor in respect of which it was made unless and until such
Credit Party or such Security Trustee shall have received Full Payment in the
currency in which such obligation or liability is payable pursuant to the above
provisions of this Section 5.11. Agent has the right, at the expense of the
applicable Obligor, to convert any payment made in an incorrect currency into
the applicable currency required under this Agreement. To the extent that the
amount of any such payment shall, on actual conversion into such currency, fall
short of such obligation or liability actual or contingent expressed in that
currency, such Obligor (together with the other Obligors within its Obligor
Group or other obligors pursuant to any Guarantee of the Obligations of such
Obligor Group) agrees to indemnify and hold harmless such Credit Party or such
Security Trustee, with respect to the amount of the shortfall with respect to
amounts payable by such Obligor hereunder, with such indemnity surviving the
termination of this Agreement and any legal proceeding, judgment or court order
pursuant to which the original payment was made which resulted in the shortfall.
To the extent that the amount of any such payment to a Credit Party or a
Security Trustee shall, upon an actual conversion into such currency, exceed
such obligation or liability, actual or contingent, expressed in that currency,
such Credit Party or such Security Trustee shall return such excess to the
members of the affected Borrower Group.

SECTION 6

CONDITIONS PRECEDENT

6.1                                      Conditions Precedent to Closing Date.
In addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to Borrowers hereunder, until the time that each of the following
conditions has been satisfied (the date, if any, upon which such conditions are
first satisfied is referred to herein as the “Closing Date”):

(a)         Each Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms

 

-133-



--------------------------------------------------------------------------------

thereof; provided, however, that Borrowers shall not be required to deliver a
Lien Waiver on the Closing Date for a location for which Agent has established a
Rent and Charges Reserve.

(b)         [Reserved.]

(c)         Each Collateral and Guarantee Requirement shall have been satisfied
and Agent shall have received a completed Perfection Certificate dated as of the
Closing Date and signed by an executive officer or Financial Officer of each
Obligor, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code, PPSA and equivalent filings
made with respect to the Obligors in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to
Agent (including PPSA estoppel letters) that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 10.2.2 or
have been released or will be released pursuant to UCC-3 financing statements,
PPSA termination statements or other release documentation delivered to Agent.

(d)         Agent shall have received duly executed agreements establishing
and/or evidencing each Dominion Account and (where applicable) related lockbox
and each Controlled Account, each in form and substance, and with financial
institutions, satisfactory to Agent.

(e)         Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower and
each Mexican Domiciled Obligor certifying that, after giving effect to the
initial Loans and transactions hereunder, (i) no Default exists; (ii) the
representations and warranties set forth in Section 9 are true and correct; and
(iii) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

(f)         Agent shall have received a certificate of a duly authorized officer
of each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents (including, without limitation, charter documents of such Obligor that
are, except with respect to a UK Domiciled Obligor or a Dutch Domiciled Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization) are true and complete, and in full force
and effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and (with respect to the
U.S. Obligors, together with the resolutions delivered pursuant to Section 6 of
the Original Loan Agreement) constitute all resolutions adopted with respect to
this credit facility; and (iii) to the title, name and signature of each Person
authorized to sign the Loan Documents. Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Obligor in writing.

(g)         Agent shall have received a written opinion of Cahill Gordon &
Reindel LLP, as well as any local counsel to Obligors or Agent (including,
without limitation, Canadian, English, Mexican and Dutch counsel), in form and
substance satisfactory to Agent.

(h)         Agent shall have received good standing certificates for each
Obligor (other than the Dutch Domiciled Obligors) issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction in the United States, Canada, the United
Kingdom, Mexico or the Netherlands where such Obligor’s conduct of business or
ownership of Property necessitates qualification (in each case, to the extent
that such

 

-134-



--------------------------------------------------------------------------------

certificates or certificates of similar subject matter are issued, in general,
by such officials in such jurisdictions).

(i)         Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Obligors, together with a loss
payable endorsement naming Agent as loss payee and reasonably acceptable to
Agent, all in compliance with the Loan Documents.

(j)         Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of Obligors and their Subsidiaries, taken as a whole, or
in the quality, quantity or value of any Collateral shall have occurred since
December 31, 2014. The capital structure of the Obligors shall be satisfactory
to Agent.

(k)         Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Closing Date shall be limited to such legal fees as to which Borrowers have
received a summary invoice) required to be paid to Agent and/or the Lenders
under the Loan Documents on or prior to the Closing Date.

(l)         Agent shall have received a Borrowing Base Report as of the most
recent month ending at least 15 days prior to the Closing Date.

(m)         Agent and the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and other AML Legislation.

(n)         Agent shall have received executed copies of the any Term Loan
Document or modifications to the Term Loan Documents executed in connection with
the Transactions, which shall be in form and substance satisfactory to Agent and
shall be in full force and effect.

(o)         Agent shall have received the originals of any pledged Collateral
representing all of the issued and outstanding shares of the Equity Interests
constituting Collateral and required to be delivered to Agent under the Loan
Documents, in each case together with stock powers (or the equivalent,
including, without limitation, endorsements (endosos)) duly executed in blank
with respect thereto (except with respect to uncertificated pledged Collateral
and such Collateral that constitutes Term Priority Collateral).

(p)         Agent shall have received payoff or release letters, in form and
substance satisfactory to Agent, confirming that the Obligors and their
Subsidiaries are released from all obligations under any Debt not expressly
permitted by this Agreement and providing a release of all of the Liens existing
with respect to any such Debt in and to the assets of the applicable Obligors
and their Subsidiaries, together with termination statements and other
documentation evidencing the termination of any such Liens in and to the
properties and assets of the applicable Obligors and their Subsidiaries.

(q)         Agent shall have received evidence, in form and substance
satisfactory to Agent, that the Mexican Domiciled Obligors have irrevocably
appointed the Borrower Agent,

 

-135-



--------------------------------------------------------------------------------

before a Mexican notary public, a special irrevocable power of attorney, in the
form of Exhibit E, to act as its agent for service of process.

6.2        Conditions Precedent to All Credit Extensions. Agent, Issuing Banks
and Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a)         No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;

(b)         The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c)         All conditions precedent in any other Loan Document shall be
satisfied;

(d)         No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e)         With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7

COLLATERAL

7.1        Grant    of Security Interest. As security for the full and timely
payment and performance of all Obligations, the Borrowers shall, and shall cause
each other Obligor to, on or before the Closing Date, subject to any applicable
limitations set forth in the Security Documents, do or cause to be done all
things necessary in the opinion of Agent in its Permitted Discretion to cause
each Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of such Obligors. Without limiting the foregoing, the Borrowers shall
deliver, and shall cause each other Obligor to deliver, to Agent, in form and
substance reasonably acceptable to Agent, the Security Documents to which such
Obligors are required to be party and, subject to the Agreed Security Principles
(if applicable) and the limitations set forth in the Security Documents, shall
take such further action and deliver or cause to be delivered such further
documents as required by the Security Documents or otherwise as Agent may
reasonably request to effect the transactions contemplated by this Section 7.

7.2        Cash Collateral.

7.2.1         [Reserved.]

7.2.2         Cash Collateral. Cash Collateral may be invested, at Agent’s
Permitted Discretion (and with the consent of Borrower Agent, as long as no
Event of Default exists), but Agent

 

-136-



--------------------------------------------------------------------------------

shall have no duty to do so, regardless of any agreement or course of dealing
with any Obligor, and shall have no responsibility for any investment or loss.
As security for the Obligations, each Obligor shall grant to Agent, in
accordance with the applicable Collateral and Guarantee Requirement, a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. Agent
may apply Cash Collateral of (a) a U.S.an Obligor to the payment of
any Obligations and (b) a Foreign Obligor to the payment of any Foreign Facility
Obligations, in each case, to the payment of such Obligations as they become
due, in such order as Agent may elect. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No
U.S. Obligor or other Person claiming through or on behalf of any U.S. Obligor
shall have any right to any Cash Collateral until Full Payment of all
Obligations. No Foreign Obligor or other Person claiming through or on behalf of
any Foreign Obligor shall have any right to any Cash Collateral until Full
Payment of all Foreign Facility Obligations.  of all Obligations.

7.3        Collateral Assignment of Leases. To further secure the prompt payment
and performance of the Foreign Facility Obligations, each Canadian Domiciled
Obligor and each U.S. Domiciled Obligor hereby transfers and assigns to Agent
and/or Security Trustee all of such Obligor’s right, title and interest in, to
and under all now or hereafter existing leases of real property with annual
rents in excess of $1,500,000 to which such Obligor is a party, whether as
lessor or lessee, and all extensions, renewals, modifications and proceeds
thereof. To further secure the prompt payment and performance of all
Obligations, each U.S. Obligor hereby transfers and assigns to Agent all of such
Obligor’s right, title and interest in, to and under all now or hereafter
existing leases of real property with annual rents in excess of $1,500,000 to
which such Obligor is a party, whether as lessor or lessee, and all extensions,
renewals, modifications and proceeds thereof.

7.4        Limitations. The Lien on Collateral granted under the Security
Documents is given as security only and shall not subject Agent, any Security
Trustee, any Issuing Bank or any Lender to, or in any way modify, any obligation
or liability of Obligors relating to any Collateral. In no event shall the grant
of any Lien under any Loan Document secure an Excluded Swap Obligation of the
granting Obligor.

SECTION 8

COLLATERAL ADMINISTRATION

8.1        Borrowing Base Reports; Reallocation of U.S. Availability. By the
15th day of each month, Borrower Agent shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Report as of the close of
business of the previous month, and at such other times as Agent may request;
provided, that, (A) from the period beginning on the Seventh Amendment Effective
Date to and including the date that is 30 days after the Seventh Amendment
Effective Date, and (B) during any Borrowing Base Trigger Period, by Wednesday
of each week, Borrower Agent shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Report as of the close of business of
the previous week, and at such other times as Agent may request. In addition,
(i) Borrower Agent shall deliver to Agent (and Agent shall promptly deliver same
to Lenders) Borrowing Base Reports as and when contemplated by Section 9.1.20
and (ii) upon the occurrence and during the continuation of an Event of Default,
Borrower Agent shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) Borrowing Base Reports on a more frequent basis if requested by Agent.
All information (including calculation of Total Availability and each component
of Total Availability) in a Borrowing Base Report shall be certified by Borrower
Agent. Agent may from time to time adjust any such report (a) to reflect Agent’s
reasonable estimate of declines in value of Collateral, due to collections
received in the Dominion Accounts or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality,

 

-137-



--------------------------------------------------------------------------------

mix and other factors affecting Collateral; and (c) to the extent any
information or calculation does not comply with this Agreement. The Borrowers
may neither (a) reallocate the Foreign Allocated U.S. Availability component of
any Foreign Borrower’s Borrowing Base if such reallocation would result in an
Overadvance for such Foreign Borrower nor (b) allocate U.S. Availability to any
Foreign Borrower’s Borrowing Base if such reallocation would result in a U.S.
Overadvance.

8.2        Accounts.

8.2.1         Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts in all material respects,
including all payments and collections thereon, in a manner consistent with past
business practices, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, on each date that a
Borrowing Base Report is delivered or required to be delivered pursuant to
Section 8.1, an ineligible Account reconciliation report and a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute,
and, if a Borrowing Base Trigger Period is in effect or such materials are
reasonably requested by Agent, documents evidencing proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $2,000,000 or more cease to be
Eligible Accounts, Borrower Agent shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Borrower has knowledge
thereof.

8.2.2         [Reserved.]

8.2.3         [Reserved.]

8.2.4         Maintenance of Dominion Account. Obligors shall maintain each
Dominion Account and each Controlled Account pursuant to lockbox or other
arrangements reasonably acceptable to Agent. Each Obligor shall obtain, on or
prior to the applicable deadline set forth in the Security Document(s) to which
such Obligor is a party, an agreement (in form and substance satisfactory to
Agent) from the lockbox servicers (if applicable), Dominion Account bank (if
applicable) and other depositories and securities intermediaries with whom
Controlled Accounts are maintained, establishing Agent’s or a Security Trustee’s
control over and Lien in the lockboxes (if applicable), each Dominion Account
(if applicable) and each Controlled Account, which may be exercised by Agent or
the applicable Security Trustee during any Dominion Trigger Period, requiring
immediate deposit of all remittances received in the lockbox (if applicable) or
other Controlled Accounts to a Dominion Account, and waiving offset rights of
such servicer or bank, except for customary administrative charges. If a
Dominion Account is not maintained with Bank of America or Bank of America
(Canada), Agent may, during any Dominion Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America or Bank of America (Canada), as applicable. Agent and Lenders assume
no responsibility to any Obligor for any lockbox arrangement, Controlled Account
or Dominion Account, including any claim of accord and satisfaction or release
with respect to any Payment Items accepted by any bank.

8.2.5         Proceeds of Collateral. ObligorsBorrowers shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Obligor or SubsidiaryBorrower
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and Security Trustees and promptly (not later than the
next Business Day)

 

-138-



--------------------------------------------------------------------------------

deposit same into a Dominion Account. Foreign Borrowers shall not participate in
any cash pooling arrangements.

8.3        Inventory.

8.3.1         Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory in all material respects,
including costs and daily withdrawals and additions, in a manner consistent with
past business practice, and shall submit to Agent inventory and reconciliation
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request. Agent may participate in and observe each
physical count.

8.3.2         [Reserved.]

8.3.3         Acquisition, Sale and Maintenance. Each Borrower shall make
commercially reasonable efforts to assure that all Inventory is produced in
accordance with Applicable Law, including the FLSA. Borrowers shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all Applicable Law.

8.4         [Reserved.]

8.5         Deposit Accounts. Each Obligor shall take all actions necessary to
establish and maintain Agent’s (or the applicable Security Trustee’s) control
of, and first priority perfected Lien (which shall constitute a floating charge
in respect of Deposit Accounts and Securities Accounts located in the United
Kingdom) on, each Deposit Account and Securities Account (in each case, other
than Excluded Accounts) as required by this Agreement and/or the Security
Documents. Each applicable Obligor shall be the sole account holder of each
applicable Deposit Account and Securities Account (in each case, other than
Excluded Accounts) of such Obligor and shall not allow any other Person (other
than Agent, a Security Trustee, the Senior Term Agent and/or the Term Loan
AgentAgents or in respect of any Permitted Encumbrance arising under clause
(j) of the definition thereof) to have control over or a Lien on any such
Deposit Account, Securities Account or any Property deposited or held therein.

8.6        General Provisions.

8.6.1         [Reserved.]

8.6.2         Insurance of Collateral; Condemnation Proceeds.

(a)         [Reserved.]

(b)         Any Net Proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any Net Proceeds of awards arising from
condemnation of any Collateral shall be paid to Agent and/or the Controlling
Term Loan Agent as required pursuant to the Loan Documents, the Senior Term Loan
Documents, the Term Loan Documents and the Intercreditor Agreement. Any such Net
Proceeds of insurance or condemnation awards that relate to Revolver Priority
Collateral shall be applied to payment of the Revolver Loans, and then to other
Obligations. Subject to the Intercreditor Agreement and clause (c) below, any
such

 

-139-



--------------------------------------------------------------------------------

Net Proceeds of insurance or condemnation awards that relate to Term Priority
Collateral, to the extent not timely applied to repair, restore or replace such
property or asset in accordance with the Senior Term Loan Documents and/or the
Term Loan Documents, shall be applied first to the Senior Term Debt and/or
theFirst Lien Term Loan Debt until paid in full, then to U.S. Revolver Loans
until paid in full and then to other Obligations.

(c)         To the extent permitted by the  Senior Term  Loan Documents and the
Term Loan Documents and subject to the Intercreditor Agreement, Borrowers may
use Net Proceeds of insurance that relate to Equipment or Real Estate and Net
Proceeds of awards arising from condemnation of Real Estate to repair, restore
or replace such Equipment or Real Estate.

8.6.3         Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of an
Obligor Group, all Taxes payable with respect to any Collateral of an Obligor
Group (including any sale thereof), and all other payments required to be made
by Agent or a Security Trustee to any Person to realize upon any Collateral of
an Obligor Group, shall be borne and paid by such Obligor Group. Neither Agent
nor any Security Trustee shall be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s or such Security
Trustee’s actual possession), for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency or other
Person whatsoever, but the same shall be at Obligors’ sole risk.

SECTION 9

REPRESENTATIONS AND WARRANTIES

9.1        General Representations and Warranties. To induce Agent and Lenders
to enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that, on the Closing
Date and at each time that the following representations and warranties are made
or deemed to be made thereafter:

9.1.1         Organization; Powers. Each Obligor and each Subsidiary of each
Obligor is duly organized or incorporated, validly existing and in good standing
(where applicable) under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

9.1.2         Authorization; Enforceability. The Transactions to be entered into
by each Obligor are within such Obligor’s powers and have been duly authorized
by all necessary action. This Agreement has been duly executed and delivered by
each Obligor and constitutes, and each other Loan Document to which any Obligor
is to be a party, when executed and delivered by such Obligor, will constitute,
a legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

9.1.3         Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could

 

-140-



--------------------------------------------------------------------------------

not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Applicable Law or regulation or the charter, by-laws or other
organizational documents of any Obligor or any Subsidiary of any Obligor or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Obligor or
any Subsidiary of any Obligor or their assets, or give rise to a right
thereunder to require any payment to be made by any Obligor or any Subsidiary of
any Obligor, except for violations, defaults or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect,
(d) will not result in the creation or imposition of any Lien on any asset of
any Obligor or any Subsidiary of any Obligor, except Liens created under the
Loan Documents and Liens permitted by Section 10.2.2, and (e) do not require any
acknowledgement, agreement or consent under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, except for such acknowledgements, agreements and consents as have been
obtained or made and are in full force and effect, and such acknowledgements,
agreements or consents the failure of which to obtain could not reasonably be
expected to result in a Material Adverse Effect. Schedule 9.1.3 sets forth for
each Obligor a description of each license from a Governmental Authority which
is material to the conduct of the business of such Obligor as of the Closing
Date.

9.1.4         Financial Condition; No Material Adverse Change.

(a)         The Obligors have heretofore furnished to Agent and the Lenders the
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries and the related statements of income, stockholders equity and cash
flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each Fiscal Quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Obligors
have furnished the foregoing referenced in clause (i) to Agent on the Original
Closing Date). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)         The Obligors have heretofore furnished to Agent a pro forma
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries and related pro forma consolidated statement of income of the
Parent Borrower as of and for the 12-month period ending on the last day of the
most recently completed four-Fiscal Quarter period for which financial
statements were delivered under Section 9.1.4(a), prepared after giving effect
to the Transactions and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).

(c)         Except as disclosed in the financial statements referred to above,
except for the Disclosed Matters and except for liabilities arising as a result
of the Transactions, after giving effect to the Transactions, neither the Parent
Borrower nor any Subsidiary of the Parent Borrower has, as of the Closing Date,
any contingent liabilities that would be material to the Parent Borrower and its
Subsidiaries, taken as a whole.

(d)         Since December 31, 2014, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

 

-141-



--------------------------------------------------------------------------------

9.1.5        Properties.

(a)        Each of the Parent Borrower and its Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business (including its Real Estate that is subject to a Mortgage), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b)        Each of the Parent Borrower and its Subsidiaries owns, or is licensed
to use, all Intellectual Property material to its business, and the use thereof
by the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c)        Schedule 9.1.5 sets forth the address of each real property that is
owned or leased by the Parent Borrower or any of its Subsidiaries as of the
Closing Date after giving effect to the Transactions.

9.1.6        Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Borrower, threatened against or affecting the Parent Borrower or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters set forth on Schedule 9.1.6) or (ii) that involve any
of the Loan Documents or the Transactions.

(b)        Except for the Disclosed Matters set forth on Schedule 9.1.6 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Parent Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c)        Since the Original Closing Date, there has been no change in the
status of the Disclosed Matters set forth on Schedule 9.1.6 that, individually
or in the aggregate, has resulted in, or materially increased the likelihood of,
a Material Adverse Effect.

(d)        No Obligor is in default with respect to any order, injunction or
judgment of any Governmental Authority, except for such defaults which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

9.1.7        Compliance with Laws and Agreements. Each of the Parent Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

-142-



--------------------------------------------------------------------------------

9.1.8        Investment Company Status. Neither the Parent Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

9.1.9        Taxes. Each of the Parent Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, there is no pending audit
of any Obligor with any federal, state, provincial, local or foreign tax
authority, except as could not reasonably be expected to result in a Material
Adverse Effect.

9.1.10        Employee Benefit Plans.

(a)        ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, the present value of all
accumulated benefit obligations of all underfunded U.S. Pension Plans (based on
the assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,0005,000,000 the fair market value of the assets of all such
underfunded U.S. Pension Plans.

(b)        Canadian Employee Plans. No Canadian Employee Plan provides for
medical, life or other welfare benefits (through insurance or otherwise), with
respect to any current or former employee of any Canadian Domiciled Obligor or
any Affiliate thereof after retirement or other termination of service (other
than coverage mandated by requirements of Applicable Law or coverage provided
through the end of the month containing the date of termination from service or
otherwise where part of a severance package or with respect to injured or
disabled employees). Canadian Domiciled Obligors are in compliance with the
requirements of the PBA and any binding FSCO requirements of general application
with respect to each Canadian Pension Plan and in compliance with any FSCO
directive or order directed specifically at a Canadian Pension Plan. No Canadian
Pension Plan has any Unfunded Current Liability. No fact or situation that may
reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Domiciled Obligor or
Subsidiary contributes to or participates in a Canadian Multi-Employer Plan. No
Canadian Domiciled Obligor or an Affiliate thereof maintains, contributes or has
any liability with respect to a Canadian Pension Plan which provides benefits on
a defined benefit basis. No Termination Event has occurred. All contributions
required to be made by any Canadian Domiciled Obligor or Subsidiary to any
Canadian Pension Plan have been made in a timely fashion in accordance with the
terms of such Canadian Pension Plan and the PBA. No Lien has arisen, choate or
inchoate, in respect of any Canadian Domiciled Obligor or their property in
connection with any Canadian Pension Plan (other than contribution amounts not
yet due).

(c)        Foreign Plans. All Foreign Plans are in compliance with, and have
been established, administered and operated in accordance with, the terms of
such Foreign Plans and Applicable Law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and

 

-143-



--------------------------------------------------------------------------------

there are no funding deficiencies thereunder, except to the extent any such
events would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(d)        UK Pension Plan. No UK Domiciled Obligor is or has at any time been
(1) an employer (as defined for the purposes of sections 38 to 51 of the
Pensions Act 2004(UK)) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act (1993)(UK)) or
(2) “connected” with or an “associate” (as those terms are used in sections 38
and 43 of the Pensions Act 2004(UK)) of such an employer.

(e)        Use of Plan Assets. No Borrower uses “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

9.1.11        Disclosure. The Parent Borrower has disclosed to Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
the Parent Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Obligor to Agent or any Lender in connection with the negotiation
of the Original Loan Agreement, this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were prepared.

9.1.12        Subsidiaries. The Parent Borrower does not have any subsidiaries
other than the other Obligors and the Subsidiaries of the other Obligors.
Schedule 9.1.12 sets forth the name of, and the ownership interest of the Parent
Borrower in, each Subsidiary of the Parent Borrower and identifies each
Subsidiary that is an Obligor, in each case as of the Closing Date.

9.1.13        Insurance. Schedule 9.1.13 sets forth a description of all
material insurance policies maintained by or on behalf of the Parent Borrower
and the Subsidiaries as of the Closing Date. As of the Closing Date, all
premiums due in respect of such insurance have been paid.

9.1.14        Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Parent Borrower or any Subsidiary pending or,
to the knowledge of the Parent Borrower, threatened that could reasonably be
expected to have a Material Adverse Effect. All payments due from the Parent
Borrower or any Subsidiary, or for which any claim may be made against the
Parent Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Parent Borrower or such Subsidiary except for those which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Parent Borrower or any
Subsidiary is bound.

9.1.15        Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
made on the Closing Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each
ObligorBorrower, individually, and the Obligors, taken as a whole, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the

 

-144-



--------------------------------------------------------------------------------

property of each ObligorBorrower, individually, and the Obligors, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
each ObligorBorrower, individually, and the Obligors, taken as a whole, will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured or fall due and (d) the
Obligors, on a consolidated basis, will not have unreasonably small capital with
which to conduct the business in which it isthey are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.

9.1.16        Senior Indebtedness. The Obligations constitute “Senior Debt”,
however defined, under the terms of any Debt that is subordinated in right of
payment to the Obligations.

9.1.17        Security Documents.

(a)        Canadian Security Documents.

(i)        The Foreign FacilityAmended and Restated ABL Guarantee and Collateral
Agreement, the Canadian Security Agreement and each Deed of Movable Hypothec is
effective to create in favor of Agent, for the benefit of the Canadian
Facility Secured Parties, a legal, valid and enforceable security interest in
the Collateral described therein and (A) in respect of any such Collateral in
which a security interest can be perfected by control or possession, such
Collateral has been delivered to Agent, in its capacity as agent for the Foreign
Facility Secured Parties solely for the purpose of perfecting the security
interest granted to Agent in such Collateral, and for so long as Agent remains
in control or possession of such Collateral, the security interest in such
Collateral created by the Foreign FacilityAmended and Restated ABL Guarantee and
Collateral Agreement, the Canadian Security Agreement and each Deed of Movable
Hypothec shall constitute a perfected first priority security interest in all
right, title and interest of the pledgor thereunder in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 10.2.2 and (B) in respect of such Collateral in which
a security interest can be perfected by the filing of a UCC or PPSA financing
statement or a hypothec registration in accordance with the Civil Code,
financing statements and registrations, as applicable, in appropriate form have
been filed or registered in the offices specified on Schedule 1.04 to the
Perfection Certificate most recently delivered to Agent, and the security
interests created by the Foreign FacilityAmended and Restated ABL Guarantee and
Collateral Agreement, the Canadian Security Agreement and each Deed of Movable
Hypothec constitute perfected security interests in all right, title and
interest of the grantors thereunder in such Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 10.2.2.

(ii)        [Reserved].

(iii)        The Canadian Security Agreement (or a summary thereof) will within
ten (10) days of the Closing Date be filed in the Canadian Intellectual Property
Office and each other intellectual property registration office where same has
been filed, the financing statements and registrations referred to in
Section 9.1.17(a)(i)(B) above have been appropriately filed and registered and
each security interest created by the Foreign FacilityAmended and Restated ABL
Guarantee and Collateral Agreement, the Canadian Security Agreement and each
Deed of Movable Hypothec constitutes or will constitute a perfected security
interest in all right, title and interest of the grantors

 

-145-



--------------------------------------------------------------------------------

thereunder in the Intellectual Property in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the Canadian Intellectual Property Office and
each other intellectual property registration office where same has been filed,
in each case prior and superior in right to any other Person (it being
understood that subsequent recordings in the Canadian Intellectual Property
Office and each other intellectual property registration office where same has
been filed and subsequent PPSA filings may be necessary to better evidence or
perfect a Lien on registered Intellectual Property acquired by the Obligors
after the Closing Date), other than with respect to Liens permitted by
Section 10.2.2.

(iv)        Each Canadian Mortgage, upon execution and delivery thereof by the
parties thereto, is effective to create, subject to the exceptions listed in
each title insurance policy covering such Mortgage, in favor of and reasonably
satisfactory to Agent, for the benefit of the Canadian Facility Secured Parties,
a legal, valid and enforceable Lien on all of the applicable mortgagor’s right,
title and interest in and to the Real Estate thereunder and the proceeds
thereof, and when the Canadian Mortgages are filed in the appropriate offices,
the Lien created by each Canadian Mortgage shall constitute a perfected Lien on
all right, title and interest of the applicable mortgagor in such Real Estate
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 10.2.2.

(b)        UK and Dutch Security Documents.

(i)        Each Dutch Security Document is effective to create in favor of
Agent, for the benefit of the Foreign Facility Secured Parties, a legal, valid
and enforceable security interest in the Collateral described in such Dutch
Security Document.

(ii)        Each UK Security Agreement is effective to create in favor of the UK
Security Trustee, for the benefit of the Foreign Facility Secured Parties, a
legal, valid and enforceable security interest in the “Security Assets” (as
defined in the UK Security Agreements).

(iii)        Under the law of each Obligor’s jurisdiction of incorporation or
organization it is not necessary that any UK Security Document be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar Tax be paid on or in relation to any UK
Security Document or the transactions contemplated by any UK Security Document,
except (a) registration of particulars of each UK Security Document granted by a
UK Domiciled Obligor at the Companies Registration Office in England and Wales
in accordance with Part 25 (Company Charges) of the Companies Act 2006 (UK) or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 (UK), (b) filing, registration or
recordation on a voluntary basis or as required in order to perfect the security
interest created by any UK Security Document in any relevant jurisdiction and
(c) in each case, payment of associated fees, stamp Taxes or mortgage duties.

(iv)        Each UK Domiciled Obligor’s payment obligations under the Loan
Documents rank at least pari passu with the claims of all its other unsecured
and

 

-146-



--------------------------------------------------------------------------------

unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

(v)        Each UK Security Document has or will have the ranking in priority
which it is expressed to have in the relevant UK Security Document and, other
than as permitted under or contemplated by the Loan Documents, it is not subject
to any prior ranking or pari passu ranking Lien.

(c)        U.S. Security Documents.

(i)        The Amended and Restated ABL Guarantee and Collateral Agreement is
effective to create in favor of Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the “Pledged Collateral” (as
defined in the Amended and Restated ABL Guarantee and Collateral Agreement) and,
in respect of such Pledged Collateral in which a security interest can be
perfected by control, such Collateral has been delivered to Agent or the
Controlling Term Loan Agent, in its capacity as agent for Agent solely for the
purpose of perfecting the security interest granted to Agent in such Collateral,
and for so long as Agent or the Controlling Term Loan Agent, as applicable,
remains in control of such Collateral, the security interest in such “Pledged
Collateral” created by the Amended and Restated ABL Guarantee and Collateral
Agreement shall constitute a perfected junior priority security interest
(subordinate only to the security interests under the Senior Term Loan Documents
and the Term Loan Documents) in all right, title and interest of the pledgor
thereunder in such “Pledged Collateral”, in each case prior and superior in
right to any other Person, other than with respect to Liens permitted by
Section 10.2.2 and subject to the Intercreditor Agreement.

(ii)        The Amended and Restated ABL Guarantee and Collateral Agreement is
effective to create in favor of Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the “Collateral” other than
the “Pledged Collateral” (in each case as defined in the Amended and Restated
ABL Guarantee and Collateral Agreement) and, in respect of such Collateral in
which a security interest can be perfected by the filing of a UCC financing
statement, financing statements in appropriate form have been filed in the
offices specified on Schedule 1.04 to the Perfection Certificate most recently
delivered to Agent, and the security interest created by the Amended and
Restated ABL Guarantee and Collateral Agreement constituted a perfected security
interest in all right, title and interest of the grantors thereunder in such
Collateral (other than the Intellectual Property), in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 10.2.2 and subject to the Intercreditor Agreement.

(iii)        The Amended and Restated ABL Guarantee and Collateral Agreement (or
a summary thereof) has been filed in the United States Patent and Trademark
Office and the United States Copyright Office, the financing statements referred
to in Section 9.1.17(c)(ii) above have been appropriately filed and the security
interest created by the Amended and Restated ABL Guarantee and Collateral
Agreement constitutes a perfected security interest in all right, title and
interest of the grantors thereunder in the Intellectual Property in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States

 

-147-



--------------------------------------------------------------------------------

Copyright Office, as applicable, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office and
subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Obligors after
the Original Closing Date), other than with respect to Liens permitted by
Section 10.2.2 and subject to the Intercreditor Agreement.

(iv)        Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the applicable mortgagor’s right, title and interest in and to
the Real Estate thereunder and the proceeds thereof, and when the Mortgages are
filed in the appropriate offices, the Lien created by each Mortgage shall
constitute a perfected Lien on all right, title and interest of the applicable
mortgagor in such Real Estate and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens permitted by Section 10.2.2 and subject to the
Intercreditor Agreement.

(v)        The information set forth in the Schedules to the Amended and
Restated ABL Guarantee and Collateral Agreement is true, complete and correct as
of the Closing Date.

(d)        Mexican Security Documents.

(i)        Each Mexican Security Document is effective to create in favor of
Agent, for the benefit of the Foreign Facility Secured Parties, a legal, valid
and enforceable security interest in the “Pledged Assets (Bienes Pignorados)”
(as defined in the corresponding Mexican Security Document).

(ii)        When each Mexican Security Document has been filed in the RUG and
IMPI, if applicable, the security interest created therein will constitute a
perfected security interest in all right, title and interest of the grantors
thereunder in the Collateral described therein, including but not limited to
Equipment, Inventory and Intellectual Property in which a security interest may
be perfected by filing, recording or registering a security agreement, in the
RUG and IMPI, as applicable, in each case prior and superior in right to any
other Person.

Each provision of this Section 9.1.17 shall be subject to any applicable
limitation set forth in the applicable Security Documents.

9.1.18        Federal Reserve Regulations.

(a)        Neither the Parent Borrower nor any of any Obligor’s Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(b)        No part of the proceeds of any Revolver Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of the
provisions of the regulations of the Board, including Regulation U or X.

 

-148-



--------------------------------------------------------------------------------

9.1.19        Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Parent Borrower
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent Borrower,
any Subsidiary of any Obligor or any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Borrower, any agent of the
Parent Borrower or any Subsidiary of any Obligor that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

9.1.20        Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account shown as an
Eligible Account in a Borrowing Base Report, that:

(a)        it is genuine and in all respects what it purports to be;

(b)        it arises out of a completed, bona fide sale and delivery of goods in
the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;

(c)        it is for a sum certain, maturing as stated in the applicable
invoice, a copy of which has been furnished or is available to Agent on request;

(d)        it is owned by a Borrower and not subject to any offset, Lien (other
than Permitted Encumbrances and Liens permitted under Sections 10.2.2(a) and
10.2.2(r) (in each case provided that no such Permitted Encumbrance or Lien
permitted under Section 10.2.2(a) or Section 10.2.2(r) is prior to the Lien of
Agent or the applicable Security Trustee, unless an Availability Reserve is in
effect with respect thereto)), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect; and if part of a sale of Accounts exceeding
$3,000,000 being sold or discounted (or intended to be sold or discounted)
pursuant to any Specified Vendor Receivables Financing prior to delivery of the
next scheduled Borrowing Base Report, Borrowers have delivered to Agent an
updated Borrowing Base Certificate prior to or concurrent with such sale or
discount reflecting the removal of such Accounts from the Borrowing Base.

(e)        no purchase order, agreement or Applicable Law restricts assignment
of the Account to Agent (regardless of whether, under the UCC, the PPSA, the
Civil Code or other Applicable Law, the restriction is ineffective), and the
applicable Borrower is the sole payee or remittance party shown on the invoice;

(f)        no extension, compromise, settlement, modification, credit, deduction
or return has been authorized or is in process with respect to the Account,
except discounts or allowances granted in the Ordinary Course of Business for
prompt payment that are reflected on the face of the invoice related thereto and
in the reports submitted to Agent hereunder; and

(g)        to Borrowers’ knowledge, without investigation, (i) there are no
facts or circumstances that are reasonably likely to impair the enforceability
or collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues

 

-149-



--------------------------------------------------------------------------------

to meet the applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

9.1.21        [Reserved.]

9.1.22    Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency
ProceedingsRegulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings
(recast) (the “CMI Regulation”), each of the UK Domiciled Obligors’ centre of
main interest (as that term is used in Article 3(1) of the CMI Regulation) is
situated in its jurisdiction of incorporation and none of them have an
“establishment” (as that term is used in Article 2(h10) of the CMI Regulation)
in any other jurisdiction.

9.1.23        Material Contracts. Schedule 9.1.23 hereto sets forth for each
Obligor, as of the Closing Date, a list of all of the material contracts and
agreements to which such Obligor is a party, including, without limitation, all
Specified Vendor Receivables Financing Documents (other than agreements
disclosed to Agent pursuant to Section 10.1.2(h), agreements relating to Debt
described on Schedule 10.2.1, real property leases identified on Schedule 2.03
to the Perfection Certificate delivered to Agent on the Closing Date, and
Licenses identified on Schedule 4.04 to the Perfection Certificate delivered to
Agent on the Closing Date).

9.1.24        Trade Relations. To the Obligors’ knowledge, there exists no
actual or threatened termination, limitation or adverse modification of any
business relationship between any Obligor or Subsidiary and any customer or
supplier, or any group of customers or suppliers, who individually or in the
aggregate are material to the business of such Obligor or Subsidiary, except for
those which, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. To the Obligors’ knowledge, there exists no
condition or circumstance that could reasonably be expected to impair the
ability of any Obligor or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Original Closing
Date.

9.1.25        Payable Practices. No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Original Closing Date.

9.1.26        Spin-Off. The Spin-Off was consummated on the Original Closing
Date in accordance with Applicable Law and the Spin-Off Documentation (without
giving effect to any modification or waiver of any provisions of, or any consent
given in respect of, the Spin-Off Documentation not approved by Agent).

9.1.27        EEA Financial Institution. No Obligor is an EEA Financial
Institution.

SECTION 10

COVENANTS AND CONTINUING AGREEMENTS

10.1        Affirmative Covenants. On and after the Closing Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees and expenses payable hereunder have been paid in full and all
Letters of Credit have expired, terminated or been Cash Collateralized and all
unpaid drawings under any Letters of Credit shall have been reimbursed, each
Obligor shall, and shall cause each Subsidiary to:

 

-150-



--------------------------------------------------------------------------------

10.1.1        Inspections; Appraisals; Cooperation; Lender Calls.

(a)        Permit Agent from time to time, subject to reasonable notice and
normal business hours, to visit and inspect the Properties of any Obligor or
Subsidiary, inspect, audit and make extracts from any Obligor’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Agent nor any
Lender shall have any duty to any Obligor to make any inspection, nor to share
any results of any inspection, appraisal or report with any Obligor. Obligors
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Obligors shall not be entitled to rely upon
them. Notwithstanding anything to the contrary herein, no Obligor or Subsidiary
shall be required to disclose, permit the inspection, examination or making of
copies of, or discuss any document, information, or other matter (A) that
constitutes non-financial trade secrets or non-financial proprietary information
of any Obligor or Subsidiary and/or any of its customers and/or suppliers,
(B) in respect of which disclosure to Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by Applicable Law,
(C) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (D) in respect of which any Obligor or Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this
Section 10.1.1(a)) and disclosure to Agent, any Lender or any Issuing Bank is
prohibited notwithstanding the confidentiality obligations set forth in
Section 14.12 unless Agent, Lenders and Issuing Banks agree to be bound by such
additional confidentiality obligations with respect to such confidential
information as may be reasonably requested by the Obligors and/or such third
party to permit such disclosure.

(b)        Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) the engagement of Conway MacKenzie, Inc. or another
professional consulting firm satisfactory to Agent and Lenders, to advise and
assist Agent, Agent’s counsel, and Lenders with their on-going assessment of
Obligors’ financial performance and ability to repay the Obligations (such
assistance to include, without limitation, (1) a review of budgets and related
reporting described in Section 10.1.2(m) hereof, and (2) on-going monitoring,
consultation and updates on behalf of and as requested by Agent and Lenders),
(ii) examinations of any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to one time per Loan Year (or
up to two times per Loan Year during a Reporting Trigger Period); and (iiiii)
appraisals of any Obligor’s Inventory up to one time per Loan Year (or up to two
times per Loan Year during a Reporting Trigger Period); provided, however, that
if an examination or appraisal is initiated during a Default or Event of
Default, all charges, costs and expenses relating thereto shall be reimbursed by
Obligors without regard to such limits. Obligors agree to pay Agent’s then
standard charges for examination activities, including charges for Agent’s
internal examination and appraisal groups, as well as the charges of any third
party used for such purposes. Each Obligor acknowledges and agrees that Agent
and Lenders may elect to maintain the confidentiality of any conclusions reached
or reports prepared by the consultant referred to in clause (b)(i) above and may
also provide that the consultant’s conclusions shall be covered by the attorney
work-product privilege.

(c)         Hold a telephone call once per calendar month, if requested by
Agent, for the benefit of Agent and Lenders to discuss Obligors’ operational and
financial performance, the status of strategic initiatives and any other items
reasonably requested to be covered by any Lender and respond to questions that
are raised on such call.

 

-151-



--------------------------------------------------------------------------------

(d)        Parent Borrower will, and will cause each of the Subsidiaries
to,reasonably cooperate with one financial advisor acting on behalf of Agent and
Lenders.

10.1.2        Financial and Other Information. Keep adequate records and books
of account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions, and furnish
to Agent and Lenders:

(a)        within 90 days after the end of each Fiscal Year of Parent Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Parent Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to Agent and the Lenders
shall be deemed to be satisfied in respect of any Fiscal Year of Parent Borrower
by the filing of Parent Borrower’ annual report on Form 10-K for such Fiscal
Year with the Commission to the extent the foregoing are included therein);

(b)        within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of Parent Borrower, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to Agent and the Lenders
shall be deemed to be satisfied in respect of any Fiscal Quarter of Parent
Borrower by the filing of Parent Borrower’s quarterly report on Form 10-Q for
such Fiscal Quarter with the Commission to the extent the foregoing are included
therein);

(c)        during  any Reporting   Trigger Period, as soon as available, and in
any event within 30 days after the end of each month, (i) unaudited balance
sheets as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Obligors and their Subsidiaries and on a consolidating
basis for each Obligor, from the Obligors’ internal operating statements (which
are not intended to be prepared in accordance with GAAP), setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, certified by a Financial Officer of Parent Borrower as fairly presenting
the financial position and results of operations for such month, and (ii) a
variance analysis to the budget for the P&L and cash flow on a segment basis,
each in a form reasonably acceptable to Agent and Required Lenders;

(d)        concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by a Financial
Officer of the Parent Borrower which,

 

-152-



--------------------------------------------------------------------------------

inter alia shall (i) certify as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) set forth reasonably detailed
calculations demonstrating compliance with the financial covenant set forth in
Section 10.3 (whether or not a Financial Covenant Trigger Period is in effect),
(iii) state whether any change in GAAP or in the application thereof has
occurred since the date of Parent Borrower’s audited financial statements
referred to in Section 9.1.4 and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate and (iv) identify all Subsidiaries existing on the date of such
certificate and indicate, for each such Subsidiary, whether such Subsidiary is
an Obligor and/or a Foreign Subsidiary and/or an Immaterial Subsidiary and
whether such Subsidiary was formed or acquired since the end of the previous
Fiscal Quarter;

(e)        promptly following any request therefor, provide information and
documentation reasonably requested by Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act, the Beneficial
Ownership Regulation, and the AML Legislation;

(f)        not later than February 15 of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow, Total
Availability and each component of Total Availability for such Fiscal Year,
quarter by quarter;

(g)        at Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Agent;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Subsidiary with the Commission or with any national securities
exchange, as the case may be (it being understood that the obligation to furnish
the foregoing to Agent and the Lenders shall be deemed to be satisfied to the
extent the foregoing are filed with the Commission);

(i)        promptly upon Obligors’ receipt thereof, (A) copies of all material
compliance reports filed and material correspondence regarding any active or
pending investigation or enforcement action concerning any Obligor with any
state, federal, local or foreign regulatory agency and (B) all material
correspondence, if any, alleging violation of or requesting compliance by any
Obligor with laws, regulations, etc. or requests for information pursuant to
interstate commerce laws, antitrust laws, securities laws, worker safety laws
(OSHA), etc.;

(j)        except to the extent already provided for in this Section 10.1.2,
promptly after the sending thereof, copies of any material deliverable or
proposed waiver, consent, or amendment concerning any of the Senior Term Loan
Documents and/or the Term Loan Documents;

(k) promptly upon the effectiveness thereof, (A) a description of each license
from a Governmental Authority which becomes effective after the Closing Date and
is material to the conduct of the business of the Obligors and their respective
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which any Obligor is a party, including, without limitation,
each Specified Vendor Receivables Financing Document (other than contracts and
agreements disclosed to Agent pursuant to Section 10.1.2(h), agreements

 

-153-



--------------------------------------------------------------------------------

described on Schedule 9.1.23 or Schedule 10.2.1, and without duplication of real
property leases identified on Schedule 2.03 to the Perfection Certificate most
recently delivered to Agent and Licenses identified on Schedule 4.04 to the
Perfection Certificate most recently delivered to Agent);

(l)        prior to any sale, transfer or other disposition of Revolver Priority
Collateral in an aggregate amount in excess of $5,000,0003,000,000 in reliance
on Section 10.2.5(j), Borrowers shall deliver to Agent a Borrowing Base Report,
in form and substance acceptable to Agent in all respects, showing that, after
giving pro forma effect to such disposition, no Overadvance exists, Canadian
Revolver Usage does not exceed the Canadian Borrowing Base, UK Revolver Usage
does not exceed the UK Borrowing Base, U.S. Revolver Usage does not exceed the
U.S. Borrowing Base and Total Revolver Usage does not exceed the Total Borrowing
Base;

(m)         (i)(I) from the period beginning on the Seventh Amendment Effective
Date to and including the date that is 30 days after the Seventh Amendment
Effective Date, by no later than 11:00 p.m. (New York time) on Wednesday of each
week, and (II) at all other times, by no later than 11:00 p.m. (New York time)
on the last Wednesday of each fiscal month, an updated 13-week statement of
projected receipts and disbursements (each such statement, a “Rolling 13-Week
Cash Flow Forecast”) in form and detail reasonably satisfactory to Agent and
Required Lenders, (ii) on each Wednesday, a report showing actual receipts and
disbursements through the prior week for North America and Europe-Africa,
including a variance report showing the variance to the immediately prior
Rolling 13-Week Cash Flow Forecast with qualitative commentary explaining any
material variations to such Rolling 13-Week Cash Flow Forecast,

(n)         on each Wednesday, a flash report in a form reasonably acceptable to
Agent and Required Lenders providing estimated revenues by segment and those
other key performance indicators by major location reasonably produced on a
weekly basis for the prior week or those available monthly on a monthly basis
for the prior month;

(o)         on the 15th day of each calendar month, an accounts payable aging
report as of the prior fiscal month-end for Horizon Global Company LLC, Horizon
Global Americas, Inc. and Westfalia- Automotive GmbH;

(p)         [reserved]; and

(q)         (m) such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or any Borrower’s, Subsidiary’s or other Obligor’s financial condition or
business.

Each Obligor represents and warrants that it and each of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, each Borrower hereby (x) authorizes Agent to make the financial
statements to be provided under Section 10.1.2(a) and (b) above, along with the
Loan Documents, available to all Lenders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Obligor will not request that any
other material be posted to all Lenders without expressly representing and
warranting to Agent in writing that (A) such materials do not constitute
material non-public information within the meaning of the federal securities
laws (“MNPI”) or (B) (i) the Parent Borrower and its Subsidiaries have no
outstanding publicly traded securities, including 144A securities, and (ii) if
at any time the Parent Borrower or any of its Subsidiaries issues publicly

 

-154-



--------------------------------------------------------------------------------

traded securities, including 144A securities, the Obligors will, following the
issuance of such securities, make such materials that do constitute MNPI at the
time of issuance of such securities publicly available by press release or
public filing with the Commission.

10.1.3        Notices.

(a)        Notify Agent and Lenders in writing, promptly after an Obligor’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(i) the commencement of any proceeding or investigation, whether or not covered
by insurance, if an adverse determination could reasonably be expected to result
in a Material Adverse Effect; (ii) any pending or threatened labor dispute,
strike or walkout, or the expiration of any material labor contract; (iii) any
material notice or default under or termination of a Material Agreement;
(iv) the existence of any Default or Event of Default; (v) any judgment for the
payment of money in an aggregate amount exceeding $2,500,0005,000,000 that
remains undischarged for a period of 30 consecutive days, during which execution
is not effectively stayed, or the occurrence of any action legally taken by a
judgment creditor to attach or levy upon assets in order to enforce any such
judgment; (vi) the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect; (vii) any violation or asserted
violation of any Applicable Law (including ERISA, PBA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (viii) any Release by an Obligor or with respect to any Real Estate
owned, leased or occupied by an Obligor; or receipt of any Environmental Notice,
in each case where the expected remedial costs or liability is reasonably
expected to exceed $2,500,000; (ix) the occurrence of any ERISA Event or
Termination Event that, alone or together with any other ERISA Events or
Termination Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $10,000,0005,000,000; (x) the discharge of or any withdrawal or
resignation by Obligors’ independent accountants; (xi) any material audit of any
Obligor with any federal, state, provincial, local or foreign tax authority; or
(xii) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect. Each notice delivered under this Section
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Parent Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

(b)        [Reserved.]

(c)        Each year, within 90 days after the end of each Fiscal Year of Parent
Borrower, Parent Borrower (on behalf of itself and the other Obligors) shall
deliver to Agent a certificate of a Financial Officer of Parent Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent Perfection Certificate delivered pursuant to this
Section and (ii) certifying that all UCC and PPSA financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

 

-155-



--------------------------------------------------------------------------------

10.1.4        Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5        Compliance with Laws. Each of the Obligors will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Obligor will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Obligor, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

10.1.6        Payment of Obligations. Each of the Obligors will, and will cause
each of the Subsidiaries to, pay its Debt and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
such Obligor or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) to the
extent the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect; provided that no amounts received from any Obligor
shall be applied to Excluded Swap Obligations of such Obligor.

10.1.7        Insurance. Each of the Obligors will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, each of the Obligors will, and will cause each of
its Subsidiaries to, maintain all insurance required to be maintained pursuant
to the Security Documents. With respect to each Mortgaged Property that is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, the applicable Obligor will maintain, with financially
sound and reputable insurance companies, such flood insurance as is required
under Applicable Law, including Regulation H of the Board of Governors. The
Parent Borrower will furnish to the Lenders, upon request of Agent, information
in reasonable detail as to the insurance so maintained. All insurance policies
or certificates (or certified copies thereof) with respect to such insurance
shall be endorsed to Agent’s reasonable satisfaction for the benefit of the
Lenders (including by naming Agent as lender loss payee, as appropriate).

10.1.8         Existence; Conduct of Business.

(a)        Each of the Obligors will, and will cause each of the Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names the loss
of which would have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 10.2.3 or disposition permitted under Section 10.2.5.

 

-156-



--------------------------------------------------------------------------------

(b)        The Parent Borrower will cause all the Equity Interests of each
Subsidiary which is a Borrower to be owned, directly or indirectly, by the
Parent Borrower or any Subsidiary.

10.1.9        Future Subsidiaries; Further Assurances.

(a)        If any additional Subsidiary is formed or acquired after the Original
Closing Date, the Parent BorrowerSeventh Amendment Effective Date (or any
existing Subsidiary becomes a Subsidiary Loan Party after the Seventh Amendment
Effective Date), Borrowers will, within five Business Days after such Subsidiary
is formed or acquired (or becomes a Subsidiary Obligor), notify Agent and the
Lenders thereof and, within 30 days (or such longer period as may be agreed to
by Agent) after any such Subsidiary that is organized, incorporated or formed in
the same jurisdiction or country as any member of any then-existing Obligor
Group (each, a “Permitted Jurisdiction”; as of the Closing Date, the Permitted
Jurisdictions include the United States, the United Kingdom, Canada, the
Netherlands, and Mexico and any state, province, territory or other jurisdiction
of any of the foregoing countries; Permitted Jurisdictions will be deemed to
include, without limitation, the jurisdiction or country of each New
Borrower)such Subsidiary is formed or acquired (or becomes a Subsidiary
Obligor), cause each applicablethe Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or DebtIndebtedness of such Subsidiary owned by or on behalf of any
Obligor, including delivery of such legal opinions, in form and substance
satisfactory to Agent, as it shall deem appropriate in its Permitted Discretion.
For the avoidance of doubt, notwithstanding anything herein or in the other Loan
Documents to the contrary, no action in any jurisdiction that is not a Permitted
Jurisdiction or required by the Laws of any jurisdiction that is not a Permitted
Jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of a Permitted Jurisdiction
or to perfect such security interests (it being understood that there shall be
no security agreement or pledge agreement governed by the Laws of any
jurisdiction that is not a Permitted Jurisdiction). Agent may grant extensions
of time for the perfection of security interests in particular assets and the
delivery of assets and Security Documents (other than U.S. Security Documents)
or any other compliance with the requirements of this Section 10.1.9 where it
reasonably determines, in consultation with the Borrower Agent, that perfection
or compliance cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or such
Security Documents. For the avoidance of doubt, no additional Subsidiary that is
formed or acquired after the Original Closing Date that is not a U.S. Subsidiary
Obligor shall be subject to the U.S. Facility Collateral and Guarantee
Requirement.

(b)        Each of the Obligors (including any Foreign Subsidiary that is
required to be a U.S. Subsidiary Obligor by the Required Lenders) will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, Lien registrations, fixture filings, mortgages, deeds of
trust, landlord waivers and other documents), which may be required under any
Applicable Law, or which Agent or the Required Lenders may reasonably request,
to cause the Collateral and Guarantee Requirement to be and remain satisfied,
all at the expense of the Obligors. The Obligors also agree to provide to Agent,
from time to time upon request, evidence reasonably satisfactory to Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

-157-



--------------------------------------------------------------------------------

(c)        If any assets (including any real property or improvements thereto or
any interest therein) having a book value or fair market value of (a) $500,000
or more in the aggregate during the Senior Term Period or (b) $5,000,000 or more
in the aggregate at any other time are acquired by any Obligor after the Closing
Date or through the acquisition of a Subsidiary Obligor or through the
conversion of a Subsidiary into a Subsidiary Obligor (other than, in each case,
assets constituting Collateral under any Security Document that become subject
to the Lien of such Security Document upon acquisition thereof), the Parent
Borrower or, if applicable, the relevant Subsidiary Obligor will notify Agent
and the Lenders thereof, and, if reasonably requested by Agent or the Required
Lenders, the Parent Borrower will cause such assets to be subjected to a Lien
securing all Obligations of the Obligor Group of which the Obligor which is the
direct owner of such Subsidiary Obligor is a member and will take, and cause the
Subsidiary Obligors to take, such actions as shall be necessary or reasonably
requested by Agent to grant and perfect such Liens, including actions described
in paragraph (b) of this Section, all at the expense of the Obligors.

(d)        Any Subsidiary that is organized in any jurisdiction approved by
Agent and Lenders, but is not a Canadian Subsidiary, UK Subsidiary or U.S.
Subsidiary, may, at the election of the Borrower Agent and with the written
approval of Agent and Lenders, become a Foreign Borrower hereunder (such
Subsidiary, a “New Borrower”) upon (i) the execution and delivery to Agent
and/or Security Trustees (A) by the Persons required to be parties thereto
(including, with respect to the amendment of this Agreement, in accordance with
Section 14.1.1) of an amendment and joinder to this Agreement and the other
applicable Loan Documents, together with supplements to the applicable Loan
Documents executed by such New Borrower and any other Person required by the
terms of such Loan Documents to be party to such supplement, which may, if
agreed to by Borrower Agent and Agent, provide for the addition to this
Agreement of additional agreed security principals and for any appropriate
modification to the tax gross-up provisions (including the definition of the
Excluded Taxes) to reflect the withholding tax rules in the applicable new
jurisdiction(s), all in form and substance acceptable to Agent in all respects,
(B) by such New Borrower of Security Documents in form and substance
satisfactory to Agent and any relevant Security Trustee as may be required for
the relevant jurisdiction (provided that, to the extent appropriate with respect
to such jurisdiction, any such new Security Document shall be in substantially
the same form as any comparable Security Document to which any
similarly-situated existing Obligor is party) and satisfaction of requirements
substantially the same as the Collateral and Guarantee Requirement of the other
Foreign Borrowers, modified as appropriate with respect to the relevant
jurisdiction, (C) by an executive officer or Financial Officer of such New
Borrower (and other Obligors, to the extent reasonably requested by Agent) of a
completed Perfection Certificate dated as of the date that the joinder of such
New Borrower to the applicable Loan Documents is effective (with respect to such
New Borrower, the “Joinder Date”), together with all attachments contemplated
thereby, including without limitation the results of a search of the relevant
Lien-related filings made with respect to such New Borrower in the jurisdictions
contemplated by such Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 10.2.2 or have been
released or will be released pursuant to appropriate release documentation
delivered to Agent, (D) by Borrower Agent of a Borrowing Base Report
incorporating such New Borrower as of the most recent month ending at least 15
days prior to the Joinder Date, (E) by a knowledgeable Senior Officer of such
New Borrower of a certificate of the type described in Section 6.1(e), (F) by a
duly authorized officer of such New Borrower of a certificate of the type
described in Section 6.1(f), together with all attachments thereto (including,
without limitation, items that are the applicable jurisdictional

 

-158-



--------------------------------------------------------------------------------

equivalent of those referred to in Section 6.1(h)), (G) by a knowledgeable
Senior Officer of Borrower Agent, a certificate, in form and substance
reasonably satisfactory to Agent, certifying that, after giving effect to the
joinder of such New Borrower on the Joinder Date and any Loan or Letter of
Credit to be extended or issued to or on behalf of the New Borrower on such
date, no Default exists and the representations and warranties set forth in
Section 9 are true and correct and (H) such other documents, instruments and
agreements as Agent may reasonably require; (ii) Agent’s receipt of duly
executed agreements establishing and/or evidencing each Dominion Account and
related lockbox and each Controlled Account of such New Borrower, each in form
and substance, and with financial institutions, satisfactory to Agent;
(iii) Agent’s receipt of a written opinion of counsel to such New Borrower, as
well as any local counsel to such New Borrower or Agent, in form and substance
satisfactory to Agent; (iv) to the extent not previously delivered to Agent,
Agent’s receipt of copies of policies or certificates of insurance for the
insurance policies carried by such New Borrower, together with a loss payable
endorsement naming Agent as loss payee and reasonably acceptable to Agent, all
in compliance with the Loan Documents; (v) the completion of Agent’s business,
legal and financial due diligence (it being understood that examinations and
appraisals conducted pursuant to this clause (v) shall not be included in the
limits on the number of examinations or appraisals provided in Section 10.1.1)
with respect to such New Borrower, with results satisfactory to Agent, and
Agent’s and the Applicable Lenders’ (for purposes of this clause (v), the
Applicable Lenders being the Lenders that will provide a Commitment to such New
Borrower) receipt of all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; (vi) Agent’s
receipt of payoff or release letters, in form and substance satisfactory to
Agent, confirming that such New Borrower is released from all obligations under
any Debt not expressly permitted by this Agreement and providing a release of
all of the Liens existing with respect to any such Debt in and to the assets of
such New Borrower, together with termination statements and other documentation
evidencing the termination of any such Liens in and to the properties and assets
of such New Borrower and (vii) payment by Borrowers of all fees and expenses to
be paid to Agent and/or the Lenders under the Loan Documents on or prior to the
Joinder Date.

(e)        Each provision of the Section 10.1.9 shall be subject to any
applicable limitation set forth in the applicable Security Documents and the
Agreed Security Principles.

10.1.10        Casualty and Condemnation. The Parent Borrower (a) will furnish
to Agent and the Lenders prompt written notice of casualty or other insured
damage to any material portion of any Collateral having a book value or fair
market value of $1,000,000 or more or the commencement of any action or
proceeding for the taking of any Collateral having a book value or fair market
value of $1,000,000 or more or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement, the Security
Documents and the Intercreditor Agreement.

10.1.11        Canadian Pension Plans and UK Pension Plans.

(a)        Promptly after any Canadian Domiciled Obligor or any Affiliate knows
or has reason to know of the occurrence of any of the following events, the
applicable Canadian Domiciled Obligor will deliver to Agent a certificate of a
Senior Officer of the applicable Canadian Domiciled Obligor setting forth
details as to such occurrence and the action, if any, that such Canadian
Domiciled Obligor or such Affiliate is required or proposes to take, together
with

 

-159-



--------------------------------------------------------------------------------

any notices (required, proposed or otherwise) given to or filed with or by such
Canadian Domiciled Obligor, such Affiliate, the FSCO, a Canadian Employee Plan
participant (other than notices relating to an individual participant’s
benefits) or the Canadian Employee Plan administrator with respect to any
violation or asserted violation of any Applicable Law (including the PBA) or the
occurrence of any Termination Event.

(b)        Each Canadian Domiciled Obligor’s and its Subsidiaries’ Canadian
Pension Plans shall be duly registered and administered in all respects in
material compliance with, as applicable, the PBA, the Income Tax Act (Canada)
and all other Applicable Laws (including regulations, orders and directives),
and the terms of the Canadian Pension Plans and any agreements relating thereto.
Each Canadian Domiciled Obligor shall ensure that it and its Subsidiaries:
(i) have no Unfunded Current Liability in respect of any Canadian Pension Plan,
including any Canadian Pension Plan to be established and administered by it or
them; (ii) pay all amounts required to be paid by it or them in respect of such
Canadian Pension Plan when due;

(iii) have no Lien on any of its or their property that arises or exists in
respect of any Canadian Pension Plan except as disclosed in Schedule 10.2.2;
(iv) do not engage in a prohibited transaction or breach any applicable laws
with respect to any Canadian Pension Plan that could reasonably be expected to
result in a Material Adverse Effect in respect of such Canadian Pension Plan;
(v) do not permit to occur or continue any Termination Event; and (vi) not
maintain, contribute or have any liability in respect of a Canadian Pension Plan
which provides benefits on a defined benefit basis during the term of this
Agreement.

(d)        Each UK Domiciled Obligor shall ensure that all pension schemes
operated by or maintained for the benefit of members of the UK Domiciled
Obligors and/or any of their employees are fully funded based on the statutory
funding objective under sections 221 and 222 of the Pensions Act 2004 (UK) and
that no action or omission (including, without limitation, the termination or
commencement of winding-up proceedings of any such pension scheme or any UK
Domiciled Obligor ceasing to employ any member of such a pension scheme) is
taken by any UK Domiciled Obligor in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect.

(e)        Each UK Domiciled Obligor shall ensure that no UK Domiciled Obligor
is or has been at any time an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004 (UK)) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pension Schemes Act 1993
(UK)) or “connected” with or an “associate” of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004 (UK)) such an employer.

(f)        Each UK Domiciled Obligor shall deliver to Agent at such times as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Domiciled Obligor), actuarial reports in relation to all
pension schemes mentioned in paragraph (c) above.

(g)        Each UK Domiciled Obligor shall promptly notify Agent of any material
change in the rate of contributions to any pension schemes mentioned in
(c) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).

10.1.12        Maintenance of Properties. Each of the Obligors will, and will
cause each of the Subsidiaries to, keep and maintain all property material to
the conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing

 

-160-



--------------------------------------------------------------------------------

shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 10.2.3 or disposition permitted under Section 10.2.5.

10.1.13        Use of Proceeds and Letters of Credit. The proceeds of the
Revolver Loans will be used only for general corporate purposes and Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Revolver Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X. The Parent Borrower
shall use the proceeds of the Second Lien Term Loan Debt (i) on the Seventh
Amendment Effective Date, (w) to repay in full in cash all obligations
outstanding under the Credit Agreement, dated as of February 20, 2019, by and
among the Parent Borrower, Cortland Capital Market Services LLC, as
administrative agent, and the lenders from time to time party thereto, (x)   to
repay Loans outstanding in an aggregate principal amount of not less than
$20,000,000 plus accrued interest on such amount, and (y) to pay fees and
expenses incurred in connection with the Seventh Amendment, the Second Lien Term
Loan Agreement and the transactions contemplated thereby and (ii) thereafter,
for ordinary working capital purposes and accounts payable catch up consistent
with the forecast delivered prior to the Seventh Amendment Effective Date.

10.1.14        Banking Relationships; Controlled Accounts; Deposit and Security
Accounts. Within ninety (90) days of the Original Closing Date and continuing
thereafter, each of the U.S. Domiciled Obligors will, and will cause each of the
U.S. Subsidiaries to, maintain Bank of America or Wells Fargo Bank as their
principal depository bank, including for the maintenance of operating and
depository accounts, administration and services, funds transfer services,
information reporting services, and other Cash Management Services. All
Controlled Accounts of the UK Domiciled ObligorsBorrower shall be held in the
United States. Each of the Obligors will cause all of their Deposit Accounts and
Securities Accounts that do not constitute Excluded Accounts to be maintained in
jurisdictions (and in no event in any jurisdiction that is not a Permitted
Jurisdiction) and with banks or other financial institutions such that such
Deposit Accounts and Securities Accounts may be subject to Deposit Account
Control Agreements or Securities Account Control Agreements, as applicable, to
the extent required by the Loan Documents without giving effect to the Agreed
Security Principles (except with respect to the following, to which the Agreed
Securities Principles will apply: (a) Deposit Accounts and Securities Accounts
maintained by a UK Domiciled Obligor in the United Kingdom, to the extent
permitted to be maintained in such country pursuant to this Section 10.1.14, (b)
Deposit Accounts and Securities Accounts maintained by a Mexican Domiciled
Obligor in Mexico and, (c) Securities Accounts maintained by a Canadian
Domiciled Obligor in Canada, (d) Deposit Accounts and Securities Accounts
maintained by a Dutch Domiciled Obligor in the Netherlands, and (e) Deposit
Accounts and Securities Accounts maintained by a German Domiciled Obligor in
Germany).

10.1.15        Post-Closing Deliverables. The Obligors shall deliver, or cause
to be delivered, the following items to Agent, in each case in form and
substance satisfactory to Agent and its counsel, and/or cause the following to
occur, in each case on or before expiration of the respective specified time
periods, in each case as extended in writing by Agent in the sole discretion of
Agent:

(a)     No later than twenty (20) Business Days after the Closing Date (i) an
amendment to the Intercreditor Agreement, executed and delivered by Agent and
Term Loan Agent, (ii) an amendment to the Guarantee and Collateral Agreement,
executed and delivered by Agent and the U.S. Obligors, and (iii) a copy of an
amendment to the Guarantee and Collateral Agreement (as defined in the Term Loan
Agreement), executed by the Term Loan Agent and the U.S. Obligors.

 

-161-



--------------------------------------------------------------------------------

(b) No later than twenty (20) Business Days after the Closing Date, a
certificate of a duly authorized officer of Parent Borrower certifying that an
attached copy of resolutions of the applicable governing body of Parent Borrower
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and, together with the resolutions
delivered by the Parent Borrower pursuant to Section 6 of the Original Loan
Agreement, constitute all resolutions adopted with respect to this credit
facility. Upon receipt thereof, Agent may conclusively rely on such certificate
until it is otherwise notified by the applicable Obligor in writing.

(c) No later than twenty (20) Business Days after the Closing Date, an amendment
to the Limited Liability Company Agreement of Horizon International Holdings
LLC, a Delaware limited liability company, certified by a duly authorized
officer thereof, to permit Agent and its assignees to exercise all voting,
management, economic and other membership rights under such Limited Liability
Company Agreement, as amended, in connection with the enforcement and/or
transfer of its rights and/or interests in the Equity Interests in Horizon
International Holdings LLC pledged to Agent, in each case to the extent such
enforcement and/or transfer is permitted by the Loan Documents.

(d) No later than twenty (20) Business Days after the Closing Date, evidence
that all direct and indirect Subsidiaries of the Parent Borrower are insureds
under the insurance policies set forth on Schedule 9.1.13.

(e) No later than sixty (60) Business Days after the Closing Date (provided that
if Obligors are unable to comply with this covenant within such time period
after exercising commercially reasonable efforts, Obligors shall be
automatically granted an additional sixty (60) Business Day period to comply
with this covenant so long as Obligors continue to exercise commercially
reasonable efforts to complete the same), evidence, in form and substance
satisfactory to Agent, that the Liens on the assets of Cequent Performance in
favor of Heller Financial Inc. have been released, together with, in each case
unless Cequent Performance (in its reasonable business judgment) and Agent shall
reasonably determine that such Trademark is in no way material to the conduct of
Cequent Performance’s business, a release of the interest of Heller Financial
Inc. in Trademarks “Hidden Hitch Logo -- TMA582876”, “Pyramid, Hitchball &
Design -- TMA317445” and “Hidden Hitch -- TMA390183” of Cequent Performance and
evidence that filings appropriate to evidence the release of such Liens have
been properly filed with the Canadian Intellectual Property Office.

(f)        Not later than thirty (30) days following the Closing Date, in each
case unless Cequent Performance or Cequent Consumer, as applicable and in its
reasonable business judgment, and Agent shall reasonably determine that the
applicable Patent or Trademark is in no way material to the conduct of Cequent
Performance’s or Cequent Consumer’s business, as applicable, cause to be filed
with the PTO an update to the Owner Name to reflect the proper Obligor (Cequent
Consumer Products, Inc. or Cequent Performance Products, Inc.) as owner for each
of the following Patents and Trademarks and provide evidence of filing of the
same to Agent: (i) adjustable enclosure and mounting box for a trailer hitch
electrical connector (Reg. # 6,076,691) (currently assigned to Mascotech, Inc.);
(ii) trailer hitch with load adjustment (Reg. # 6,722,682) (current owner is
Hidden Hitch International); and (iii) sealed multiple-contact electrical
connector (Reg. # 6,338,644) (current owner is Theodore Bargman, Inc. D/B/A The
Bargman Company).

 

-162-



--------------------------------------------------------------------------------

(g)        Each Obligor will and will casecause each other Obligor to satisfy
the post-closing conditions described in Schedule I to the FourthSeventh
Amendment within the timelines set forth therein.

(h)         Within five (5) Business Days following the Sixth Amendment
Effective Date (or such later date as the Agent may consent in writing),
Obligors shall furnish to Agent an executed officer’s certificate certifying and
attaching a comprehensive list of deposit accounts and securities accounts of
each Obligor substantially in the form of Schedule 3.03 of the Perfection 
Certificate.

Except with respect to the extension of the deadline from that set forth in the
Post-Closing Agreement referred to below with respect to the deliverables
required by clause (f) of this Section 10.1.15, this Section 10.1.15 does not
amend or modify, or waive or release any obligation under, that certain
Post-Closing Agreement, dated as of the Original Closing Date, by and among the
U.S. Borrowers, the Lenders party thereto, and Agent, as such Post-Closing
Agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.

10.1.16 Retention of Consultant. The Obligors shall continue to retain Brian
Whittman of Alvarez & Marsal as a consultant to and as an officer of the
Borrowers for a period ending no sooner than March 31, 2019.the date that is 90
days from the Seventh Amendment Effective Date.

10.1.17 People with Significant Control regime. Each of the Obligors will, and
will cause each of the Subsidiaries to (a) within the relevant timeframe, comply
with any notice it receives pursuant to Part 21A of the Companies Act 2006 from
any company incorporated in the United Kingdom whose shares are the subject of a
Lien in favor of the Agent, and (b) promptly provide the Agent with a copy of
that notice.

10.2        Negative Covenants. On and after the Closing Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees and expenses payable hereunder have been paid in full and all
Letters of Credit have expired, terminated or been Cash Collateralized and all
unpaid drawings under any Letters of Credit shall have been reimbursed, each
Obligor covenants and agrees with the Lenders that:

10.2.1        Debt; Certain Equity Securities.

(a)        None of the Obligors will, nor will they permit any Subsidiary to,
create, incur, assume or permit to exist any Debt or obligations under Hedging
Agreements, except (and provided, however, that during the Senior Term Period no
additional arrangements for Debt described in clauses (i)(B), (ii), (iii)(B),
(iv), (vii), (viii), (ix), (x), (xii), (xiii) or (xx) below may be incurred by
any Obligor or any Subsidiary):

(i)        (A) Debt created under the Loan Documents, (B) anyFirst Lien Term
Loan Debt, and (C) Second Lien Term Loan Debt and any Permitted Term
Loan Refinancing Debt and (D) Senior Term Loan Debtin respect of any of the
foregoing;

(ii)         (A)  financings in   respect  of  sales  of accounts 
receivable by a Foreign Subsidiary permitted by Section 10.2.5(c)(i), (B)
the Specified Vendor Receivables Financing and (C) the Specified Vendor Payables
Financingin existence on the Seventh Amendment Effective Date and Permitted
Refinancing Debt in respect thereof;

 

-163-



--------------------------------------------------------------------------------

(iii)        (A) Debt existing on the Original Closing Date and set forth
inSeventh Amendment Effective Date (which Debt shall, to the extent the
principal amount thereof as of the Seventh Amendment Effective Date exceeds
$500,000, be set forth on Schedule 10.2.1) and (B) extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount as specified on such Schedule 10.2.1 or result in an earlier maturity
date or decreased weighted average life thereofPermitted Refinancing Debt with
respect to such Debt;

(iv)         Permitted Unsecured Debt of the Parent Borrower; Permitted
Unsecured Debt of the Parent Borrower; provided that the Net Leverage Ratio
(disregarding the proceeds of such Permitted Unsecured Debt in calculating
Unrestricted Domestic Cash), on a pro forma basis after giving effect to the
incurrence of such Permitted Unsecured Debt (and any related repayment of Debt)
and recomputed as of the last day of the most recently ended Fiscal Quarter of
the Parent Borrower for which financial statements are available, as if such
incurrence (and any related repayment of Debt) had occurred on the first day of
the relevant period is no greater than 4.00 to 1.00;[reserved];

(v)        Debt of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Debt of any
Subsidiary (i) that is not a U.S.an Obligor to the Parent Borrower or any
Subsidiary Obligor or (ii) for which the Collateral and Guarantee Requirement
has not been satisfied, in each case, shall be subject to Section 10.2.4;

(vi)        Guarantees by the Parent Borrower of Debt of any Subsidiary and by
any Subsidiary of Debt of the Parent Borrower or any other Subsidiary; provided
that Guarantees by the Parent Borrower or any Subsidiary Obligor of Debt of any
Subsidiary that is not a U.S.an Obligor or for which the Collateral and
Guarantee Requirement has not been satisfied shall be subject to Section 10.2.4;

(vii)        Guarantees by the Parent Borrower or any Subsidiary, as the case
may be, in respect of (A) the Term Loan Debt, (B) any Permitted Term Loan
Refinancing Debt, (C) any Permitted Unsecured Debt or (D)  Seniorthe Term Loan
Debt; provided that none of the Parent Borrower or any Subsidiary, as the case
may be, shall Guarantee such Debt unless it also has Guaranteed the Obligations
pursuant to a Guaranty;

(viii)        Debt of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof or result in
an earlier maturity date or decreased weighted average life thereof; provided
that (A) such Debt is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Debt permitted by this clause (viii) shall not
exceed $20,000,00010,000,000 at any time outstanding;

(ix)         Debt arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 10.2.6;Indebtedness
arising

 

-164-



--------------------------------------------------------------------------------

in connection with any retention of title arrangements (verlängerter
Eigentumsvorbehalt) made in the Ordinary Course of Business;

(x)         Debt of any Person that becomes a Subsidiary after the Original
Closing Date; provided that (A) such Debt exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of Debt
permitted by this clause (x) shall not exceed $25,000,000 at any time
outstanding, less the liquidation value of any outstanding Assumed Preferred
Stock;Indebtedness arising under a declaration of joint and several liability
used for the purpose of section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code;

(xi)        Debt of the Parent Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Parent
Borrower and the Subsidiaries in the ordinary course of their business;

(xii)         other unsecured Debt of the Parent Borrower or any SubsidiaryDebt
or other financings incurred by Foreign Subsidiaries in respect of accounts
receivable and/or inventory in an aggregate principal amount not exceeding
$15,000,00010,000,000 at any time outstanding, less the liquidation value of any
applicable Qualified Parent Borrower Preferred Stock issued and outstanding
pursuant to clause (b) of the definition of Qualified Parent Borrower Preferred
Stock; ;

(xiii)        secured Debt incurred by Foreign Subsidiaries that are not
Obligors in an aggregate amount not exceeding $50,000,00010,000,000 at any time
outstanding, in each case in respect of Debt of Foreign Subsidiaries (exclusive
of any Debt of Foreign Subsidiaries arising under the Loan Documents);

(xiv)        Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the Ordinary
Course of Business; provided, however, that such Debt is extinguished within ten
days of incurrence;

(xv)        Debt arising in connection with endorsement of instruments for
deposit in the Ordinary Course of Business;

(xvi)        Debt incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii)        contingent obligations to financial institutions, in each case to
the extent in the Ordinary Course of Business and on terms and conditions which
are within the general parameters customary in the banking industry, entered
into to obtain cash management services or deposit account overdraft protection
services (in an amount similar to those offered for comparable services in the
financial industry) or other services in connection with the management or
opening of deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary,
contingent obligations of the Parent Borrower and its Subsidiaries incurred in
the Ordinary Course of Business;

 

-165-



--------------------------------------------------------------------------------

(xviii)        unsecured guarantees by the Parent Borrower or any Subsidiary
Obligor of facility leases of any Obligor;

(xix)        obligations of the Parent Borrower or any Subsidiary Obligor under
Hedging Agreements permitted under Section 10.2.7 with respect to (A) any
Permitted Bond Hedge Transaction, (B) any Permitted Warrant Transaction and/or
interest rates, foreign currency exchange rates or commodity prices, in each
case not entered into for speculative purposes; provided that if such Hedging
Agreements relate to interest rates, (i) such Hedging Agreements relate to
payment obligations on Debt otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Agreements at
the time incurred does not exceed the principal amount of the Debt to which such
Hedging Agreements relate;

(xx)         Alternative Incremental Debt; provided  that the aggregate
principal amount of any Alternative Incremental Debt established on any date
shall not exceed (i) (together with the aggregate amount of all Incremental Term
Commitments established on such date in reliance on the Base Incremental Amount)
an amount equal to the Base Incremental Amount on such date and (ii) an
additional amount subject to the Maximum Alternative Incremental Debt Amount as
of such date;  [reserved];

(xxi)        Debt arising under a declaration of joint and several liability
used for the purpose of section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code);

(xxii)        any Capital  Lease Obligations of a  Person that  becomes a
Subsidiary pursuant to the Westfalia Acquisition;  provided that (A) such
Capital Lease Obligation exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Debt permitted by this
clause (xxii) shall not exceed $15,000,000 at any time outstanding;
and[reserved];

(xxiii)        any Permitted Convertible Indebtedness and replacements or
refinancings thereof in an aggregate principal amount not to exceed $125 million
at the time of issuance; provided that at the time of and immediately after the
issuance of such Debt, the Required Conditions are met.Unsecured Debt of the
Parent Borrower in an amount not to exceed $15,000,000 at any time outstanding;
provided that (a) such Debt shall not mature prior to the date that is 91 days
after the Latest Maturity Date in effect at the time of the issuance of such
Debt and shall not have any principal payments due prior to such date, except
upon the occurrence of a change of control or similar event (including asset
sales), in each case so long as the provisions relating to change of control or
similar events (including asset sales) included in the governing instrument of
such Debt provide that the provisions of this Agreement must be satisfied prior
to the satisfaction of such provisions of such Debt, (b) such Debt is not
Guaranteed by any Subsidiary of the Parent Borrower other than the Obligors
(which Guarantees shall be unsecured and shall be permitted only to the extent
permitted by Section 10.2.1(a)(vi)), (c) such Debt shall not have any financial
maintenance covenants, (d) such Debt shall not have a definition of “Change of
Control” or “Change in Control” (or any other defined term having a similar
purpose) that is materially more restrictive than the definition of Change in
Control set forth herein, (e) such Debt is subordinated to the Obligations on
terms reasonably acceptable to the Required Lenders and (f) no such Debt shall
be,

 

-166-



--------------------------------------------------------------------------------

directly or indirectly, provided by any lender or agent or Affiliate of any
lender or agent under the Second Lien Term Loan Agreement; and

(xxiv)        (A) Permitted Convertible Indebtedness outstanding on the Seventh
Amendment Effective Date and (B) any Permitted Refinancing Debt with respect
thereto; provided that the interest rate, fees, or yield payable with respect to
such Permitted Refinancing Debt shall not be higher than the interest rate,
fees, or yield payable under the Permitted Convertible Indebtedness outstanding
on the Seventh Amendment Effective Date;

(b)        None of the Obligors will, nor will they permit any Subsidiary to,
issue any warrants, preferred stock or other preferred Equity Interests, except
(i) Qualified Parent Borrower Preferred Stock, (ii) Assumed Preferred Stock and
(iii) preferred stock or preferred Equity Interests held by the Parent Borrower
or any Subsidiary (and provided, however, that during the Senior Term Period
noother than (i) pursuant to the Second Lien Term Loan Agreement and
(ii) Qualified Parent Borrower Preferred Stock or Assumed Preferred Stock may be
issued by the Parent Borrower or any Subsidiary).

10.2.2        Liens. None of the Obligors will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (and provided, however, that during the Senior Term Period no additional
Liens described in clauses (a)(iii), (c), (e), (f), (h), (i), (j), (n) or
(r) below may be created, assumed or incurred by the Borrower or any
Subsidiary):

(a)        (i) Liens created under the Loan Documents,; and (ii) Liens created
under the Term Loan Documents, (iii) Liens in respect of any Permitted Term Loan
Refinancing Debt and (iv) Liens created under the Senior Term Loan Documents
which are subject to the Intercreditor Agreement;

(b)        Permitted Encumbrances;

(c)        Liens in respect of the Specified Vendor Receivables Financing
permitted under Section 10.2.1(a)(ii);

(d)        any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the Original Closing Date and set forth inSeventh
Amendment Effective Date (which Liens shall, to the extent securing Indebtedness
with a principal amount in excess of $500,000 as of the Seventh Amendment
Effective Date, be set forth on Schedule 10.2.2); provided that (i) such Lien
shall not apply to any other property or asset of the Parent Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secured on the Original Closing Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(e)         any Lien existing on any property or asset prior to the acquisition
thereof by the Parent Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the Original Closing Date
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent Borrower or any Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the

 

-167-



--------------------------------------------------------------------------------

date such Person becomes a Subsidiary, as the case may be;Liens securing Debt
permitted by Section 10.2.1(a)(ix);

(f)        Liens on fixed or capital assets acquired, constructed or improved
by, or in respect of Capital Lease Obligations of, the Parent Borrower or any
Subsidiary; provided that (i) such security interests secure Debt permitted by
Section 10.2.1(a)(viii), (ii) such security interests and the Debt secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary;

(g)        Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;

(h)        Liens in respect of sales or other financings of accounts receivable
or inventory by Foreign Subsidiaries to the extent the Debt is permitted by
Section  10.2.5(c)(i10.2.1(a)(xii);

(i)        other Liens securing liabilities permitted hereunder in an aggregate
amount not exceeding (i) in respect of consensual Liens, $5,000,000 and (ii) in
respect of all such Liens, $10,000,000, in each case at any time
outstanding$2,500,000;

(j)        Liens in respect of Debt permitted by Section 10.2.1(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k)        Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the Ordinary Course of
Business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt for Borrowed Money;

(l)        licenses or sublicenses of Intellectual Property granted by the
Parent Borrower or any Subsidiary in the Ordinary Course of Business and not
interfering in any material respect with the ordinary conduct of business of the
Parent Borrower or any Subsidiary;

(m)        the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(n)         Liens  for the   benefit  of  a  seller deemed to attach  solely 
to  cash earnest money deposits in connection with a letter of intent or
acquisition agreement with respect to a Permitted Acquisition;[reserved];

(o)        Liens deemed to exist in connection with investments permitted under
Section 10.2.4 that constitute repurchase obligations and in connection with
related set-off rights;

 

-168-



--------------------------------------------------------------------------------

(p)        Liens of a collection bank arising in the Ordinary Course of Business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(q)        Liens of sellers of goods to the Parent Borrower or any Subsidiary
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
Ordinary Course of Business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r)         Liens on Collateral securing Alternative Incremental
Debt, provided that such Alternative Incremental Debt shall be secured only by a
Lien on the Collateral having the same priorities in the Term Priority
Collateral and the Revolver Priority Collateral as the Term Loan Debt (or on a
subordinated basis) with the Obligations and, in each case, shall be subject to
a customary intercreditor agreement in form and substance reasonably
satisfactory to Agent.  [reserved].

10.2.3        Fundamental Changes.

(a)        None of the Obligors will, nor will they permit any Subsidiary to
merge into or consolidate with any Person, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
a Borrower in a transaction in which such Borrower is the surviving corporation,
(ii) any Subsidiary (other than a Borrower) may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Obligor) is a Subsidiary Obligor for which the
Collateral and Guarantee Requirement has been satisfied and (iii) any Subsidiary
(other than a Borrower or Subsidiary Obligor) may liquidate or dissolve if the
Parent Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Parent Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 10.2.4. Notwithstanding the
foregoing, this Section 10.2.3 shall not prohibit any Permitted Acquisition.

(b)        The Parent Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent Borrower and its Subsidiaries on
the date of execution of the Original Loan Agreement and businesses reasonably
related thereto.

10.2.4         Investments, Loans, Advances, Guarantees and Acquisitions. None
of the Obligors will, nor will they permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except (and provided, however, that during
the Senior Term Period the Obligors or any Subsidiary may not make an additional
purchase, acquisition, advance, or investment pursuant to any of the clauses (d)
(unless consistent with prior practice and in the ordinary course of business),
(f), (g), (q), (r) or (s) below):

(a)        Permitted Investments;

 

-169-



--------------------------------------------------------------------------------

(b)        investments existing on the Original  Closing Date  andSeventh
Amendment Effective Date (which investments shall, to the extent the principal
amount thereof exceeds $500,000 as of the Seventh Amendment Effective Date, be
set forth on Schedule 10.2.4);

(c)        [Reserved];

(d)        investments by the Parent Borrower and the Subsidiaries in their
respective Subsidiaries that exist immediately prior to any applicable
transaction; provided that (i) any such Equity Interests held by an Obligor
shall be pledged pursuant to a Security Document acceptable to Agent, to the
extent required by this Agreement; (ii) investments (excluding any such
investments, loans, advances and Guarantees to such Subsidiaries that are
assumed and exist on the date any Permitted Acquisition is consummated and that
are not made, incurred or created in contemplation of or in connection with such
Permitted Acquisition) and (ii) investments by Obligors in, and loans and
advances by Obligors to, and Guarantees by Obligors of Debt (or lease
obligations) of, Subsidiaries that are not Obligors made after the Original
Closing Datethat have complied with the Collateral and Guarantee Requirement
shall only be permitted if, (x) such investments are not made, directly or
indirectly, by a Borrower with proceeds of any Revolver Loan, (y) at the time of
and after giving effect to such investment, (x), the Required Conditions are met
and (y)z) at the time of and after giving effect to such investment, the
aggregate principal amount of any Debt (or lease obligations) ofof such
investments, loans, advances and Guarantees made after the Seventh Amendment
Effective Date under this clause 10.2.4(d)(ii) plus the amount of loans and
advances permitted under Section 10.2.4(e)(ii) does not at any time exceed
$10,000,000 (net of any cash that does not constitute proceeds of such
investments, loans or advances held by any Foreign Subsidiaries that are not
Obligors subject to any Guarantee by any Obligor made after the Original Closing
Date shall not at any time exceed $40,000,000);

(e)        loans or advances made by the Parent Borrower to any Subsidiary and
made by any Subsidiary to the Parent Borrower or any other Subsidiary; provided
that (i) any such loans and advances made by an Obligor shall be evidenced by a
promissory note pledged pursuant to a Security Document; and (ii) any such loans
and advances made after the Seventh Amendment Effective Date by Obligors to
Subsidiaries that are not Obligors that have complied with the Collateral and
Guarantee Requirement (x) shall not be made, directly or indirectly, by a
Borrower with proceeds of any Revolver Loan, (y) shall not exceed $10,000,000
(net of any cash that does not constitute proceeds of such loans and advances
held by any Foreign Subsidiaries that are not Obligors) when added to the amount
of investments, loans, advances and Guarantees permitted under
Section 10.2.4(d)(ii), and (z) shall only be permitted if, at the time of and
after giving effect to such investment, the Required Conditions are met;

(f)        Guarantees permitted by Section 10.2.1(a)(vii);

(g)        Fi         Guarantees in respect of any Specified Vendor Payables
nancing;[Reserved];

(h)        investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the Ordinary Course of Business;

(i)        any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 10.2.5;

 

-170-



--------------------------------------------------------------------------------

(j)        Guarantees by the Parent Borrower and the Subsidiaries of leases
entered into by any Subsidiary as lessee; provided that such Guarantees made by
Obligors to Subsidiaries that are not Obligors shall only be permitted if, at
the time of and after giving effect to such investment, the Required Conditions
are met, and the amount of lease obligations which is the subject of any such
Guarantees shall be subject to the limitation set forth in clause (d) above;

(k)        extensions of credit in the nature of accounts receivable or notes
receivable in the Ordinary Course of Business;

(l)        loans or advances to employees made in the Ordinary Course of
Business consistent with prudent business practice and not exceeding
$2,500,00050,000 in the aggregate outstanding at any one time;

(m)        investments in the form of Hedging Agreements permitted under
Section10.2.7;

(n)        [Reserved];reserved];

(o)        payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the Ordinary Course of Business;

(p)         [Reserved];reserved];

(q)        investments, loans or advances in addition to those permitted by the
other clauses of this Section 10.2.4 not exceeding in the aggregate
$25,000,0001,000,000 at any time outstanding, provided that no Default exists at
the time that such investment, loan or advance is made or is caused thereby;

(r)         investments made (i) in an amount not to exceed the Net Proceeds
of any issuance of Equity Interests in Parent Borrower issued after the Original
Closing Date or (ii) with Equity Interests in Parent Borrower; and[reserved]

(s)         [reserved].

(s) other investments by the Parent Borrower or any Subsidiary so long as the
Required Conditions are met.Notwithstanding anything to the contrary in this
Section 10.2.4, the Parent Borrower will not, nor will it permit any Subsidiary
to (i) form, acquire, incorporate or otherwise permit to exist any Subsidiary
that is not a Subsidiary on the Seventh Amendment Effective Date or (ii) make a
loan or other advance to any director or officer of the Parent Borrower or any
of its Subsidiaries.

10.2.5        Asset Sales. None of the Obligors will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except (and
provided, however, that during the Senior Term Period the Obligors or any
Subsidiary may not, sell, transfer, lease or otherwise dispose of any additional
asset, including any Equity Interest owned by it, nor will the Obligors permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary
pursuant to any of the clauses (c), (e), (f) or (j) below):

 

-171-



--------------------------------------------------------------------------------

(a)        sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 10.2.4(h) in the Ordinary Course of Business;

(b)        sales, transfers and dispositions to the Parent Borrower or a
Subsidiary; provided that anythe book value and the fair market value (whichever
is higher) of all property that is subject to such sales, transfers or
dispositions involving a Subsidiary that is not a U.S. Obligor shall be madean
Obligor shall not exceed $10,000,000 in the aggregate for all such sales,
transfers or dispositions made after the Seventh Amendment Effective Date and
all such sales, transfers or dispositions shall be made in the Ordinary Course
of Business and in compliance with Section 10.2.4 and Section 10.2.9;

(c)        (i) sales of accounts receivable and inventory and related assets by
a Foreign Subsidiary pursuant to customary terms whereby recourse and exposure
in respect thereof to any Foreign Subsidiary does not exceed at any time
$35,000,000to the extent permitted by Section 10.2.1(a)(xii) and (ii) sales of
accounts receivablesreceivable and related assets pursuant to the Specified
Vendor Receivables Financing permitted under Section 10.2.1(a)(ii) ;

(d)        the creation of Liens permitted by Section 10.2.2 and dispositions as
a result thereof;

(e)         sales  or transfers   that  are permitted  sale 
and leaseback transactions pursuant to Section 10.2.6;[reserved];

(f)Fi        sales and transfers that constitute part of an Acquisition Lease
nancing;[reserved];

(g)        Restricted Payments permitted by Section 10.2.8;

(h)        transfers and dispositions constituting investments permitted under
Section 10.2.4;

 

-172-



--------------------------------------------------------------------------------

(i)    sales, transfers and other dispositions of property identified
on Schedule 10.2.5 ; and[reserved]; and

(j)        so long as no Event of Default shall have occurred and then be
continuing, sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Parent
Borrower (determined as of the end of its most recent Fiscal Year), including
any Equity Interests owned by it, during any Fiscal Year of the Parent
Borrower; provided that such amount shall be increased, in respect of the Fiscal
Year ending on December 31, 2016, and each Fiscal Year thereafter by an amount
equal to the total unused amount of such permitted sales, transfers and other
dispositions for the immediately preceding Fiscal Year (without giving effect to
the amount of any unused permitted sales, transfers and other dispositions that
were carried forward to such preceding Fiscal Year) and (ii) 35% of the
aggregate fair market value of all assets of the Parent Borrower as of the
Original Closing Date, including any Equity Interests owned by it, during the
time subsequent to the Original Closing$15,000,000 during the term of this
Agreement after the Seventh Amendment Effective Date; provided, further,
however, that Obligors shall comply with Section 10.1.2(l) concerning any sale,
transfer or other disposition of Revolver Priority Collateral in an aggregate
amount in excess of $5,000,0003,000,000;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i)  andclause (j) above shall be for at least 75% cash
consideration.

10.2.6         Sale and Leaseback Transactions. None of the Obligors will, nor
will they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except, in each case, during the Senior Term Period, for (a) any
such sale of any fixed or capital assets (other than any such transaction to
which (b) or (c) below is applicable) that is made for cash consideration in an
amount not less than the cost of such fixed or capital asset in an aggregate
amount less than or equal to $10,000,000, so long as the Capital Lease
Obligations associated therewith are permitted by Section 10.2.1(a)(viii), (b)
in the case of property owned as of or after the Original Closing Date, any such
sale of any fixed or capital assets that is made for cash consideration in an
aggregate amount not less than the fair market value of such fixed or capital
assets not to exceed $20,000,000 in the aggregate, in each case, so long as the
Capital Lease Obligations (if any) associated therewith are permitted by Section
10.2.1(a)(viii), and (c) any Acquisition Lease Financing.

10.2.7         Hedging Agreements. None of the Obligors will, nor will they
permit any Subsidiary to, enter into any Hedging Agreement, other than
(a) Hedging Agreements entered into in the Ordinary Course of Business and which
are not speculative in nature to hedge or mitigate risks to which the Parent
Borrower or any other Subsidiary is exposed in the conduct of its business or
the management of its assets or liabilities (including Hedging Agreements that
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise)), (b)
except during the Senior Term Period, any Permitted Bond Hedge Transaction and
(c) except during the Senior Term Period, any Permitted Warrant Transaction.

10.2.8        Restricted Payments; Certain Payments of Debt.

 

-173-



--------------------------------------------------------------------------------

(a)        None of the Obligors will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (and
provided, however, that the Borrower or any Subsidiary may not during the Senior
Term Period declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment or incur any obligation (contingent or otherwise) to do
so pursuant to any of the clauses (iii), (iv), (v), (vi), (vii) or
(viii) below):

(i)        Parent Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional common Equity Interests in Parent
Borrower;

(ii)         Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;

(iii)         the Parent Borrower may (A) use the proceeds of the Term Loan Debt
to pay the Original Closing Date Dividend and (B) make other Restricted Payments
not exceeding $5,000,000 from and after the Original Closing Date, in each case
pursuant

 

-174-



--------------------------------------------------------------------------------

to and in accordance with stock option plans, equity purchase programs or
agreements or other benefit plans, in each case for management or employees or
former employees of the Parent Borrower and the Subsidiaries; Parent Borrower
and its Subsidiaries may declare to make, or make, any Restricted Payment in
connection with the Seventh Amendment Transactions on the Seventh Amendment
Effective Date (but not, for the avoidance of doubt, any Restricted Payments
made directly or indirectly in cash);

(iv)         the Parent Borrower may make  other Restricted Payments;
provided that at the time of and immediately after giving effect to such
Restricted Payments (and any Debt incurred in connection therewith), the
Required Conditions are met; [reserved];

(v)         each of the Parent Borrower and Blitz K16-102 GmbH, a limited
liability company organized under the laws of Germany, may pay purchase price
adjustments required to be paid by such Person pursuant to the Westfalia
Purchase Agreement, without giving effect to any amendment thereto not
specifically described in the definition of “Westfalia Purchase
Agreement”;[reserved];

(vi)         the  Parent Borrower   may  make  any Restricted  Payments in
respect of Permitted Convertible Indebtedness permitted under Section
10.2.8(b);Parent Borrower may make payments or deliveries in shares of common
stock and cash in lieu of fractional shares required by the terms of, and
otherwise perform its obligations under, the Convertible Notes Indenture
(including, without limitation, making payments of interest and principal
thereon and/or making deliveries (other than in cash) due upon conversion
thereof);

(vii)        the Parent Borrower may pay the premium in respect of, and
otherwise perform its obligations under, any Permitted Bond Hedge Transaction;
and

(viii)        the Parent  Borrower may  make  any Restricted Payments and/or
payments or deliveries required by the terms of, and otherwise perform its
obligations under, any Permitted Warrant Transaction (including, without
limitation, making payments and/or deliveries due upon exercise and settlement
or termination thereof). [reserved].

(b)        None of the Obligors will, nor will they permit any Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Debt or any fees or PIK Amount (as defined in
the First Lien Term Loan Agreement) owing under Section 2.12(c) of the First
Lien Term Loan Agreement or similar fees, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Debt, except (and provided,
however, that the Borrower or any Subsidiary may not during the Senior Term
Period make, or agree to pay or make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
pursuant to any of the clauses (vi), (vii) or (ix) (other than as required to
comply with its obligations as in effect on the Fourth Amendment Effective Date)
below):

 

-175-



--------------------------------------------------------------------------------

(i)        payment of Debt created under the Loan Documents;

(ii)        (A) payment of regularly scheduled interest and principal payments
as and when due in respect of any Debt, other than payments in respect of
subordinated Debt prohibited by the subordination provisions thereof; provided
that (a) no cash interest payments under any Debt under the Second Lien Term
Loan Agreement may be made, (b) except as provided in clause (B) below, no cash
payment of any PIK Amount (as defined in the First Lien Term Loan Agreement) may
be made until the Term Loan Maturity Date (as defined in the First Lien Term
Loan Agreement), and (c) any prepayment pursuant to Section 2.11(d) {Excess Cash
Flow} of any Term Loan Agreement may only be made if on the date of such
prepayment, after giving pro forma effect to such prepayment, the “Required
Conditions” as in effect as of the Seventh Amendment Effective Date would be
satisfied, and (B) payment of any fees and/or PIK Amount due under
Section 2.12(c) of the First Lien Term Loan Agreement (collectively, the “Cash
PIK Obligations”) may be made; provided that, if on such date for payment of
such Cash PIK Obligations, after giving effect to payment thereof, the Required
Conditions (as defined in the ABL Credit Agreement as in effect as of the
Seventh Amendment Effective Date) would not be satisfied and Net Proceeds of
sales or dispositions permitted under Section 6.05(j) of the First Lien Term
Loan Agreement (“Net Sale Proceeds”) are not sufficient to fund the full amount
of required principal repayment plus the Cash PIK Obligations, then the payment
of any such Cash PIK Obligations (less any amount paid from Net Sale Proceeds
after satisfying all principal prepayment obligations) shall instead be due and
payable on the earlier to occur of (i) the first date that the Required
Conditions can be satisfied after giving effect to such payment and (ii) July 1,
2020.

(iii)        refinancings of Debt to the extent permitted by Section 10.2.1;

(iv)        subject to the Intercreditor Agreement, payment of  securedFirst
Lien Secured Debt out of the proceeds of any sale or transfer of the property or
assets securing such Debt;

(v)        payment of Second Lien Term Loan Debt solely with the proceeds of
mandatory prepayments declined or waived by the First Lien Term Loan Lenders;

(vi)        (v) [reserved];

(vi)         payments of Debt with the Net Proceeds of an issuance of Equity
Interests in Parent Borrower;

(vii)         payments of Debt; provided that at the time of and immediately
after giving effect to such payment, the Required Conditions are met;[reserved];

(viii)        the Parent Borrower may make any deliveries in shares of common
stock (or other securities or property following a merger event or other change
of the common stock of the Parent Borrower so long as any such securities do not
constitute Disqualified Equity Interests of an Obligor) in connection with any
conversion of any Permitted Convertible Indebtedness;

 

-176-



--------------------------------------------------------------------------------

(ix)        the Parent Borrower may make any cash payments in lieu of issuing
fractional shares in connection with a conversion (including pursuant to any put
transaction), exchange, refinancing or extension of any Permitted Convertible
Indebtedness; and

(x)         the  Parent Borrower may purchase  any Permitted  Bond Hedge
Transaction and perform its obligations thereunder.[reserved].

(d)        None of the Obligors will, nor will they permit any Subsidiary to,
enter into or be party to, or make any payment under, any Synthetic Purchase
Agreement, unless, in each case except during the Senior Term Period, (i) in the
case of any Synthetic Purchase Agreement related to any Restricted DebtEquity
Interests of the Parent Borrower, the payments required to be made by the Parent
Borrower or the Subsidiaries thereunder are limited to the amount permitted
under Section 10.2.8(b) and (iii) in the case of any Synthetic Purchase
Agreement, the obligations of the Parent Borrower and the Subsidiaries
thereunder are subordinated to the Obligations on terms satisfactory to the
Required Lendersamounts permitted to be paid under Section 10.2.8(a).

10.2.9        Transactions with Affiliates. None of the Obligors will, nor will
they permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a)        transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that (i) in the case
of any single transaction or series of transactions with a volume in excess of
$500,000, the board of directors of the Parent Borrower shall have made a
determination in good faith that such transaction or series of transactions, as
applicable, is on prices and on terms and conditions not less favorable to the
Parent Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, and (ii) in the case of any single
transaction or series of transactions with a volume in excess of $1,000,000, the
board of directors of the Parent Borrower shall have engaged an independent
financial advisor reasonably acceptable to the Required Lenders and such
independent financial advisor shall have made a determination and delivered a
customary fairness opinion stating that such transaction or series of
transactions, as applicable, is on prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b)        transactions between or among the Parent Borrower and the
Subsidiariesany other Obligor not involving any other Affiliate (to the extent
not otherwise prohibited by other provisions of this Agreement);

(c)        any Restricted Payment permitted by Section 10.2.8; and

(d)         (i) transactions pursuant to agreements in effect on the Original
Closing Date and listed on Schedule 10.2.9 (provided that this clause (d) shall
not apply to any extension, or renewal of, or any amendment or modification of
such agreements that is less favorable to the Parent Borrower or the applicable
Subsidiaries, as the case may be) and (ii) the Seventh Amendment Transactions
with respect to agreements as in effect on the Seventh Amendment Effective Date
and the performance of the Obligors’ obligations under such agreements.

 

-177-



--------------------------------------------------------------------------------

10.2.10        Restrictive Agreements. None of the Obligors will, nor will they
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Obligor or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Debt of the Parent
Borrower or any other Subsidiary; provided that that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
any Specified Vendor Receivables Financing Document, Specified Vendor Payables
Financing Document, Senior Term Loan Document or Term Loan Document that are
customary, in the reasonable judgment of the board of directors thereof, for the
market in which such Debt is issued so long as such restrictions do not prevent,
impede or impair (x) the creation of Liens and Guarantees in favor of the
Lenders under the Loan Documents or (y) the satisfaction of the obligations of
the Obligors under the Loan Documents, (ii)  the foregoing shall not apply to
restrictions and conditionsor existing on the Original ClosingSeventh Amendment
Effective Date and identified on Schedule 10.2.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iiiii)the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided, further, that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (iviii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Debt permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Debt and (B) customary
provisions in leases and other agreements restricting the assignment thereof.

10.2.11 Amendment of Material Documents. None of the Obligors will, nor will
they permit any Subsidiary to, amend, restate, modify or waive any of its rights
under (a) (i) its certificate of incorporation, by-laws or other organizational
documents, and/or (ii) any Material Agreement, Spin-Off Documentation or other
agreements (including joint venture agreements) other than the Term Loan
Documents, in each case to the extent such amendment, restatement, modification
or waiver is adverse to Agent or Lenders in any material respect (it being
agreed that the addition or removal of Obligors from participation in a
Specified Vendor Receivables Financing or Specified Vendor Payables Financing
shall not constitute an amendment, modification or waiver of any Specified
Vendor Receivables Financing Document or Specified Vendor Payables Financing
Document, as applicable, that is adverse to the Lenders), (b) the First Lien
Term Loan Documents to the extent such amendment, restatement, modification or
waiver (i) results in a maturity date earlier than 91 days following the Latest
Maturity Date then in effect with respect to the Obligations, (ii) results in a
decreased weighted average life of the First Lien Term Loan Debt (other than as
a result of an amendment solely to the final maturity date permitted by clause
(i) above), (iii) adds any mandatory prepayment provision or changes any
mandatory prepayment provision in a manner that would increase the amount of any
mandatory prepayment of the First Loan Term Loan Debt (provided, however, that
this clause (iii) shall not restrict the modification to the definition of “ECF
Percentage” effected by the First Lien Term Loan Agreement Fourth Amendment and
the First Lien Term Loan Agreement Sixth Amendment), (iv) increases the
“Applicable Margin” or similar component of interest thereunder by more than
3.0% (other than as a result of accrual of interest at the default rate), or
(v) adds an additional covenant or event of default or makes any covenant or
event of default in any First Lien Term Loan Document materially more
restrictive or burdensome prior to the Latest Maturity Date then in effect
(unless this Agreement is amended to provide all of the Lenders with the
benefits of such covenant or event of default), in each case under this clause
(v) other than covenants and events of default solely relating to the Term
Priority Collateral or (c, (c) the Second Lien Term Loan Documents to the extent
such amendment, restatement, modification or waiver (i) results in a maturity
date earlier than 91 days following the Latest Maturity Date then in effect with
respect to the Obligations,

 

-178-



--------------------------------------------------------------------------------

(ii) results in a decreased weighted average life of the Second Lien Term Loan
Debt (other than as a result of an amendment solely to the final maturity date
permitted by clause (i) above), (iii) adds any mandatory prepayment provision or
changes any mandatory prepayment provision in a manner that would increase the
amount of any mandatory prepayment of the Second Lien Term Loan Debt,
(iv) increases the “Applicable Margin” or similar component of interest
thereunder by more than 3.0% (other than as a result of accrual of interest at
the default rate), or (v) adds an additional covenant or event of default or
makes any covenant or event of default in any Second Lien Term Loan Document
materially more restrictive or burdensome prior to the Latest Maturity Date then
in effect (unless this Agreement is amended to provide all of the Lenders with
the benefits of such covenant or event of default), in each case under this
clause (v) other than covenants and events of default solely relating to the
Term Priority Collateral, or (d) the documents evidencing any Permitted
Convertible Indebtedness to the extent such amendment, restatement, modification
or waiver (i) results in a maturity date earlier than 91 days following the
Latest Maturity Date then in effect with respect to the Obligations or (ii) adds
any required principal amortization or any mandatory prepayment or repurchase
provision or changes any mandatory prepayment or repurchase provision in a
manner that would increase the amount of any mandatory prepayment or repurchase
obligation in respect of any Permitted Convertible Indebtedness.

10.2.12        Use of Proceeds. No Borrower will request any Revolver Loan or
Letter of Credit, and no Borrower shall use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Revolver Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
Person organized in the United States, Canada, Mexico or in a European Union
member state, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

10.2.13        Plans. The Obligors will not, and will not permit any Subsidiary
to maintain, sponsor, contribute to or otherwise incur liability or obligations
in respect of a Canadian Pension Plan that provides benefits on a defined
benefit basis without the prior written consent of Agent.

10.2.14        Accounting Changes. None of the Obligors will, nor will they
permit any Subsidiary to, make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year; provided that the Obligors may, upon
written notice to Agent, change their Fiscal Year to another date, in which case
the Obligors and Agent will, and are hereby authorized to, many any adjustments
to this Agreement that are necessary to reflect such change in Fiscal Year.

10.3        Financial Covenant.    As long as any Commitment or Obligation is
outstanding, Obligors shall:

10.3.1        Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio for each 12 month period of at least 1.0 to 1.0 while a Financial Covenant
Trigger Period is in effect, measured for the most recent monthly period for
which financial statements were delivered hereunderunder Section 10.1.2(c) prior
to the Financial Covenant Trigger Period and each monthly period ending
thereafter until the Financial Covenant Trigger Period is no longer in effect.

 

-179-



--------------------------------------------------------------------------------

SECTION 11

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1            Events of Default. Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

(a)        the Borrowers shall fail to (i) pay any principal of any Loan or any
LC Obligation when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) provide Cash Collateral when and as the same shall be required by
Section 2.2.3, 2.3.3 or 2.4.3;

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section 11.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
any Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        any Obligor shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.3(a)(iv), 10.1.7, 10.1.8 (with respect to the existence of any Obligor and
ownership of the Obligors other than the Parent Borrower), 10.1.8(b), 10.1.13,
10.1.14, 10.1.15, 10.1.16, Section 10.2 or Section 10.3 of this Agreement, or,
to the extent that such Obligor is a party thereto or otherwise obligated
thereby (whether pursuant to the agreement of an Obligor that is party thereto
or otherwise), Section 5.13 of the Guarantee and Collateral Agreement or
Section 5.13 of the Foreign Facility  Section 5.13 of the Amended and Restated
ABL Guarantee and Collateral Agreement;

(e)        any Obligor shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document, to the extent that such Obligor is
a party thereto or otherwise obligated thereby (whether pursuant to the
agreement of an Obligor that is party thereto or otherwise) (other than those
failures specified in clause (a), (b) or (d) of this Section 11.1), and such
failure shall continue unremedied for a period of 3020 days (or, with respect to
a failure to observe or perform any covenant, condition or agreement contained
in Section 8 of the Guarantee and Collateral Agreement or Section 8 of the
Foreign FacilityAmended and Restated ABL Guarantee and Collateral Agreement, a
period of 15 days) after notice thereof from Agent to the Borrower Agent (which
notice will be given at the request of any Lender10 days);

(f)        the Parent Borrower or any Subsidiary shall fail to make any payment
(whether of principal, interest or other payment obligations) in respect of any
Material Debt, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g)        any event or condition occurs (including a “Fundamental Change” as
defined in the Convertible Notes Indenture) that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Debt or

 

-180-



--------------------------------------------------------------------------------

any trustee or agent on its or their behalf to cause any Material Debt to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (A)  secured Debt that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt; provided further that
this clause (g) shall not apply toand (B) any Permitted Convertible Indebtedness
or any Permitted Warrant Transaction to the extent such event or condition
occurs as a result of (x) the satisfaction of a conversion contingency, (y) the
exercise by a holder of Permitted Convertible Indebtedness of a conversion right
resulting from the satisfaction of a conversion contingency or (z) a required
repurchase in respect of any Permitted Warrant Transaction, in each case of this
clause (B), solely to the extent that the obligation of Parent Borrower
resulting from such event or condition is satisfied through the issuance of
common Equity Interests of Parent Borrower other than the payment of cash in
lieu of the issuance of fractional Equity Interests of the Company;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding-up, reorganization
arrangement, a proposal or other relief in respect of any Obligor or any
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state, provincial or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a Creditor
Representative or similar official for the Parent Borrower or any Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)        the Parent Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, winding-up,
reorganization, arrangement, a proposal or other relief under any federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a Creditor Representative or similar official for the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)        the Parent Borrower or any Subsidiary shall become unable, admit in
writing in a court proceeding its inability or fail generally to pay its debts
as they become due or, with respect to any UK Borrower or UK Subsidiary, (i) it,
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its Debt (ii) the value of its assets shall become less than the value of its
liabilities (taking into account contingent and prospective liabilities) or
(iii) a moratorium or other protection from its creditors is declared or imposed
in respect of any its Debt;

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,0001,000,000 shall be rendered against the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent Borrower or any Subsidiary to
enforce any such judgment;

(l)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect on
the Parent Borrower and its Subsidiaries;

 

-181-



--------------------------------------------------------------------------------

(m)        any Lien covering property having a book value or fair market value
of $5,000,0001,000,000 or more purported to be created under any Security
Document shall cease to be, or shall be asserted in writing by any Obligor not
to be, a valid and perfected Lien on any Collateral, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of Agent’s failure to
maintain possession (or the failure of Agent’s agent or designee, including
without limitation the Controlling Term Loan Agent, as Agent’s agent for
perfection pursuant to the Intercreditor Agreement, to maintain possession) of
any stock certificates, promissory notes or other instruments delivered to it
under the Guarantee and Collateral Agreement and/or the Foreign FacilityAmended
and Restated ABL Guarantee and Collateral Agreement;

(n)        any Guaranty shall cease to be, or shall have been asserted in
writing not to be, in full force and effect;

(o)        the Parent Borrower or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of any Obligor, or the
Obligations of any Subsidiary under any Guaranty, are not senior Debt under the
subordination provisions of the Subordinated Debt, or any court, tribunal or
government authority of competent jurisdiction shall judge the subordination
provisions of the Subordinated Debt to be invalid or unenforceable or such
Obligations to be not senior Debt under such subordination provisions or
otherwise cease to be, or shall be asserted not to be, legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

(p)        a Change in Control shall occur;

(q)        an Obligor denies or contests the validity or enforceability of any
Loan Document (including, without limitation, the Intercreditor Agreement) or
Obligations, or any Loan Document (including, without limitation, the
Intercreditor Agreement) ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(r)        a loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,000100,000;

(s)        any event occurs or condition exists that has a Material Adverse
Effect; or

(t)        (i) a Termination Event occurs or any Canadian Multi-Employer Plan is
terminated, in each case, in circumstances which would result or could
reasonably be expected to result in a Canadian FacilityDomiciled Obligor being
required to make a contribution to or in respect of a Canadian Pension Plan or a
Canadian Multi-Employer Plan or result in the appointment, by FSCO, of an
administrator to wind up a Canadian Pension Plan, (ii) any Canadian Domiciled
Obligor is in default with respect to any required contribution to a Canadian
Pension Plan, or (iii) any Lien arises (save for a contribution amount not yet
due) in connection with any Canadian Pension Plan; provided, however, that an
event or circumstance of the type described in clause (i), (ii) or (iii) shall
constitute an Event of Default under this clause (t) only if such event or
circumstance, in the opinion of the Required Lenders, when taken together with
all other events and circumstances of the type described in such clauses that
have occurred or existed on or after the Closing Date, could reasonably be
expected to result in a Material Adverse Effect (it being acknowledged that, for
purposes of this clause (t), funding deficiencies and other benefit

 

-182-



--------------------------------------------------------------------------------

liabilities existing as of the Closing Date shall be included in the
determination of whether a Material Adverse Effect has occurred or exists).

11.2        Remedies upon Default. If an Event of Default described in
Section 11.1(h) or (i) occurs with respect to any Obligor, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

(a)        declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

(b)        terminate, reduce or condition any Commitment, or make any adjustment
to any Borrowing Base;

 

-183-



--------------------------------------------------------------------------------

(c)        require Obligors to Cash Collateralize their LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and if Obligors fail to deposit such Cash Collateral, Agent may
(and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

(d)        together with the Security Trustees (as applicable), exercise any
other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC,
PPSA or other similar domestic or foreign statutes. Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Borrowers to assemble Collateral, at Borrowers’ expense, and make it available
to Agent and Security Trustees at a place designated by Agent or Security
Trustees (as applicable); (iii) enter any premises where Collateral is located
and store Collateral on such premises until sold (and if the premises are owned
or leased by an Obligor, Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent or Security Trustees (as applicable), in their
discretion, deem advisable. Each Obligor agrees that 10 days’ notice of any
proposed sale or other disposition of Collateral by Agent or a Security Trustee
shall be reasonable, and that any sale conducted on the internet or to a
Licensor of Intellectual Property shall be commercially reasonable. Agent and
Security Trustees may conduct sales on any Obligor’s premises, without charge,
and any sale may be adjourned from time to time in accordance with Applicable
Law. Agent and Security Trustees shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent and/or Security Trustees may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3        License. Agent and Security Trustees are hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property of Obligors, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Obligor’s rights and interests under Intellectual Property shall inure to
Agent’s and Security Trustees’ benefit.

11.4        Setoff. At any time during an Event of Default, Agent, Security
Trustees, Issuing Banks, Lenders, and any of their Affiliates are authorized, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, such Security Trustee, such Issuing Bank, such Lender or
such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Security Trustee, such Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, such Security Trustee,
such Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
Agent, each Security Trustee, each Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5        Remedies Cumulative; No Waiver.

 

-184-



--------------------------------------------------------------------------------

11.5.1        Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of
Agent, Security Trustees and Lenders under the Loan Documents are cumulative,
may be exercised at any time and from time to time, concurrently or in any
order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2        Waivers. No waiver or course of dealing shall be established by
(a) the failure or delay of Agent, any Security Trustee or any Lender to require
strict performance by any Obligor under any Loan Document, or to exercise any
rights or remedies with respect to Collateral or otherwise; (b) the making of
any Loan or issuance of any Letter of Credit during a Default, Event of Default
or other failure to satisfy any conditions precedent; or (c) acceptance by
Agent, any Security Trustee or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein.
Any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.

SECTION 12

AGENT

12.1      Appointment, Authority and Duties of Agent.

12.1.1        Appointment and Authority.

(a)        Each Secured Party appoints and designates Bank of America as Agent
under all Loan Documents. Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents. Any action taken by Agent in accordance with the
provisions of the Loan Documents, and the exercise by Agent of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, Agent, together with the Security
Trustees, as applicable, shall have the sole and exclusive authority to (i) act
as the disbursing and collecting agent for Lenders with respect to all payments
and collections arising in connection with the Loan Documents; (ii) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (iii) act as
collateral agent and security trustee, as applicable, for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral; and (v) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone shall be authorized to determine
eligibility and applicable advance rates under any Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

(b)        In its capacity as Agent, for the purposes of holding any hypothec
granted pursuant to the laws of the Province of Québec, each of the Secured
Parties hereby irrevocably appoints and authorizes Agent and, to the extent
necessary, ratifies the appointment and authorization of Agent, to act as the
hypothecary representative of the applicable Secured Parties as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take

 

-185-



--------------------------------------------------------------------------------

and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon Agent under any related
Deed of Movable Hypothec. Agent shall have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to Agent pursuant to any such Deed
of Movable Hypothec and Applicable Law. Any person who becomes a Secured Party
shall, by its execution of an Assignment, be deemed to have consented to and
confirmed Agent as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified, as of the date it becomes
a Secured Party, all actions taken by Agent in such capacity. The substitution
of Agent pursuant to the provisions of this Section 12 also constitutes the
substitution of Agent as hypothecary representative as aforesaid.

(c)        In addition, for Mexican law purposes, each Secured Party (c)  hereby
grants to Bank of America, as Agent, a comisión mercantil con representación in
accordance with Articles 273, 274, and other applicable articles of the Commerce
Code of Mexico (Código de Comercio) to act on its behalf as its agent in
connection with this Agreement and the Loan Documents, on the terms and for the
purposes set forth in this Agreement and the other Loan Documents.

12.1.2        Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3        Agent Professionals. Agent may perform its duties through agents
and employees. Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. Agent shall
not be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4        Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joining any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, Agent may presume that the condition
is satisfactory to a Secured Party unless Agent has received notice to the
contrary from such Secured Party before Agent takes the action. Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2        Security Trustees.

12.2.1    Appointment.

 

-186-



--------------------------------------------------------------------------------

(a)        The Secured Parties hereby appoint the UK Security Trustee to hold
(i) any security interest created by any UK Security Agreement; and (ii) the
covenants and undertakings of the relevant UK Security Agreements, with respect
to any jurisdiction where the concept of trust is appropriate, in trust for the
Secured Parties and with respect to any jurisdiction where the concept of trust
is not appropriate, as security agent for the Secured Parties, and, in each
case, the UK Security Trustee accepts that appointment.

(b)        Each Security Trustee, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (i) its activities under the Loan Documents and
(ii) its engagement in any kind of banking or other business with any Obligor.

12.2.2    Delegation. Each Security Trustee may delegate to any Person on such
terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.

12.2.3    Separate Security Trustees.

(a)        Each Security Trustee may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint any Person to act jointly with such Security Trustee either as a
separate trustee or as a co-trustee (each an “Appointee”) on such terms and
subject to such conditions as such Security Trustee thinks fit and with such of
the rights, powers, authorities and discretions vested in such Security Trustee
by any Loan Document as may be conferred by the instrument of appointment of the
Appointee.

(b)        Each Security Trustee may pay reasonable remuneration to any
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Appointee in connection with its appointment. All
such remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the applicable Security Trustee.

 

-187-



--------------------------------------------------------------------------------

12.2.4    The UK Security Agreements.

(a)        Each Secured Party confirms its approval of the relevant UK Security
Agreements and of any security interest intended to be created under it, and
authorizes and instructs the UK Security Trustee to execute and deliver the
relevant UK Security Agreements.

(b)        The UK Security Trustee may accept without enquiry the title (if any)
which any Person may have to any assets over which security interest is intended
to be created by the relevant UK Security Agreements, and shall not be liable to
any other party for any defect in or failure of any such title.

(c)        The UK Security Trustee shall not be (i) liable or responsible to any
Secured Party for any failure to perfect, protect, register, make any filing or
give notice in respect of the security interest intended to be created by the
relevant UK Security Agreements, unless that failure arises directly from its
own gross negligence or willful misconduct; (ii) obliged to insure any assets
over which security interest is intended to be created by the relevant UK
Security Agreements, to require any other person to maintain any such insurance,
or to make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over any
such asset; or (iii) obliged to hold in its own possession the relevant UK
Security Agreements, title deed or other document relating to any assets over
which security interest is intended to be created by the relevant UK Security
Agreements.

12.2.5    Security Trustee as Proprietor. Each Secured Party confirms that it
does not wish to be registered as a joint proprietor of any mortgage or charge
created pursuant to the relevant UK Security Agreements and accordingly
(a) authorizes the UK Security Trustee to hold such mortgages and charges in its
sole name as trustee for the relevant Secured Parties; and (b) requests the UK
Land Registry (or other relevant registry) to register the UK Security Trustee
as a sole proprietor (or heritable creditor, as the case may be) of any such
mortgage or charge.

12.2.6    Investments. Except to the extent that this Agreement or a UK Security
Agreement otherwise requires, any monies received by the UK Security Trustee
under or pursuant to a UK Security Agreement may be (a) invested in any
investments which it may select and which are authorized by Applicable Law; or
(b) placed on deposit at any bank or institution (including itself) on such
terms as it may think fit, in each case in the name or under the control of the
UK Security Trustee, and those monies, together with any accrued income (net of
any applicable Tax) shall be held by the UK Security Trustee to the order of
Agent, and shall be payable to Agent on demand.

12.2.7 Secured Parties’ Indemnity to the UK Security Trustee. Each Secured Party
shall indemnify the UK Security Trustee, its delegates and sub-delegates and
Appointees (each an “Indemnified Party”), within three (3) Business Days of
demand, against any cost, loss or liability incurred by the UK Security Trustee
or the relevant Indemnified Party (otherwise than by reason of the gross
negligence or willful misconduct of the UK Security Trustee or that Indemnified
Party) in acting as UK Security Trustee or its delegate, sub-delegate or
Appointee under the relevant UK Security Agreements (except to the extent that
the UK Security Trustee or the relevant Indemnified Party has been reimbursed by
any Obligor pursuant to the relevant UK Security Agreements).

12.2.8    Conduct of business by the UK Security Trustee. No provision of this
Agreement will (a) interfere with the right of the UK Security Trustee to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit;
(b) oblige the UK Security Trustee to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or (c) oblige the UK Security Trustee to disclose any information
relating to its affairs (tax or otherwise) or any computations in

 

-188-



--------------------------------------------------------------------------------

respect of tax.

12.2.9    Liability of UK Security Trustee.

(a)        The UK Security Trustee shall not nor shall any of its officers,
employees or agents from time to time be responsible for: (i) the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by any Obligor or any other person given in or in connection with the
relevant UK Security Agreements; or (ii) the legality, validity, effectiveness,
adequacy or enforceability of the relevant UK Security Agreements or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with the relevant UK Security Agreements.

(b)        Without limiting Section 12.2.9(a), the UK Security Trustee shall not
be liable for any action taken by it or not taken by it under or in connection
with the relevant UK Security Agreements, unless directly caused by its gross
negligence or willful misconduct.

(c)        No party (other than the UK Security Trustee) may take any
proceedings against any officer, employee or agent of the UK Security Trustee in
respect of any claim it might have against the UK Security Trustee or in respect
of any act or omission of any kind by that officer, employee or agent in
relation to the relevant UK Security Agreements and any officer, employee or
agent of the UK Security Trustee may rely on this Section 12.2.9 and the
provisions of the Contracts (Rights of Third Parties) Act 1999, as amended.

(d)        The UK Security Trustee shall not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Loan Documents to be paid by the UK Security Trustee, if the UK Security Trustee
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognized clearing or settlement
system used by the UK Security Trustee for that purpose.

(e)        Without affecting the responsibility of the Obligors for information
supplied by them or on their behalf in connection with any Loan Document, each
Secured Party confirms to the UK Security Trustee that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with the relevant UK
Security Agreements, including but not limited to: (i) the financial condition,
status and nature of the Obligors; (ii) the legality, validity, effectiveness,
adequacy or enforceability of the relevant UK Security Agreements and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the relevant UK Security
Agreements; (iii) whether such Secured Party has recourse, and the nature and
extent of that recourse, against any party or any of its respective assets under
or in connection with any Loan Document, the transactions contemplated by the UK
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant UK Security Agreements; and (iv) the adequacy, accuracy and/or
completeness of any information provided by any person under or in connection
with the relevant UK Security Agreements, the transactions contemplated by the
relevant UK Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant UK Security Agreements.

 

-189-



--------------------------------------------------------------------------------

12.2.10    Other UK Security Agreement Matters.

(a)        The UK Security Trustee shall accept without investigation,
requisition or objection, such title as any person may have to the assets which
are subject to the relevant UK Security Agreements and shall not (i) be bound or
concerned to examine or enquire into the title of any person; (ii) be liable for
any defect or failure in the title of any person, whether that defect or failure
was known to the UK Security Trustee or might have been discovered upon
examination or enquiry and whether capable of remedy or not; or (iii) be liable
for any failure on its part to give notice of the relevant UK Security
Agreements to any third party or otherwise perfect or register the security
interests created by the relevant UK Security Agreements (unless such failure
arises directly from the UK Security Trustee’s gross negligence or willful
misconduct).

(b)        The UK Security Trustee shall hold the relevant UK Security
Agreements and all proceeds of enforcement of them in trust for the Secured
Parties on the terms and conditions of this Agreement.

(c)        The relevant UK Security Agreements shall rank as continuing security
interest for the discharge of the liabilities secured by it.

12.2.11  Disposals.

(a)        Subject to Section 12.3.1, the UK Security Trustee is authorized by
each of the Secured Parties to execute on behalf of itself and each such Secured
Party without the need for any further referral to or authority from such
Secured Party, any release of the security interests created by the relevant UK
Security Agreements over that asset and, if such asset comprises all of the
shares in any Obligor, the UK Security Trustee is further authorized, without
the need for any further referral to or authority from such Secured Party, to
execute a release of any security interests granted by such Obligor over its
assets pursuant to any of the UK Security Agreements provided that in each such
case the proceeds are applied in the manner provided for in this Agreement as if
they were realizations pursuant to the relevant UK Security Agreements.

(b)        Each Secured Party undertakes to execute such releases and other
documents as may be necessary to give effect to the releases specified in
Section 12.2.11(a).

12.2.12 Trust. The perpetuity period for each trust created by this Agreement
shall be 80 years.

12.2.13 Appointment and Retirement of UK Security Trustee. The UK Security
Trustee (a) subject to the appointment of a successor (provided that no Default
exists, in consultation with the Borrower Agent) may, and must if Agent
requires, retire at any time from its position as UK Security Trustee under the
Loan Documents without assigning any reason, and (b) must give notice of its
intention to retire by giving to the other Secured Parties and the Borrower
Agent not less than 30 days’ nor more than 60 days’ notice.

12.2.14 Appointment of Successor. Agent may (provided that no Default exists, in
consultation with the Borrower Agent) appoint a successor to the UK Security
Trustee, during the period of notice set forth in Section 12.2.13. If no
successor is appointed by Agent, the UK Security Trustee may appoint (after
consultation with Agent and, provided that no Default exists, the Borrower
Agent) its successor. The Secured Parties shall promptly enter into any
agreements that the successor may reasonably require to effect its appointment.

 

-190-



--------------------------------------------------------------------------------

12.2.15  Discharge of UK Security Trustee. From the date that the appointment of
a successor is effected under Section 12.2.14, the retiring UK Security Trustee
must be discharged from any further obligations under the Loan Documents as UK
Security Trustee, and the successor to the UK Security Trustee and each of the
other Secured Parties have the same rights and obligations between themselves as
they would have had if the successor had been a party to those Loan Documents.

12.3      Agreements Regarding Collateral and Borrower Materials.

12.3.1        Lien Releases; Care of Collateral.

(a)         Canadian Facility Secured Parties hereby authorize Agent and any
Security Trustee to release any Lien with respect to any Canadian
Facility Collateral (i) upon Full Payment of the Canadian Facility Obligations;
(ii) that is the subject of a disposition or Lien that Borrower Agent certifies
in writing is an asset disposition permitted by Section 10.2.5 or a Permitted
Encumbrance entitled to priority over Agent’s or Security Trustees’ Liens, as
applicable (and Agent and Security Trustees may rely conclusively on any such
certificate without further inquiry); (iii) that does not constitute a material
part of the Canadian Facility Collateral; (iv) that is required to be released
pursuant to the terms of any intercreditor agreement pertaining to any Canadian
Facility Collateral; or (v) subject to Section 14.1, with the consent of
Required Lenders. Canadian Facility Secured Parties hereby authorize Agent and
Security Trustees to subordinate their Liens to any Purchase Money Lien or other
Lien entitled to priority under this Agreement.

(b)        UK Facility Secured Parties hereby authorize Agent and any Security
Trustee to release any Lien with respect to any UK Facility Collateral (i) upon
Full Payment of the UK Facility Obligations; (ii) that is the subject of a
disposition or Lien that Borrower Agent certifies in writing is an asset
disposition permitted by Section 10.2.5 or a Permitted Encumbrance entitled to
priority over Agent’s or Security Trustees’ Liens, as applicable (and Agent and
Security Trustees may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the UK Facility
Collateral; (iv) that is required to be released pursuant to the terms of any
intercreditor agreement pertaining to any UK Facility Collateral; or (v) subject
to Section 14.1, with the consent of Required Lenders. UK Facility Secured
Parties hereby authorize Agent and Security Trustees to subordinate their Liens
to any Purchase Money Lien or other Lien entitled to priority under this
Agreement. (c) U.S. Facility Secured Parties hereby authorize Agent and any
Security Trustee to release any Lien with respect to any U.S. Facility
Collateral (i) upon Full Payment of the Obligations; (ii) that is the subject of
a disposition or Lien that Borrower Agent certifies in writing is an asset
disposition permitted by Section 10.2.5 or a Permitted Encumbrance entitled to
priority over Agent’s or Security Trustees’ Liens, as applicable (and Agent and
Security Trustees may rely conclusively on any such certificate without further
inquiry); (iii) that does not constitute a material part of the U.S.
Facility Collateral; (iv) that is required to be released pursuant to the terms
of the Intercreditor Agreement or any other intercreditor agreement pertaining
to any Collateral; or (v) subject to Section 14.1, with the consent of Required
Lenders. The U.S. Facility Secured Parties hereby authorize Agent and Security
Trustees to subordinate their Liens to any Purchase Money Lien or other Lien
entitled to priority under this Agreement.

(b)        [reserved];

(c)         [reserved];

 

-191-



--------------------------------------------------------------------------------

(d)         Agent has no obligation to assure that any Collateral exists or is
owned by an Obligor, or is cared for, protected or insured, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

(e)         In each case as specified in this Section 12.3.1, Agent and any
Security Trustee will (and each Secured Party authorizes Agent and Security
Trustee to), at the Borrowers’ expense, execute and deliver to the applicable
Obligor such documents as such Obligor may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranties, in
each case in accordance with the terms of the Loan Documents and this
Section 12.3.1. This Agreement and the security interest of the Secured Parties
in the Collateral provided hereunder shall terminate upon the Full Payment of
the Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection in each case as to which no
claim has been asserted or is reasonably expected to be asserted). A Guarantor
shall automatically be released from its obligations under the Loan Documents
and the security interest of the Secured Parties in the Collateral of such
Guarantor shall be automatically released in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of a Borrower in accordance with the terms
of this Agreement and the other Loan Documents; provided that the Required
Lenders (or, if required by the terms of this Agreement, such Lenders specified
in this Agreement) shall have consented to such sale, transfer or other
disposition (to the extent required by this Agreement and the other Loan
Documents) and the terms of such consent did not provide otherwise. The security
interest of the Secured Parties in any Collateral that is sold, transferred or
otherwise disposed of in accordance with this Agreement and the other Loan
Documents (including pursuant to a waiver or amendment of the terms hereof)
shall automatically terminate and be released, and such Collateral shall be sold
free and clear of the security interest created by the Loan Documents.

12.3.2        Possession of Collateral.

(a)        Agent and  Canadian Facility  Secured Parties hereby appoint each
Canadian Lender as agent (for the benefit of Canadian Facility Secured Parties)
for the purpose of perfecting Liens on any Canadian Facility Collateral held or
controlled by such Canadian Lender, to the extent such Liens are perfected by
possession or control.

(b)         Agent  and UK   Facility Secured  Parties hereby 
appoint each UK Lender as agent (for the benefit of UK Facility Secured Parties)
for the purpose of perfecting Liens on any UK Facility Collateral held or
controlled by such UK Lender, to the extent such Liens are perfected by
possession or control. [reserved].

(c)        Agent and U.S. Facility Secured Parties hereby appoint each
U.S. Lender as agent (for the benefit of U.S. Facility Secured Parties) for the
purpose of perfecting Liens on any U.S. Facility Collateral held or controlled
by such U.S. Lender, to the extent such Liens are perfected by possession or
control. [reserved].

(d)        If any Lender obtains possession or control of any Collateral, it
shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.

 

-192-



--------------------------------------------------------------------------------

12.3.3        Reports. Agent shall promptly provide to each Applicable Lender,
when complete, any field examination, audit or appraisal report prepared for
Agent with respect to any Obligor or Collateral (“Report”). Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time. Each Lender agrees (a) that
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing an audit or examination will inspect only
limited information and will rely significantly upon Borrowers’ books, records
and representations; (b) that Agent makes no representation or warranty as to
the accuracy or completeness of any Borrower Materials and shall not be liable
for any information contained in or omitted from any Borrower Materials,
including any Report; and (c) to keep all Borrower Materials confidential and
strictly for such Lender’s internal use, not to distribute any Report or other
Borrower Materials (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

12.4        Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

12.5        Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower Agent or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.6        Ratable Sharing. If any Lender obtains any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its ratable
share of such Obligation, such Lender shall forthwith purchase from Secured
Parties participations in the affected Obligation as are necessary to share the
excess payment or reduction on a Pro Rata basis or in accordance with
Section 5.5.2, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set off against a Controlled Account or a Dominion
Account without Agent’s prior consent.

12.7        Indemnification.    EACH SECURED PARTY SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED

 

-193-



--------------------------------------------------------------------------------

THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING
AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In Agent’s Permitted Discretion, it
may reserve for any Claims made against an Agent Indemnitee or Issuing Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Secured Parties. If Agent is sued by any Creditor Representative,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

12.8        Successor Agent and Co-Agents.

12.8.1        Resignation; Successor Agent. Agent may resign at any time by
giving at least 30 days written notice thereof to Lenders and Borrower Agent.
Required Lenders may appoint a successor to replace the resigning Agent, which
successor shall be (a) a U.S. Lender or an Affiliate of a U.S. Lender; or (b) a
financial institution that is organized under the laws of the U.S. or any state
or district thereof and reasonably acceptable to Required Lenders and (provided
no Default exists) Borrower Agent. If no successor agent is appointed prior to
the effective date of Agent’s resignation, then Agent may appoint a successor
agent that is a financial institution that is organized under the laws of the
U.S. or any state or district thereof and acceptable to Agent (which shall be a
Lender unless no Lender accepts the role) or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of Agent
hereunder. Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act. On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.7, 12.17
and 14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.

12.8.2        Co-Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If appropriate
under Applicable Law (including, without limitation, any situation in which
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law), Agent may appoint a Person
to serve as a separate security trustee, co-collateral agent or separate
collateral agent under any Loan Document. Each right, remedy and protection
intended to be available to Agent under the Loan Documents shall also be vested
in such agent. Secured Parties shall execute and deliver any instrument,
agreement or other document that Agent may request to effect such appointment.
If any such separate security trustee, co-collateral agent or separate
collateral agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of such agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Agent until appointment of
a new agent.

12.9        Limitation on Responsibilities of Agent. Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured

 

-194-



--------------------------------------------------------------------------------

Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.10       Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.11       Remittance of Payments and Collections.

12.11.1        Remittances Generally. All payments by any Lender to Agent shall
be made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m. (Local
Time) on a Business Day, payment shall be made by Lender not later than 3:00
p.m. (Local Time) on such day, and if request is made after 1:00 p.m. (Local
Time), then payment shall be made by 11:00 a.m. (Local Time) on the next
Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

12.11.2        Failure to Pay. If any Secured Party fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the greater of the Federal
Funds Rate or the rate determined by Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for U.S.
Base Rate Loans. In no event shall Borrowers be entitled to credit for any
interest paid by a Secured Party to Agent, nor shall a Defaulting Lender be
entitled to interest on amounts held by Agent pursuant to Section 4.2.

12.11.3        Recovery of Payments. If Agent pays an amount to a Secured Party
in the expectation that a related payment will be received by Agent from an
Obligor and such related payment is not received, then Agent may recover such
amount from the Secured Party. If Agent determines that an amount received by it
must be returned or paid to an Obligor or other Person pursuant to Applicable
Law or otherwise, then Agent shall not be required to distribute such amount to
any Secured Party. If any

 

-195-



--------------------------------------------------------------------------------

amounts received and applied by Agent to Obligations held by a Secured Party are
later required to be returned by Agent pursuant to Applicable Law, such Secured
Party shall pay to Agent, on demand, its share of the amounts required to be
returned.

12.12        Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender. Agent, Lenders and their Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.13        Titles. Each Lender, other than Bank of America, that is designated
in connection with this credit facility as an “Arranger,” “Bookrunner” or
“Agent” of any kind shall have no right or duty under any Loan Documents other
than those applicable to all Lenders, and shall in no event have any fiduciary
duty to any Secured Party.

12.14        Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.5, 14.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

12.15        No Third Party Beneficiaries. This Section 12 is an agreement
solely among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

12.16        Authorization Regarding Intercreditor Agreement. Each Lender hereby
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (c) authorizes and
instructs Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that Agent may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement, and (d) acknowledges
(or is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Lender and it has received and reviewed
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and any of the other Loan Documents, the terms of
the Intercreditor Agreement shall govern and control except as expressly set
forth in the Intercreditor Agreement.

12.17        Withholding Taxes. To the extent required by any Applicable Law,
and subject to Section 5.8.4, Agent may withhold from any payment to any Lender
an amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender because (a) the
appropriate form was not delivered or was not properly executed by such Lender,
(b) such Lender failed to notify Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason or (c) such Lender otherwise failed to comply with Section 5.9,
or if Agent reasonably determined that a payment was made to a Lender pursuant
to this

 

-196-



--------------------------------------------------------------------------------

Agreement without deduction or applicable withholding Tax from such payment,
such Lender shall indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including any expenses (including
legal expenses) incurred

12.18   Lender Representations and Warranties.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Obligor, that at least one of the following is and will be
true:

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Obligor,
that:

 

-197-



--------------------------------------------------------------------------------

(i)        none of the Agent or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)        no fee or other compensation is being paid directly to the Agent or
the Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c)        The Agent and the Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

-198-



--------------------------------------------------------------------------------

SECTION 13

BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2       Participations.

13.2.1        Permitted Participants; Effect.    Subject to Section 13.3.3, any
Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents.
Despite any sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, it shall
remain solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Borrower Group
Commitments for all purposes, all amounts payable by the applicable Obligor
Group shall be determined as if it had not sold such participating interests,
and the applicable Obligor Group and Agent shall continue to deal solely and
directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Sections 3.7 or 5.8 unless Borrower Agent agrees otherwise in writing to the
grant of such participating interest.

13.2.2        Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date in respect of a Borrower Group in which such
Participant has an interest or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or other Obligor or substantially all Collateral.

13.2.3        Participant Register. Each Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Commitments, Loans (and stated interest) and LC Obligations. Entries
in the register shall be conclusive, absent manifest error, and such Lender
shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

13.2.4        Benefit of Setoff. Obligors agree that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.6 as if such Participant were a Lender.

 

-199-



--------------------------------------------------------------------------------

13.3       Assignments.

13.3.1         Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

13.3.2         Effect; Effective Date. Upon delivery to Agent of an assignment
notice in the form of Exhibit B and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new notes, if applicable. The transferee Lender shall comply with Section 5.9
and deliver, upon request, an administrative questionnaire satisfactory to
Agent. The assigning Lender shall deliver a copy of such assignment notice to
Borrower Agent concurrently with the delivery of the same to Agent.

13.3.3         Certain Assignees. No assignment or participation may be made to
a Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
has no obligation to determine whether any assignee is permitted under the Loan
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Loan Documents in a manner satisfactory to Agent, including payment by
the Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent) to satisfy all funding and
payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

13.3.4         Register. Agent, acting as a non-fiduciary agent of Borrowers
(solely for tax purposes), shall maintain (a) a copy (or electronic equivalent)
of each Assignment and Acceptance delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, interest
and LC Obligations owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and Borrowers, Agent and Lenders shall treat
each Person recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary. Agent may choose to
show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice.

13.4       Replacement of Certain Lenders. If a Lender (a) within the last 120
days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and

 

-200-



--------------------------------------------------------------------------------

Required Lenders consented, (b) is a Defaulting Lender, or (c) within the last
120 days gave a notice under Section 3.5 or requested payment or compensation
under Section 3.7 or 5.8 (and has not designated a different Lending Office
pursuant to Section 3.8), then Agent or Borrower Agent may, upon 10 days’ notice
to such Lender, require it to assign its rights and obligations under the Loan
Documents to Eligible Assignee(s), pursuant to appropriate Assignment(s), within
20 days after the notice. Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment if the Lender fails to execute it. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.

SECTION 14

MISCELLANEOUS

14.1       Consents, Amendments and Waivers.

14.1.1          Amendment.     No modification of any Loan Document, including
any extension or amendment of a Loan Document or any waiver of a Default or
Event of Default, shall be effective without the prior written agreement of
Agent (with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that

(a)         without the prior written consent of Agent, no modification shall
alter any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;

(b)         (i) without the prior written consent of Canadian Issuing Bank, no
modification shall alter Section 2.2 or any other provision in a Loan Document
that relates to Canadian Letters of Credit or any rights, duties or discretion
of Canadian Issuing Bank, (ii) without the prior written consent of UK Issuing
Bank, no modification shall alter Section 2.3 or any other provision in a Loan
Document that relates to UK Letters of Credit or any rights, duties or
discretion of UK Issuing Bank and (iii) without the prior written consent of
U.S. Issuing Bank, no modification shall alter Section 2.4 or any other
provision in a Loan Document that relates to U.S. Letters of Credit or any
rights, duties or discretion of U.S. Issuing Bank;

(c)         without the prior written consent of each affected Lender, including
a Defaulting Lender, no modification shall (i) increase the Borrower Group
Commitment of such Lender; (ii) reduce the amount of, or waive or delay payment
of, any principal, interest or fees payable to such Lender (except as provided
in Section 4.2); (iii) extend the Commitment Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);

(d)         without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.5.2, or 14.1.1;
(ii) amend the definition of any Borrowing Base, FILO Amount, any Accounts
Formula Amount or any Inventory Formula Amount (or any defined term used in such
definitions) if the effect of such amendment is to increase borrowing
availability, Pro Rata or Required Lenders; (iii) release all or substantially
all Collateral; (iv) except in connection with a merger, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations; or (v) increase the Maximum Facility Amount, or (vi) amend the
definition of U.S. Special Availability Block;

(e)         without the prior written consent of a Secured Bank Product
Provider, no modification shall affect its relative payment priority under
Section 5.5.2;

 

-201-



--------------------------------------------------------------------------------

(f)        Agent and the applicable Obligors may amend, modify or supplement any
Loan Document without the consent of any Lender or the Required Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document; and

(g)        Agent and the Borrowers may amend this Agreement without the consent
of any Lender or Required Lenders in order to provide the Lenders with the
benefits of any additional covenants, additional events of default, more
restrictive covenants or more restrictive events of default that are added
to Senior Term Loan Documents and/or the Term Loan Documents.

Notwithstanding anything in this Section 14.1.1 to the contrary, (a) this
Agreement may be amended (or amended and restated) with the written consent of
only Agent, the Borrower Agent and each Lender to add one or more additional
credit facilities to this Agreement for a new jurisdiction and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share in the benefits of this Agreement
and the other Loan Documents and (b) the consent of all Lenders (except any
Defaulting Lender) is required for an increase in the Maximum Facility Amount.
By their execution of this Agreement, the Required Lenders consent to the
execution of the amendments to the Intercreditor Agreement and the Amended and
Restated ABL Guarantee and Collateral Agreement that are referred to in
Section 10.1.15.

14.1.2        Limitations. The agreement of Obligors shall not be required for
any modification of a Loan Document that deals solely with the rights and duties
of Lenders, Agent, Security Trustees and/or Issuing Banks as among themselves.
Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

14.1.3        Payment for Consents. No Obligor will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2      Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

14.3       Notices and Communications.

14.3.1         Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in

 

-202-



--------------------------------------------------------------------------------

accordance with this Section 14.3. Each communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the local mail system of the recipient,
with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 2.3, 2.4, 3.1.2 or 4.1.1 shall be effective
until actually received by the individual to whose attention at Agent such
notice is required to be sent. Any written communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party. Any notice received by Borrower
Agent shall be deemed received by all Obligors.

14.3.2        Communications. Electronic communications (including e-mail,
messaging and websites) may be used only in a manner acceptable to Agent and
only for routine communications, such as delivery of Borrower Materials,
administrative matters, distribution of Loan Documents and matters permitted
under Section 4.1.4. Secured Parties make no assurance as to the privacy or
security of electronic communications. E-mail and voice mail shall not be
effective notices under the Loan Documents.

14.3.3        Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Borrower Agent shall notify Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Obligors, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

14.3.4        Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

14.3.5        Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

 

-203-



--------------------------------------------------------------------------------

14.4        Performance of Obligors’ Obligations. Agent may, in its Permitted
Discretion at any time and from time to time, at the expense of the applicable
Obligor Group, pay any amount or do any act required of an Obligor under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s or any Security Trustee’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Obligors, on demand, with interest from the date incurred
until paid in full, at the Default Rate applicable to U.S. Base Rate Loans. Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

14.5        Credit Inquiries. Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

14.6        Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

14.7        Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8        Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

14.9        Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.10      Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

 

-204-



--------------------------------------------------------------------------------

14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.12    Confidentiality. Each of Agent, Lenders and Issuing Banks shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Obligors; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Banks acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.

14.13    Certifications Regarding Senior Term Loan Documents and Term Loan
Documents. Obligors certify to Agent and Lenders that neither the execution or
performance of the Loan Documents nor the incurrence of any Obligations by
Obligors violates the Senior Term Loan Documents or the Term Loan Documents.
Obligors further certify that the Commitments and Obligations constitute
“Indebtedness” permitted under each of the Senior Term Loan Documents and the
Term Loan AgreementAgreements. Agent may condition Borrowings, Letters of Credit
and other credit accommodations under the Loan Documents from time to time upon
Agent’s receipt of evidence that the

 

-205-



--------------------------------------------------------------------------------

Commitments and Obligations continue to constitute “Indebtedness” permitted
under each of the  Senior Term Loan Agreement and the Term Loan
AgreementAgreements at such time.

14.14     GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.15     Consent to Forum.

14.15.1        Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 14.3.1. A final judgment in any proceeding of any such court
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or any other manner provided by Applicable Law.

14.15.2        Other Jurisdictions. Nothing herein shall limit the right of
Agent, any Security Trustee or any Lender to bring proceedings against any
Obligor (other than a Mexican Domiciled Obligor) in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law (except with respect to service of process to Mexican Domiciled
Obligors). Nothing in this Agreement shall be deemed to preclude enforcement by
Agent or any Security Trustee of any judgment or order obtained in any forum or
jurisdiction. Final judgment against an Obligor in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the country in which such Obligor is domiciled, by suit on the
judgment.

14.16     Waivers by Obligors. To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent, each
Security Trustee and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent or any Security Trustee on which an Obligor
may in any way be liable, and hereby ratifies anything Agent and/or such
Security Trustee may do in this regard; (c) notice prior to taking possession or
control of any Collateral; (d) any bond or security that might be required by a
court prior to allowing Agent or any Security Trustee to exercise any rights or
remedies; (e) the benefit of all valuation, appraisement and exemption laws;
(f) any claim against Agent, any Security Trustee, any Issuing Bank or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Agent,
Security Trustees, Issuing Banks and Lenders entering into this Agreement and
that

 

-206-



--------------------------------------------------------------------------------

they are relying upon the foregoing in their dealings with Obligors. Each
Obligor has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court. Notwithstanding the
above, each Mexican Domiciled Obligor further waives any right to any
jurisdiction (other than as provided under Sections 14.14 and 14.15 above) to
which they may be entitled under Applicable Law, by reason of its present or
future domicile, or otherwise, for the purposes of proceedings against or
involving any of the Mexican Domiciled Obligors, and waives any objection to
those courts on the ground of venue or forum non conveniens.

14.17     Patriot Act Notice and “Know Your Client/Customer” Checks. Agent and
Lenders hereby notify Obligors that pursuant to the Patriot Act, the Proceeds of
Crime Act, the Money Laundering Regulations 2007 (UK), Proceeds of Crime Act
2002 (UK), Terrorism Act 2000 (UK) and other applicable anti-money laundering,
anti-terrorist financing, economic or trade sanctions and “know your client” or
“know your customer” policies, regulations, laws or rules (the Proceeds of Crime
Act and such other applicable policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
Agent and Lenders are required to obtain, verify and record information that
identifies each Obligor, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the Patriot Act and the AML Legislation. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, any Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under the Patriot Act and/or the AML Legislation.

14.18     Canadian Anti-Money Laundering Legislation. If Agent has ascertained
the identity of any Canadian Facility Obligor or any authorized signatories of
any Canadian Facility Obligor for the purposes of applicable AML Legislation,
then Agent:

(a)        shall be deemed to have done so as an agent for each Canadian Lender,
and this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

(b)        shall provide to each Canadian Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that Agent has no obligation to
ascertain the identity of the Canadian Facility Obligors or any authorized
signatories of the Canadian Facility Obligors on behalf of any Canadian Lender,
or to confirm the completeness or accuracy of any information it obtains from
any Canadian Facility Obligor or any such authorized signatory in doing so.

14.19     NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.20     Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Foreign Domiciled Obligor (a) irrevocably appoints
the Borrower Agent, as its agent for service of process in relation to any
action or proceeding arising out of or relating to any Loan Documents, and
(b) agrees that failure by a process agent to notify such Obligor of any process
will not

 

-207-



--------------------------------------------------------------------------------

invalidate the proceedings concerned. For purposes of clarity, nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Notwithstanding
the above, each Mexican Domiciled Obligor shall appoint the Borrower Agent as
its agent for service of process in relation to any action or proceeding arising
out of or relating to any Loan Document in the form of an instrument containing
a special irrevocable power of attorney granted before a Mexican notary public,
in the form attached hereto as Exhibit E or otherwise in form and substance
satisfactory to Agent.

14.21     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

-208-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

   OBLIGORS:    HORIZON GLOBAL CORPORATION,   

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent

   By:                                                                     
Name:                                                                
Title:                                                                  
Address:   

39400 Woodward Avenue,2600 West Big Beaver Rd.. Suite 100555

      Bloomfield Hills, MI 48304Troy, MI 48084       Attn:
                                                            Telecopy:
                                                 CEQUENT PERFORMANCE
PRODUCTS, INC.,   

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor1

   By:                                                                     
Name:                                                                
Title:                                                                  

Address:

  

39400 Woodward Avenue,2600 West Big Beaver Rd.. Suite 100555

     

Bloomfield Hills, MI 48304Troy, MI 48084

      Attn:                                                            
Telecopy:                                              

 

 

1 

Name changed to Horizon Global Americas Inc.



--------------------------------------------------------------------------------

  

CEQUENT CONSUMER PRODUCTS, INC.,

  

an Ohio corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor2

  

By:                                                                   

  

Name:                                                             

  

Title:                                                               

  

Address:

  

39400 Woodward Avenue,2600 West Big Beaver Rd.. Suite 100555

     

Bloomfield Hills, MI 48304Troy, MI 48084

     

Attn:                                                      

     

Telecopy:                                              

  

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor

  

By:                                                                   

  

Name:                                                             

  

Title:                                                               

  

Address:

     

                                                             

     

                                                             

     

Attn:                                                     

     

Telecopy:                                             

  

CEQUENT TOWING PRODUCTS OF CANADA

  

LTD., a company formed under the laws of the Province of Ontario, as Canadian
Borrower, a Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility
Obligor

  

By:                                                                   

  

Name:                                                             

  

Title:                                                               

  

Address:

     

                                                             

     

                                                             

     

Attn:                                                     

 

2 

Merged into Cequent Performance Products, Inc.



--------------------------------------------------------------------------------

 

Telecopy:                                     

  HORIZON GLOBAL COMPANY LLC,  

a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

  By:                                                               
Name:                                                          
Title:                                                             Address:  

39400 Woodward Avenue,2600 West Big Beaver Rd.. Suite 100555

 

Bloomfield Hills, MI 48304Troy, MI 48084

 

Attn:                                              

 

Telecopy:                                     

 

HORIZON INTERNATIONAL HOLDINGS LLC, a Delaware limited liability company, as a
Canadian Facility Guarantor, a Canadian Facility Obligor, a UK Facility
Guarantor and a UK Facility Obligor

  By:                                                               
Name:                                                          
Title:                                                             Address:  

                                                      

 

                                                      

 

Attn:                                              

 

Telecopy:                                     

  CEQUENT NEDERLAND HOLDINGS B.V.,  

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

  By:                                                               
Name:                                                          
Title:                                                             Address:  

3062 Rotterdam



--------------------------------------------------------------------------------

       

Max Euwelaan 35

the Netherlands

       

Attn:                                                      

       

Telecopy:                                              

    

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

    

By:                                                                   

    

Name:                                                             

    

Title:                                                               

    

Address:

       

3062 Rotterdam

       

Max Euwelaan 35

the Netherlands

       

Attn:                                                      

       

Telecopy:                                              

    

CEQUENT SALES COMPANY DE MEXICO, S. DE

    

R.L. de C.V.,

    

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

    

By:                                                                   

    

Name:                                                             

    

Title:                                                               

    

Address:

       

                                                              

       

                                                              

       

Attn:                                                      

       

Telecopy:                                              

    

CEQUENT TRAILER PRODUCTS, S. DE R.L. de

 

C.V.,

    

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor3

 

3 

Merged into Cequent Electrical Products de Mexico, S. DE R.L. de C.V.



--------------------------------------------------------------------------------

  

By:                                                                    

     

Name:                                                              

     

Title:                                                                

     

Address:

        

                                                           

     

          

  

                                                           

        

Attn:                                                   

        

Telecopy:                                           

  



--------------------------------------------------------------------------------

 

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V.,

 

            

 

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

   

By:                                                                       

   

Name:                                                                  

   

Title:                                                                    

   

Address:

      

                                                              

      

                                                              

      

Attn:                                                      

      

Telecopy:                                              



--------------------------------------------------------------------------------

AGENT AND LENDERS:   

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

By:                                                                         
Name:                                                                    
Title:                                                                      
Address:     

             Bank of America, N.A.

             Business Capital

  

             2600 West Big Beaver Road

             Troy, Michigan 48084

             Attn: Steve Siravo

             Telecopy: 248-631-0515

   BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian
Lender and Canadian Swingline Lender By:                                   
                                      Name:                                   
                                 Title:                                   
                                   Address:     
                                                                               
                                                                               
             Attn:                                                          
             Telecopy:                                                   BANK OF
AMERICA, N.A. (acting through its London branch), as UK Security Trustee
By:                                                                         
Name:                                                                    
Title:                                                                      
Address:                                          
                                                                               
                                                        Attn:
                                                                       Telecopy:
                                                 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender   
By:                                                                     
Name:                                                                
Title:                                                                  
Address:                                        
                                                                           
                                                                           
                                                    Attn:
                                                                   Telecopy:
                                             WELLS FARGO CAPITAL FINANCE   
CORPORATION CANADA, as a Canadian Lender   
By:                                                                     
Name:                                                                
Title:                                                                  
Address:                                        
                                                                           
                                                                           
                                                    Attn:
                                                                   Telecopy:
                                             WELLS FARGO BANK, NATIONAL   
ASSOCIATION, (London branch), as a UK Lender   
By:                                                                     
Name:                                                                
Title:                                                                  
Address:                                        
                                                                           
                                                                           
                                                    Attn:
                                                                   Telecopy:
                                            



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a U.S. Lender, a Canadian Lender and a UK Lender   
By:                                                                         
Name:                                                                    
Title:                                                                      
Address:                                        
                                                                               
                                                                               
                                                        Attn:
                                                                       Telecopy:
                                                 



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED LOAN AGREEMENT

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Loan Agreement dated as of
December 22, 2015, as amended (“Loan Agreement”), by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE
PRODUCTS, INC., a Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER
PRODUCTS, INC., an Ohio corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a
company incorporated in England and Wales with company number 08081641 (“Cequent
UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of
the Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Cequent Performance, Cequent Consumer, and Cequent UK, collectively,
“Borrowers”), the other Persons from time to time party thereto as Obligors (as
defined therein), the financial institutions party thereto from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent and security trustee for itself and the other Secured Parties
(as defined therein) (“Agent”). Terms are used herein as defined in the Loan
Agreement.

                                                                   
                                         
 (“Assignor”) and                                
                                               

                                         (“Assignee”) agree as follows:

1.        Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $         of Assignor’s
outstanding [Canadian/UK/US] Revolver Loans and $         of Assignor’s
participations in [Canadian/UK/US] LC Obligations, and (b) the amount of
$        of Assignor’s [Canadian/UK/US] Revolver Commitment (which represents
    % of the total [Canadian/UK/US] Revolver Commitments) (the foregoing items
being, collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2.        Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its [Canadian/UK/US] Revolver Commitment is
$        , and the outstanding balance of its [Canadian/UK/US] Revolver Loans
and participations in [Canadian/UK/US] LC Obligations is $        ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]



--------------------------------------------------------------------------------

3.        Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; (g) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA; and (h) represents and
warrants that it is [[not a Qualifying Lender]/[a Qualifying Lender (other than
a Treaty Lender)]/[a Treaty Lender]].

4.        This Agreement shall be governed by the laws of the State of New York.
If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

5.        Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

  (a)

If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 

  

 

     

 

     

 

  

 

  (b)

If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

 

  

 

     

 

     

 

     

 

  

Payments hereunder shall be made by wire transfer of immediately available
[Canadian Dollars/Dollars/Euros/Sterling] as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

  

 

     

 

     

ABA No.                                                           

     

 

     

Account No.                                                      

     

Reference:                                                         

  

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):



--------------------------------------------------------------------------------

  

 

     

 

     

ABA No.                                                           

     

 

     

Account No.                                                      

     

Reference:                                                         

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance
is executed as of                                 .

 

 

 

(“Assignee”)

 

By Title:

 

                      

 

(“Assignor”)

 

By Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

to

AMENDED AND RESTATED LOAN AGREEMENT

ASSIGNMENT NOTICE

Reference is made to (1) the Amended and Restated Loan Agreement dated as of
December 22, 2015, as amended (“Loan Agreement”), by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT PERFORMANCE
PRODUCTS, INC., a Delaware corporation (“Cequent Performance”), CEQUENT CONSUMER
PRODUCTS, INC., an Ohio corporation (“Cequent Consumer”), CEQUENT UK LIMITED, a
company incorporated in England and Wales with company number 08081641 (“Cequent
UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of
the Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Cequent Performance, Cequent Consumer, and Cequent UK, collectively,
“Borrowers”), the other Persons from time to time party thereto as Obligors (as
defined therein), the financial institutions party thereto from time to time as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent and security trustee for itself and the other Secured Parties
(as defined therein) (“Agent”); and (2) the Assignment and Acceptance dated as
of             , 20     (“Assignment”), between                     
(“Assignor”) and                      (“Assignee”). Terms are used herein as
defined in the Loan Agreement.

Assignor hereby notifies Borrower Agent and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment (a) a principal amount of $         of
Assignor’s outstanding [Canadian/UK/US] Revolver Loans and $         of
Assignor’s participations in [Canadian/UK/US] LC Obligations, and (b) the amount
of $         of Assignor’s [Canadian/UK/US] Revolver Commitment (which
represents % of the total [Canadian/UK/US] Revolver Commitments) (the foregoing
items being, collectively, the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest. This Agreement
shall be effective as of the date (“Effective Date”) indicated below, provided
this Assignment Notice is executed by Assignor, Assignee, Agent and Borrower
Agent, if applicable. Pursuant to the Assignment, Assignee has expressly assumed
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s [Canadian/UK/US]
Revolver Commitment to be reduced by $        , and Assignee’s [Canadian/UK/US]
Revolver Commitment to be increased by $        .

[The Assignee indicates for the benefit of Agent and without liability to any
Relevant Borrower that it is [not a Qualifying Lender][a Qualifying Lender
(other than a Treaty Lender)][a Treaty Lender].]4

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

                                                         

   

                                                         

   

                                                         

   

                                                         

 

4 To be inserted where the Assignee is participating in a UK Revolver
Commitment.



--------------------------------------------------------------------------------

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrower Agent and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

IN WITNESS WHEREOF, this Assignment Notice is executed as
of                    .

 

 

 

(“Assignee”)

 

By Title:

 

 

 

(“Assignor”)

 

By Title:

 

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

BORROWER AGENT:*

HORIZON GLOBAL CORPORATION,

a Delaware corporation

By                                                                  

    

Title:

  

* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

By. Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF IN-TRANSIT INVENTORY LIEN WAIVER

See attached.



--------------------------------------------------------------------------------

EXHIBIT C-2

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF VENDOR LIEN WAIVER

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF PERFECTION CERTIFICATE

See attached.



--------------------------------------------------------------------------------

EXHIBIT E

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF SPECIAL IRREVOCABLE POWER OF ATTORNEY

[English version for reference purposes only]

To be executed and delivered in Spanish language, by each Mexican Domiciled
Obligor/Grantor in

the presence of and formalized by a Mexican notary public.

[Each Mexican Domiciled Obligor/Grantor] (the “Grantor”), hereby grants a
special irrevocable power of attorney for litigation and collections in favor of
HORIZON GLOBAL CORPORATION, a Delaware corporation (the “Process Agent”), in
terms of the first paragraph of article 2554 of the Federal Civil Code and
corresponding articles of the Civil Codes of all States of the United Mexican
States and of the Federal District of Mexico. This power of attorney is limited
in its scope but is as broad as necessary and may be exercised in any
jurisdiction, limited pursuant to paragraph fourth of such article 2554 of the
Federal Civil Code and corresponding articles of the Civil Codes of all States
of the United Mexican States and of the Federal District of Mexico, so that the
Process Agent, in the name and on behalf of the Grantor, carries out any of the
following actions: receive any and all notices and service of process in
connection with any suits, actions, proceedings and judgments of all kinds,
including, without limitation, judicial, administrative or arbitration
proceedings in any way relating to (i) the Amended and Restated Loan Agreement,
dated December 22, 2015, as amended, amended and restated, supplemented or
otherwise modified from time to time (the “Loan Agreement”), signed by, among
others, the Grantor and Bank of America, N.A. (the “Agent”); and (ii) any other
agreement, instrument or document related to the Loan Agreement. The Grantor
hereby appoints as its conventional domicile exclusively to receive any of the
notices and service of process referred above, 39400 Woodward Avenue, Suite 100,
Bloomfield Hills, Michigan 48304, United States of America, or any other
domicile notified in writing by the Process Agent to the Grantor and Agent. This
power of attorney is granted in satisfaction of a condition set forth in the
Loan Agreement, and it is therefore irrevocable.



--------------------------------------------------------------------------------

[Spanish Translation]

[Cada sociedad mexicana parte del crédito] (la “Sociedad”) otorga en este acto
un Poder Especial irrevocable para Pleitos y Cobranzas en favor de HORIZON
GLOBAL CORPORATION, una sociedad existente de conformidad con las leyes de
Delaware, Estados Unidos de Norteamérica (el “Agente de Proceso”), de
conformidad con el primer párrafo del artículo dos mil quinientos cincuenta y
cuatro del Código Civil Federal y los artículos correspondientes de los Códigos
Civiles de todos los estados de los Estados Unidos Mexicanos y el Distrito
Federal. Este Poder Especial es limitado en cuanto a su objeto pero tan amplio
como sea necesario en Derecho, y podrá ser ejercido en cualquier jurisdicción,
limitado conforme al cuarto párrafo del mencionado artículo 2554 del Código
Civil Federal y los artículos correspondientes de los Códigos Civiles de todos
los estados de los Estados Unidos Mexicanos y el Distrito Federal, a efecto de
que el Agente de Proceso, en nombre y representación de la Sociedad, realice
cualesquiera de los siguientes actos: reciba cualesquiera notificaciones,
emplazamientos y cualquier otro tipo de comunicaciones y documentos relacionados
con demandas, acciones, procedimientos y sentencias de todo tipo, incluyendo
enunciativa más no limitativamente, derivadas de procedimientos judiciales,
administrativos o arbitrales que de cualquier manera se relacionen con (i) el
Contrato de Crédito (Amended and Restated Loan Agreement), según el mismo sea
modificado, adicionado o reexpresado ocasionalmente (el “Contrato de Crédito”),
celebrado con fecha 22 de diciembre de 2015 entre la Sociedad y Bank of America,
N.A. (el “Agente”), entre otros; y (ii) cualquier otro contrato, instrumento o
documento relacionado con el Contrato de Crédito. La Sociedad designa en este
acto como su domicilio convencional exclusivamente para recibir cualesquiera de
las notificaciones, emplazamientos, comunicaciones y documentos mencionados con
anterioridad, 39400 Avenida Woodward, Suite 100, Bloomfield Hills, Michigan
48304, Estados Unidos de Norteamérica, o cualquier otro domicilio que notifique
por escrito el Agente de Proceso a la Sociedad y al Agente. Este Poder Especial
se otorga en cumplimiento de una condición prevista en el Contrato de Crédito, y
es por lo tanto irrevocable.



--------------------------------------------------------------------------------

EXHIBIT F

to

AMENDED AND RESTATED LOAN AGREEMENT

FORM OF NOTICE OF BORROWING

See attached.



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING LETTERS OF CREDIT

 

Instrument #    Product    Stucky    Company    Beneficiary   
Outstanding Amount     Liability(In USD)     Issue Date     

Expiry

Date

   Alt Instr #      

LOGO [g742864g01v08.jpg] 68114201

   Standby Letter
of Credit   

130HGC

  

HORIZON GLOBAL
CORPORATION

   NATIONAL UNION
FIRE INSURANCE
CO.      USD 300,000.00       300,000.00       2015/08/03     

2016/06/30

    

LOGO [g742864g01v08.jpg] 68113152

   Standby Letter
of Credit   

130HGC

  

HORIZON GLOBAL
CORPORATION

   THE HANOVER
INSURANCE
COMPANY      USD 500,000.00       500,000.00       2015/06/30     

2016/06/30

    

LOGO [g742864g01v08.jpg] 68120743

   Standby Letter
of Credit   

130HGC

  

HORIZON GLOBAL
CORPORATION

   CI BANCO
SOCIEDAD
ANONIMA      USD 763,980.00       763,980.00       2015/10/07     

2016/08/20

        

LOGO [g742864g01v08.jpg] 68113141

   Standby Letter
of Credit   

130HGC

  

HORIZON GLOBAL
CORPORATION

   JPMORGAN CHASE
BANK N.A.      USD 4,486,480.31       4,486,480.31       2015/06/30     

2016/06/30

        

LOGO [g742864g01v08.jpg] 68114766

   Standby
Letter of
Credit   

130HGC

  

HORIZON GLOBAL
CORPORATION

   CIBANCO SOCIEDAD
ANONIMA      USD 367,459.56       367,459.56       2015/08/27     

2016/08/27

        



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

to

AMENDED AND RESTATED LOAN AGREEMENT

COMMITMENTS OF LENDERS

 

    Canadian Lender   

 

Canadian Revolver

Commitment

Bank of America, N.A.

(acting through its

Canada branch)

  

$823,529.40

(41.176470588%)

Wells Fargo Capital

Finance Corporation

Canada

  

$588,235.29

(29.411764706%)

Bank of Montreal   

$588,235.29

(29.411764706%)

Total:    $2,000,000

 

    UK Lender   

 

UK Revolver

Commitment

Bank of America, N.A.

(acting through its

London branch)

  

$1,235,294.12

(41.176470588%)

Wells Fargo Bank,

National Association

(London branch)

  

$882,352.94

(29.411764706%)

Bank of Montreal   

$882,352.94

(29.411764706%)

Total:    $3,000,000

 

   

 

U.S. Lender

   U.S. Revolver Commitment Bank of America, N.A.   

$38,705,882.3635,000,000.00

(41.176470588%)

Wells Fargo Bank,

National Association

  

$27,647,058.8225,000,000.00

(29.411764706%)

Bank of Montreal    $27,647,058.8225,000,000.00 (29.411764706%) Total:   
$94,000,00085,000,000



--------------------------------------------------------------------------------

SCHEDULE 9.1.3

to

AMENDED AND RESTATED LOAN AGREEMENT

GOVERNMENTAL LICENSES



--------------------------------------------------------------------------------

SCHEDULE 9.1.5

to

AMENDED AND RESTATED LOAN AGREEMENT

REAL PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 9.1.6

to

AMENDED AND RESTATED LOAN AGREEMENT

DISCLOSED MATTERS

 

1.

Proceedings and investigations pending against Borrowers or Subsidiaries:

 

2.

Threatened proceedings or investigations of which any Borrower or Subsidiary is
aware:

 

3.

Environmental matters of which any Borrower or Subsidiary is aware:

 

4.

Pending Commercial Tort Claim(s) of any Obligor:



--------------------------------------------------------------------------------

SCHEDULE 9.1.12

to

AMENDED AND RESTATED LOAN AGREEMENT

SUBSIDIARIES

 

1.

The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

 

Name

   Jurisdiction   

Number and Class of Authorized Equity

Interests

  

Number and Class

of Issued Equity Interests

                                                  

 

2.

The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

 

Name

  

Class of Equity

Interests

  

Number of Equity

Interests

   Record Owner                                                               
    

 

3.

All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:

 

4.

In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except:

 

5.

The following Subsidiaries are Obligors:



--------------------------------------------------------------------------------

SCHEDULE 9.1.13

to

AMENDED AND RESTATED LOAN AGREEMENT

INSURANCE



--------------------------------------------------------------------------------

SCHEDULE 9.1.23

to

AMENDED AND RESTATED LOAN AGREEMENT

MATERIAL CONTRACTS



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING DEBT



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING LIENS



--------------------------------------------------------------------------------

SCHEDULE 10.2.4

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING INVESTMENTS



--------------------------------------------------------------------------------

SCHEDULE 10.2.5

to

AMENDED AND RESTATED LOAN AGREEMENT

PERMITTED ASSET DISPOSITIONS



--------------------------------------------------------------------------------

SCHEDULE 10.2.9

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING AFFILIATE TRANSACTIONS



--------------------------------------------------------------------------------

SCHEDULE 10.2.10

to

AMENDED AND RESTATED LOAN AGREEMENT

EXISTING RESTRICTIVE AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT A-2

Amendment and Restatement of Certain Schedules to the Loan Agreement

{see attached}



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

EXISTING INDEBTEDNESS AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE

 

 

Company

  

 

Bank

  

 

Facility

Details

 

   Outstanding
Amount as of
2/24/2019    Secured/
Unsecured

Westfalia-Automotive

GmbH

   N/A    Capital Lease with Portikus    $10,075,538    Secured

Cequent Industria E

Comerico Ltda., Westfalia-Automotive GmBH, Terwa Romania Srl Unit 1, Teljs
Automotive Srl Unit 2, Horizon Americas, Inc.

   N/A    Capital Leases    $2,683,977    Secured

Horizon Global

Corporation Pty Ltd.

  

National Australia

Bank Ltd., Australia

   Multi Facility Agreement    $15,276,725    Secured

Terwa Romania Srl Unit 1

   ING    Overdraft Credit Facility    $2,023,801    Secured

Terwa Romania Srl Unit 1

   N/A    Other    $912,997    Secured

Note: the above schedule is subject to year-end audit adjustments

Intercompany Debt as listed below:

 

Borrower    Lender    Amount

Cequent Electrical Products

de Mexico S. de R.L. de C.V.

  

Cequent Sales Company de

Mexico, S. de R.L. de C.V.

   $1,481.19

Horizon Global (South

Africa) (PPY) LTD.

  

Cequent Nederland Holdings

B.V.

   $212,463.40



--------------------------------------------------------------------------------

C.P. Witter Limited    Cequent Nederland Holdings B.V.    $2,428,116.42
Trimotive Germany GmbH    Cequent Nederland Holdings B.V.    $974,950.00 Kovil
Oy    Cequent Nederland Holdings B.V.    $297,187.70

HG Germany Holdings

GmbH

   Cequent Nederland Holdings B.V.    $126,170,000.00 AH Forgings Proprietary
Limited    Cequent Nederland Holdings B.V.    $54,320.77 Westfalia – Automotive
GmbH    Cequent Nederland Holdings B.V.    $1,720,498.85 Westfalia – Automotive
SAS    Cequent Nederland Holdings B.V.    $277,011.97 Westfalia – Automotive
Denmark ApS    Cequent Nederland Holdings B.V.    $1,270,557.13 Westfalia –
Automotive Polska Sp. Zo.o    Cequent Nederland Holdings B.V.    $556,910.94
Westfalia – Automotive Italia S.r.l    Cequent Nederland Holdings B.V.   
$300,166.46 Teljs Automotive Srl Unit 2    Cequent Nederland Holdings B.V.   
$1,553,635.59 Horizon Global Holdings Australia Pty. Ltd.    Horizon
International Holdings LLC    $44,789,896.27 Horizon Global Corporation   
Horizon International Holdings LLC    $12,502,710.00 C.P. Witter Limited   
Cequent UK Limited    $637,950.00 HG Germany Holdings GmbH    Horizon Global
Corporation    $45,993,583.97 Cequent Nederland Holdings B.V.   

Horizon Global Company

LLC

   $117,280,750.00 Westfalia – Automotive GmbH   

Horizon Global Company

LLC

   $1,147,000,00



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

EXISTING LIENS AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE

Liens existing on the Closing Date in respect of:

1.        Indebtedness set forth on Schedule 10.2.1 encumbering the assets
described on Schedule 10.2.1, to the extent that such Indebtedness is described
as secured Indebtedness on such Schedule 10.2.1.

2.        Lien evidenced by Initial Filing Number OH00161477063, filed on
September 25, 2012, by Raymond Leasing Corporation against Cequent Consumer
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in Equipment Master Lease No. 305351.

3.        Lien evidenced by Initial Filing Number 2009 0236023, filed on
January 23, 2009, by Air Liquide Industrial U.S. LP against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting specific equipment, including a 13 ton CO2 tank, two gas vessels,
and a vaporizer, located in Goshen, IN.

4.        Lien evidenced by Initial Filing Number 2012 0866626, filed on
March 6, 2012, by Wells Fargo Bank, N.A. against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering collateral constituting
equipment specified in Master Lease Agreement No. 9679080.

5.        Lien evidenced by Initial Filing Number 2013 2487248, filed on
June 27, 2013, by Wells Fargo Financial Leasing, Inc. against Cequent
Performance Products, Inc. (n/k/a Horizon Global Americas Inc.) covering certain
collateral constituting five Xerox Workcentre 5855 copiers.

6.        Lien evidenced by Initial Filing Number 2013 3798981, filed on
September 19, 2013, by LCA Bank Corporation against Cequent Performance
Products, Inc. (n/k/a Horizon Global Americas Inc.), covering collateral
constituting equipment specified in the Lease Agreement #122662-003.

7.        Lien evidenced by Initial Filing Number 2013 4703188, filed on
November 29, 2013, by Well Fargo Financial Leasing, Inc. against Cequent
Performance Products, Inc. (n/k/a Horizon Global Americas Inc.), covering
certain collateral constituting two Xerox Workcentre 5855 copiers.

8.        Lien evidenced by Initial Filing Number 2015 5309983, filed on
November 12, 2015, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-005.

9.        Lien evidenced by Initial Filing Number 2016 7591637, filed on
December 7, 2016, by Well Fargo Bank, N.A. against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting specific equipment.

10.      Lien evidenced by Initial Filing Number 2017 0850658, filed on
February 7, 2017, by LCA Bank Corporation against Cequent Performance Products,
Inc. (n/k/a Horizon Global Americas Inc.), covering certain collateral
constituting equipment specified in Lease Agreement No.122662-06.



--------------------------------------------------------------------------------

11.      Lien evidenced by Initial Filing Number 2016 1548856, filed on
March 15, 2016, by Well Fargo Financial Leasing, Inc. against Horizon Global
Corporation, covering certain collateral constituting a Copystar CS 3051ci
Copier.

12.      Lien evidenced by Initial Filing Number 2016 1812344, filed on
March 28, 2016, by Leaf Capital Funding, LLC and/or its assigns against Horizon
Global Corporation and Horizon Global Company LLC, as amended covering certain
collateral constituting certain Herman Miller Furniture.

13.      Lien evidenced by Initial Filing Number 2016 3880422, filed on June 28,
2016, by Well Fargo Financial Leasing, Inc. against Horizon Global Company LLC,
covering certain collateral constituting a Copystar CS 4551ci Copier.

14.      Lien evidenced by Initial Filing Number 2017 3151500, filed on May 12,
2017, by Mitsubishi UFJ Lease & Finance (U.S.A.) Inc., against Horizon Global
Company LLC and Horizon Global Americas Inc, covering certain collateral
constituting equipment specified in Master Lease Agreement No. 105854.

15.      Lien evidenced by Initial Filing Number 2017 3151542, filed on May 12,
2017, by Corporation Service Company, as representative, against Horizon Global
Company LLC, covering certain collateral constituting equipment specified in
Master Lease Agreement No. 105854.

16.      Lien evidenced by Initial Filing Number 2017 5703415, filed on
August 28, 2017, by Summit Funding Group, Inc. against Horizon Global Company
LLC, covering certain collateral constituting certain equipment, goods, assets,
and other tangible and intangible property specified in Master Lease Agreement
No. 2677.

17.      Lien evidenced by Initial Filing Number 2017 5906034, filed on
September 6, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 1
to Master Lease 300716.

18.      Lien evidenced by Initial Filing Number 2017 8278089, filed on
December 14, 2017, by C T Corporation System, as representative, against Horizon
Global Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 2
to Master Lease 300716.

19.      Lien evidenced by Initial Filing Number 2018 2274419, filed on April 3,
2018, by C T Corporation System, as representative, against Horizon Global
Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 3
to Master Lease 300716.

20.      Lien evidenced by Initial Filing Number 2018 3737521, filed on June 1,
2018, by C T Corporation System, as representative, against Horizon Global
Company LLC and Horizon Global Americas Inc., covering certain collateral
constituting equipment, software, and personal property specified in Schedule 4
to Master Lease 300716.

21.      Lien evidenced by Initial Filing Number 20172702832, filed on April 25,
2017, by MB Financial Bank, N.A. against Horizon Global Americas Inc., covering
specific leased equipment.

22.      Lien evidenced by Initial Filing Number 20174044068, filed on June 20,
2017, by Wells Fargo Bank, N.A. against Horizon Global Americas Inc., covering
specific equipment.



--------------------------------------------------------------------------------

23.      Lien evidenced by Initial Filing Number 20174301955, filed on June 29,
2017, by the Bank of Tokyo-Mitsubishi UFJ, Ltd. against Horizon Global Americas
Inc., covering certain collateral pursuant to Online Supplier Agreement, dated
on or about March 20, 2017.

24.      Lien evidenced by Initial Filing Number 20175797631, filed on
August 30, 2017, by Summit Funding Group, Inc. against Horizon Global Americas
Inc., covering certain collateral identified in the Master Lease Agreement dated
August 17, 2017.

25.      Lien evidenced by Initial Filing Number 20176070772, filed on
September 13, 2017, by Bank of America, N.A. against Horizon Global Americas
Inc. covering certain accounts receivables pursuant to Accounts Receivable
Purchase Agreement.

26.      Lien evidenced by Initial Filing Number 20186000588, filed on
August 30, 2018, by Crown Equipment Corporation against Horizon Global Americas
Inc., covering certain equipment.

27.      Lien evidenced by Initial Filing Number 20189047487, filed on
December 28, 2018, by Shi International Corp. against Horizon Global Americas
Inc., covering certain equipment.

28.      Lien evidenced by Initial Filing Number 20190309851, filed on
January 14, 2019, by Raymond Leasing Corporation against Horizon Global Americas
Inc., covering certain equipment.



--------------------------------------------------------------------------------

   

 

EXECUTION    

VERSION        

 

SCHEDULE 10.2.4

EXISTING INVESTMENTS AS OF THE SEVENTH AMENDMENT EFFECTIVE

DATE

 

  A.

Qualified Foreign Investments

 

  1.

Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

 

  2.

Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

 

 

  B.

Other Investments

 

  1.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Juarez, Mexico facility;
the aggregate amount of loans described in this clause (B)(1) and clause (B)(2)
below do not exceed $5.0 million.

 

 

  2.

Horizon Global Americas Inc.’s loan to Cequent UK Limited in connection with the
purchase by Cequent UK Limited from Cequent Performance Products, Inc. of
machinery, equipment and inventory to be located in the Reynosa, Mexico
facility; the aggregate amount of loans described in this clause (B)(2) and
clause (B)(1) above do not exceed $5.0 million.

 

 

  3.

Horizon Global Corporation’s investment in the Hong Kong Sourcing Office legal
entity to provide legal restructuring and operational funding in an aggregate
amount not exceeding $2.5 million.

 



--------------------------------------------------------------------------------

  4.

Investments by Horizon Global Corporation in one or more wholly-owned foreign
subsidiaries for the purpose of purchasing one or more foreign manufacturing
facilities, including capital equipment and working capital, in an aggregate
amount not exceeding $3.0 million.

 

 

  5.

Horizon Global Digital Limited’s investment in 20% of the issued share capital
of Reckless Digital Group Holdings Limited in a total consideration of GBP
360,000 paid to Ellie Warriner (GBP 45,000) and Lindsay Reckless (GBP 315,000)

 

 

  6.

Horizon Global Digital Limited’s loan to Reckless Digital Group Holdings Limited
to be used for growth initiatives and general working capital purposes, in an
amount equal to GBP 300,000.

 

 

  7.

Cequent Industria e Comercio’s Ltda’s (fka Cequent Brazil Participacoes)
purchase of Engetran Engenharia, Industria, Comercio de Pecas e Acessorios
Veiculares Ltda from Jorge Correia Karan of which there remains about $100,000
outstanding.

 

 

  8.

Cequent Industria e Comercio Ltda’s purchase of Dhelfos Industria E Comercio De
Acessorios Ltda from Ernani Mariano and Maria Luiza Gome De Goes, of which there
remains about $2.5M outstanding.

 

 

  9.

Westfalia-Automotive GmbH owns 20% of EWV Management Consultancy Pty.

 

 

  10.

Vendor note from SISS Holding B.V. to Terwa Holding B.V. in connection with
Terwa Holding B.V.’s divestiture of (i) all shares in Terwa B.V. to SISS Holding
B.V; and (ii) construction-related assets of Terwa Romania Srl Unit 1 to Terwa
Construction Systems Srl

 



--------------------------------------------------------------------------------

Intercompany Debt as listed below:

 

Borrower    Lender    Amount Cequent Electrical Products de Mexico S. de R.L. de
C.V.    Cequent Sales Company de Mexico, S. de R.L. de C.V.    $1,481.19 Horizon
Global (South Africa) (PPY) LTD.    Cequent Nederland Holdings B.V.   
$212,463.40 C.P. Witter Limited    Cequent Nederland Holdings B.V.   
$2,428,116.42 Trimotive Germany GmbH    Cequent Nederland Holdings B.V.   
$974,950.00 Kovil Oy    Cequent Nederland Holdings B.V.    $297,187.70 HG
Germany Holdings GmbH    Cequent Nederland Holdings B.V.    $126,170,000.00 AH
Forgings Proprietary Limited    Cequent Nederland Holdings B.V.    $54,320.77
Westfalia – Automotive GmbH    Cequent Nederland Holdings B.V.    $1,720,498.85
Westfalia – Automotive SAS    Cequent Nederland Holdings B.V.    $277,011.97
Westfalia – Automotive Denmark ApS    Cequent Nederland Holdings B.V.   
$1,270,557.13 Westfalia – Automotive Polska Sp. Zo.o    Cequent Nederland
Holdings B.V.    $556,910.94 Westfalia – Automotive Italia S.r.l    Cequent
Nederland Holdings B.V.    $300,166.46 Teljs Automotive Srl Unit 2    Cequent
Nederland Holdings B.V.    $1,553,635.59 Horizon Global Holdings Australia Pty.
Ltd.    Horizon International Holding LLC    $44,789,896.27 Horizon Global
Corporation    Horizon International Holding LLC    $12,502,710.00 C.P. Witter
Limited    Cequent UK Limited    $637,950.00 HG Germany Holdings GmbH    Horizon
Global Corporation    $45,993,583.97 Cequent Nederland Holdings B.V.    Horizon
Global Company LLC    $117,280,750.00 Westfalia – Automotive GmbH    Horizon
Global Company LLC    $1,147,000,00



--------------------------------------------------------------------------------

EXHIBIT B

Intercreditor Agreement

{see attached}



--------------------------------------------------------------------------------

AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

JPMORGAN CHASE BANK, N.A.,

as First Lien Term Agent

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Second Lien Term Agent

Dated as of March 15, 2019

Relating to:

Horizon Global Corporation and Affiliates



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE 1 DEFINITIONS

     3  

Section 1.1

 

Certain Definitions

     3  

Section 1.2

 

Other Definitions

     3  

Section 1.3

 

Rules of Construction

     16  

ARTICLE 2 LIEN PRIORITY

     16  

Section 2.1

 

Priority of Liens

     16  

Section 2.2

 

Waiver of Right to Contest Liens

     17  

Section 2.3

 

Remedies Standstill

     18  

Section 2.4

 

Exercise of Rights

     19  

Section 2.5

 

No New Liens

     20  

Section 2.6

 

Waiver of Marshalling

     21  

ARTICLE 3 ACTIONS OF THE PARTIES

     22  

Section 3.1

 

Certain Actions Permitted

     22  

Section 3.2

 

Agent for Perfection

     22  

Section 3.3

 

Insurance

     23  

Section 3.4

 

No Additional Rights For the Loan Parties Hereunder

     23  

Section 3.5

 

Inspection and Access Rights

     23  

Section 3.6

 

Tracing of and Priorities in Proceeds

     25  

Section 3.7

 

Payments Over

     25  

Section 3.8

 

Rights as Unsecured Creditors

     26  

ARTICLE 4 APPLICATION OF PROCEEDS

     26  

Section 4.1

 

Application of Proceeds

     26  

Section 4.2

 

Specific Performance

     28  

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     29  

Section 5.1

 

Notice of Acceptance and Other Waivers

     29  

Section 5.2

 

Modifications to ABL Documents and Term Documents

     30  

Section 5.3

 

Reinstatement and Continuation of Agreement

     31  

Section 5.4

 

Purchase Right

     32  

ARTICLE 6 INSOLVENCY PROCEEDINGS

     33  

Section 6.1

 

DIP Financing

     33  

Section 6.2

 

Relief From Stay

     36  

Section 6.3

 

No Contest; Adequate Protection

     36  

Section 6.4

 

Asset Sales

     37  

Section 6.5

 

Separate Grants of Security and Separate Classification

     39  

Section 6.6

 

Reorganization Securities

     39  

Section 6.7

 

[Reserved]

     39  

Section 6.8

 

ABL Obligations Unconditional

     39  

Section 6.9

 

Term Obligations Unconditional

     40  

Section 6.10

 

Claims

     40  

Section 6.11

 

Bankruptcy – Plan Support

     40  

Section 6.12

 

Applicability

     40  

Section 6.13

 

Other Bankruptcy Laws

     41  

 

i



--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS

     41  

Section 7.1

 

Rights of Subrogation

     41  

Section 7.2

 

Further Assurances

     41  

Section 7.3

 

Representations

     42  

Section 7.4

 

Amendments

     42  

Section 7.5

 

Addresses for Notices

     42  

Section 7.6

 

No Waiver; Remedies

     43  

Section 7.7

 

Continuing Agreement, Transfer of Secured Obligations

     43  

Section 7.8

 

Governing Law; Entire Agreement

     44  

Section 7.9

 

Counterparts

     44  

Section 7.10

 

No Third Party Beneficiaries

     44  

Section 7.11

 

Headings

     44  

Section 7.12

 

Severability

     44  

Section 7.13

 

[Reserved]

     44  

Section 7.14

 

VENUE; JURY TRIAL WAIVER

     44  

Section 7.15

 

Intercreditor Agreement

     45  

Section 7.16

 

No Warranties or Liability

     45  

Section 7.17

 

Conflicts

     45  

Section 7.18

 

Information Concerning Financial Condition of the Loan Parties

     46  

Section 7.19

 

Additional Loan Parties

     46  

Section 7.20

 

Amendment and Restatement

     46  

Section 7.21

 

Additional Intercreditor Agreements

     46  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of March 15, 2019 between

(a) BANK OF AMERICA, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for (i) the financial institutions, Issuing Banks (as defined
below) and other entities party from time to time to the ABL Credit Agreement
referred to below (such financial institutions, Issuing Banks and other
entities, together with their respective successors, assigns and transferees,
the “ABL Lenders”) and (ii) any ABL Bank Product Providers (as defined below)
(such ABL Bank Product Providers, together with the ABL Agent and the ABL
Lenders, the “ABL Secured Parties”),

(b) JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “First Lien Term Agent”) for the financial institutions and other entities
party from time to time to the First Lien Term Loan Credit Agreement referred to
below (such financial institutions and other entities, together with their
respective successors, assigns and transferees, the “First Lien Term Lenders”)
and

(c)        CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Second Lien Term Agent”) for the financial
institutions and other entities party from time to time to the Second Lien Term
Loan Credit Agreement referred to below (such financial institutions and other
entities, together with their respective successors, assigns and transferees,
the “Second Lien Term Lenders”).

The First Lien Term Agent and the Second Lien Term Agent are referred to
collectively herein as the “Term Agents” and the First Lien Term Lenders and the
Second Lien Term Lenders are referred to collectively herein as the “Term
Lenders”).

RECITALS

A.        Pursuant to that certain Amended and Restated Loan Agreement dated on
or about December 22, 2015 by and among Horizon Global Corporation, a Delaware
corporation (“Company”), Horizon Global Americas Inc., a Delaware corporation
(f/k/a Cequent Performance Products, Inc., a Delaware corporation and successor
by merger with Cequent Consumer Products, Inc., an Ohio corporation) (“Horizon
Americas”), Cequent UK Limited, a company incorporated in England and Wales with
company number 08081641 (“Cequent UK”), Cequent Towing Products of Canada Ltd.,
a company formed under the laws of the Province of Ontario (“Cequent Canada”,
and together with the Company, Horizon Americas and Cequent UK, collectively,
“ABL Borrowers”), the ABL Lenders and the ABL Agent (as amended through the
Seventh Amendment thereto and as such agreement may be further Amended or
Refinanced or otherwise further modified from time to time in accordance with
the terms hereof and thereof, the “ABL Credit Agreement”), the ABL Lenders have
agreed to make certain loans and provide other financial accommodations in an
initial aggregate principal amount of up to $90,000,000 to or for the benefit of
the ABL Borrowers.



--------------------------------------------------------------------------------

B.        Pursuant to the ABL Credit Agreement, the ABL Guarantors (as defined
below) have guaranteed the payment and performance of the ABL Obligations of the
ABL Borrowers under the ABL Documents (as defined below).

C.        As a condition of the ABL Credit Agreement and to secure the ABL
Obligations, the ABL Borrowers and the ABL Guarantors (together with the ABL
Borrowers, collectively, the “ABL Loan Parties”) under and in connection with
the ABL Documents have granted to the ABL Agent for the benefit of the ABL
Secured Parties (as defined below) Liens on the Collateral (as defined below).

D.        Pursuant to that certain Term Loan Credit Agreement dated on or about
June 30, 2015 by and among Company (the “Term Loan Borrower”), the First Lien
Term Lenders and the First Lien Term Agent (as amended by the Sixth Amendment
thereto and as such agreement may be Amended or Refinanced or otherwise further
modified from time to time in accordance with the terms hereof and thereof, the
“First Lien Term Loan Credit Agreement”), the First Lien Term Lenders have made
a term loan to the Term Loan Borrower having a principal balance as of the date
hereof of $190,524,141.07.

E.        Pursuant to the First Lien Term Loan Credit Agreement, the Term
Guarantors (as defined below) have guaranteed the payment and performance of the
First Lien Term Obligations (as defined below) of the Company under the First
Lien Term Documents (as defined below).

F.        As a condition of the First Lien Term Loan Credit Agreement and to
secure the First Lien Term Obligations, the Term Loan Borrower and the Term
Guarantors (together with the Term Loan Borrowers, collectively, the “Term Loan
Parties”) under and in connection with the First Lien Term Documents have
granted to the First Lien Term Agent for the benefit of the applicable First
Lien Term Secured Parties (as defined below) Liens on the Collateral (as defined
below).

G.        Pursuant to that certain Term Loan Credit Agreement dated on or about
the date hereof by and among the Term Loan Borrower, the Second Lien Term
Lenders and the Second Lien Term Agent (as such agreement may be Amended or
Refinanced or otherwise modified from time to time in accordance with the terms
hereof and thereof, the “Second Lien Term Loan Credit Agreement”), the Second
Lien Term Lenders have agreed to make a term loan in the original principal
amount of $51,020,408 to the Term Loan Borrower.

E.        Pursuant to the Second Lien Term Loan Credit Agreement, the Term
Guarantors have guaranteed the payment and performance of the Second Lien Term
Obligations (as defined below) of the Company under the Second Lien Term
Documents (as defined below).

F.        As a condition to the effectiveness of the Second Lien Term Loan
Credit Agreement and to secure the Second Lien Term Obligations, the Term Loan
Parties under and in connection with the Second Lien Term Documents have granted
to the Second Lien Term Agent for the benefit of the applicable Second Lien Term
Secured Parties (as defined below) Liens on the Collateral (as defined below).

G.        ABL Agent, First Lien Agent, the Company, and certain of Company’s
subsidiaries party thereto have entered into that certain Intercreditor
Agreement dated as of June 30, 2015 (as amended from time to time prior to the
date of this Agreement, the “Prior Intercreditor Agreement”)

H.        Each of the ABL Agent (on behalf of the ABL Secured Parties), the
First Lien Term Agent (on behalf of the First Lien Term Secured Parties) and the
Second Lien Term Agent (on behalf of the Second Lien Term Secured Parties)
desires to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein and to amend and
restate the Prior Intercreditor Agreement in its entirety to read as provided in
this Agreement.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1        Certain Definitions. Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning herein as in the
Uniform Commercial Code.

Section 1.2        Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Security Trustee”, “Collateral Trustee” or similar term under any
ABL Credit Agreement.

“ABL Bank Product Provider” shall mean any ABL Lender or any Affiliate (or any
Person that was an ABL Lender or an Affiliate of an ABL Lender at the time it
entered into a Bank Product with an ABL Loan Party) of any ABL Lender that has
entered into a Bank Product or agreement relating to any Bank Products with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Collateral Documents” shall mean the Security Documents (as defined in the
ABL Credit Agreement) and all security agreements, pledge agreements, hypothecs,
charges, debentures, account control agreements, bailment agreements, freight
forwarder and/or customs broker’s agreements, collateral access agreements,
mortgages, deeds of trust, and other collateral documents executed and delivered
in connection with the ABL Credit Agreement, in each case as Amended or
Refinanced or otherwise modified from time to time, in accordance with the terms
hereof.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements or facilities which Amend or
Refinance all or any portion of the ABL Obligations under any then extant ABL
Credit Agreement (including without limitation under any agreement with respect
to ABL DIP Financing provided by any or all of the ABL Secured Parties,
including any use, whether consensual or non-consensual, of cash collateral
constituting the Proceeds of the ABL Priority Collateral); provided that at the
time of any refinancing or replacement of the then extant ABL Credit Agreement
(other than the Non-US Loan Parties Restructuring), the Company shall have
delivered to each Term Agent an officer’s certificate certifying that such
refinancing or replacement ABL Credit Agreement is permitted to be incurred
under the Term Loan Credit Agreement and each Additional Term Debt Facility.

“ABL Deposit and Security Accounts” shall mean any and all deposit accounts and
securities accounts of the ABL Loan Parties subject to a control agreement in
favor of or otherwise controlled by the ABL Agent.

“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

3



--------------------------------------------------------------------------------

“ABL Documents” shall mean the ABL Credit Agreement, ABL Guaranty, the ABL
Collateral Documents, those other ancillary agreements to which any ABL Secured
Party is a party or beneficiary and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any ABL Loan
Party and delivered to the ABL Agent or any other ABL Secured Party, in
connection with any of the foregoing or with the ABL Credit Agreement, ABL
Guaranty or the ABL Collateral Documents, in each case, as the same may be
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“ABL Guarantors” shall mean the collective reference to any direct or indirect
Subsidiary or direct or indirect parent of the ABL Borrowers who is or becomes a
guarantor under the ABL Guaranty with respect to the ABL Borrowers’ ABL
Obligations.

“ABL Guaranty” shall mean the collective reference to the “Guaranties” (as
defined in the ABL Credit Agreement”) entered into by the ABL Guarantors and any
other guarantee of the ABL Obligations entered into in connection with an
Amendment or Refinancing of the ABL Credit Agreement, whether by the same or any
other agent, lender or group of lenders.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” or “issuing bank”
under any ABL Credit Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document or in respect of any “Secured Bank Product Obligations” (as
defined in the ABL Credit Agreement), including, without limitation, all
“Obligations” of each ABL Loan Party or similar term as defined in any ABL
Credit Agreement, whether for principal, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification, or otherwise,
and all other amounts owing or due under the terms of the ABL Documents
(including interest, fees, indemnification payments, expense reimbursements and
other amounts which, but for the commencement of an Insolvency Proceeding with
respect to such ABL Loan Party, would have accrued on or been payable with
respect to the ABL Obligations, whether or not a claim is allowed or allowable
against such ABL Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1)        all Accounts (and including for this purpose all amounts payable by
the issuer or processor thereof in connection with the use of a credit card,
debit card or similar instrument, whether deemed to be an Account or a Payment
Intangible) and other receivables (other than Accounts and other receivables
arising from the sale or other Disposition of Term Priority Collateral);

(2)        cash, money and cash equivalents, other than identifiable cash
Proceeds from the sale or Disposition of Term Priority Collateral;

(3)        all (i) Deposit Accounts (other than the Term Collateral Proceeds
Account), (ii) Securities Accounts (other than the Term Collateral Proceeds
Account), Security Entitlements and Securities credited to such a Securities
Account (other than Equity Interests in any Loan Party or its Subsidiaries), or
(iii) all Commodity Accounts (other than the Term Collateral Proceeds

 

4



--------------------------------------------------------------------------------

Account) and commodity contracts and, in each case, all cash, money, cash
equivalents, checks and other property held therein or credited thereto, other
than identifiable Proceeds of Term Priority Collateral;

(4)        all Inventory;

(5)        all proceeds of business interruption insurance (which, for the
avoidance of doubt, shall not include proceeds of any casualty insurance
relating to Term Priority Collateral);

(6)        to the extent relating to or arising from, evidencing or governing
any of the items referred to in the preceding clauses (1) through (5)
constituting ABL Priority Collateral, all Documents, General Intangibles
(including all rights under contracts but excluding any Intellectual Property
and any Equity Interests in any Loan Party or its Subsidiaries), Instruments
(including Promissory Notes other than any Promissory Notes constituting Term
Priority Collateral), Chattel Paper (including Tangible Chattel Paper and
Electronic Chattel Paper), and Commercial Tort Claims, insurance proceeds,
Supporting Obligations and Letter-of-Credit Rights relating thereto; provided
that to the extent any of the foregoing also relates to Term Priority Collateral
only that portion related to the items referred to in the preceding clauses
(1) through (5) shall be included in the ABL Priority Collateral;

(7)        all books and Records relating to the items referred to in the
preceding clauses (1) through (6) constituting ABL Priority Collateral
(including all books, databases, customer lists, engineer drawings, and Records,
whether tangible or electronic, which contain any information relating to any of
the items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and

(8)        to the extent not otherwise included, all Proceeds (including all
insurance proceeds) of any and all of the foregoing described in clauses
(1) through (7) and all collateral security and guarantees with respect to any
of the foregoing.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning to that term in the introduction to
this Agreement.

“ABL Standstill Period” has the meaning set forth in Section 2.3(b).

“Additional Term Joinder” means a Joinder Agreement substantially in the form of
Exhibit I hereto or such other form as agreed by the ABL Agent and each Term
Agent.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agent or any Term Agent and collectively
means both the ABL Agent and each Term Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Amended or Refinanced” shall mean, in respect of any obligation, or the
agreement or contract pursuant to which such obligation is incurred, (a) such
obligation (or any portion thereof) or related agreement or contract as
extended, renewed, defeased, amended, amended and restated, supplemented,

 

5



--------------------------------------------------------------------------------

modified, restructured, consolidated, refinanced, replaced, refunded or repaid
from time to time and (b) any other obligation issued in exchange or replacement
for or to refinance such obligation, in whole or in part, whether with same or
different lenders, arrangers and/or agents and whether with a larger or smaller
aggregate principal amount, in each case to the extent not prohibited under the
terms of this Agreement and the ABL Documents or the Term Documents, as
applicable, then in effect. “Amend or Refinance” and “Amendment or Refinancing”
shall have correlative meanings and, for the avoidance of doubt, the parties
hereto agree that “Amended or Refinanced”, when applicable to any ABL Document
shall include such ABL Document as amended, amended and restated, supplemented,
modified or restructured by, and after giving effect to, any Non-US Loan Parties
Restructuring.

“Bank Products” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean the ABL Borrowers and the Term Loan Borrower.

“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Chicago, Illinois or New York City, New York, generally are
not open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the principal office of any Term Agent or any
ABL Agent is not open to the general public to conduct business.

“Collateral” shall mean (a) with respect to any Term Agent or any Term Secured
Party, all Property now owned or hereafter acquired by any Term Loan Party in or
upon which a Lien is granted or purported to be granted to any Term Agent under
any of the Term Collateral Documents, together with all substitutions,
additions, products and Proceeds thereof and (b) with respect to the ABL Agent
or any ABL Secured Party, all Property now owned or hereafter acquired by any
ABL Loan Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“Company” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Securities Account, Commodities Accounts, Instruments, Equity Interests
and any other Collateral as to which a Lien may be perfected through possession
or control by the secured party, or any agent therefor.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Debtor Relief Laws” shall mean the Bankruptcy Code, as now or hereafter in
effect or any successors thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or any state law or of any applicable foreign
law from time to time in effect affecting the rights of creditors generally.

 

6



--------------------------------------------------------------------------------

“Designated Term Agent” means (i) the First Lien Term Agent, until such time as
(A) the Discharge of First Lien Term Obligations with respect to the First Lien
Term Loan Credit Agreement has occurred (which occurrence shall be confirmed in
writing by a Term Agent) or (B) the First Lien Term Agent has notified other
parties hereto in writing that the Second Lien Term Agent shall be the
Designated Term Agent, pursuant to the Term Lender Intercreditor Agreement or
otherwise, and (ii) thereafter, the Second Lien Term Agent.

“Discharge of ABL Obligations” shall mean (a) the termination of all commitments
to extend credit under the ABL Documents, and (b) the payment in full in cash or
immediately available funds of all outstanding ABL Obligations (excluding
contingent indemnification obligations for which a claim or demand for payment
has not then been asserted) including, with respect to (i) amounts available to
be drawn under outstanding Letters of Credit (or indemnities or other
undertakings issued in respect of outstanding Letters of Credit), the
cancellation of such Letters of Credit or the Cash Collateralization (as defined
in the ABL Credit Agreement) thereof or the delivery and provision of backstop
letters of credit in respect thereof in compliance with the terms of any ABL
Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such Letters of Credit), (other than Letters of
Credit denominated in a currency other than Dollars, in which case shall not
exceed 110% of the aggregate undrawn amount of such Letters of Credit) and
(ii) outstanding ABL Obligations with respect to Bank Products (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding Bank
Products), the delivery or provision of cash collateral or backstop letters of
credit in respect thereof, other than (x) unasserted contingent indemnification
obligations, and (y) any ABL Obligations relating to Bank Products that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or collateralized.

“Discharge of First Lien Term Obligations” shall mean the payment in full in
cash of all outstanding First Lien Term Obligations (excluding contingent
indemnification obligations for which a claim or demand for payment has not then
been asserted).

“Discharge of Second Lien Term Obligations” shall mean the payment in full in
cash of all outstanding Second Lien Term Obligations (excluding contingent
indemnification obligations for which a claim or demand for payment has not then
been asserted).

“Discharge of Term Obligations” shall mean the Discharge of First Lien Term
Obligations and the Discharge of Second Lien Term Obligations shall have both
occurred.

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. As used herein, “Dispose” and “Disposed”
shall have correlative meanings.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Designated Term Agent to the other applicable party announcing that
an Enforcement Period has commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or any Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in case of an Enforcement Period
commenced by any Term Agent, the Discharge of Term Obligations (or the written
termination of, or agreement in writing to terminate, the Enforcement Period by
the applicable Term Agent) or (b) in the case of an Enforcement Period commenced
by the ABL Agent, the Discharge of

 

7



--------------------------------------------------------------------------------

ABL Obligations (or the written termination of, or agreement in writing to
terminate, the Enforcement Period by the ABL Agent).

“Equity Interests” shall mean as to any Person, the stock (common, preferred or
in any other manner designated), limited liability company membership or other
interest or any other right or interest (or right to acquire such interest)
however designated, evidencing ownership interests in such Person.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or any Term Document, as applicable.

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a)    the taking by any Secured Party of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;

(b)    the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c)    the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;

(d)    the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e)    the sale, lease, license, or other Disposition of all or any portion of
the Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under applicable law
(including without limitation the solicitation of any bids from third persons to
conduct liquidation or Disposition of Collateral or engage any agents for
purposes of valuing, marketing, promoting or selling Collateral);

(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law the exercise by a Secured Party of any voting rights
relating to any Pledged Shares; and

(g)    instituting any action or proceeding to effect any of the foregoing.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to and in
accordance with Section 6.3 below), (ii) the exercise of rights by the ABL Agent
during the continuance of a Dominion Trigger Period (as defined in the ABL
Credit Agreement), including, without limitation, with respect to Deposit
Accounts and Securities Accounts and the notification of account debtors,
depository institutions, securities intermediaries, or any other Person to
deliver Proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to any Disposition by any ABL Loan Party of any of the ABL
Priority Collateral (other than any such sale conducted at the direction of the
ABL Agent in connection with any Exercise of Secured Creditor Remedies after the
occurrence of an Event of Default under the ABL Credit Agreement), (iv) the
modification of advance rates or sub-limits, or the addition or modification of
eligibility criteria, by the ABL Agent, (v) the imposition or modification of
any component of the Availability Reserve (as defined in the ABL Credit
Agreement) by the ABL Agent, (vi) any collection, adjustment or settlement of
insurance claims, or any application to a court of competent jurisdiction to
make a determination as to the collection, adjustment or settlement of an
insurance claim, in each case in accordance with Section 3.3, (vii) the exercise
of rights by the ABL Agent under the ABL Documents to require any ABL Loan Party
to take actions in the nature of “further assurances” with respect to the
Collateral permitted by the ABL

 

8



--------------------------------------------------------------------------------

Documents and not inconsistent with this Agreement, (viii) the consent by any
Term Agent to any Disposition by the Borrower or any Term Guarantor of any of
the Term Priority Collateral (other than any such sale conducted at the
direction of any Term Agent in connection with any Exercise of Secured Creditor
Remedies after the occurrence of an Event of Default under the applicable Term
Documents), (ix) the exercise of rights by any Term Agent under the applicable
Term Documents to require any Term Loan Party to take actions in the nature of
“further assurances” with respect to the Collateral permitted by the Term
Documents and not inconsistent with this Agreement, (x) the exercise of any
rights or remedies by the ABL Agent against any ABL Loan Party which is not a
Term Loan Party or (xi) the exercise of any rights or remedies by any Term Loan
Agent against any Term Loan Party which is not an ABL Loan Party.

“First Lien Term Agent” shall have the meaning set forth in the Preamble hereto.

“First Lien Term Collateral Documents” shall mean the Security Documents (as
defined in the First Lien Term Loan Credit Agreement) and all security
agreements, pledge agreements, hypothecs, charges, debentures, bailment
agreements, account control agreements, freight forwarder and/or customs
broker’s agreements, collateral access agreements, mortgages, deeds of trust and
other collateral documents executed and delivered in connection with the First
Lien Term Loan Credit Agreement, in each case as Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“First Lien Term Documents” shall mean the First Lien Term Loan Credit
Agreement, the First Lien Term Guaranty, the First Lien Term Collateral
Documents and those other ancillary agreements to which any First Lien Term
Secured Party is a party or beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Term Loan Party or any of its respective Affiliates, and delivered to the
applicable First Lien Term Agent or any other First Lien Term Secured Party, in
connection with any of the foregoing or any First Lien Term Loan Credit
Agreement, First Lien Term Guaranty or the First Lien Term Collateral Documents,
in each case as the same may be Amended or Refinanced or otherwise modified from
time to time in accordance with the terms hereof and thereof.

“First Lien Term Guaranty” shall mean the collective reference to the guaranty
agreements, if any, entered into by the Term Guarantors and any other guarantee
of the First Lien Term Obligations entered into in connection with an Amendment
or Refinancing of the First Lien Term Loan Credit Agreement.

“First Lien Term Loan Credit Agreement” shall have the meaning assigned to such
term in the recitals to this Agreement and any other agreements, indentures or
facilities which Amend or Refinance all or any portion of the First Lien Term
Obligations under any then extant First Lien Term Loan Credit Agreement
(including, without limitation, under any agreement with respect to Term DIP
Financing provided by any or all of the Term Secured Parties, including any use,
whether consensual or non-consensual, of cash collateral constituting the
Proceeds of the Term Priority Collateral), whether by the same or any other
agent, lender or group of lenders; provided that at the time of any refinancing
or replacement of the then extant First Lien Term Loan Credit Agreement, the
Company shall have delivered to the ABL Agent an officer’s certificate
certifying that such refinancing or replacement First Lien Term Loan Credit
Agreement is permitted to be incurred under the ABL Credit Agreement and the
First Lien Term Loan Agreement.

“First Lien Term Obligations” shall mean all obligations of every nature of each
Term Loan Party from time to time owed to the First Lien Term Secured Parties,
or any of them, under any First Lien Term Document, including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any First Lien Term Document, whether for principal, prepayment premium,
interest, fees,

 

9



--------------------------------------------------------------------------------

expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the First Lien Term Documents (including interest, fees,
indemnification payments, expense reimbursements and other amounts which, but
for the filing of an Insolvency Proceeding with respect to such Term Loan Party,
would have accrued on or been payable with respect to any First Lien Term
Obligation, whether or not a claim is allowed or allowable against such Term
Loan Party for such interest, fees, indemnification payments, expense
reimbursements and other amounts in the related Insolvency Proceeding), as the
same may be Amended or Refinanced in whole or in part or otherwise modified from
time to time in accordance with the terms hereof and thereof.

“First Lien Term Secured Parties” shall mean each First Lien Term Agent and all
First Lien Term Lenders.

“Foreign Borrower” means any Foreign Subsidiary that may become a party to the
ABL Credit Agreement as a “Borrower” from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state, local,
provincial, territorial or municipal and any agency, authority, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Indebtedness” shall mean (i) “Debt” as defined in the ABL Credit Agreement and
(ii) “Indebtedness” as defined in the Term Loan Credit Agreement, respectively
and as applicable.

“Insolvency Proceeding” shall mean, with respect to any Loan Party, (a) any
case, action, proposal, or proceeding before any court or other Governmental
Authority relating to (or any corporate action or other procedure or step being
taken in relation to) such Loan Party’s bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors (whether
voluntary or involuntary), or (b) any general assignment for the benefit of its
creditors, composition, marshalling of assets for its creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Issuing Bank” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.

“Letter of Credit” shall mean “Letter of Credit” as defined in the ABL Credit
Agreement.

 

10



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.

“Non-US Loan Parties” any Foreign Borrower and/or any Foreign Subsidiary that
may from time to time guaranty the obligations under the ABL Credit Agreement.

“Non-US Loan Parties (Existing)” shall mean (a) CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641 (b) CEQUENT
TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the Province
of Ontario, (c) CEQUENT NEDERLAND HOLDINGS B.V., a company formed under the laws
of the Netherlands, (d) CEQUENT MEXICO HOLDINGS B.V., a company formed under the
laws of the Netherlands, (e) CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de
C.V., a limited liability company formed under the laws of Mexico, and
(f) CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V., a limited
liability company formed under the laws of Mexico.

“Non-US Loan Parties Restructuring” shall mean the amendment, amendment and
restatement, and/or other modification of the ABL Documents solely to implement
(a) the addition of certain Non-US Loan Parties and (b) the granting of Liens in
favor of the ABL Secured Parties on certain assets of the Non-US Obligors and/or
the ABL Loan Parties as security for the ABL Obligations as contemplated by the
ABL Credit Agreement, such restructuring to include the addition of terms and
provisions and additional loan documentation for the Non-US Obligors as
contemplated by the ABL Credit Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Pledged Shares” shall mean any Equity Interests of, or other equity interests
in, any Loan Party, any Subsidiary thereof or any other Person, to the extent,
in each case, constituting part of the Collateral.

 

11



--------------------------------------------------------------------------------

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchasing ABL Secured Parties” shall have the meaning set forth in
Section 5.4(a)(ii).

“Purchasing Term Secured Parties” shall have the meaning set forth in
Section 5.4(a)(i).

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Second Lien Term Agent” shall have the meaning set forth in the Preamble
hereto.

“Second Lien Term Collateral Documents” shall mean the Security Documents (as
defined in the Second Lien Term Loan Credit Agreement) and all security
agreements, pledge agreements, hypothecs, charges, debentures, bailment
agreements, account control agreements, freight forwarder and/or customs
broker’s agreements, collateral access agreements, mortgages, deeds of trust and
other collateral documents executed and delivered in connection with the Second
Lien Term Loan Credit Agreement, in each case as Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Second Lien Term Documents” shall mean the Second Lien Term Loan Credit
Agreement, the Second Lien Term Guaranty, the Second Lien Term Collateral
Documents and those other ancillary agreements to which any Second Lien Term
Secured Party is a party or beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Term Loan Party or any of its respective Affiliates, and delivered to the
applicable Second Lien Term Agent or any other Second Lien Term Secured Party,
in connection with any of the foregoing or any Second Lien Term Loan Credit
Agreement, Second Lien Term Guaranty or the Second Lien Term Collateral
Documents, in each case as the same may be Amended or Refinanced or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Second Lien Term Guaranty” shall mean the collective reference to the guaranty
agreements, if any, entered into by the Term Guarantors and any other guarantee
of the Second Lien Term Obligations entered into in connection with an Amendment
or Refinancing of the Second Lien Term Loan Credit Agreement.

“Second Lien Term Loan Credit Agreement” shall have the meaning assigned to such
term in the recitals to this Agreement and any other agreements, indentures or
facilities which Amend or Refinance all or any portion of the Second Lien Term
Obligations under any then extant Second Lien Term Loan Credit Agreement
(including, without limitation, under any agreement with respect to Term DIP
Financing provided by any or all of the Term Secured Parties, including any use,
whether consensual or non-consensual, of cash collateral constituting the
Proceeds of the Term Priority Collateral), whether by the same or any other
agent, lender or group of lenders; provided that at the time of any refinancing
or replacement of the then extant Second Lien Term Loan Credit Agreement, the
Company shall have

 

12



--------------------------------------------------------------------------------

delivered to the ABL Agent an officer’s certificate certifying that such
refinancing or replacement Second Lien Term Loan Credit Agreement is permitted
to be incurred under the ABL Credit Agreement and the First Lien Term Loan
Agreement.

“Second Lien Term Obligations” shall mean all obligations of every nature of
each Term Loan Party from time to time owed to the Second Lien Term Secured
Parties, or any of them, under any Second Lien Term Document, including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any Second Lien Term Document, whether for principal, prepayment premium,
interest, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Second Lien Term Documents (including
interest, fees, indemnification payments, expense reimbursements and other
amounts which, but for the filing of an Insolvency Proceeding with respect to
such Term Loan Party, would have accrued on or been payable with respect to any
Second Lien Term Obligation, whether or not a claim is allowed or allowable
against such Term Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Second Lien Term Secured Parties” shall mean each Second Lien Term Agent and
all Second Lien Term Lenders.

“Secured Bank Product Obligations” shall have the meaning assigned to such term
in the ABL Credit Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Term Agents” shall have the meaning set forth in the Preamble hereto.

“Term Collateral Documents” shall mean the First Lien Term Collateral Document
and the Second Lien Term Collateral Documents.

“Term Collateral Proceeds Account” shall mean the deposit account identified in
writing to the ABL Agent from time to time in the name of any Designated Term
Agent or the Company which contains (or was established to contain) only
Proceeds of Term Priority Collateral.

“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).

“Term Documents” shall mean the First Lien Term Loan Documents and the Second
Lien Term Loan Documents.

“Term Guarantors” shall mean the collective reference to each direct or indirect
Subsidiary or direct or indirect parent of the Term Loan Borrower who is or
becomes a guarantor under any Term Guaranty with respect to the Term Loan
Borrowers’ Term Obligations.

“Term Guaranty” shall mean the First Lien Term Guaranty and the Second Lien Term
Guaranty.

 

13



--------------------------------------------------------------------------------

“Term Lender Intercreditor Agreement” shall mean that certain Term Lender
Intercreditor Agreement dated as of the date hereof by and between the First
Lien Term Agent and the Second Lien Term Agent, as amended, supplemented or
replaced from time to time.

“Term Lenders” shall mean the First Lien Term Lenders and the Second Lien Term
Lenders.

“Term Loan Credit Agreements” shall mean the First Lien Term Loan Credit
Agreement and the Second Lien Term Loan Credit Agreement.

“Term Loan Borrower” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Term Obligations” shall mean the First Lien Term Obligations and the Second
Lien Term Obligations.

“Term Priority Collateral” shall mean all Collateral, other than ABL Priority
Collateral, including the following:

(1)        Pledged Shares;

(2)        Equipment;

(3)        Intellectual Property;

(4)        Real Property;

(5)        Payment intangibles of, and promissory notes in favor of, any Term
Loan Party (other than payments in respect of business interruption insurance
constituting ABL Priority Collateral);

(6)        all Goods other than Inventory;

(7)        General intangibles, including goodwill, not constituting ABL
Priority Collateral;

(8)        the Term Collateral Proceeds Account; provided, however, that to the
extent that identifiable Proceeds of ABL Priority Collateral are deposited into
such account, any such identifiable Proceeds shall be treated as ABL Priority
Collateral;

(9)        all specifically identifiable Proceeds of Term Priority Collateral
contained in any Deposit Account (other than the Term Collateral Proceeds
Account), Securities Account or Commodity Account;

(10)        tax refunds or rebates;

(11)        all Documents, Instruments, Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper), Letters of Credit Rights,
Commercial Tort Claims, and books and Records, in each case relating to the
items referred to in the preceding clauses (including all books,

 

14



--------------------------------------------------------------------------------

databases, and Records, whether tangible or electronic, which contain any
information relating to any of the items referred to in the preceding clauses);

(12)        to the extent not otherwise included, all Proceeds (including all
insurance proceeds), Supporting Obligations and products of any of the foregoing
described in clauses (1) through (11) and all collateral security and guarantees
with respect to any of the foregoing; and

(13)        all other Collateral other than ABL Priority Collateral.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Term Secured Parties” means, collectively, the First Lien Term Secured Parties
and the Second Lien Term Secured Parties.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Use Period” means, with respect to each parcel or item of Term Priority
Collateral, the period, following the commencement of any Exercise of Any
Secured Creditor Remedies, which begins on the earlier of (a) the day on which
the ABL Agent provides the Designated Term Agent with the notice of its election
to request access to such parcel or item of Term Priority Collateral pursuant to
Section 3.5(b) and (b) the fifth Business Day after the Designated Term Agent
provides the ABL Agent with notice that the any Term Agent (or its agent) has
obtained possession or control of such parcel or item of Term Priority
Collateral and ends on the earliest of (i) the day which is 180 days after the
date on which the ABL Agent initially obtains the ability to take physical
possession of, remove or otherwise control physical access to, or actually uses,
such parcel or item of Term Priority Collateral, plus such number of days, if
any, during such 180 day period that it is stayed or otherwise prohibited by law
or court order from exercising remedies with respect to associated ABL Priority
Collateral, (ii) the date on which (A) all or substantially all of the ABL
Priority Collateral associated with such parcel or item of Term Priority
Collateral is sold, collected or liquidated or (B) the ABL Agent has abandoned
the ABL Priority Collateral at such parcel or permanently

 

15



--------------------------------------------------------------------------------

ceases efforts to liquidate, complete, sell, prepare for sale, store or
otherwise exercise the rights provided under Section 3.5(b) with respect to the
ABL Priority Collateral with respect to any item or parcel of Term Priority
Collateral and confirms in writing such facts to the Designated Term Agent (or
fails to respond within ten (10) Business Days to a written request from the
Designated Term Agent to so confirm) or, (iii) the Discharge of ABL Obligations
and (iv) the date on which the default which resulted in such Exercise of Any
Secured Creditor Remedies has been waived in writing.

Section 1.3        Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, Amendments or
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, Amendments and
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation. Any reference herein to a time of
day means Eastern time. Any term referenced herein by cross-reference to a
defined term in the ABL Credit Agreement shall be deemed to be a cross-reference
to a defined term in the ABL Credit Agreement or the same or comparable term in
any other ABL Credit Agreement. Any term referenced herein by cross-reference to
a defined term in the Term Loan Credit Agreement shall be deemed to be a
cross-reference to a defined term in the Term Loan Credit Agreement or the same
or comparable term in any other Term Loan Credit Agreement.

ARTICLE 2

LIEN PRIORITY

Section 2.1        Priority of Liens.

(a)        Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection of, or any defect or deficiency in, or failure
to perfect, any Liens granted to the ABL Secured Parties in respect of all or
any portion of the Collateral or any Liens granted to the Term Secured Parties
in respect of all or any portion of the Collateral and regardless of how any
such Lien was acquired (whether by grant, statute, operation of law, subrogation
or otherwise), (ii) the order or time of filing or recordation of any document
or instrument for perfecting the Liens in favor of the ABL Agent for the benefit
of the ABL Secured Parties or any Term Agent for the benefit of the Term Secured
Parties in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or any Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Loan Parties, or (vi) any
failure of the ABL Agent or any Term Agent to perfect its Lien in the
Collateral, the subordination of any Lien on the Collateral securing any ABL
Obligations or Term Obligations, as applicable, to any Lien securing any other
obligation of any Borrower or Term Guarantor, or the avoidance, invalidation or
lapse of any Lien on the Collateral securing any ABL Obligations or Term
Obligations, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
each Term Agent, on behalf of itself and

 

16



--------------------------------------------------------------------------------

the applicable Term Secured Parties, hereby agree that the following priorities
apply to the Liens upon and right to payment from Proceeds of the ABL Priority
Collateral and the Term Priority Collateral:

(1)        any Lien on the ABL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien now or hereafter held by any Term Secured
Party on the ABL Priority Collateral securing any Term Obligations; and

(2)        any Lien on the Term Priority Collateral securing any Term
Obligations now or hereafter held by or on behalf of any Term Agent, any Term
Secured Party or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Liens now or
hereafter held by the ABL Secured Parties on the Term Priority Collateral
securing any ABL Obligations.

(b)        Each Term Agent, for and on behalf of itself and the applicable Term
Secured Parties, acknowledges and agrees that, concurrently herewith, the ABL
Agent, for the benefit of itself and the other ABL Secured Parties, has been, or
may be, granted Liens upon all of the Term Priority Collateral and each Term
Agent hereby consents thereto. The ABL Agent, for and on behalf of itself and
the ABL Secured Parties, acknowledges and agrees that, concurrently herewith,
each Term Agent, for the benefit of itself and the other Term Secured Parties
represented by it, has been, or may be, granted Liens upon all of the ABL
Priority Collateral and the ABL Agent hereby consents thereto. The subordination
of Liens by each Term Agent and the ABL Agent in favor of one another as set
forth herein shall not be deemed to subordinate any Term Agent’s Liens or the
ABL Agent’s Liens to the Liens of any other Person.

Section 2.2        Waiver of Right to Contest Liens.

(a)        Each Term Agent, for and on behalf of itself and the applicable Term
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Each Term Agent, for itself and on
behalf of the applicable Term Secured Parties, hereby waives any and all rights
it or the Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit any Term Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

(b)        The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Agent or any Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.5 of this Agreement, the ABL
Agent, for

 

17



--------------------------------------------------------------------------------

itself and on behalf of the ABL Secured Parties, agrees that none of the ABL
Agent or the ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by any Term Agent under the
Term Documents with respect to the Term Priority Collateral. The ABL Agent, for
itself and on behalf of the ABL Secured Parties, hereby waives any and all
rights it or the ABL Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any Term Agent seeks to enforce its Liens in any Term Priority Collateral. The
foregoing shall not be construed to prohibit the ABL Agent from enforcing the
provisions of this Agreement or otherwise acting in accordance with this
Agreement.

Section 2.3        Remedies Standstill.

(a)        Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Agent nor any Term
Secured Party will Exercise Any Secured Creditor Remedies with respect to any of
the ABL Priority Collateral; provided, however, that the Designated Term Agent
or any person authorized by it may Exercise Any Secured Creditor Remedies with
respect to any ABL Priority Collateral (but not rights the exercise of which is
otherwise prohibited by this Agreement including Article 6 hereof) after a
period (the “Term Standstill Period”) of 180 consecutive days has elapsed from
the date of delivery of written notice from the Designated Term Agent to the ABL
Agent stating that (i) an Event of Default (as defined under the applicable Term
Documents) has occurred and is continuing thereunder, (ii) the Term Obligations
under the Term Documents are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of
such Term Documents, and (iii) the Designated Term Agent intends to exercise its
rights to the Exercise of Secured Creditor Remedies; provided, further, that the
Term Agents shall not be entitled to Exercise Any Secured Creditor Remedies with
respect to any ABL Priority Collateral in the event (x) the ABL Agent or any ABL
Secured Parties are then diligently pursuing their rights and remedies with
respect to all or a material portion of the ABL Priority Collateral or
diligently attempting to vacate any stay or prohibition against such exercise or
(y) a Loan Party is then a debtor under or with respect to (or otherwise subject
to) any Insolvency Proceeding. From and after the date that is the earlier of
(x) the date upon which the Discharge of ABL Obligations shall have occurred and
(y) the date the Term Standstill Period shall have expired (subject to the
second proviso in the preceding sentence), any Term Agent may Exercise Any
Secured Creditor Remedies under the Term Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any ABL Priority Collateral by any Term Agent
is at all times subject to the provisions of this Agreement, including the
provisions of Section 4.1.

(b)        The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of
Term Obligations shall have occurred, neither the ABL Agent nor any ABL Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the
Term Priority Collateral; provided, however, that the ABL Agent may Exercise Any
Secured Creditor Remedies with respect to any Term Priority Collateral (but not
rights the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “ABL Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the ABL Agent to each Term Agent stating that (i) an Event of Default (as
defined under the applicable ABL Documents) has occurred and is continuing
thereunder, (ii) the ABL Obligations under such ABL Documents are currently due
and payable in full (whether as a result of acceleration thereof or otherwise)
in accordance with the terms of such ABL Documents, and (iii) the ABL Agent
intends to exercise its rights to the Exercise of Secured Creditor Remedies;
provided, further, that the ABL Agent shall not be entitled to Exercise Any
Secured Creditor Remedies with respect to any Term Priority Collateral in the
event (x) any Term Agent or any Term Secured Parties are then diligently
pursuing their rights and remedies with respect to all or a material portion of
the Term Priority Collateral or diligently attempting to vacate any stay

 

18



--------------------------------------------------------------------------------

or prohibition against such exercise or (y) a Loan Party is then a debtor under
or with respect to (or otherwise subject to ) any Insolvency Proceeding. From
and after the date that is the earlier of (A) the date upon which the Discharge
of Term Obligations shall have occurred and (B) the date the ABL Standstill
Period shall have expired (subject to the second proviso in the preceding
sentence), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral by the ABL Agent or the
ABL Secured Parties is at all times subject to the provisions of this Agreement,
including the provisions of Section 4.1.

(c)        Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any
other provision of this Agreement, nothing contained herein shall be construed
to prevent any Agent or any Secured Party from (i) filing a claim or statement
of interest with respect to the ABL Obligations or Term Obligations owed to it
in any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the Lien Priority of the Liens of the other Agent or
other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy law
to the extent not inconsistent with the terms of this Agreement, (v) Subject to
Section 6.11, voting on any plan of reorganization or filing any proof of claim
in any Insolvency Proceeding of any Loan Party, or (vi) bidding for and
purchasing Collateral at any private or judicial foreclosure sale of such
Collateral initiated by the applicable Agent (so long as such bid is subject to
the limitations on credit bidding set forth in Section 6.4(a) and
Section 6.4(b)), in each case (i) through (vi) above to the extent not
inconsistent with the terms of this Agreement.

Section 2.4        Exercise of Rights.

(a)        No Other Restrictions. The ABL Agent may enforce the provisions of
the ABL Documents, each Term Agent may enforce the provisions of the applicable
Term Documents and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement; provided, however, that
each of the ABL Agent and each Term Agent agrees to provide to the other (x) an
Enforcement Notice prior to the commencement of an Exercise of Secured Creditor
Remedies and (y) copies of any notices that it is required under applicable law
to deliver to any Loan Party; provided further, however, that the ABL Agent’s
failure to provide any such copies to each Term Agent shall not impair any of
the ABL Agent’s rights hereunder or under any of the ABL Documents and any Term
Agent’s failure to provide any such copies to the ABL Agent shall not impair any
of such Term Agent’s rights hereunder or under any of the applicable Term
Documents. Each of the Term Agents (on behalf of itself and the applicable Term
Secured Parties) and the ABL Agent (on behalf of itself and the ABL Secured
Parties) agrees (i) that it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, in the
case of each of the Term Agents and the applicable Term Secured Parties, against
the ABL Agent or any other ABL Secured Party, and in the case of the ABL Agent
and each other ABL Secured Party, against the Term Agents or any other Term
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such parties shall be
liable for any such action taken or omitted to be taken, or (ii) without the
other Agent’s prior

 

19



--------------------------------------------------------------------------------

written consent, it will not be a petitioning creditor or otherwise assist in
the filing of an involuntary Insolvency Proceeding.

(b)        Release of Liens.

(i)        In the event of (A) any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by the ABL Agent or any Disposition by the ABL Loan Parties
with the consent of the ABL Agent while an Event of Default under the ABL
Documents has occurred and is continuing (so long as the proceeds of such sale
or Disposition are applied in accordance with Section 4.1(b)), or (B) any sale,
transfer or other Disposition of all or any portion of the ABL Priority
Collateral (other than in connection with an Amendment or Refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the ABL Documents and the Term Documents or
consented to by the requisite ABL Lenders and the requisite Term Lenders, as
applicable, each Term Agent agrees, on behalf of itself and the applicable Term
Secured Parties that such sale, transfer or other Disposition will be free and
clear of the Liens on such ABL Priority Collateral securing the applicable Term
Obligations, and such Term Agent’s and the applicable Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral; provided, that the Liens of the
parties shall attach to the Proceeds of any such Disposition of the ABL Priority
Collateral with the same relative priority as the Liens which attached to the
ABL Priority Collateral so released. In furtherance of, and subject to, the
foregoing, each Term Agent agrees that it will promptly execute and deliver any
and all Lien releases or other documents reasonably requested by the ABL Agent
in connection therewith.

(ii)        In the event of (A) any private or public sale of all or any portion
of the Term Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by any Term Agent or any Disposition by the Term Loan Parties
with the consent of the applicable Term Agent while an Event of Default under
the Term Documents has occurred and is continuing (so long as the proceeds of
such sale or Disposition are applied in accordance with Section 4.1(c)), or
(B) any sale, transfer or other Disposition of all or any portion of the Term
Priority Collateral (other than in connection with an Amendment or Refinancing
as described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the applicable Term Documents and the ABL
Documents or consented to by the requisite applicable Term Lenders and the
requisite ABL Lenders, as applicable, the ABL Agent agrees, on behalf of itself
and the ABL Lenders, that such sale, transfer or Disposition will be free and
clear of the Liens on such Term Priority Collateral securing the ABL Obligations
and the ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Term
Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the applicable Term Secured Parties’ Liens on such
Term Priority Collateral; provided, that the Liens of the parties shall attach
to the Proceeds of any such Disposition of the Term Priority Collateral with the
same relative priority as the Liens which attached to the Term Priority
Collateral so released. In furtherance of, and subject to, the foregoing, the
ABL Agent agrees that it will promptly execute and deliver any and all Lien
releases or other documents reasonably requested by the applicable Term Agent in
connection therewith.

Section 2.5        No New Liens.

(a)        Subject to Article 6, until the Discharge of ABL Obligations, and for
so long as the Term Obligations are secured by any ABL Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any assets of
any Loan Party securing any Term Obligation which assets are

 

20



--------------------------------------------------------------------------------

not also subject to the Lien of the ABL Agent under the ABL Documents. If any
Term Secured Party shall nonetheless acquire or hold any Lien on any assets of
any Loan Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents, then the applicable Term
Agent (or the relevant Term Secured Party) shall, without the need for any
further consent of any other Term Secured Party or any Term Loan Party and
notwithstanding anything to the contrary in any other Term Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.

(b)        Subject to Article 6 and the proviso at the end of this sentence,
until the Discharge of Term Obligations, and for so long as the ABL Obligations
are secured by any Term Priority Collateral, the parties hereto agree that no
Loan Party shall grant any Lien on any of its assets securing any ABL Obligation
which assets are not also subject to the Lien of each Term Agent under the
applicable Term Documents; provided, that, the parties acknowledge and agree
that prior to the date of this agreement, Non-US Loan Parties (Existing)
previously granted Liens on assets of such Non-US Loan Parties (Existing) to
secure the ABL Obligations and such prior grant of Liens shall not be deemed to
be a violation of this Section 2.5(a). If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any such Loan Party (other
than Non-US Loan Parties (Existing)) securing any ABL Obligation which assets
are not also subject to the Lien of each Term Agent under the applicable Term
Documents, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party or any ABL Loan
Party and notwithstanding anything to the contrary in any other ABL Document, be
deemed to also hold and have held such Lien as agent or bailee for the benefit
of each Term Agent as security for the Term Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Term Agent in
writing of the existence of such Lien.

(c)        Each of the Secured Parties acknowledges and agrees that the Agents
and Secured Parties may obtain Liens on certain of the assets of Non-US Loan
Parties (including Equity Interests owned by such Non-US Loan Parties) which
assets will not constitute Collateral for purposes of this Agreement if the
applicable Loan Party is not both an ABL Loan Party and a Term Loan Party.

Section 2.6        Waiver of Marshalling.

(a)        Until the Discharge of ABL Obligations, each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b)        Until the Discharge of Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

 

21



--------------------------------------------------------------------------------

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1        Certain Actions Permitted. Each Term Agent and the ABL Agent
may make such demands or file such claims in respect of the Term Obligations or
the ABL Obligations, as applicable, as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time; provided that any judgment lien
obtained in connection with such action shall be subject to the terms of this
Agreement.

Section 3.2         Agent for Perfection.

(a)        The ABL Agent, for and on behalf of itself and each ABL Secured
Party, and each Term Agent, for and on behalf of itself and each applicable Term
Secured Party, as applicable, each agrees to hold all Collateral in its
respective possession, custody, or control (including as defined in Sections
9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody,
or control of agents or bailees for either) as agent for each other Agent solely
for the purpose of perfecting the security interest granted to each in such
Collateral, subject to the terms and conditions of this Section 3.2. The ABL
Agent agrees to act as agent of each Term Agent for and on behalf of itself and
each applicable Term Secured Party under each ABL Deposit and Security Account
solely for the purpose of perfection of each applicable Term Secured Parties’
security interest therein. In furtherance thereof, (i) each Term Agent and the
Term Secured Parties hereby appoint the ABL Agent as their agent for the
purposes of perfecting their security interest in all ABL Deposit and Security
Accounts of any ABL Loan Party and the ABL Agent hereby accepts such appointment
and acknowledges and agrees that it shall act for the benefit of each Term Agent
and the other Term Secured Parties under each control agreement and (ii) each
ABL Loan Party hereby grants a security interest to the ABL Agent for the
benefit of the Term Secured Parties in all ABL Deposit and Security Accounts as
security for the Term Obligations. Each Term Agent agrees to act as agent of the
ABL Agent for and on behalf of itself and each ABL Secured Party under the Term
Collateral Proceeds Account solely for the purpose of perfection of each
applicable ABL Secured Parties’ security interest therein. In furtherance
thereof, (i) the ABL Agent and the ABL Secured Parties hereby appoint each Term
Agent as their agent for the purposes of perfecting their security interest in
the Term Collateral Proceeds Account and each Term Agent hereby accepts such
appointment and acknowledges and agrees that it shall act for the benefit of the
ABL Agent and the other ABL Secured Parties under each control agreement and
(ii) each Term Loan Party hereby grants a security interest to each Term Agent
for the benefit of the ABL Secured Parties in the Term Collateral Proceeds
Account as security for the ABL Obligations. None of the ABL Agent, the other
ABL Secured Parties, the Term Agents, or the other Term Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Collateral is genuine or owned by any Loan Party or any other Person or to
preserve rights or benefits of any Person. The duties or responsibilities of the
ABL Agent and each Term Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral as agent for
the other party for purposes of perfecting the Lien held by each Term Agent or
the ABL Agent, as applicable. The ABL Agent is not and shall not be deemed to be
a fiduciary of any kind for the Term Secured Parties or any other Person. Each
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Secured Parties, or any other Person. Each Agent, for itself and on behalf
of each Secured Party represented by it, hereby waives and releases each other
Agent from all claims and liabilities arising pursuant to its role under this
Section 3.2 as agent and bailee with respect to the Collateral. Without limiting
the generality of the foregoing, (A) other than as set forth in Section 3.6(b),
the ABL Secured Parties shall not be obligated to ensure or otherwise see to the
application of any Proceeds of the Term Priority Collateral deposited into any
ABL Deposit and Security Account or be answerable in any way for the
misapplication thereof and (B) other than as set forth in Section 3.6(c), the
Term Secured Parties shall not be obligated to ensure or

 

22



--------------------------------------------------------------------------------

otherwise see to the application of any Proceeds of the ABL Priority Collateral
deposited into the Term Collateral Proceeds Account or be answerable in any way
for the misapplication thereof.

(b)        The ABL Agent agrees on behalf of itself and the other ABL Secured
Parties that all mortgages, deeds of trust, deeds and similar instruments
(collectively, “mortgages”) now or thereafter filed against Real Property in
favor of or for the benefit of the ABL Agent shall contain the following
notation: “The lien created by this mortgage on the property described herein is
junior and subordinate to the lien on such property created by any mortgage,
deed of trust or similar instrument now or hereafter granted to JPMorgan Chase
Bank, N.A., as First Lien Term Agent, or Cortland Capital Market Services LLC,
as Second Lien Term Agent, in accordance with the provisions of the Amended and
Restated Intercreditor Agreement dated as of March 15, 2019, as amended from
time to time.”

Section 3.3        Insurance. Proceeds of Collateral include insurance proceeds
and, therefore, the Lien Priority shall govern the ultimate disposition of
casualty insurance proceeds. The ABL Agent and each Term Agent shall each be
named as additional insured or lender loss payee, as applicable, with respect to
all insurance policies relating to the Collateral as set forth in the ABL Credit
Agreement or any Term Loan Credit Agreement, as applicable. Until Discharge of
ABL Obligations, the ABL Agent shall have the sole and exclusive right, as
against each Term Agent, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of ABL Priority Collateral and take
other such actions with respect to insurance covering the ABL Priority
Collateral as set forth in the ABL Credit Agreement. Until Discharge of the Term
Obligations, the Term Agents shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral and take other
such actions with respect to insurance covering the Term Priority Collateral as
set forth in the Term Documents. To the extent that an insured claim covers both
ABL Priority Collateral and Term Priority Collateral, then the ABL Agent and
each Term Agent will work jointly and in good faith to collect, adjust and/or
settle under the insurance policy, as applicable. If the parties are unable
after negotiating in good faith to agree on the collection, adjustment or
settlement for such claim and the insurer will not settle such claim separately
with respect to ABL Priority Collateral and Term Priority Collateral, either
party may apply to a court of competent jurisdiction to make a determination as
to the settlement of such claim, and the court’s determination shall be binding
upon the parties. All proceeds of such insurance shall be remitted to the ABL
Agent or the Designated Term Agent, as the case may be, and each of the Term
Agents and ABL Agent shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

Section 3.4        No Additional Rights For the Loan Parties Hereunder. If any
ABL Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Secured Party or
Term Secured Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any ABL Secured Party or Term Secured Party.

Section 3.5        Inspection and Access Rights.

(a)        In the event that the ABL Agent shall, in the exercise of its rights
under the ABL Documents or otherwise, receive possession or control of any books
and Records of any Loan Party which contain information identifying or
pertaining to the Term Priority Collateral, the ABL Agent shall, upon request
from any Term Agent and as promptly as practicable thereafter, either make
available to such Term Agent such books and records for inspection and
duplication or provide to such Term Agent copies thereof. In the event that any
Term Agent shall, in the exercise of its rights under the Term Documents or
otherwise, receive possession or control of any books and records of any Loan
Party which contain information identifying or pertaining to any of the ABL
Priority Collateral, such Term Agent shall, upon request from

 

23



--------------------------------------------------------------------------------

the ABL Agent and as promptly as practicable thereafter, either make available
to the ABL Agent such books and records for inspection and duplication or
provide the ABL Agent copies thereof. Each Term Agent hereby irrevocably grants
the ABL Agent a non-exclusive worldwide license and/or right, to the maximum
extent permitted by applicable law, exercisable without payment of royalty or
other compensation, to use, license or sublicense any of the Intellectual
Property (including the right to access to all media in which any of the
Intellectual Property may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) now or hereafter owned
by, licensed to, or otherwise used by the Loan Parties in order for ABL Agent
and ABL Secured Parties to purchase, use, market, repossess, possess, store,
assemble, manufacture, process, sell, transfer, distribute or otherwise Dispose
of any asset included in the ABL Priority Collateral in connection with
liquidation, Disposition or Realization upon the ABL Priority Collateral in
accordance with the terms of this Agreement. Each Term Agent agrees that any
sale, transfer or other disposition of any of the Loan Parties’ Intellectual
Property (whether by foreclosure or otherwise) will be subject to the ABL
Agent’s rights as set forth in this Section 3.5.

(b)        If any Term Agent, or any agent or representative of any Term Agent,
or any receiver, shall, after the commencement of any Exercise of Any Secured
Creditor Remedies, obtain possession or physical control of any of the Term
Priority Collateral, such Term Agent shall promptly notify the ABL Agent in
writing of that fact, and the ABL Agent shall, within ten Business Days
thereafter, notify such Term Agent in writing as to whether the ABL Agent
desires to exercise access rights under this Agreement. In addition, the ABL
Agent shall promptly notify such Term Agent that the ABL Agent is exercising its
access rights under this Agreement and its rights under Section 3.5 under either
circumstance. Upon delivery of such notice by the ABL Agent to such Term Agent,
ABL Agent shall have (i) an irrevocable, non-exclusive right to have access to,
and a rent-free right to use, the relevant parcel or item the Term Priority
Collateral and (ii) the right during normal business hours during the Use
Period, and with reasonable prior notice, to use the Term Priority Collateral in
order to assemble, inspect, copy or download information stored on, take action
to perfect its Liens on, complete a production run of inventory, take possession
of, move, prepare and advertise for sale, sell (by public auction, private sale
or a “going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without liability to any Term Secured Party, except as set forth herein.
Consistent with the definition of “Use Period,” access rights will apply to
differing parcels or items of Term Priority Collateral at differing times, in
which case, a differing Use Period will apply to each such parcel or items. The
Term Agents may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period applicable thereto unless
such sale, assignment or transfer is subject to the ABL Agent’s rights of access
pursuant to the terms of this Agreement (including the Use Period afforded to
the ABL Agent hereunder).

(c)        The ABL Agent shall take proper and reasonable care under the
circumstances of any Term Priority Collateral that is used by the ABL Agent
during the Use Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by the ABL Agent or its agents, representatives or designees
and the ABL Agent shall comply with all applicable laws in all material respects
in connection with its use or occupancy or possession of the Term Priority
Collateral. The ABL Agent shall indemnify and hold harmless the Term Agents and
the Term Secured Parties for any injury or damage to Persons or property
(ordinary wear-and-tear excepted) caused directly by the acts or omissions of
Persons under its control and except for injury or damage arising from the gross
negligence or willful misconduct of any Term Secured Party as determined by a
final non-appealable judgment by a court of competent jurisdiction; provided,
however, that the ABL Agent and the ABL Secured Parties will not be liable for
any diminution in the value of Term Priority Collateral caused by the absence of
the ABL Priority Collateral therefrom. Notwithstanding the foregoing, in no
event shall the ABL Secured Parties or the ABL Agent have any

 

24



--------------------------------------------------------------------------------

liability to the Term Secured Parties and/or to any Term Agent pursuant to this
Section 3.5 as a result of any condition (including any environmental condition,
claim or liability) on or with respect to the Term Priority Collateral existing
prior to the date of the exercise by the ABL Secured Parties (or the ABL Agent,
as the case may be) of their rights under this Section 3.5 and the ABL Secured
Parties shall have no duty or liability to maintain the Term Priority Collateral
in a condition or manner better than that in which it was maintained prior to
the use thereof by the ABL Secured Parties. The ABL Agent and each Term Agent
shall cooperate and use reasonable efforts to ensure that their activities
during the Use Period as described in this Section 3.5 do not interfere
materially with the activities of the other as described in this Section 3.5,
including the right of the Term Agents to show the Term Priority Collateral to
prospective purchasers and to ready the Term Priority Collateral for sale.

Section 3.6        Tracing of and Priorities in Proceeds.

(a)        The ABL Agent, for itself and on behalf of the ABL Secured Parties,
and each Term Agent, for itself and on behalf of the applicable Term Secured
Parties, agree that prior to an issuance of any Enforcement Notice by such
Secured Party, any Proceeds of Collateral, whether or not deposited under
control agreements, which are used by any Loan Party to acquire other property
which is Collateral shall not (solely as between the Agents and the Lenders) be
treated as Proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired.

(b)        Notwithstanding anything to the contrary in this Agreement, each Term
Agent on behalf of the Term Secured Parties agrees that, unless (and only to the
extent that) the ABL Agent has prior actual knowledge (as a result of written
notice from a Term Agent or otherwise) that any deposit in, funds credited to or
other payment into, any of the ABL Deposit and Security Accounts (other than the
Term Collateral Proceeds Account) include Term Priority Collateral or Proceeds
thereof, such deposits or payments may be treated as ABL Priority Collateral and
swept, applied and otherwise dealt with in accordance with the terms of the ABL
Documents. In accordance with the foregoing and the other terms of this
Agreement, each ABL Secured Party shall segregate and pay over to the Term
Agents upon written request after delivery of an Enforcement Notice by any Term
Agent, in the same form as received and with any necessary endorsements, all
Term Priority Collateral and/or identifiable Proceeds of Term Priority
Collateral contained in any ABL Deposit and Security Account (and the ABL Loan
Parties hereby authorize and direct the ABL Agent to pay over to the applicable
Term Agent such amounts to the extent required hereunder).

(c)        Notwithstanding anything to the contrary in this Agreement, the ABL
Agent on behalf of the ABL Secured Parties agrees that, unless (and only to the
extent that) a Term Agent has prior actual knowledge (as a result of written
notice from the ABL Agent or otherwise) that any deposit in, funds credited to
or other payment into, the Term Collateral Proceeds Account include ABL Priority
Collateral or Proceeds thereof, such deposits or payments may be treated as Term
Priority Collateral and swept, applied and otherwise dealt with in accordance
with the terms of the Term Documents. In accordance with the foregoing and the
other terms of this Agreement, each Term Secured Party shall segregate and pay
over to the ABL Agent upon written request after delivery of an Enforcement
Notice by the ABL Agent, in the same form as received and with any necessary
endorsements, all ABL Priority Collateral and/or identifiable Proceeds of ABL
Priority Collateral contained in the Term Collateral Proceeds Account (and the
Term Loan Parties hereby authorize and direct the Term ABL Agents to pay over to
the ABL Agent such amounts to the extent required hereunder).

Section 3.7         Payments Over.

 

25



--------------------------------------------------------------------------------

(a)       So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by any Term Agent or any Term Secured Parties in connection
with any Exercise of Secured Creditor Remedies relating to the ABL Priority
Collateral shall be segregated and held in trust and forthwith paid over to the
ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for any Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

(b)       So long as the Discharge of Term Obligations has not occurred, any
Term Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with any Exercise of Secured Creditor Remedies relating to the Term
Priority Collateral shall be segregated and held in trust and forthwith paid
over to the Designated Term Agent for the benefit of the Term Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Designated Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

(c)       Nothing in this Agreement shall prohibit the receipt by the ABL Agent
or any Term Agent or any Secured Party of payments of interest, principal and
other amounts owed in respect of the ABL Obligations or the Term Obligations so
long as such receipt is not the direct or indirect result of the Exercise of Any
Secured Creditor Remedies by the ABL Agent or any Term Agent or any Secured
Party in contravention of this Agreement.

Section 3.8       Rights as Unsecured Creditors. The Secured Parties may, in
accordance with the terms of the Term Documents or the ABL Documents (as
applicable) and applicable law, enforce rights and exercise remedies against the
Company and any other Loan Party as unsecured creditors so long as such action
is not prohibited by or inconsistent with the terms of this Agreement (including
the limitations set forth in Article 6) or any other provisions prohibiting,
limiting or restricting certain actions or objections by the Term Secured
Parties or the ABL Secured Parties, as applicable; provided further that in the
event any Secured Party becomes a judgment Lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to any of its obligations, such judgment Lien shall be subject to
the terms of this Agreement, including the relative Lien priorities set forth in
Section 2.1 and Section 4.1.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1        Application of Proceeds.

(a)       Revolving Nature of ABL Obligations. Each Term Agent, for and on
behalf of itself and the applicable Term Secured Parties, expressly acknowledges
and agrees that (i) the ABL Credit Agreement includes a revolving commitment,
that in the ordinary course of business the ABL Agent and the ABL Lenders will
apply payments and make advances thereunder, and that no application of any
Collateral or the release of any Lien by the ABL Agent upon any portion of the
Collateral in connection with a permitted Disposition by the ABL Loan Parties
under any ABL Credit Agreement shall constitute the Exercise of Secured Creditor
Remedies under this Agreement; (ii) the amount of the ABL Obligations that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently

 

26



--------------------------------------------------------------------------------

reborrowed; and (iii) all Collateral or Proceeds thereof received by the ABL
Agent may be applied, reversed, reapplied, reborrowed or credited, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agent (or any ABL Secured Party) or any Term
Agent (or any Term Secured Party) commences the Exercise of Any Secured Creditor
Remedies, all amounts received by the ABL Agent or any ABL Lender or any Term
Agent or any Term Secured Party as a result of such enforcement shall be applied
as specified in Sections 4.1(b) and (c). The Lien Priority shall not be altered
or otherwise affected by any such Amendment or Refinancing, repayment,
reborrowing, or increase of either the ABL Obligations or the Term Obligations,
or any portion thereof.

(b)        Application of Proceeds of ABL Priority Collateral. The ABL Agent and
each Term Agent hereby agree that all ABL Priority Collateral and all Proceeds
thereof, received by any of them in connection with any Exercise of Secured
Creditor Remedies with respect to the ABL Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of the ABL Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
ABL Documents and (ii) in an Insolvency Proceeding and in connection with ABL
DIP Financing that otherwise complies with Section 6.1(a) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the Designated Term Agent to be applied to the payment of the Term
Obligations in accordance with the Term Documents and the Term Lender
Intercreditor Agreement until the Discharge of Term Obligations shall have
occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(c)        Application of Proceeds of Term Priority Collateral. The ABL Agent
and each Term Agent hereby agree that all Term Priority Collateral and all
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the Term Priority Collateral shall be
applied,

first, (i) to the payment of costs and expenses of each Term Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
Term Documents and (ii) in an Insolvency Proceeding and in connection with Term
DIP Financing that otherwise complies with Section 6.1(b) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the Designated Term Agent to be paid prior to the
Discharge of Term Obligations,

second, to the payment of the Term Obligations in accordance with the Term
Documents and the Term Lender Intercreditor Agreement until the Discharge of
Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

 

27



--------------------------------------------------------------------------------

 fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d)       Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to any Term Agent or to any Term Secured Party, and no Term Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.

(e)       Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Designated Term Agent or shall
execute such documents as any Term Agent may reasonably request (at the expense
of the ABL Borrowers) to enable each Term Agent to have control over, any
Control Collateral of the Term Loan Parties still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct,
subject to the reinstatement provisions of Section 5.3 below. The ABL Agent also
agrees to deliver notices to landlords, bailees, warehousemen, credit card
processors, shippers and other third parties that the ABL Agent is no longer a
“secured party” and, if applicable, the “controlling party” (or comparable
concepts) under the applicable landlord agreement, collateral access agreement,
credit card processor agreement, shipper waiver or other third party document.
Upon the Discharge of Term Obligations, each Term Agent shall deliver to the ABL
Agent or shall execute such documents as the ABL Agent may reasonably request
(at the expense of the Term Loan Borrower) to enable the ABL Agent to have
control over any Control Collateral still in such Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below. Each Term Agent also agrees to
deliver notices to landlords, bailees, warehousemen, credit card processors,
shippers and other third parties that such Term Agent is no longer a “secured
party” or, if applicable, the “controlling party” (or comparable concepts) under
the applicable landlord agreement, collateral access agreement, credit card
processor agreement, shipper waiver or other third party document.

(f)       Notwithstanding anything to the contrary contained above or in the
definition of the ABL Priority Collateral or Term Loan Priority Collateral, in
the event that Proceeds of Collateral are received from (or are otherwise
attributable to the value of) any collection, sale, foreclosure or other
realization upon or any other Enforcement Action that involves a combination of
ABL Priority Collateral and Term Loan Priority Collateral, the ABL Agent and the
Designated Term Agent shall use commercially reasonable efforts in good faith to
allocate such Proceeds to the ABL Priority Collateral and the Term Loan Priority
Collateral. If the ABL Agent and the Designated Term Agent are unable to agree
on such allocation within five (5) Business Days (or such other period of time
as the ABL Agent and the Designated Term Agent agree) of the consummation of
such collection, sale, foreclosure or other realization upon or any other
Enforcement Action, the portion of such Proceeds that shall be allocated as
Proceeds of ABL Priority Collateral for purposes of this Agreement shall be an
amount equal to (i) the net book value of such ABL Priority Collateral
consisting of Accounts, (ii) the orderly liquidation value of such ABL Priority
Collateral consisting of Inventory based on and consistent with the then most
current appraisal thereof received by the ABL Agent with respect thereto, and
(iii) to the extent the Proceeds of ABL Priority Collateral include Proceeds of
Collateral other than Accounts and Inventory, the appraised value of such other
Collateral based on and consistent with the then most current satisfactory
appraisal received by the ABL Agent with respect thereto

Section 4.2        Reinstatement.

 

28



--------------------------------------------------------------------------------

(a)       The ABL Agent agrees that if at any time all or part of any payment
with respect to any Term Loan Obligation secured by any Term Priority Collateral
previously received by any Term Secured Party shall be rescinded or required to
be repaid or turned over to any Term Loan Party for any reason whatsoever, the
ABL Agent will upon request promptly pay over to the Designated Term Agent any
payment received by it in respect of any such Term Priority Collateral and shall
promptly turn over to the Designated Term Agent any such Term Priority
Collateral then held by it and the provisions set forth in this Agreement will
be reinstated as if such payment had not been made, until the payment and
satisfaction in full of such Term Loan Obligation.

(b)       Each Term Agent agrees that if at any time all or part of any payment
with respect to any ABL Obligation secured by any ABL Priority Collateral
previously received by any ABL Secured Party shall be rescinded or required to
be repaid or turned over to any ABL Loan Party for any reason whatsoever, the
applicable Term Agent will upon request promptly pay over to the ABL Agent any
payment received by it in respect of any such ABL Priority Collateral and shall
promptly turn over to the ABL Agent any such ABL Priority Collateral then held
by it and the provisions set forth in this Agreement will be reinstated as if
such payment had not been made, until the payment and satisfaction in full of
such ABL Obligation.

Section 4.3         Specific Performance. Each of the ABL Agent and each Term
Agent is hereby authorized to demand specific performance of this Agreement,
whether or not any Loan Party shall have complied with any of the provisions of
any of the Credit Documents, at any time when the other party shall have failed
to comply with any of the provisions of this Agreement applicable to it. Each of
the ABL Agent, for and on behalf of itself and the ABL Secured Parties, and each
Term Agent, for and on behalf of itself and the applicable Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1        Notice of Acceptance and Other Waivers.

(a)       All ABL Obligations at any time made or incurred by any ABL Borrower
or ABL Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and any Term Agent, on behalf of itself and the applicable Term
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agent or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Term Obligations at any time made or
incurred by the Term Loan Borrower or any Term Guarantor shall be deemed to have
been made or incurred in reliance upon this Agreement, and the ABL Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by any Term Agent or any Term Secured Party of
this Agreement and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Term Obligations.

(b)       None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any ABL Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any

 

29



--------------------------------------------------------------------------------

such request would constitute or result in a default under the terms of any Term
Loan Credit Agreement or any other Term Document or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute or result in such a default, or if the ABL Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Agent nor any ABL Secured Party shall have any liability whatsoever to
any Term Agent or any Term Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any Term
Agent or any of the Term Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement. Each Term Agent, on behalf of
itself and the Term Secured Parties, agrees that neither the ABL Agent nor any
ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other Disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
Disposition does not breach the provisions of this Agreement.

(c)       None of the Term Agents, any Term Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute or result in a default under any ABL Document, or if any Term Agent
or any Term Secured Party otherwise should exercise any of its contractual
rights or remedies under the Term Documents (subject to the express terms and
conditions hereof), neither the Term Agents nor any Term Secured Party shall
have any liability whatsoever to the ABL Agent or any ABL Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The Term Agents
and the Term Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
Disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such Disposition does not breach the provisions of
this Agreement.

Section 5.2        Modifications to ABL Documents and Term Documents.

(a)       Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, hereby agrees that, without affecting the obligations of such Term
Agent and the applicable Term Secured Parties hereunder, the ABL Agent and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to any Term Agent or any Term
Secured Party, and without incurring any liability to any Term Agent or any Term
Secured Party or impairing or modifying the Lien Priority provided for herein,
Amend or Refinance any of the ABL Documents in any manner whatsoever, other than
in a manner which would have the effect of contravening the terms of this
Agreement.

(b)       The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, each Term

 

30



--------------------------------------------------------------------------------

Agent and the Term Secured Parties may, at any time and from time to time, in
their sole discretion without the consent of or notice to the ABL Agent or any
ABL Secured Party, and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or modifying the Lien Priority provided for
herein, Amend or Refinance any of the Term Documents other than in a manner
which would have the effect of contravening the terms of this Agreement.

(c)       Subject to (i) Section 5.2(a) and (b) above and (ii) the applicable
requirements set forth in the defined terms “ABL Credit Agreement” and “Term
Loan Credit Agreement,” the ABL Obligations and the Term Obligations may be
Amended or Refinanced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required under any ABL Document
or any Term Document to permit the Amendment or Refinancing transaction) of the
ABL Agent, the ABL Secured Parties, the Term Agents or the Term Secured Parties,
as the case may be, all without affecting the Lien Priority provided for herein
or the other provisions hereof, provided, however, such amendment or refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
amendment or refinancing and, unless the agent, trustee or other representative
with respect to such Amended or Refinanced facility is already a party to this
Agreement, such agent, trustee or other representative shall have executed and
delivered an Additional Term Joinder (with such changes as may be reasonably
approved by such agent, trustee or other representative and each other party
hereto).

Section 5.3        Reinstatement and Continuation of Agreement.

(a)       If the ABL Agent or any ABL Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Loan Party, or any other Person any payment made in satisfaction of all
or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agents, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Loan Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Loan Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b)       If any Term Agent or any Term Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Term Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agents, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Term Guarantor or any other circumstance

 

31



--------------------------------------------------------------------------------

which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Term Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of any Term Agent or any Term Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Term Guarantor or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Term
Documents, regardless of any knowledge thereof which any Term Agent or any Term
Secured Party may have.

Section 5.4        Purchase Right.

(a)       Notice of Exercise.

(i)        On or after the occurrence and during the continuance of (A) the
acceleration of all of the ABL Debt, (B) the commencement of an Insolvency
Proceeding as to any ABL Loan Party or (C) the termination of any ABL Standstill
Period (unless the ABL Agent or any ABL Secured Party shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
substantially all or any material portion of the ABL Priority Collateral) (the
events listed in subparts (A) through (C) hereof, each being a “Term Purchase
Option Trigger Event”), all or a portion of the Term Secured Parties, acting as
a single group (the “Purchasing Term Secured Parties”), shall have the option,
which must be exercised within thirty (30) days of the occurrence of a Term
Purchase Option Trigger Event by delivery of notice to the ABL Agent and the
Company, to purchase all of the ABL Obligations from the ABL Secured Parties.
Such notice from such Term Secured Parties to the ABL Agent shall be
irrevocable.

(ii)        On or after the occurrence and during the continuance of (A) the
acceleration of all of the First Lien Term Debt and/or Second Lien Term Debt,
(B) the commencement of an Insolvency Proceeding as to any Term Loan Party or
(C) the termination of any Term Standstill Period (unless a Term Agent or any
Term Secured Party shall have commenced and be diligently pursuing the exercise
of their rights or remedies with respect to substantially all or any material
portion of the Term Priority Collateral) (the events listed in subparts
(A) through (C) hereof, each being an “ABL Purchase Option Trigger Event”), all
or a portion of the ABL Secured Parties, acting as a single group (the
“Purchasing ABL Secured Parties”), shall have the option, which must be
exercised within thirty (30) days of the occurrence of an ABL Purchase Option
Trigger Event by delivery of notice to the applicable Term Agent(s) and the
Company, to purchase all of the First Lien Term Obligations or Second Lien Term
Obligations, as applicable, from the applicable Term Secured Parties. Such
notice from such ABL Secured Parties to Designated Term Agent shall be
irrevocable.

(b)       Purchase and Sale.

(i)        On the date specified by the Purchasing Term Secured Parties in the
notice contemplated by Section 5.4(a)(i) above (which shall not be less than
five (5) Business Days, nor more than ten (10) Business Days, after the receipt
by the ABL Agent of the notice of the relevant Term Secured Parties’ election to
exercise such option), the ABL Secured Parties shall sell (which obligation
shall be several and not joint) to the Purchasing Term Secured Parties, and the
relevant Term Secured Parties shall purchase from the ABL Secured Parties, the
ABL Obligations, provided that, the ABL Agent and the ABL Secured Parties shall
retain all rights to be indemnified or held harmless by the Loan Parties in
accordance with the terms of the ABL Documents but shall not retain any rights
to the security therefor.

(ii)        On the date specified by the Purchasing ABL Secured Parties in the
notice contemplated by Section 5.4(a)(ii) above (which shall not be less than
five (5) Business Days, nor more than ten (10) Business Days, after the receipt
by the applicable Term Agent(s) of the notice of the relevant ABL Secured
Party’s election to exercise such option), the Term Secured Parties shall sell
(which obligation

 

32



--------------------------------------------------------------------------------

shall be several and not joint) to the relevant ABL Secured Parties, and the
relevant ABL Secured Parties shall purchase from the Term Secured Parties, the
Term Obligations, provided that, the Term Agents and the Term Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the Term Documents but shall not retain any
rights to the security therefor.

(c)       [Reserved.]

(d)       Payment of Purchase Price. Upon the date of such purchase and sale,
the relevant Term Secured Parties or the relevant ABL Secured Parties, as
applicable, shall (i) pay to the ABL Agent for the benefit of the ABL Secured
Parties (with respect to a purchase of the ABL Obligations) or to the applicable
Term Agent(s) for the benefit of the applicable Term Secured Parties (with
respect to a purchase of the Term Obligations) as the purchase price therefor
the full amount of all the ABL Obligations or Term Obligations, as applicable,
then outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses but specifically
excluding any prepayment premium, termination or similar fees), (ii) with
respect to a purchase of the ABL Obligations, furnish cash collateral to the ABL
Agent in a manner and in such amounts as the ABL Agent determines is reasonably
necessary to secure the ABL Agent and the ABL Secured Parties with respect to
issued and outstanding letters of credit and Secured Bank Product Obligations,
(iii) with respect to a purchase of the ABL Obligations, agree to reimburse the
ABL Agent, the ABL Secured Parties for any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL Agent
has not yet received final payment, (iv) agree to reimburse the ABL Secured
Parties or the Term Secured Parties, as applicable, in respect of
indemnification obligations of the Loan Parties under the ABL Documents or the
Term Documents, as applicable, as to matters or circumstances known to the ABL
Agent or the applicable Term Agent(s), as applicable, at the time of the
purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to the ABL Secured Parties, the Term Secured Parties or letter of
credit issuing banks, as applicable, and (v) agree to indemnify and hold
harmless the ABL Secured Parties or the Term Secured Parties, as applicable,
from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the ABL Obligations or the Term Obligations, as
applicable, as a direct result of any acts by any Purchasing Term Secured Party
or any Purchasing ABL Secured Party, as applicable, occurring after the date of
such purchase. Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account in New York, New York as the ABL
Agent or the applicable Term Agent(s), as applicable, may designate in writing
for such purpose.

(e)       Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable representative or the Term Agent) and without recourse
of any kind, except that the selling party shall represent and warrant: (i) the
amount of the ABL Obligations or Term Obligations, as applicable, being
purchased from it, (ii) that such ABL Secured Party or Term Secured Party, as
applicable, owns the ABL Obligations or Term Obligations, as applicable, free
and clear of any Liens or encumbrances and (iii) that such ABL Secured Party or
Term Secured Party, as applicable, has the right to assign such ABL Obligations
or Term Obligations, as applicable, and the assignment is duly authorized.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1        DIP Financing.

 

33



--------------------------------------------------------------------------------

(a)       If any Loan Party shall be subject to any Insolvency Proceeding at any
time prior to the Discharge of ABL Obligations, and the ABL Agent or any of the
ABL Secured Parties shall seek to provide any Loan Party with, or consent to a
third party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting ABL Priority
Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the ABL Obligations),
whether provided by any ABL Secured Party or any other Person (each, including
any such order for the use of cash collateral, an “ABL DIP Financing”), with
such ABL DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be ABL Priority Collateral), then each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees that (i) it will raise no
objection and will not support any objection to such ABL DIP Financing or use of
cash collateral or to the Liens securing the same on any basis, including,
without limitation, on the grounds of a failure to provide “adequate protection”
for the Liens of such Term Agent securing the Term Obligations (and will not
request any adequate protection solely as a result of such ABL DIP Financing or
use of cash collateral that is ABL Priority Collateral, and will not offer or
support any debtor-in-possession financing which would compete with such ABL DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of such applicable Term Agent or any other Term Secured
Parties on the ABL Priority Collateral (but not the Term Priority Collateral) to
(1) the Liens on the ABL Priority Collateral pursuant to such ABL DIP Financing
(to the extent the Liens securing the ABL DIP Financing are pari passu or senior
in priority to the ABL Obligations), (2) any adequate protection provided to the
ABL Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations, in each case, on the same terms as the Liens of the Term
Secured Parties are subordinated to the Liens granted with respect to such ABL
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) each Term Agent retains its Lien on the ABL
Priority Collateral to secure the Term Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, each Term Agent shall
retain its Lien on the Term Priority Collateral with the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien of the ABL Agent (or other provider of ABL DIP Financing) on
the Term Priority Collateral securing such ABL DIP Financing shall be junior and
subordinate to the Lien of each Term Agent on the Term Priority Collateral,
(C) all Liens on ABL Priority Collateral securing any such ABL DIP Financing,
shall be senior to or on a parity with the Liens of the ABL Agent and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral and
(D) the foregoing provisions of this Section 6.1(a) shall not prevent any Term
Agent or the other Term Secured Parties from objecting to any provision in any
ABL DIP Financing (x) relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws or
(y) that provides for the use of any Term Priority Collateral or Proceeds
thereof other than for the payment of the Term Obligations.

(b)       If any Loan Party shall be subject to any Insolvency Proceeding at any
time prior to the Discharge of Term Obligations, and any Term Agent or any of
the Term Secured Parties shall seek to provide any Loan Party with, or consent
to a third party providing, any financing under Section 364 of the Bankruptcy
Code or consent to any order for the use of cash collateral constituting Term
Priority Collateral under Section 363 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws or under a court order in respect of
measures granted with similar effect under any foreign Debtor Relief Laws,
(which may include a “roll-up” or “roll-over” of all or any of the Term
Obligations), whether provided by any Term Secured Party or any other Person
(each, including any such order for the use of cash collateral, a “Term DIP
Financing”), with such Term DIP Financing to be secured by all or any portion of
the Collateral (including assets that, but for the application of Section 552 of
the Bankruptcy Code would

 

34



--------------------------------------------------------------------------------

be Term Priority Collateral), then the ABL Agent, on behalf of itself and the
ABL Secured Parties, agrees that (i) it will raise no objection and will not
support any objection to such Term DIP Financing or use of cash collateral or to
the Liens securing the same on any basis, including, without limitation, on the
grounds of a failure to provide “adequate protection” for the Liens of the ABL
Agent securing the ABL Obligations (and will not request any adequate protection
solely as a result of such Term DIP Financing or use of cash collateral that is
Term Priority Collateral, and will not offer or support any debtor-in-possession
financing which would compete with such Term DIP Financing), and (ii) it will
subordinate (and will be deemed hereunder to have subordinated) the Liens of the
ABL Agent or any other ABL Secured Parties on the Term Priority Collateral (but
not the ABL Priority Collateral) to (1) the Liens on the Term Priority
Collateral pursuant to such Term DIP Financing (to the extent the Liens securing
the Term DIP Financing are pari passu or senior in priority to the Term
Obligations), (2) any adequate protection provided to the Term Secured Parties
and (3) any reasonable administrative claim, professional fee and U.S. trustee
or clerk of the court fee “carve-outs”, in each case, consented to in writing by
any Term Agent to be paid prior to the Discharge of Term Obligations, in each
case, on the same terms as the Liens of the ABL Secured Parties are subordinated
to the Liens granted with respect to such Term DIP Financing (and such
subordination will not alter in any manner the terms of this Agreement);
provided that (A) the ABL Agent retains its Lien on the Term Priority Collateral
to secure the ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under any Debtor Relief Laws), (B) unless it
shall otherwise consent, the ABL Agent shall retain its Lien on the ABL Priority
Collateral with the same priority as existed prior to the commencement of the
case under the subject Debtor Relief Laws and any Lien of any Term Agent (or
other provider of Term DIP Financing) on the ABL Priority Collateral securing
such Term DIP Financing shall be junior and subordinate to the Lien of the ABL
Agent on the ABL Priority Collateral, (C) all Liens on Term Priority Collateral
securing any such Term DIP Financing, shall be senior to or on a parity with the
Liens of each Term Agent and the Term Secured Parties securing the Term
Obligations on Term Priority Collateral and (D) the foregoing provisions of this
Section 6.1(b) shall not prevent the ABL Agent or the other ABL Secured Parties
from objecting to any provision in any Term DIP Financing (x) relating to any
provision or content of a plan of reorganization or other plan of similar effect
under any Debtor Relief Laws or (y) that provides for the use of any ABL
Priority Collateral or Proceeds thereof other than for the payment of the ABL
Obligations.

(c)       All Liens granted to the ABL Agent or any Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement. For clarity, none of the Term
Agents or the Term Secured Parties shall seek to “prime” the Lien of the ABL
Agent and the ABL Secured Parties on the ABL Priority Collateral or request,
seek or receive a Lien on the ABL Priority Collateral pursuant to Section 364(d)
or 363(c)(4) of the Bankruptcy Code on the ABL Priority Collateral. For clarity,
the ABL Agent and the ABL Secured Parties shall not seek to “prime” the Liens of
the Term Agents or the Term Secured Parties on the Term Priority Collateral or
request, seek or receive a Lien on the Term Priority Collateral pursuant to
Section 364(d) or 363(c)(4) of the Bankruptcy Code on the Term Priority
Collateral.

(d)       No ABL Secured Party shall, directly or indirectly, provide, or seek
to provide, or support any other Person providing or seeking to provide, any ABL
DIP Financing secured by Liens on the Term Priority Collateral equal or senior
in priority to the Liens on the Term Priority Collateral (including any assets
or property arising after the commencement of a case under the Bankruptcy Code)
of any Term Agent, without the prior written consent of such Term Agent. No Term
Secured Party shall, directly or indirectly, provide, or seek to provide, or
support any other Person providing or seeking to provide, any Term DIP Financing
secured by Liens on the ABL Priority Collateral equal or senior in priority to
the Liens on the ABL Priority Collateral (including any assets or property
arising after the commencement of a case under the Bankruptcy Code) of the ABL
Agent, without the prior written consent of the ABL Agent. For

 

35



--------------------------------------------------------------------------------

purposes hereof, all references to Collateral shall include any assets or
property of Loan Parties arising after the commencement of any Insolvency
Proceeding that are subject to the Liens of Agents.

Section 6.2        Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Term Obligations has occurred, the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees not to seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without each Term Agent’s express written consent. In addition, none
of the Term Agents nor the ABL Agent shall seek any relief from the automatic
stay with respect to any Collateral without providing three (3) days’ prior
written notice to the other, unless such period is agreed by both the ABL Agent
and each Term Agent to be modified or unless the ABL Agent or any Term Agent, as
applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or any Term Agent’s ability to realize upon its
Collateral.

Section 6.3        No Contest; Adequate Protection.

(a)       Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agent or any ABL Secured Party for adequate protection of its interest in
the Collateral (unless in contravention of Section 6.1(b) or Section 6.3(b) or
if the adequate protection sought is in the form of a cash payment, periodic
cash payments or otherwise, in each case to the extent such payments are made
from the Proceeds of the Term Priority Collateral), (ii) subject to
Section 6.1(a) above, any proposed provision of ABL DIP Financing, including any
consensual use of cash collateral constituting ABL Priority Collateral, by the
ABL Agent and the ABL Secured Parties (or any other Person proposing to provide
ABL DIP Financing with the consent of the ABL Agent), (iii) any objection by the
ABL Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement (unless in contravention of Section 6.1(b) or Section 6.3(b)), or
(iv) any request by the ABL Agent or any ABL Secured Party for payment of
interest (including post-petition interest), fees, expenses or other amounts to
any ABL Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
other applicable law (unless in contravention of Section 6.1(b) or
Section 6.3(b) or to the extent such payments are to be made from the Proceeds
of the Term Priority Collateral or from the proceeds of Term DIP Financing).

(b)       The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by any Term Agent or any
Term Secured Party for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(a) or 6.3(a) or if the adequate
protection sought is in the form of a cash payment, periodic cash payments or
otherwise, in each case to the extent such payments are made from the Proceeds
of the ABL Priority Collateral), (ii) subject to Section 6.1(b) above, any
proposed provision of Term DIP Financing, including any consensual use of cash
collateral constituting Term Priority Collateral, by any Term Agent and the
applicable Term Secured Parties (or any other Person proposing to provide Term
DIP Financing with the consent of any Term Agent), (iii) any objection by any
Term Agent or any Term Secured Party to any motion, relief, action or proceeding
based on a claim by any Term Agent

 

36



--------------------------------------------------------------------------------

or any Term Secured Party that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to any Term Agent as
adequate protection of its interests are subject to this Agreement (unless in
contravention of Section 6.1(a) or Section 6.3(a)), or (iv) any request by any
Term Agent or any Term Secured Party for payment of interest (including
post-petition interest), fees, expenses or other amounts to any Term Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or other applicable
law (unless in contravention of Section 6.1(a) or Section 6.3(a) or to the
extent such payments are to be made from the Proceeds of the ABL Priority
Collateral or from the proceeds of ABL DIP Financing).

(c)       Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i)        if the ABL Secured Parties (or any subset thereof) are granted
adequate protection with respect to the ABL Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted ABL Priority Collateral) and/or a
superpriority claim, then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that each Term Agent, on behalf of itself or any of the
applicable Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request), as applicable, adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional or replacement collateral, which Lien will be subordinated to the
Liens securing the ABL Obligations on the same basis as the other Liens of each
Term Agent on ABL Priority Collateral or a superpriority claim junior in all
respects to such superpriority claim granted to the ABL Secured Parties; and

(ii)        if any Term Secured Parties (or any subset thereof), are granted
adequate protection in respect of Term Priority Collateral in the form of
additional or replacement collateral (even if such collateral is not of a type
which would otherwise have constituted Term Priority Collateral) and/or a
superpriority claim, then each Term Agent, on behalf of itself and the
applicable Term Secured Parties, agrees that the ABL Agent on behalf of itself
or any of the ABL Secured Parties, may seek or request (and the Term Secured
Parties will not oppose such request), as applicable, adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional or replacement collateral, which Lien will be subordinated to the
Liens securing the Term Obligations on the same basis as the other Liens of the
ABL Agent on Term Priority Collateral or a superpriority claim junior in all
respects to such superpriority claim granted to the Term Secured Parties

(d)       The Term Loan Parties shall not be entitled to, and shall not seek,
adequate protection in the form of cash payment to the extent such payment is
sought to be paid from an ABL DIP Financing or the ABL Priority Collateral or
the Proceeds (or advances) in respect thereof. The ABL Secured Parties shall not
be entitled to, and shall not seek, adequate protection in the form of cash
payment to the extent such payment is sought to be paid from a Term Loan DIP
Financing or the Term Priority Collateral or the Proceeds (or advances) in
respect thereof.

Section 6.4        Asset Sales.

(a)       Until the Discharge of ABL Obligations has occurred, each Term Agent,
for itself and on behalf of the other Term Secured Parties agrees that in the
event of any Insolvency Proceeding, the Term Secured Parties will not object or
oppose (or support any Person in objecting or opposing), and will be deemed to
have consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any ABL Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such

 

37



--------------------------------------------------------------------------------

Disposition (including any break-up fee or other bidder protections) or (iii) a
motion to permit a credit bid on all or any portion of the claims of the ABL
Secured Parties against ABL Priority Collateral under Section 363(k) of the
Bankruptcy Code, in each case, if the ABL Agent has consented to such sale or
other Disposition of such ABL Priority Collateral; provided, that, (A) the terms
of any proposed order approving such transaction provide for the parties’
respective Liens to attach to the proceeds of the ABL Priority Collateral that
is the subject of such sale or Disposition, subject to the Lien Priorities in
Section 2.1 and the other terms and conditions of this Agreement; (B) such
proceeds are applied among the ABL Obligations or the Term Obligations in
accordance with Section 4.1; and (C) such motion to sell or otherwise Dispose of
any ABL Priority Collateral does not impair the rights of the Term Secured
Parties under Section 363(k) of the Bankruptcy Code (except that (1) the Term
Secured Parties will be permitted to “credit bid” their claims against ABL
Priority Collateral (including under Section 363, 365 or 1129 of the Bankruptcy
Code, or any comparable provision of other applicable Debtor Relief Laws) in
such sale only if the cash proceeds of such bid result in Discharge of ABL
Obligations on the closing date of such sale, including all principal of and
accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all ABL Obligations outstanding at the time
of any Disposition, and (2) the Term Secured Parties will be permitted to
“credit bid” their claims against Term Priority Collateral (including under
Section 363, 365 or 1129 of the Bankruptcy Code, or any comparable provision of
other applicable Debtor Relief Laws) in such sale and in accordance with the
terms of the Term Documents and the Term Lender Intercreditor Agreement. Each
Term Agent for itself and the applicable Term Secured Parties further agree that
they will not object to or oppose, or support any party in opposing, the right
of the ABL Secured Parties to credit bid under Section 363(k) of the Bankruptcy
Code (or any similar provision under any other applicable Debtor Relief Laws)
with respect to the ABL Priority Collateral, subject to the provision of the
immediately preceding sentence; provided, that, the Term Secured Parties shall
not be deemed to have agreed to any credit bid in connection with a single sale
or other Disposition of both Term Priority Collateral and ABL Priority
Collateral unless such credit bid would result in the Discharge of Term
Obligations on the closing date of such sale.

(b)       Until the Discharge of all Term Obligations has occurred, the ABL
Agent, for itself and on behalf of the other ABL Secured Parties agrees that in
the event of any Insolvency Proceeding, the ABL Secured Parties will not object
or oppose (or support any Person in objecting or opposing), and will be deemed
to have consented to pursuant to Section 363(f) of the Bankruptcy Code or any
other applicable law, (i) a motion to sell or otherwise Dispose of any Term
Priority Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or
any similar provisions under any other applicable Debtor Relief Laws, free and
clear of any Liens or other claims, (ii) a motion establishing notice, sale or
bidding procedures for such Disposition (including any break-up fee or other
bidder protections) or (iii) a motion to permit a credit bid all or any portion
of the claims of the Term Secured Parties against Term Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if Term Agents have
consented to such sale or Disposition of such Term Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the Term
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement, (B) such proceeds are applied among the ABL Obligations and the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any Term Priority Collateral does not impair the rights of
the ABL Secured Parties under Section 363(k) of the Bankruptcy Code (except that
(1) the ABL Secured Parties will be permitted to “credit bid” their claims
against Term Priority Collateral (including under Section 363, 365 or 1129 of
the Bankruptcy Code, or any comparable provision of other applicable Debtor
Relief Laws) in such sale only if such bid results in a Discharge of Term
Obligations in cash on the closing date of such sale, including all principal of
and accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all Term Obligations outstanding at the
time of any Disposition, and (2) the ABL Secured Parties will be permitted to
“credit bid” their claims against ABL Priority Collateral (including under
Section 363,

 

38



--------------------------------------------------------------------------------

365 or 1129 of the Bankruptcy Code, or any comparable provision of other
applicable Debtor Relief Laws) in such sale and in accordance with the terms of
the ABL Documents. The ABL Agent for itself and the other ABL Secured Parties
further agree that it will not object to or oppose, or support any party in
opposing, the right of the Term Secured Parties to credit bid under
Section 363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Debtor Relief Laws) with respect to the Term Priority Collateral,
subject to the provision of the immediately preceding sentence; provided, that,
the ABL Secured Parties shall not be deemed to have agreed to any credit bid in
connection with a single sale or other Disposition of both ABL Priority
Collateral and Term Priority Collateral unless such credit bid would result in
the Discharge of ABL Obligations on the closing date of such sale.

Section 6.5        Separate Grants of Security and Separate Classification. Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute at least two separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Term Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization (or
other plan of similar effect under any Debtor Relief Laws) proposed or adopted
in an Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions from the
Collateral shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Loan Parties, with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties), the ABL Secured Parties or the
Term Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, fees and
expenses that is available from each pool of Priority Collateral for each of the
ABL Secured Parties and the Term Secured Parties, respectively, (whether or not
allowed or allowable in any such Insolvency Proceeding) before any distribution
is made in respect of the claims held by the other Secured Parties from such
Priority Collateral, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them from such Priority Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Secured Parties turning
over such amounts.

Section 6.6        Reorganization Securities. If, in any Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens on any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or a
similar dispositive restructuring plan, both on account of the ABL Obligations
and on account of the Term Obligations, then to the extent that the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

Section 6.7        [Reserved].

Section 6.8        ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of each Term Agent hereunder,
shall, except as otherwise specifically provided herein, remain in full force
and effect irrespective of:

(i)        any lack of validity or enforceability of any ABL Document;

 

39



--------------------------------------------------------------------------------

(ii)        any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document (but
solely to the extent permitted pursuant to Section 5.2(a) hereof);

(iii)        any exchange, release, voiding, avoidance or nonperfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations, or of any Term Agent or any Loan Party, to the extent applicable,
in respect of this Agreement.

Section 6.9        Term Obligations Unconditional. All rights of each Term Agent
hereunder, all agreements and obligations of the ABL Agent hereunder, shall,
except as otherwise specifically provided herein, remain in full force and
effect irrespective of:

(i)        any lack of validity or enforceability of any Term Document;

(ii)        any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) hereof);

(iii)        any exchange, release, voiding, avoidance or nonperfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or

(iv)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Term
Obligations, or of the ABL Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.

Section 6.10        Claims. Each Agent, for itself and on behalf of the
respective applicable Secured Parties, agrees not to object to (or support any
other Person objecting) and hereby waives any objection to any election under
Section 1111(b)(2) of the Bankruptcy Code by any ABL Secured Party (to any
claims of such ABL Secured Party in respect of the ABL Priority Collateral) or
Term Secured Party (to any claims of such Term Secured Party in respect of the
Term Priority Collateral), as applicable, in or from such Insolvency or
Liquidation Proceeding.

Section 6.11        Bankruptcy – Plan Support. Without the consent of the ABL
Secured Parties prior to the Discharge of ABL Obligations, the Term Secured
Parties will not propose, support or vote, directly or indirectly (including by
any restructuring plan support agreement) for any Plan that is inconsistent with
this Agreement. Without the consent of the Term Secured Parties prior to the
Discharge of Term Obligations, the ABL Secured Parties will not propose, support
or vote, directly or indirectly (including by any restructuring plan support
agreement) for any Plan that is inconsistent with this Agreement.

Section 6.12    Applicability. This Agreement shall be applicable both before
and after the institution of any Insolvency Proceeding involving any Borrower or
any other Loan Party, including,

 

40



--------------------------------------------------------------------------------

without limitation, the filing of any petition by or against any Borrower or any
other Loan Party under any Debtor Relief Laws and all converted or subsequent
cases in respect thereof, and all references herein to any Loan Party shall be
deemed to apply to the trustee for such Loan Party and such Loan Party as
debtor-in- possession. The relative rights of the ABL Secured Parties and the
Term Secured Parties in or to any distributions from or in respect of any
Collateral or Proceeds shall continue after the institution of any Insolvency
Proceeding involving any Borrower or any other Loan Party, including, without
limitation, the filing of any petition by or against any Borrower or any other
Loan Party under any Debtor Relief Laws and all converted cases and subsequent
cases, on the same basis as prior to the date of such institution, subject to
any court order approving the financing of, or use of cash collateral by any
Borrower or other Loan Party as debtor-in-possession, or any other court order
affecting the rights and interests of the parties hereto not inconsistent with
this Agreement. This Agreement shall constitute a subordination agreement for
the purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding in accordance with its terms.

Section 6.13        Other Bankruptcy Laws. In the event that an Insolvency
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Debtor Relief Laws other than the Bankruptcy Code, each
reference in this Agreement to a section of the Bankruptcy Code shall be deemed
to refer to the substantially similar or corresponding provision of the Debtor
Relief Laws applicable to such Insolvency Proceeding, or, in the absence of any
specific similar or corresponding provision of such Debtor Relief Laws, such
other general Debtor Relief Law as may be applied in order to achieve
substantially the same result as would be achieved under each applicable section
of the Bankruptcy Code.

ARTICLE 7

MISCELLANEOUS

Section 7.1        Rights of Subrogation. Each Term Agent, for and on behalf of
itself and the applicable Term Secured Parties, agrees that no payment to the
ABL Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle any Term Agent or any Term Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations.
Thereafter, the ABL Agent agrees to execute such documents, agreements, and
instruments as any Term Agent or any Term Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Secured Parties, agrees that no payment to any Term Agent
or any Term Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Obligations.
Thereafter, each Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to any Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Term Agent are paid by
such Person upon request for payment thereof.

Section 7.2        Further Assurances. The parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or any Term Agent to exercise and enforce their rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any

 

41



--------------------------------------------------------------------------------

other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3        Representations. Each Term Agent represents and warrants to
the ABL Agent that it has the requisite power and authority under the applicable
Term Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the applicable Term Secured Parties and that
this Agreement shall be binding obligations of such Term Agent and the
applicable Term Secured Parties, enforceable against each Term Agent and the
applicable Term Secured Parties in accordance with its terms. The ABL Agent
represents and warrants to each Term Agent that it has the requisite power and
authority under the ABL Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and the ABL Secured Parties and
that this Agreement shall be binding obligations of the ABL Agent and the ABL
Secured Parties, enforceable against the ABL Agent and the ABL Secured Parties
in accordance with its terms.

Section 7.4        Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by each Term Agent and the ABL
Agent and, in the case of any amendment adversely affecting the rights or
obligations of any Loan Party, the applicable Loan Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. It is understood that the ABL Agent and each Term
Agent, without the consent of any other ABL Secured Party or Term Secured Party,
may in their discretion determine that a supplemental agreement (which may take
the form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional Indebtedness or other obligations of
any of the Loan Parties become ABL Obligations or Term Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such additional Indebtedness constitutes ABL Obligations or Term Obligations;
provided that such additional Indebtedness is permitted to be incurred under any
ABL Credit Agreement and any Term Loan Credit Agreement then extant in
accordance with the terms thereof and the Company shall have delivered an
officer’s certificate to the ABL Agent and each Term Agent certifying to such
and the holders of such additional Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents as shall be reasonably requested by, and in
a form reasonably acceptable to, the ABL Agent and each Term Agent.

Section 7.5        Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent:

  

Bank of America, N.A.

  

Business Capital

  

2600 West Big Beaver Road

  

Troy, Michigan 48084

  

Attn: Kindra Mullarky

Telecopy: 248-631-0515

 

42



--------------------------------------------------------------------------------

  

With a copy to:

  

McGuireWoods LLP

  

77 West Wacker Drive, Suite 4100

  

Chicago, Illinois 60601

  

Attention: Philip J. Perzek

  

Email: pperzek@mcguirewoods.com

First Lien

  

Term Agent:

  

JPMorgan Chase Bank, N.A.

  

10 South Dearborn, Floor 7

  

Chicago, Illinois 60603

  

Attention: Joyce King

  

Telecopy: 888-292-9533

  

With a copy to:

  

                                 

  

                           

  

                             

  

Attention:                     

  

Email:                    

Second Lien

  

Term Agent:

  

Cortland Capital Market Services LLC

  

225 W. Washington St., 9th Floor

  

Chicago, Illinois 60606

  

Attention: Legal Department and Frances Real

  

Email: legal@cortlandglobal.com and CPCAgency@cortlandglobal.com

  

Telecopy: (312) 376-0751

  

With a copy to (which shall not constitute notice):

  

Holland & Knight LLP

  

131 South Dearborn Street, 30th Floor

  

Chicago, IL 60603

  

Attention: Joshua M. Spencer

  

Email: Joshua.Spencer@hklaw.com

Section 7.6        No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

Section 7.7        Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Term Obligations, (b) be binding upon the parties and their successors and

 

43



--------------------------------------------------------------------------------

assigns, and (c) inure to the benefit of and be enforceable by the parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent or any Term Agent may resign as ABL Agent or Term Agent, as
applicable, and any ABL Secured Party or any Term Secured Party may assign or
otherwise transfer all or any portion of the ABL Obligations or the Term
Obligations, as applicable, to any other Person (other than any Loan Party or
any Subsidiary or Affiliate of any Loan Party), and such successor ABL Agent or
successor Term Agent, or other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, any Term
Agent, any ABL Secured Party, or any Term Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Term Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.

Section 7.8        Governing Law; Entire Agreement. The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles thereof but including Section 5-1401 and 5-1402 of the New
York General Obligations Law. This Agreement constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9        Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.10        No Third Party Beneficiaries. This Agreement is solely for
the benefit of the ABL Agent, ABL Secured Parties, each Term Agent and Term
Secured Parties. Except as set forth in Section 7.4, no other Person (including
any Loan Party or any Subsidiary or Affiliate of any Loan Party) shall be deemed
to be a third party beneficiary of this Agreement; provided that the Loan
Parties and their respective Subsidiaries are intended beneficiaries and third
party beneficiaries with respect to Sections 7.4 and 7.20 hereof.

Section 7.11        Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12        Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

Section 7.13        [Reserved].

Section 7.14        VENUE; JURY TRIAL WAIVER.

(a)      EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW

 

44



--------------------------------------------------------------------------------

YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b)        EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c)        EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 7.15        Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) any Term Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16        No Warranties or Liability. Each Term Agent and the ABL
Agent acknowledge and agree that neither has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, each Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

Section 7.17        Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document or any Term
Document, the provisions of this Agreement shall govern; provided that nothing
in this Agreement shall permit any Loan Party to incur Indebtedness or Liens not
otherwise permitted by the ABL Documents and Term Documents.

 

45



--------------------------------------------------------------------------------

Section 7.18        Information Concerning Financial Condition of the Loan
Parties.

(a)        Each of the Term Agent, any other Term Agent and the ABL Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Term Obligations. Each Term Agent and the ABL
Agent hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event any Term Agent or the ABL Agent, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the party receiving such information hereby agrees to hold the providing
party harmless from any action the receiving party may take or conclusion the
receiving party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving party may become subject arising out of or in connection with the
use of such information.

(b)        The Loan Parties agree that any information provided to the ABL
Agent, any Term Agent, any ABL Secured Party or any Term Secured Party may be
shared by such Person with any ABL Secured Party, any Term Secured Party, the
ABL Agent or any Term Agent notwithstanding a request or demand by such Loan
Party that such information be kept confidential; provided that such information
shall otherwise be subject to the respective confidentiality provisions in the
ABL Credit Agreement and the Term Loan Credit Agreement, as applicable.

Section 7.19        Additional Loan Parties. The Company agrees that if any
Subsidiary shall become both an ABL Loan Party and a Term Loan Party after the
date hereof, it will promptly cause such Subsidiary to execute and deliver to
the ABL Agent and each Term Agent an instrument in the form of the
Acknowledgement attached hereto. The execution and delivery of such
Acknowledgement shall not require the consent of any other party hereunder.

Section 7.20        Amendment and Restatement. This Agreement amends and
restates the Prior Intercreditor Agreement in its entirety. This Agreement shall
supersede the Prior Intercreditor Agreement. The parties acknowledge and agree
that this Agreement does not constitute a termination of the rights and
obligations under the Prior Intercreditor Agreement, all of which are in all
respects continuing under this Agreement with only the terms being modified from
and after the date hereof as provided in this Agreement.

Section 7.21        Additional Term Lender Intercreditor Agreements; ABL Agent
Reliance.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
each party hereto agrees that the Term Secured Parties (as among themselves) may
enter into the Term Lender Intercreditor Agreement or other intercreditor
agreements (or similar arrangements) with the Term Agents governing the rights,
benefits and privileges of Term Secured Parties with respect to the Term
Obligations or a portion thereof (as among themselves), in respect of any or all
of the Collateral and the applicable Term Documents, including as to the
application of Proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

(b)        Except with respect to instructions or notices which this Agreement
expressly provides may only be issued to the ABL Agent by the Designated Term
Agent (with respect to which the

 

46



--------------------------------------------------------------------------------

terms of this Section 7.21(b) shall not apply), each of the Loan Parties and the
Secured Parties agree that ABL Agent (i) will have no obligation to determine
the validity or propriety (including under the Term Lender Intercreditor
Agreement or otherwise) of any Enforcement Notice or other notice or instruction
it reasonably believes delivered by the Designated Term Agent or other Term
Agent, as applicable, (ii) shall have no liability to any Secured Party for
action based upon or in response to any such notice or instruction and (iii) if
the ABL Agent receives notices or instructions from the Term Agents that it
reasonably believes to be contradictory or inconsistent with other notices or
instructions from any Term Agent or the terms of this Agreement, it may refuse
to take any action or refuse to treat such notice or instruction as effective
until and unless (1) it receives separate indemnification from a Term Agent on
terms acceptable to ABL Agent or (2) a court of competent jurisdiction otherwise
directs the ABL Agent to take action based upon such notice or instruction. None
of the foregoing provisions of this clause (b) will limit the obligation of ABL
Agent to deliver notices to any Term Agent otherwise specifically required under
this Agreement.

[SIGNATURE PAGES FOLLOW]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and each Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

BANK OF AMERICA, N.A., in its capacity as the

ABL Agent

By:  

/s/ Kindra M. Mullarky

  Name: Kindra M. Mullarky   Title: SVP JPMORGAN CHASE BANK, N.A., in its
capacity as the First Lien Term Agent By:  

/s/ Krys Szremski

  Name: Krys Szremski   Title: Executive Director

CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as the Second Lien Term
Agent By:  

/s/ Matthew Trybula        

  Name: Matthew Trybula   Title: Associate Counsel

 

[Signature Page to Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

The undersigned acknowledges and agrees by its signature below that concurrent
with the delivery of this counterpart that Discharge of the Term Obligations
owing in respect of the Bridge Credit Agreement (as such terms are defined in
the Prior Intercreditor Agreement) has occurred, it is no longer the Designated
Term Agent and no longer party to the Intercreditor Agreement. CORTLAND CAPITAL
MARKET SERVICES LLC, as a Term Agent

By:

 

/s/ Matthew Trybula

 

Name: Matthew Trybula

 

Title: Associate Counsel

 

[Signature Page to Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower, each ABL Guarantor and each Term Guarantor hereby acknowledges
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent and each Term Agent, and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement. Each Borrower, each ABL Guarantor
and each Term Guarantor further acknowledges and agrees that, except as set
forth in Section 7.10, it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties and
the ABL Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Secured
Parties, the Company and Term Guarantors, the Term Documents remain in full
force and effect as written and are in no way modified hereby. For the avoidance
of doubt, the consent and acknowledgement of the Borrowers, the ABL Guarantors
and the Term Guarantors herein, shall not constitute a waiver of any of their
rights available under the Loan Documents, at law or in equity.

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation

By:    /s/ Brian Whittman                                            Name:
 Brian Whittman Title:  Vice President, Finance HORIZON GLOBAL AMERICAS INC., a
Delaware corporation By:    /s/ Brian
Whittman                                            Name:  Brian Whittman Title:
 Vice President, Finance CEQUENT UK LIMITED, a company incorporated in England
and Wales with company number 08081641 By:    /s/ Jay
Goldbaum                                              Name:  Jay Goldbaum Title:
 Director CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the
laws of the Province of Ontario By:   

/s/ Jay Goldbaum                                             

Name:  Jay Goldbaum Title:  Vice President and Secretary

 

[Signature Page to Acknowledgment to Amended and Restated Intercreditor
Agreement]



--------------------------------------------------------------------------------

HORIZON GLOBAL COMPANY LLC,

a Delaware limited liability company

By: 

  /s/ Brian Whittman                                      

Name: Brian Whittman

Title: Vice President, Finance

HORIZON INTERNATIONAL HOLDINGS LLC,

a Delaware limited liability company

By:   /s/ Brian Whittman                                         

Name: Brian Whittman

Title: Vice President, Finance

CEQUENT NEDERLAND HOLDINGS B.V.,

a company formed under the laws of the Netherlands

By:

 

/s/ Jay Goldbaum                                          

Name: Jay Goldbaum

Title: Director

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands

By:

 

/s/ Jay Goldbaum                                           

Name: Jay Goldbaum

Title: Director

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico

By:

  /s/ Jay Goldbaum                                           

Name: Jay Goldbaum

Title: Vice President and Director

 

51



--------------------------------------------------------------------------------

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico

By:

 

/s/ Jay Goldbaum                                           

Name:  Jay Goldbaum

Title:  Vice President and Director

 

52



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [                ], 20[    ] to the AMENDED AND
RESTATED INTERCREDITOR AGREEMENT dated as of March 15, 2019 (the “Intercreditor
Agreement”), among (I) BANK OF AMERICA, N.A., in its capacity as agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”), (II) JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “First Lien Term Agent”) and (III) CORTLAND
CAPITAL MARKET SERVICES LLC, in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Second Lien Term Agent” and together with the First Lien Term Agent,
collectively, the “Term Agents”)).

A.        Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

B.        As a condition to the ability of [    ] to [refinance the ABL Credit
Agreement, First Lien Term Loan Credit Agreement, Second Lien Term Loan Credit
Agreement or [    ]] after the date of the Intercreditor Agreement and to secure
[ABL Credit Agreement, Term Loan Credit Agreement, Second Lien Term Loan Credit
Agreement or [    ]] with a Lien on the Collateral, in each case under and
pursuant to the collateral documents relating thereto, [the agent, trustee or
other representative in respect of such [    ]] is required, unless such agent,
trustee or other representative is already a party to the Intercreditor
Agreement, to become a party under, and such Indebtedness and holders of such
Indebtedness in respect thereof are required to become subject to and bound by,
the Intercreditor Agreement. The undersigned (the “New Representative”) is
executing this Joinder in accordance with the requirements of the ABL Documents
and the Term Documents.

Accordingly, the ABL Agent, each Term Agent and each New Representative agree as
follows:

Section 1.     In accordance with the Intercreditor Agreement, the New
Representative by its signature below becomes a party under, and the related
Indebtedness and holders of such Indebtedness become subject to and bound by,
the Intercreditor Agreement as [ABL Obligations and ABL Secured Parties][ First
Lien Term Obligations and First Lien Term Secured Parties][Second Lien Term
Obligations and Second Lien Term Secured Parties], respectively, with the same
force and effect as if the New Representative had originally been named therein
as a party thereto, and the New Representative, on behalf of itself and such
holders of such Indebtedness, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it. Each reference to a [“Term Agent”]
[“ABL Agent”] in the Intercreditor Agreement shall be deemed to include the New
Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2.  The New Representative represents and warrants that (a) it has full
power and authority to enter into this Joinder, in its capacity as [agent]
[trustee] [representative] under [describe new facility] and (b) this Joinder
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of such Joinder.



--------------------------------------------------------------------------------

Section 3.   This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when executed and delivered
by the parties hereto. Delivery of an executed signature page to this Joinder by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder.

Section 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.     THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, each Term Agent and each New Representative
have duly executed this Joinder to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

  

        as [             ] for the holders of

  

        [                                 ],

  

By:

 

 

    

Name:

    

Title:

    

Address for notices:

    

 

    

 

    

Attention of:                                                                  

    

Telecopy:                                                                      

  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., in its capacity as the

ABL Agent

By:      

  

 

     

Name:

     

Title:

  

JPMORGAN CHASE BANK, N.A., in its capacity as the First Lien Term Agent

By:

  

 

     

Name:

     

Title:

  

CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as the Second Lien Term
Agent

By:

  

 

     

Name:

     

Title:

  



--------------------------------------------------------------------------------

Schedule I

Post-Closing Schedule

 

1.

The Obligors shall take all necessary actions (subject to the Agreed Security
Principles) to satisfy the items described below within sixty (60) days after
the Amendment Effective Date (or, in each case, such longer periods as the Agent
may agree in writing):

 

  (a)

For each Subsidiary domiciled or organized in the United Kingdom:

 

  (i)

an English law guarantee and debenture over substantially all of its assets
which may be by way of accession to any existing debenture;

 

  (ii)

a share mortgage entered into by its shareholder relating to the mortgage over
its shares;

 

  (iii)

such perfection actions as are necessary under English law to perfect the
security interests contemplated by this clause (a); and

 

  (iv)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in the United Kingdom to create a first priority perfected
security interest therein, subject in each case to the Intercreditor Agreement.

 

  (b)

For each Subsidiary domiciled or organized in Germany, to the extent applicable:

 

  (i)

a German law guarantee;

 

  (ii)

a German law share pledge agreement entered into by its shareholder relating to
the pledge over its shares;

 

  (iii)

security over substantially all of its assets located in Germany including but
not limited to the following security documents, if applicable:

 

  (A)

a German law account pledge agreement relating to all accounts held by it with
banks in Germany;

 

  (B)

a German law global assignment agreement relating to the assignment of accounts
receivable from the selling of goods and the provision of services as well as
other accounts receivable agreed to be assigned by it (including, but not
limited to, insurance claims and intercompany loan receivables);

 

  (C)

a German law security transfer agreement relating to the security transfer of
all moveable (including stock and inventory) and fixed assets over which
security shall be granted;

 

  (D)

if it has any such rights, an Intellectual Property pledge agreement relating to
the pledge of its Intellectual Property rights (including, but not limited to,
patents,



--------------------------------------------------------------------------------

 

designs, utility models, trademarks, know-how and other Intellectual Property
rights);

 

  (E)

if it owns any German law real estate, a land charge over the real estate held
by it;

 

  (F)

if it owns any real estate, a German law security purpose agreement relating to
the land charge granted by it; and

 

  (G)

if it is party to any relevant intercompany agreements, a subordination
agreement in relation to any shareholder and intercompany loans and any other
applicable, if any, intercompany claims.;

 

  (iv)

such perfection actions as are necessary under German law to perfect the
security interests contemplated by this clause (b); and

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties with respect to the
Collateral located in Germany to create a first priority perfected security
interest therein, subject in each case to the Intercreditor Agreement.

In connection with the preparation and delivery of the agreements to be
furnished and other actions to be taken pursuant to this Schedule I by any
German Domiciled Obligor, the Required Lenders authorize the Agent to enter into
such modifications to the terms of this Schedule I and the Amended and Restated
ABL Guarantee and Collateral Agreement to provide for such limitations and
qualifications to the Obligations of each German Domiciled Obligor as Agent
deems reasonable in its discretion.

 

  (c)

For each Subsidiary domiciled or organized in the Netherlands, to the extent
applicable:

 

  (i)

A Dutch law guarantee;

 

  (ii)

a Dutch law omnibus pledge (or similar pledge agreement) over substantially all
of its assets, including without limitation, bank accounts, financial
instruments, insurance rights and claims, intellectual property rights,
intra-group receivables, movable assets, securities accounts and trade
receivables;

 

  (iii)

a share pledge agreement, membership pledge agreement or partnership pledge
agreement (as appropriate) entered into by its shareholder, members or partners,
respectively, relating to the pledge over its shares, membership interests or
partnership interests; and

 

  (iv)

such perfection actions as are necessary under Dutch law to perfect the security
interests contemplated by this clause (c);

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in the



--------------------------------------------------------------------------------

 

Netherlands to create a first priority perfected security interest therein,
subject in each case to the Intercreditor Agreement;

 

  (vi)

with respect to Cequent Nederland Holdings B.V., a Dutch law governed notarial
deed of pledge over the shares in the capital of Cequent Mexico Holdings B.V.,
made between UK Borrower as pledgor and Agent as pledgee and a Dutch law
governed notarial deed of pledge over the shares in the capital of Cequent
Nederland Holdings B.V., made between Horizon International Holdings LLC as
pledgor and Agent as pledgee, each in substantially the same form as the Dutch
share pledges made between the same parties and dated 22 December 2015;

 

  (d)

For each Subsidiary domiciled or organized in Canada:

 

  (i)

(x) with respect to a Canadian Borrower, an amended and restated security
agreement governed by the laws of the Province of Ontario and the laws of Canada
applicable therein made by and between Canadian Borrower and Agent, in
substantially the same form as the Canadian Security Agreement dated as of the
Closing Date, and (y) with respect to any other Subsidiary domiciled in Canada,
a security agreement governed by the laws of the applicable Canadian province
and the laws of Canada applicable therein, in substantially the same form as the
Canadian Security Agreement dated as of the Closing Date;

 

  (ii)

such perfection actions as are necessary under Canadian law to perfect the
security interests contemplated by this clause (d); and

 

  (iii)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Canada to create a first priority perfected security interest
therein, subject in each case to the Intercreditor Agreement.

 

  (e)

For each Subsidiary domiciled or organized in Mexico:

 

  (x)

In respect of Cequent Mexico Holdings B.V. and Cequent Sales Company de México,
S. de R.L. de C.V., and Cequent Electrical Products de México, S. de R.L. de
C.V.

 

  (i)

an amendment agreement to that certain equity interest pledge agreement
originally dated December 22, 2015, entered into by and among Cequent Mexico
Holdings B.V. and Cequent Sales Company de México, S. de R.L. de C.V., as
pledgors and the Agent as pledgee, with the acknowledgement and consent of
Cequent Electrical Products de México, S. de R.L. de C.V. (the “Cequent
Electrical Equity Pledge Amendment Agreement”) ;

 

  (ii)

a copy duly certified by the Secretary of Cequent Electrical (ii) Products de
México, S. de R.L. de C.V., evidencing (i) the execution of the Cequent
Electrical Equity Pledge



--------------------------------------------------------------------------------

 

Amendment Agreement, (ii) the acknowledgement and confirmation of the pledge
created pursuant to the Cequent Electrical Equity Pledge Amendment Agreement;
and (iii) the power of attorney granted by the equity interest holders of
Cequent Electrical Products de México, S. de R.L. de C.V. in favor of the Agent,
pursuant to the Cequent Electrical Equity Pledge Amendment Agreement;

 

  (iii)

an amendment agreement to that certain equity interest pledge agreement
originally dated December 22, 2015, entered into by and among Cequent Mexico
Holdings B.V. and Cequent Netherland Holdings, B.V., as pledgors and the Agent
as pledgee, with the acknowledgement and consent of Cequent Sales Company de
México, S. de R.L. de C.V. (the “Cequent Sales Equity Pledge Amendment
Agreement”);

 

  (iv)

a copy duly certified by the Secretary of Cequent Sales Company de México, S. de
R.L. de C.V., evidencing (i) the execution of the Cequent Sales Equity Pledge
Amendment Agreement, (ii) the acknowledgement and confirmation of the pledge
created pursuant to the Cequent Sales Equity Pledge Amendment Agreement; and
(iii) the power of attorney granted by the equity interest holders of Cequent
Electrical Sales Company de México, S. de R.L. de C.V. in favor of the Agent,
pursuant to the Cequent Sales Equity Pledge Amendment Agreement;

 

  (v)

an amendment agreement to that certain non-possessory pledge agreement
originally dated December 22, 2015, entered into by Cequent Electrical Products
de México, S. de R.L. de C.V., as pledgor and the Agent, as pledgee;

 

  (vi)

an amendment agreement to that certain non-possessory pledge agreement
originally dated December 22, 2015, entered into by Cequent Sales Company de
México, S. de R.L. de C.V., as pledgor and the Agent, as pledgee;

 

  (vii)

an amendment agreement to that certain non-possessory pledge agreement
originally dated December 22, 2015, entered into by Cequent UK Limited, as
pledgor and the Agent, as pledgee;

 

  (viii)

such perfection actions as are necessary under Mexican law to perfect the
security interests contemplated by this clause (e);

 

  (ix)

such other resolutions, legal opinions, documents, instruments, certificates,
filings registrations and other actions as may be necessary to effectuate the
intent of the parties over the Collateral located in Mexico to create or
continue creating a first priority perfected security interest therein, subject
in each case to the Intercreditor Agreement.

 

  (y)

In respect of any other Subsidiary domiciled in Mexico, to the extent
applicable:



--------------------------------------------------------------------------------

  (i)

an equity interest pledge agreement governed by the laws of the applicable
pledgor in form and substance similar to that certain equity interest pledge
agreement originally dated December 22, 2015, entered into by and among Cequent
Mexico Holdings B.V. and Cequent Sales Company de México, S. de R.L. de C.V., as
pledgors and the Agent as pledgee;

 

  (ii)

a non possessory pledge agreement governed by the laws of the applicable pledger
in form and substance similar to that certain non-possessory pledge agreement
originally dated December 22, 2015, entered into by Cequent Electrical Products
de México, S. de R.L. de C.V., as pledgor and the Agent, as pledgee;;

 

  (iii)

a certificate in form and substance similar to the certificate referenced in
clause (e)(x)(ii) above from the applicable Subsidiary domiciled in Mexico
evidencing (a) an applicable pledge set forth in clause (y)(i) or (y)(ii) above,
as applicable, (b) a confirmation of the pledge created thereby, and (c) a power
of attorney granted by the applicable pledgor to the Agent; and

 

  (iv)

such perfection actions as are necessary under Mexican law to perfect the
security interests contemplated by this clause (e);

 

  (v)

such other resolutions, legal opinions, documents, instruments and other actions
as may be necessary to effectuate the intent of the parties over the Collateral
located in Mexico to create a first priority perfected security interest
therein;

 

2.

All agreements, instruments, documents and legal opinion delivered pursuant to
this Post- Closing Requirements Schedule shall be in form and substance
reasonably satisfactory to the Agent

 

3.

Each Subsidiary domiciled in the UK, Germany, the Netherlands, Mexico or Canada
(or any political subdivision thereof) that is not already party to the Amended
and Restated ABL Guarantee and Collateral Agreement shall deliver a joinder to
the Amended and Restated ABL Guarantee and Collateral Agreement in form and
substance satisfactory to the Agent within twenty (20) days after the Amendment
Effective Date (or such longer period as the Agent may agree in writing).

 

4.

Without in anyway limiting any of the foregoing, within thirty (60) days after
the Amendment Effective Date (or, in each case, such longer periods as the
Agent, may agree in writing) the Loan Parties shall furnish to the Agent:

 

  (a)

an English law debenture between the UK Borrower and the UK Security Trustee and
English law share mortgage between Cequent Nederland Holdings B.V. and the UK
Security Trustee, each in substantially the same form as the English law
debenture and English law share mortgage made between the same parties and dated
22 December 2015;

 

  (b)

a Dutch law governed notarial deed of pledge over the shares in the capital of
Cequent Mexico Holdings B.V., made between UK Borrower as pledgor and Agent as
pledgee and a Dutch law governed notarial deed of pledge over the shares in the
capital of Cequent Nederland Holdings



--------------------------------------------------------------------------------

 

B.V., made between Horizon International Holdings LLC as pledgor and Agent as
pledgee, each in substantially the same form as the Dutch share pledges made
between the same parties and dated 22 December 2015; and

 

  (c)

an amended and restated security agreement governed by the laws of the Province
of Ontario and the laws of Canada applicable therein made by and between
Canadian Borrower and Agent, in substantially the same form as the Canadian
Security Agreement dated as of the Closing Date.

 

4.

Subject to the Intercreditor Agreement, each Obligor shall have delivered to the
Agent original stock certificates and executed stock powers in blank
representing 100% of the Equity Interests of each wholly-owned and direct
Subsidiary of such Obligor within thirty (30) days after the Seventh Amendment
Effective Date (or such longer period as the Agent, acting at the direction of
the Required Lenders, may agree), in each case to the extent, (a) such
Subsidiary is domiciled or organized in the United Kingdom, Germany, Canada,
Mexico or the Netherlands, and (b) such Equity Interests are certificated.

 

5.

Not later than two (2) business days following the Amendment Effective Date (or,
in each case, such longer period as the Agent, may agree in writing), the Loan
Parties shall furnish to Agent a duly executed officer’s (or equivalent)
certificate certifying and attaching resolutions duly adopted by the Directors
of the UK Borrower appointing and authorizing the officer of UK Borrower who
signed the Seventh Amendment, Amended and Restated ABL Guaranty and Collateral
Agreement and Amended and Restated ABL Intercreditor Agreement to execute and
deliver the same on behalf of the UK Borrower and ratifying all actions of such
officer on behalf of the UK Borrower in connection